EXHIBIT 10.1
dbwordmarkrgb1a.jpg [dbwordmarkrgb1a.jpg]
Execution Version
AMENDMENT No. 3, dated as of November 18, 2020 (this “Amendment”), to the Credit
Agreement dated as of February 8, 2019 (as amended by that Amendment No. 1,
dated as of February 10, 2020 and as further amended by that Amendment No. 2,
dated as of September 11, 2020, the “Credit Agreement”; the Credit Agreement as
further amended by this Amendment, the “Amended Credit Agreement”), by and among
The Dun & Bradstreet Corporation, a Delaware corporation (the “Borrower”), Star
Intermediate III, LLC, a Delaware limited liability company (“Holdings”), the
other Guarantors party thereto, Bank of America, N.A. (“BOA”) as administrative
agent and collateral agent (in such capacities, the “Administrative Agent”) and
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”); capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
WHEREAS, the Borrower intends (a) to establish Incremental Term Loans (the
“Incremental Term Loans”) in an aggregate principal amount of $300,000,000
pursuant to Section 2.16 of the Credit Agreement and (b) to use the proceeds of
such Incremental Term Loans to financing the acquisition of all of the shares in
Bisnode Business Information Group AB, reg. no. 556681-5725 by Dun & Bradstreet
Holdings B.V. (the “Buyer”) pursuant to the Share Purchase Agreement (the
“Purchase Agreement”), dated as of October 7, 2020 by and among Ratos AB,
Bonnier Group AB, Magnus Silfverberg and the Buyer (the “Acquisition”) and to
pay fees and expenses in connection with the foregoing;
WHEREAS, Section 11.01(d) of the Credit Agreement provides that, the
Administrative Agent may, without the consent of any Lender, effect an amendment
to the Credit Agreement as may be necessary or appropriate, as reasonably
determined by the Administrative Agent and the Borrower, to add any new
Incremental Term Loan Class to the Credit Agreement;
WHEREAS, each Person who has delivered a signature page to this Amendment as an
“Incremental Term Lender” (collectively, the “Incremental Term Lenders”) has
agreed to provide a portion of such Incremental Term Loans in the form of term
loan commitments in an amount opposite its name on Schedule I hereto (such term
loan commitments, collectively, the “Incremental Term Commitments”) pursuant to
the terms of this Amendment; and
WHEREAS, the Administrative Agent has consented to the terms of this Amendment
and the provision of the Incremental Term Commitments by the Incremental Term
Lenders, to the extent such consent is required under the Amended Credit
Agreement.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.    Incremental Term Loan.
(a)    On and after the Amendment No. 3 Effective Date (as defined below), each
Incremental Term Lender severally agrees to provide its Incremental Term
Commitments to the Borrower, subject solely to the satisfaction of the
conditions set forth in Section 5 hereof.
(b)    On the Amendment No. 3 Funding Date (as defined below), each Incremental
Term Lender hereby agrees to fund to the Borrower its portion of the Incremental
Term Loans in an amount up to its Incremental Term Commitments, subject solely
to the satisfaction of the conditions set forth in Section 6 hereof.


#93779882v13

--------------------------------------------------------------------------------



(c)    The Incremental Term Loans shall be made as a single borrowing on the
Amendment No. 3 Funding Date. Incremental Term Loans borrowed and prepaid or
repaid may not be reborrowed.
(d)    Unless previously terminated by the Borrower or upon the occurrence of
the Termination Date (as defined below), the Incremental Term Commitment of each
Incremental Term Lender shall terminate upon the making of the Incremental Term
Loans on the Amendment No. 3 Funding Date.
(e)    The Incremental Term Loans shall have terms and provisions identical to
those applicable to the Initial Term Loans outstanding immediately prior to the
Amendment No. 3 Funding Date and, upon funding thereof shall form a single Class
with the Initial Term Loans.
(f)    With effect from Amendment No. 3 Effective Date, for all purposes of the
Amended Credit Agreement, each Incremental Term Lender shall be deemed to be an
“Initial Term Lender”, a “Term Lender” and a “Lender” under the Amended Credit
Agreement and the Incremental Term Commitments shall be deemed to constitute
“Initial Term Commitments”, “Term Commitments” and “Commitments” under the
Amended Credit Agreement.
Section 2.    Amendments to Credit Agreement. The Credit Agreement is, effective
as of the Amendment No. 3 Effective Date (as defined below), hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.
Section 3.    Incremental Term Loan Ticking Fee. The Borrower agrees to pay to
each Incremental Term Lender with Incremental Term Commitments hereunder a
ticking fee for the period from and including November 10, 2020 (the “Pricing
Date”) to but excluding the Amendment No. 3 Funding Date (as defined below) (the
“Incremental Term Loan Ticking Fee”), determined and accruing on a daily basis
for each day during such period in an amount equal to (i) the total amount of
such Lender’s Incremental Term Commitment multiplied by (ii) the applicable rate
then in effect for Incremental Term Commitments at such time as follows:

DateRateFrom the Pricing Date through the 45th day after the Pricing Date0%
From the 46th day after the Pricing Date through the 90th day after the Pricing
Date
50% of the Applicable Margin
From the 91st day after the Pricing Date and thereafter
100% of the Applicable Margin



The Incremental Term Loan Ticking Fee shall be due and payable on the Amendment
No. 3 Funding Date (as defined below) and solely to the extent the Amendment No.
3 Funding Date occurs.
Section 4.    Representations and Warranties. Holdings and the Borrower hereby
represent and warrant, on behalf of each Loan Party, that, as of the Amendment
No. 3 Effective Date, this Amendment has been duly authorized, executed and
delivered by such Loan Party and constitutes the legal, valid and binding
obligation of such Loan Party enforceable against it in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.
Section 5.    Conditions Precedent to Effectiveness. This Amendment shall become
effective on the date (such date, the “Amendment No. 3 Effective Date”) that the
following conditions have been satisfied:
(a)    Consents. The Administrative Agent shall have received executed signature
pages hereto from each Incremental Term Lender, Holdings, the Borrower and the
other Loan Parties;
2
#93779882v13

--------------------------------------------------------------------------------



(b)    Expenses. The Borrower shall have paid to the Administrative Agent all
fees and expenses due to be paid on the Amendment No. 3 Effective Date,
including all reasonable and documented out-of-pocket expenses required to be
paid or reimbursed under Section 11.04 of the Credit Agreement for which
invoices have been presented at least one Business Day prior to the Amendment
No. 3 Effective Date; and
(c)    KYC. The Administrative Agent shall have received all documentation and
other information about the Loan Parties reasonably requested by the
Administrative Agent (on behalf of any Incremental Term Lender) in writing at
least five (5) Business Days in advance of the Amendment No. 3 Effective Date,
which documentation or other information is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA PATRIOT Act and a beneficial
ownership certificate to the extent required under 31 C.F.R. §1010.230.
The Administrative Agent shall notify the Lenders of the Amendment No. 3
Effective Date, and such notice shall be conclusive and binding.
Section 6.    Conditions Precedent to Funding. Each Incremental Term Lender
shall fund the portion of the Incremental Term Loans corresponding to its
Incremental Term Commitments on the date (such date, the “Amendment No. 3
Funding Date”) that the following conditions have been satisfied; provided that
the obligation of the Incremental Term Lenders to fund the Incremental Term
Loans shall automatically expire (unless each Incremental Term Lenders shall, in
its sole discretion, agree to an extension) if the Amendment No. 3 Funding Date
does not occur before 11:59 p.m., New York City time, on the earlier of (a) July
8, 2021 and (b) the date of the closing of the Acquisition without the use of
the Incremental Term Loans (such earlier date, the “Termination Date”):
(a)    Loan Notice. The Administrative Agent shall have received a written Loan
Notice from the Borrower not later than 12:00 p.m. one Business Day prior to the
Amendment No. 3 Funding Date;
(b)    Acquisition. Substantially concurrently with the funding of the
Incremental Term Loans on the Amendment No. 3 Funding Date, the Acquisition
shall be consummated in accordance with the terms of the Purchase Agreement in
all material respects, but without giving effect to any amendments, waivers or
consents by the Buyer that are materially adverse to the interests of the
Incremental Term Lenders or BofA Securities, Inc. Goldman Sachs Bank USA,
JPMorgan Chase Bank, N.A., Barclays Bank PLC, Citigroup Global Markets Inc.,
Citibank, N.A., Citicorp North America, Inc. and/or any of affiliates of
Citigroup Global Markets Inc., Citibank, N.A. or Citicorp North America, Inc.
acting as an Incremental Arranger (as defined below), RBC Capital Markets, LLC,
Truist Securities, Inc., Wells Fargo Securities, LLC, Citizens Bank, N.A., HSBC
Securities (USA) Inc., Mizuho Bank, Ltd., TD Securities (USA) LLC, MUFG Bank,
Ltd., BMO Capital Markets Corp. or Deutsche Bank Securities Inc. in their
capacities as lead arrangers of the Incremental Term Loans (the “Incremental
Arrangers”) without the consent of such Incremental Arrangers, such consent not
to be unreasonably withheld, delayed or conditioned; provided that any increase
or decrease in purchase price shall not be deemed to be materially adverse to
the interests of the Incremental Term Lenders or Incremental Arrangers;
(c)    Legal Opinions. The Administrative Agent shall have received a customary
legal opinion from Kirkland & Ellis LLP, counsel to the Loan Parties;
(d)    Officer’s Certificate. The Administrative Agent shall have received (i) a
certificate dated as of the Amendment No. 3 Funding Date and executed by a
Responsible Officer of each of the Loan Parties, certifying (A)(x) that attached
thereto is a true and complete copy of the articles or certificate of
incorporation or other comparable organizational documents of such Loan Party,
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and complete copy of the bylaws, operating or comparable
governing document of such Loan Party, if applicable, or (y) that such documents
or agreements have not been amended since those delivered as of the Closing Date
(except as otherwise
3
#93779882v13

--------------------------------------------------------------------------------



attached to such certificate and certified therein as being the only amendments
thereto as of such date) and (B)(x) that attached thereto is a true and complete
copy of resolutions or written consents of its shareholders or board of
directors or other relevant governing body, as the case may be, authorizing the
execution, delivery and performance of this Amendment and the other Loan
Documents (if any) to which it is a party, and that such resolutions or written
consents have not been modified, rescinded or amended and are in full force and
effect without amendment, modification or rescission, and (y) as to the
incumbency and genuineness of the signature of the officers, directors, managers
or other authorized signatories of each Loan Party executing this Amendment and
the other Loan Documents (if any) to which it is a party and (ii) certificates
as to the good standing (where relevant) of each Loan Party as of a recent date,
from the relevant authority of the jurisdiction of organization of such Loan
Party;
(e)    Funding Certificate. The Administrative Agent shall have received a
certificate dated as of the Amendment No. 3 Funding Date and executed by a
Responsible Officer of the Borrower certifying, after giving effect to funding
of the Incremental Term Loan, that, as of the Amendment No. 3 Funding Date, (i)
the Specified Representations of each Loan Party are true and correct in all
material respects and (ii) no Specified Event of Default exists, or would result
from such funding; and
(f)    Fees. The Administrative Agent shall have received, for the account of
each Incremental Term Lender, (i) the Incremental Term Loan Ticking Fee due to
such Incremental Term Lender and (ii) an upfront fee in an amount equal to
0.875% of the Incremental Term Loans actually funded by such Incremental Term
Lender.
Section 7.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of an original
executed counterpart hereof. Furthermore, this Amendment may be in the form of
an Electronic Record and may be executed using Electronic Signatures (including,
without limitation, facsimile and .pdf) and shall be considered an original, and
shall have the same legal effect, validity and enforceability as a paper
record.  This Amendment may be executed in as many counterparts as necessary or
convenient, including both paper and electronic counterparts, but all such
counterparts are one and the same Amendment.  For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the parties hereto of a manually signed paper communication which
has been converted into electronic form (such as scanned into PDF format), or an
electronically signed communication converted into another format, for
transmission, delivery and/or retention. “Electronic Record” and “Electronic
Signature” shall have the meanings assigned to them, respectively, by 15 USC
§7006, as it may be amended from time to time.
Section 8.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 9.    Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, in each case under the Credit Agreement or
any other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document. Except as
expressly set forth herein, each and every term, condition, obligation, covenant
and agreement contained in the Credit Agreement or any other Loan Document is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect. Without limiting the foregoing, Holdings and the Borrower and each
other Loan Party acknowledges and agrees that (A) each Loan Document to which it
is a party is hereby confirmed and ratified and shall remain in full force and
effect according to its respective terms (in the case of the Credit Agreement,
as amended hereby) and (B) the Collateral Documents do, and all of the
Collateral does, and in each case shall continue to, secure the payment of all
of its Obligations (including, for the avoidance of doubt, Obligations under the
Incremental Term Loan) on the terms and conditions set forth in the Collateral
Documents, and hereby confirms and, to the extent necessary, ratifies the
security interests granted by it pursuant to the Collateral Documents to which
it is a party and (ii) each Guarantor
4
#93779882v13

--------------------------------------------------------------------------------



hereby confirms and ratifies its continuing unconditional obligations as
Guarantor under the Guaranty with respect to all of its Obligations (including,
for the avoidance of doubt, Obligations under the Incremental Term Commitments
established on the Amendment No. 3 Effective Date). THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Amendment shall constitute a Loan Document, and the provisions of Sections
11.15, 11.16(b) and 11.17 shall be deemed incorporated herein mutatis mutandis,
and from and after the Amendment No. 3 Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment.
Section 10.    No Novation. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Credit
Agreement or instruments securing the same, which shall remain in full force and
effect, except to any extent modified hereby or by instruments executed
concurrently herewith and except to the extent repaid as provided herein.
Nothing implied in this Amendment or in any other document contemplated hereby
shall discharge or release the Lien or priority of any Collateral Document or
any other security therefor or otherwise be construed as a release or other
discharge of any of the Loan Parties under any Loan Document from any of its
obligations and liabilities as a borrower, guarantor or pledgor under any of the
Loan Documents, except, in each case, to any extent modified hereby and except
to the extent repaid as provided herein.
Section 11.    Assignment or Termination of Incremental Term Commitments.
Notwithstanding anything set forth in the Credit Agreement or the other Loan
Documents, (i) any assignment of the Incremental Term Commitments by an
Incremental Term Lender prior to the Amendment No. 3 Funding Date shall require
the consent of the Borrower at its sole discretion and (ii) the Incremental Term
Commitments shall not terminate except pursuant to Section 1(d) above.
[Signature Pages Follow]
5
#93779882v13


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


The Dun & Bradstreet Corporation, as Borrower
By:    /s/ Bryan Hipsher    
    Name: Bryan Hipsher
    Title: Chief Financial Officer
Star Intermediate III, LLC, as Holdings
By:    /s/ Bryan Hipsher    
    Name: Bryan Hipsher
    Title: Chief Financial Officer






Signature Page to Amendment No. 3 (DNB 2020)

--------------------------------------------------------------------------------



AVENTION, INC.
CANNONDALE HOLDINGS, INC.
CANNONDALE INVESTMENTS, INC.
DUN & BRADSTREET EMERGING BUSINESS CORP.
DUN & BRADSTREET INTERNATIONAL, LTD.
DUN & BRADSTREET, INC.
HOOVER’S, INC.
LATTICE ENGINES, INC.
D&B MANAGEMENT SERVICES CO.
DUN & BRADSTREET NETPROSPEX, INC.,
as Guarantors
By:    /s/ Bryan Hipsher    
    Name: Bryan Hipsher
    Title: Chief Financial Officer






Signature Page to Amendment No. 3 (DNB 2020)


--------------------------------------------------------------------------------



Bank of America, n.a., as Administrative Agent and Incremental Term Lender
By:    /s/ Matt Lynn    
    Name: Matt Lynn
    Title: Managing Director


Signature Page to Amendment No. 3 (DNB 2020)


--------------------------------------------------------------------------------



Schedule I - Incremental Term Commitments

Incremental Term LenderIncremental Term CommitmentsBank of America,
N.A.$300,000,000







Signature Page to Amendment No. 3 (DNB 2020)


--------------------------------------------------------------------------------

Exhibit A
As amended by Amendment No. 1 dated as of February 10, 2020
as amended by Amendment No. 2 dated as of September 11, 2020 and
as amended by Amendment No. 3 dated as of November 18, 2020


PUBLISHED CUSIP NUMBER: 26483NAL4
CUSIP (TERM FACILITY): 26483NAN0
CUSIP (REVOLVING FACILITY): 26483NAQ3




CREDIT AGREEMENT
dated as of
February 8, 2019


among
The Dun & Bradstreet Corporation,
as Borrower,
STAR INTERMEDIATE III, LLC,
as Holdings
THE LENDERS FROM TIME TO TIME PARTY HERETO,
and
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer
_________________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIBANK, N.A.,
RBC CAPITAL MARKETS1,
CREDIT SUISSE LOAN FUNDING LLC,
MUFG BANK, LTD.,
MIZUHO BANK, LTD.,
NATIXIS, NEW YORK BRANCH,
HSBC SECURITIES (USA) INC.,
JEFFERIES FINANCE LLC,
MACQUARIE CAPITAL (USA) INC.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners,
and
CITIZENS BANK, N.A.,
HL FINANCE, LLC
and
SUMITOMO MITSUI BANKING CORPORATION,
as Senior Managing Agents



1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.






--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page
Article 1 Definitions and Accounting Terms    2
Section 1.01.    Defined Terms    2
Section 1.02.    Other Interpretive Provisions    65
Section 1.03.    Accounting Terms    66
Section 1.04.    Rounding    66
Section 1.05.    References to Agreements and Laws    66
Section 1.06.    Times of Day    67
Section 1.07.    Timing of Payment or Performance    67
Section 1.08.    Certain Calculations and Tests    67
Section 1.09.    Exchange Rates; Currencies Generally    68
Section 1.10.    Cashless Rollovers    69
Section 1.11.    Additional Alternate Currencies    69
Section 1.12.    Limited Condition Transactions    70
Section 1.13.    Letter of Credit Amounts    71
Article 2 The Commitments and Credit Extensions    71
Section 2.01.    The Initial Borrowings    71
Section 2.02.    Borrowings, Conversions and Continuations of Loans    72
Section 2.03.    [Reserved]    73
Section 2.04.    Letters of Credit    73
Section 2.05.    Swing Line Loans    81
Section 2.06.    Prepayments    83
Section 2.07.    Termination or Reduction of Commitments    89
Section 2.08.    Repayment of Loans    90
Section 2.09.    Interest    91
Section 2.10.    Fees    91
Section 2.11.    Computation of Interest and Fees    92
Section 2.12.    Evidence of Indebtedness    92
Section 2.13.    Payments Generally    92
Section 2.14.    Sharing of Payments    94
Section 2.15.    Permitted Exchange    94
Section 2.16.    Increase in Commitments    97
Section 2.17.    Defaulting Lenders    99
Section 2.18.    Extension of Maturity Date    101
Section 2.19.    Refinancing Amendments    104
Article 3 TAXES, INCREASED COSTS AND ILLEGALITY    105
Section 3.01.    Taxes    105
Section 3.02.    Illegality    109
Section 3.03.    Inability to Determine Rates    109
Section 3.04.    Increased Costs    111
Section 3.05.    Capital Requirements    111
Section 3.06.    Reserves on Eurocurrency Rate Loans    112
1

--------------------------------------------------------------------------------



Section 3.07.    Funding Losses    112
Section 3.08.    Matters Applicable to All Requests for Compensation    112
Section 3.09.    Replacement of Lenders Under Certain Circumstances    114
Section 3.10.    Survival    114
Article 4 CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    115
Section 4.01.    Conditions of Initial Credit Extension    115
Section 4.02.    Conditions to All Credit Extensions    118
Article 5 Representations and Warranties    118
Section 5.01.    Existence, Qualification and Power; Compliance with Laws    118
Section 5.02.    Authorization; No Contravention    119
Section 5.03.    Governmental Authorization; Other Consents    119
Section 5.04.    Binding Effect    119
Section 5.05.    Financial Statements; No Material Adverse Effect    119
Section 5.06.    Litigation and Environmental Matters    120
Section 5.07.    Ownership of Property; Liens    120
Section 5.08.    Anti-Corruption Laws and Sanctions    120
Section 5.09.    Taxes    121
Section 5.10.    ERISA Compliance    121
Section 5.11.    Subsidiaries; Equity Interests    121
Section 5.12.    Margin Regulations; Investment Company Act    122
Section 5.13.    Disclosure    122
Section 5.14.    Solvency    122
Section 5.15.    Perfection, Etc.    122
Section 5.16.    Labor Disputes    122
Article 6 Affirmative Covenants    122
Section 6.01.    Financial Statements    123
Section 6.02.    Certificates; Other Information    124
Section 6.03.    Notices    125
Section 6.04.    [Reserved]    125
Section 6.05.    Preservation of Existence, Etc.    125
Section 6.06.    Maintenance of Properties    125
Section 6.07.    Maintenance of Insurance    125
Section 6.08.    Compliance with Laws    126
Section 6.09.    Books and Records    126
Section 6.10.    Inspection Rights    126
Section 6.11.    Use of Proceeds    126
Section 6.12.    Payment of Taxes    126
Section 6.13.    Covenant to Guarantee Guaranteed Obligations and Give
Security    127
Section 6.14.    Further Assurances    128
Section 6.15.    Designation of Subsidiaries    128
Section 6.16.    No Changes in Fiscal Year    129
Section 6.17.    Lines of Business    129
Section 6.18.    Ratings    129
Section 6.19.    Transactions with Affiliates    129
2

--------------------------------------------------------------------------------



Section 6.20.    Post-Closing Covenants    132
Article 7 Negative Covenants    132
Section 7.01.    Liens    132
Section 7.02.    Investments    136
Section 7.03.    Indebtedness    140
Section 7.04.    Fundamental Changes    143
Section 7.05.    Dispositions    144
Section 7.06.    Restricted Payments    146
Section 7.07.    Holdings Covenants    150
Section 7.08.    Prepayments, Etc. of Indebtedness    151
Section 7.09.    Subsidiary Distributions    152
Section 7.10.    Financial Covenant    153
Article 8 Events of Default and Remedies    153
Section 8.01.    Events of Default    153
Section 8.02.    Remedies Upon Event of Default    156
Section 8.03.    Application of Funds    157
Section 8.04.    Borrower’s Right to Cure    158
Article 9 Administrative Agent and Other Agents    158
Section 9.01.    Appointment and Authorization of Administrative Agent    158
Section 9.02.    Delegation of Duties    159
Section 9.03.    Exculpatory Provisions    159
Section 9.04.    Reliance by Administrative Agent    160
Section 9.05.    Credit Decision; Disclosure of Information by Agents    160
Section 9.06.    Indemnification of Agents    161
Section 9.07.    Agents in their Individual Capacities    161
Section 9.08.    Successor Agents    161
Section 9.09.    Administrative Agent May File Proofs of Claim; Credit
Bidding    163
Section 9.10.    Collateral and Guaranty Matters    164
Section 9.11.    Other Agents; Arrangers and Managers    166
Section 9.12.    Secured Cash Management Agreements and Secured Hedge
Agreements    166
Article 10 [Reserved]    167
Article 11 MISCELLANEOUS    167
Section 11.01.    Amendments, Etc.    167
Section 11.02.    Notices and Other Communications; Facsimile Copies    170
Section 11.03.    No Waiver; Cumulative Remedies    171
Section 11.04.    Attorney Costs, Expenses    172
Section 11.05.    Indemnification by the Borrower    172
Section 11.06.    Payments Set Aside    174
Section 11.07.    Assigns    174
Section 11.08.    Successors    179
Section 11.09.    Confidentiality    180
3

--------------------------------------------------------------------------------



Section 11.10.    Set-off    180
Section 11.11.    Interest Rate Limitation    181
Section 11.12.    Counterparts    181
Section 11.13.    Integration    181
Section 11.14.    Survival of Representations and Warranties    181
Section 11.15.    Severability    181
Section 11.16.    Governing Law    182
Section 11.17.    Waiver of Right to Trial by Jury    182
Section 11.18.    Binding Effect    182
Section 11.19.    No Implied Duties    183
Section 11.20.    USA Patriot Act Notice    183
Section 11.21.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    183
Section 11.22.    ERISA Representations    184
Section 11.23.    No Advisory or Fiduciary Responsibility    184
Section 11.24.    Electronic Execution of Assignments and Certain Other
Documents    185
Section 11.25.    The Borrower as Loan Party Representative    185
Section 11.26.    Judgment Currency    185
Section 11.27.    Acknowledgement Regarding Any Supported QFCs:    186


SCHEDULES
1.01A    Subsidiary Guarantors
1.01B    Unrestricted Subsidiaries
2.01    Commitments
2.04    L/C Commitments
2.05    Swing Line Commitments
4.01(a)(ix)    Closing Date Collateral Documents
5.06    Litigation
5.11    Subsidiaries
6.19    Transactions with Affiliates
6.20    Post-Closing Matters
7.01    Existing Liens
7.02    Existing Investments
7.03    Existing Indebtedness
11.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS     Form of
A-1    Assignment and Assumption
A-2    Affiliated Lender Assignment and Assumption
B    Compliance Certificate
C-1    First Lien/First Lien Intercreditor Agreement
C-2    First Lien/Second Lien Intercreditor Agreement
D-1    Loan Notice
D-2    Swing Line Loan Notice
E-1    Revolving Credit Note
E-2    Term Note
E-3    Repatriation Bridge Note
F    Security Agreement
G    Guaranty Agreement
I-1    Discounted Prepayment Option Notice
I-2    Lender Participation Notice
4

--------------------------------------------------------------------------------



I-3    Discounted Voluntary Prepayment Notice
J-1    U.S. Tax Compliance Certificate
J-2    U.S. Tax Compliance Certificate
J-3    U.S. Tax Compliance Certificate
J-4    U.S. Tax Compliance Certificate
K    [Reserved]
L    Solvency Certificate
M    Intercompany Note
N    Letter of Credit Report
    
5


--------------------------------------------------------------------------------



CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of February 8, 2019, by and among Star Merger
Sub, Inc., a Delaware corporation (“Merger Sub” and, prior to the Acquisition
(as defined below), the “Borrower”), which upon the effectiveness of the
Acquisition (as defined below) will be merged with and into The Dun & Bradstreet
Corporation, a Delaware corporation (the “Target” and, after giving effect to
the Acquisition, the “Borrower”), Star Intermediate III, LLC, a Delaware limited
liability company (“Holdings”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), the other L/C
Issuers party hereto from time to time and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
Recitals
WHEREAS, pursuant to the terms of the Acquisition Agreement, Merger Sub will
merge with and into the Target, as a result of which Holdings shall acquire all
of the issued and outstanding capital stock of the Target (the “Acquisition”);
WHEREAS, substantially concurrently with the consummation of the Acquisition,
all indebtedness for borrowed money other than (x) contingent obligations not
then due and payable and that by their terms survive the termination of the
Existing Facilities (as defined below) and (y) any letters of credit that are
backstopped, under (i) that certain Term Loan Credit Agreement, dated as of June
19, 2018, among the Target, the lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as administrative agent and the other parties
thereto, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time (the “Existing Credit Facility”), (ii) that certain
Five-Year Credit Agreement, dated as of June 19, 2018, among the Target, the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time (the “Existing Revolving Facility”),
(iii) the 4.000% Senior Notes due 2020, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time (the “2020
Notes”) and (iv) the 4.375% Senior Notes due 2022, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time (the “2022
Notes” and, together with the 2020 Notes, the “Existing Notes”; the Existing
Credit Facility, the Existing Revolving Facility and the Existing Notes
collectively, the “Existing Facilities”) in each case, other than Indebtedness
that is permitted under Section 7.03, will be repaid, redeemed, defeased,
discharged, refinanced, replaced or terminated, as applicable, or in the case of
the Existing Notes, irrevocable notice with respect thereto will be given and
cash sufficient to effect such repayment, redemption, defeasance, discharge,
refinancing, replacement or termination will have been deposited pursuant to the
discharge mechanism in the applicable indentures thereof, and in each case of
the Existing Facilities, any guarantee or security in connection therewith will
be released (the “Refinancing”);
WHEREAS, to fund the Refinancing and a portion of the consideration for the
Acquisition, the Borrower has (a) requested that the Lenders extend credit on
the Closing Date in the form of (i) Initial Term Loans in an aggregate principal
amount equal to $2,530,000,000, (ii) the Initial Revolving Credit Facility (as
defined in the Credit Agreement prior to giving effect to Amendment No. 2) in an
aggregate amount of $400,000,000 and (iii) the Repatriation Bridge Facility in
an aggregate amount of $200,000,000, subject to the terms and conditions set
forth herein and (b) intends to issue and sell (i) the Senior Unsecured Notes on
or prior to the Closing Date yielding up to $750,000,000 of gross proceeds and
(ii) the Senior Secured Notes on or prior to the Closing Date yielding up to
$700,000,000 of gross proceeds; and
WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
Article 1
Definitions and Accounting Terms



--------------------------------------------------------------------------------



Section 1.01.    Defined Terms
. As used in this Agreement, the following terms shall have the meanings set
forth below:
“1934 Act” means the Securities Exchange Act of 1934.
“2020 Incremental Term Lenders” means the Term Lenders providing the 2020
Incremental Term Loans and commitments therefor.
“2020 Incremental Term Loans” means the Term Loans established by Amendment No.
3.
“2020 Notes” has the meaning assigned to such term in the recitals hereto.
“2022 Notes” has the meaning assigned to such term in the recitals hereto.
“Acceptable Discount” has the meaning specified in Section 2.06(d)(iii).
“Acceptable Intercreditor Agreement” means a customary intercreditor agreement,
subordination agreement, collateral trust agreement or other intercreditor
arrangement (which may, if applicable, consist of a payment waterfall) in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, which shall be deemed acceptable to the Administrative Agent and the
Lenders if (a) in the form of the First Lien/First Lien Intercreditor Agreement
and/or the First Lien/Second Lien Intercreditor Agreement or (b) it (or any
changes to any such agreement specified in clause (a)) is posted to the Platform
and (i) is accepted by the Required Lenders and/or (ii) not otherwise objected
to by the Required Lenders in writing within 5 Business Days of being posted.
“Acceptance Date” has the meaning specified in Section 2.06(d)(ii).
“Accounting Changes” has the meaning specified in Section 1.08(d).
“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries or to such Converted Restricted
Subsidiary and its Subsidiaries), as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable.
“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”
“Acquisition” has the meaning specified in the recitals hereto.
“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of August 8, 2018, by and among, the Target, Star Parent, L.P. and Merger Sub
(together with all exhibits, annexes, schedules and other disclosure letters
thereto, collectively, as modified, amended, supplemented, consented to or
waived).
“Additional Agreements” has the meaning specified in Section 9.10(d).
“Additional Guarantor” has the meaning specified in Section 6.13(b)(i).
“Additional Loans” means the Additional Revolving Credit Loans and the
Additional Term Loans.
“Additional Refinancing Lender” has the meaning specified in Section 2.19(a).
2

--------------------------------------------------------------------------------



“Additional Revolving Credit Commitments” means any revolving credit commitments
added pursuant to Section 2.16, 2.18 or 2.19.
“Additional Revolving Credit Facility” means any credit facility comprised of
Additional Revolving Credit Commitments added pursuant to Sections 2.16, 2.18 or
2.19.
“Additional Revolving Credit Loans” means any revolving loans made pursuant to
an Additional Revolving Credit Facility.
“Additional Term Commitments” means any term commitments added pursuant to
Sections 2.16, 2.18 or 2.19.
“Additional Term Facility” means (a) on or prior to the applicable funding date
of the applicable Class of Additional Term Loans added pursuant to Sections
2.16, 2.18 or 2.19, the aggregate amount of the Additional Term Commitments of
such Class at such time and (b) thereafter, the aggregate principal amount of
the Additional Term Loans of such Class of all Additional Term Lenders of the
applicable Class outstanding at such time added pursuant to Sections 2.16, 2.18
or 2.19.
“Additional Term Loans” means any term loans made pursuant to an Additional Term
Facility.
“Administrative Agent” means Bank of America in its capacity as administrative
agent and collateral agent under any of the Loan Documents, or any successor in
such capacities.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders. The Administrative Agent’s Office shall at all times be located
in the United States.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto. For purposes of this Agreement and the other
Loan Documents, Jefferies LLC and its Affiliates shall be deemed to be
Affiliates of Jefferies Finance LLC and its Affiliates.
“Affiliated Debt Fund” means a Sponsor Affiliated Lender that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit and that exercises independent discretion from
the private equity business of the relevant Sponsor.
“Affiliated Lender Assignment and Assumption” has the meaning specified in
Section 11.07(k)(5).
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Revolving Credit Commitments” means, at any time, the aggregate
amount of the Revolving Credit Commitments of the Revolving Credit Lenders at
such time.
3

--------------------------------------------------------------------------------



“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning specified in Section 11.26.
“All-In-Rate” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Borrower
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rate margins (with such interest rate margin and interest
spreads to be determined by reference to the Eurocurrency Rate), (b) interest
rate floors (subject to the proviso set forth below), (c) any amendment to the
relevant interest rate margins and interest rate floors prior to the applicable
date of determination and (d) original issue discount and upfront or similar
fees (based on an assumed four-year life to maturity) paid by the Borrower to
the Lenders in connection with the Initial Term Loans or any applicable
Incremental Term Loan Class, but excluding (i) any arrangement, commitment,
structuring, agency or underwriting fees that are not paid to or shared with all
relevant lenders generally in connection with the commitment or syndication of
such indebtedness, (ii) any ticking, unused line or similar fees or (iii) any
other fee that is not paid directly by the Borrower generally to all relevant
lenders ratably in the primary syndication of such indebtedness; provided,
however, that (A) to the extent that the Eurocurrency Rate (with an Interest
Period of three months) or Base Rate (without giving effect to any floor
specified in the definition thereof) is less than any floor applicable to the
Term Loans in respect of which the All-In-Rate is being calculated on the date
on which the All-In-Rate is determined, the amount of the resulting difference
will be deemed added to the interest rate margin applicable to the relevant
Indebtedness for purposes of calculating the All-In-Rate, (B) to the extent that
the Eurocurrency Rate (for a period of three months) or Base Rate (without
giving effect to any floor specified in the definition thereof) is greater than
any applicable floor on the date on which the All-In-Rate is determined, the
floor will be disregarded in calculating the All-In-Rate and (C) any stepdowns
in interest rate margins shall be disregarded in calculating the All-In-Rate.
“Alternate Currency” means, (x) in the case of Revolving Credit Loans, Canadian
dollars, Pounds Sterling, Euros and Yen and, (y) in the case of Letters of
Credit, Canadian dollars, Pounds Sterling, Euros and Yen and, in each case, each
other currency (other than Canadian dollars, Pounds Sterling, Euros and Yen)
that is approved in accordance with Section 1.11.
“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of the
Amendment No. 1 Effective Date.
“Amendment No. 1 Effective Date“ means February 10, 2020, the date of the
effectiveness of Amendment No. 1.
“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of the
Amendment No. 2 Effective Date.
“Amendment No. 2 Effective Date“ means September 11, 2020, the date of the
effectiveness of Amendment No. 2.
“Amendment No. 3” means Amendment No. 3 to this Agreement dated as of the
Amendment No. 3 Effective Date.
“Amendment No. 3 Effective Date” means November 18, 2020, the date of
effectiveness of Amendment No. 3.
“Amendment No. 3 Funding Date” has the meaning set forth in the Amendment No. 3.
“Anti-Corruption Laws” has the meaning specified in Section 5.08(b).
“Applicable Asset Sale Proceeds” has the meaning specified in Section
2.06(b)(i)(A)(2).
4

--------------------------------------------------------------------------------



“Applicable Discount” has the meaning specified in Section 2.06(d)(iii).
“Applicable ECF Proceeds” has the meaning specified in Section 2.06(b)(iii).
“Applicable Margin” means a percentage per annum equal to:
(a)    with respect to (i) any Initial Revolving Credit Loan, (ii) the
Commitment Fee in respect of any Initial Revolving Credit Commitments and (iii)
the L/C Fee in respect of any Initial Revolving Credit Commitments, (A) until
and including the date on which the first financial statements required to be
delivered under Section 6.01 after the Amendment No. 2 Effective Date are
actually delivered, the percentages per annum set forth below for Pricing Level
2 and (B) thereafter, the following percentages per annum based upon the Senior
Secured Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

Initial Revolving Credit FacilityPricing LevelSenior Secured Leverage
RatioEurocurrency Rate/L/C FeeBase RateCommitment Fee1≤
3.20:1.002.75%1.75%0.250%2
> 3.20:1.00 and ≤ 3.70:1.00
3.00%2.00%0.375%3> 3.70:1.003.25%2.25%0.50%



(b)    with respect to any Initial Term Loans (i) prior to the Amendment No. 1
Effective Date, 5.00% with respect to any Initial Term Loans that are
Eurocurrency Rate Loans and 4.00% with respect to any Initial Term Loans that
are Base Rate Loans and (ii) on and after the Amendment No. 1 Effective Date,
4.00% with respect to any Initial Term Loans that are Eurocurrency Rate Loans
and 3.00% with respect to any Initial Term Loans that are Base Rate Loans;
provided that on and after the date of a Qualifying IPO, the percentages per
annum set forth in this clause (ii) with respect to the Initial Term Loans shall
in each case be reduced by 0.25%.
(c)    with respect to any Repatriation Bridge Loans, 3.50% with respect to
Repatriation Bridge Loans that are Eurocurrency Rate Loans and 2.50% with
respect to Repatriation Bridge Loans that are Base Rate Loans.
Any increase or decrease in the Applicable Margin resulting from a change in the
Senior Secured Leverage Ratio shall become effective as of the first day
immediately following the date the applicable financial statements are delivered
pursuant to Section 6.01; provided that at the option of the Required Lenders,
Pricing Level 3 (or, with respect to Initial Term Loans, Pricing Level 2) shall
apply as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply).
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.04, the Revolving Credit Lenders, (c) with respect to the Swing
Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.05, the Revolving Credit Lenders, (d) with
respect to Revolving Credit Loans of any Class, the Lenders of such Class and
(e) with respect to Term Loans of any Class, the Lenders of such Class.
“Approved Foreign Bank” has the meaning specified in clause (k) of the
definition of “Cash Equivalents”.
5

--------------------------------------------------------------------------------



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means (i) Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
of its designated affiliates or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), Citibank, N.A., RBC Capital Markets, Credit Suisse Loan Funding
LLC, MUFG Bank, Ltd., Mizuho Bank, Ltd., Natixis, New York Branch, HSBC
Securities (USA) Inc., Jefferies Finance LLC, Macquarie Capital (USA) Inc. and
Wells Fargo Bank, National Association, each in its capacity as a joint lead
arranger and joint bookrunner of the Facilities and (ii) BofA Securities, Inc.,
Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., RBC Capital Markets, Barclays
Bank PLC, Citibank, N.A., Truist Bank, Wells Fargo Bank, National Association,
Citizens Bank, N.A., HSBC Securities (USA) Inc., Mizuho Bank, Ltd. and TD
Securities (USA), LLC, each in its capacity as a joint lead arranger and joint
bookrunner in connection with Amendment No. 2.
“Asset Sale Percentage” means, as of any date of determination, 100%.
“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit A and (b) in the case of any assignment of Term Loans in
connection with a Permitted Exchange conducted in accordance with Section 2.15,
such form of assignment (if any) as may have been requested by the
Administrative Agent in accordance with Section 2.15(a)(viii) or, in each case,
any other form (including electronic documentation generated by DebtDomain or
other electronic platform) approved by the Administrative Agent.
“Associate” means (i) any Person engaged in a Similar Business (other than by
reference to the term Associate) of which the Borrower or its Restricted
Subsidiaries are the legal and beneficial owners of between 20% and 50% of all
outstanding voting Equity Interests and (ii) any joint venture entered into by
the Borrower or any Restricted Subsidiary.
“Attorney Costs” means and includes all reasonable and documented, out-of-pocket
fees, expenses and disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.04(b)(iii).
“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount equal to:
(a)    the sum, without duplication, of:
(i)    $250,000,000; plus
(ii)    50% of the Consolidated Net Income of the Restricted Companies for the
period (taken as one accounting period) commencing on the first day of the
fiscal quarter of the Borrower during which the Closing Date occurred to and
including the end of the most recent fiscal quarter ending prior to such date
for which financial statements have been delivered pursuant to Sections 6.01(a)
or (b), as applicable, as of such date (the amount under this clause (ii) is
referred to herein as the “Growth Amount”; provided that the Growth Amount shall
not be less than zero); plus
(iii)    100% of the aggregate amount of contributions (other than in the form
of Disqualified Equity Interests) to the common capital of the Borrower
(including mergers or consolidations that have a similar effect, with the amount
of any non-cash contributions made in connection therewith being
6

--------------------------------------------------------------------------------



determined based on the fair market value (as reasonably determined by the
Borrower) thereof) or the net proceeds of the issuance of Qualified Equity
Interests of the Borrower (or any direct or indirect parent thereof) contributed
to the Borrower and, in each case to the extent not otherwise applied under this
Agreement and not constituting a Cure Amount, received in cash during the period
from and including the Business Day immediately following the Closing Date
through and including the Available Amount Reference Time; plus
(iv)    the aggregate principal amount of any Indebtedness or Disqualified
Equity Interests, in each case, of the Borrower or any Restricted Subsidiary
issued after the Closing Date (other than Indebtedness or such Disqualified
Equity Interests issued to the Borrower or a Restricted Subsidiary), which has
been converted into or exchanged for Qualified Equity Interests of the Borrower
or any Equity Interests of any direct or indirect parent of the Borrower; plus
(v)    without duplication of amounts reflected as a return of capital or deemed
reduction with respect to such Investment for purposes of determining the amount
of such Investment pursuant to clause (b) below or any other provision of
Section 7.02, the net proceeds received by the Borrower or any Restricted
Subsidiary after the Closing Date in connection with the sale or other
disposition to a Person (other than the Borrower or any Restricted Subsidiary)
of any Investment made pursuant to Section 7.02(t) (in an amount not to exceed
the original amount of such Investment); plus
(vi)    without duplication of amounts reflected as a return of capital or
deemed reduction with respect to such Investment for purposes of determining the
amount of such Investment pursuant to clause (b) below or any other provision of
Section 7.02, the proceeds received by the Borrower or any Restricted Subsidiary
after the Closing Date in connection with returns, profits, distributions and
similar amounts, repayments of loans and the release of guarantees received on
any Investment made pursuant to Section 7.02(t) (in an amount not to exceed the
original amount of such Investment); plus
(vii)    without duplication of amounts reflected as a return of capital or
deemed reduction with respect to such Investment for purposes of determining the
amount of such Investment pursuant to clause (b) below or any other provision of
Section 7.02, an amount equal to the sum of (A) in the event any Unrestricted
Subsidiary has been redesignated as a Restricted Subsidiary pursuant to Section
6.15 or has been merged, consolidated or amalgamated with or into, or is
liquidated into, the Borrower or any Restricted Subsidiary, the amount of the
Investments of the Borrower or any Restricted Subsidiary in such Subsidiary made
pursuant to Section 7.02(t) (in an amount not to exceed the original amount of
such investment) and (B) the fair market value (as reasonably determined by the
Borrower) of the property or assets of any Unrestricted Subsidiary that have
been transferred, conveyed, or otherwise distributed to the Borrower or any
Restricted Subsidiary after the Closing Date from any dividend or other
distribution by an Unrestricted Subsidiary; plus
(viii)    the amount of any Declined Proceeds and Specified Asset Sale Proceeds;
minus
(b)    the aggregate amount of (i) any Investments outstanding at such time
pursuant to Section 7.02(t) (net of any return of capital in respect of such
Investment or deemed reduction in the amount of such Investment, including,
without limitation, upon the redesignation of any Unrestricted Subsidiary as a
Restricted Subsidiary or the sale, transfer, lease or other disposition of any
such Investment, in each case to the extent any resulting Investment is
permitted under another paragraph of Section 7.02), (ii) the initial principal
amount of any Indebtedness incurred prior to such time pursuant to Section
7.03(cc) (net of (x) the amount of principal of such Indebtedness by the lender
thereof that was forgiven by the holder thereof prior to such time (provided
that such forgiveness is not included in clause (a)(iv)) and (y) the amount of
any prepayment prior to such time of principal of Indebtedness incurred in
reliance on Section 7.03(cc)), (iii) any Restricted Payments made prior to such
time pursuant to Section 7.06(g), and (iv) any Restricted Prepayment made prior
to such time pursuant to Section 7.08(c) (and, for purposes of this clause (b),
without taking account of the intended usage of the Available Amount at such
Available Amount Reference Time).
7

--------------------------------------------------------------------------------



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank Management Obligations” means (1) obligations in respect of any overdraft
and related liabilities arising from treasury, depository, cash pooling
arrangements, electronic fund transfer, treasury services and cash management
services, including controlled disbursement services, overdraft facilities,
foreign exchange facilities, deposit and other accounts and merchant services,
or other cash management arrangements or any automated clearing house
arrangements, (2) other obligations in respect of netting or setting off
arrangements, credit, debit or purchase card programs, stored value card and
similar arrangements and (3) obligations in respect of any other services
related, ancillary or complementary to the foregoing (including any overdraft
and related liabilities arising from treasury, depository, cash pooling
arrangements and cash management services, corporate credit and purchasing cards
and related programs or any automated clearing house transfers of funds).
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Basel III” means the agreement on capital adequacy, stress testing and
liquidity standards contained in “Basel III: a global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee in December 2010, each as amended, and any further guidance
or standards published by the Basel Committee in relation to “Basel III”.
“Basel Committee” means the Basel Committee on Banking Supervision.
“Bona Fide Lending Affiliate” means, with respect to any Competitor, any debt
fund, investment vehicle, regulated bank entity or unregulated lending entity
(in each case, other than a Person that has been separately
8

--------------------------------------------------------------------------------



identified to the Arrangers on or prior to September 14, 2018) that is (i)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business and
(ii) managed, sponsored or advised by any Person that is controlling, controlled
by or under common control with such Competitor or Affiliate thereof, as
applicable, but only to the extent that no personnel involved with the
investment in such Competitor or affiliate thereof, as applicable, (x) makes (or
has the right to make or participate with others in making) investment decisions
on behalf of such debt fund, investment vehicle, regulated bank entity or
unregulated lending entity or (y) has access to any information (other than
information that is publicly available) relating to the Borrower or any entity
that forms a part of any of its businesses (including any of its subsidiaries).
“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“Borrower Materials” has the meaning specified in Section 6.02(d).
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and Class and, in the case of Eurocurrency Rate Loans, having the same Interest
Period.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Loan Obligations denominated in Dollars is located and:
(i)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan, Letter of Credit or Swing Line Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurocurrency Rate Loan, Letter of Credit or Swing Line Loan or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(ii)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan, Letter of Credit or Swing Line Loan denominated in Euro, any
fundings, disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, Letter of Credit or Swing Line Loan or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(iii)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan, Letter of Credit or Swing Line Loan denominated in a currency other
than Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and
(iv)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan, Letter of Credit or Swing Line Loan denominated in a currency other
than Dollars or Euro, or any other dealings in any currency other than Dollars
or Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, Letter of Credit or Swing Line Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset that would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP, including capitalized software
development costs.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee;
provided that, all obligations of the Borrower and its Restricted Subsidiaries
that are or would be characterized as an operating lease as determined in
accordance with GAAP as in effect on January 1, 2015 (whether or not such
operating lease was in effect on such date) shall continue to be accounted for
as an operating lease (and not as a Capitalized Lease) for purposes of this
Agreement regardless
9

--------------------------------------------------------------------------------



of any change in GAAP following January 1, 2015 (or any change in the
implementation in GAAP for future periods that are contemplated as of January 1,
2015) that would otherwise require such obligation to be recharacterized as a
Capitalized Lease.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.
“Cash Collateral” has the meaning specified in Section 2.04(g).
“Cash Collateral Account” means a deposit account at the Administrative Agent in
the name of the Administrative Agent and under the sole dominion and control of
the Administrative Agent, and otherwise established in a manner satisfactory to
the Administrative Agent.
“Cash Collateralize” has the meaning specified in Section 2.04(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of the Restricted Subsidiaries:
(a)    operating deposit accounts maintained by the Restricted Companies;
(b)    securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof having maturities of not
more than 12 months from the date of acquisition thereof or other durations
approved by the Administrative Agent;
(c)    securities issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than 12 months from the date of acquisition thereof or
other durations approved by the Administrative Agent and, at the time of
acquisition, having a rating of at least “A-2” or “P-2” (or long-term ratings of
at least “A3” or “A-”) from either S&P or Moody’s, or, with respect to municipal
bonds, a rating of at least MIG 2 or VMIG 2 from Moody’s (or the equivalent
thereof);
(d)    commercial paper issued by any Lender that is a commercial bank or any
bank holding company owning any Lender;
(e)    commercial paper maturing not more than 12 months after the date of
creation thereof or other durations approved by the Administrative Agent and, at
the time of acquisition, having a rating of at least A-1 or P-1 from either S&P
or Moody’s and commercial paper maturing not more than 90 days after the
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s;
(f)    domestic and eurocurrency time deposits, certificates of deposit or
bankers’ acceptances maturing no more than one year after the date of
acquisition thereof or other durations approved by the Administrative Agent
which are either issued by any Lender or any other banks having combined capital
and surplus of not less than $100,000,000 (or in the case of foreign banks, the
Dollar equivalent thereof) or are insured by the Federal Deposit Insurance
Corporation for the full amount thereof;
(g)    repurchase agreements with a term of not more than 30 days for, and
secured by, underlying securities of the type without regard to maturity
described in clauses (b), (c) and (f) above entered into with any bank meeting
the qualifications specified in clause (f) above or securities dealers of
recognized national standing;
10

--------------------------------------------------------------------------------



(h)    shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types with regard to
maturity of securities described in clauses (b) through (g) above;
(i)    investments maintained in money market funds (as well as asset-backed
securities and corporate securities that are eligible for inclusion in money
market funds);
(j)    fixed maturity securities which are rated BBB- and above by S&P or Baa3
and above by Moody’s; provided that the aggregate amount of Investments by any
Person in fixed maturity securities which are rated BBB+, BBB or BBB- by S&P or
Baa1, Baa2 or Baa3 by Moody’s shall not exceed 10% of the aggregate amount of
Investments in fixed maturity securities by such Person; and
(k)    solely with respect to any Non-U.S. Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of a country
other than one that is subject to sanctions administered or enforced by OFAC,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctioning authority, (any such bank being an “Approved
Foreign Bank”) and maturing within 12 months of the date of acquisition or other
durations approved by the Administrative Agent and (ii) (A) equivalents of
demand deposit accounts which are maintained with an Approved Foreign Bank or
(B) other temporary investments (with maturities less than 12 months or other
durations approved by the Administrative Agent) of a non-speculative nature
which are made with preservation of principal as the primary objective and in
each case in accordance with normal investment practices for cash management of
such Non-U.S. Subsidiaries.
“Cash Management Obligations” means all Bank Management Obligations of the
Borrower or any Restricted Subsidiary provided by any Cash Management Bank.
“Cash Management Bank” means (a) any Person that, is a Lender, Arranger, an
Agent or an Affiliate of a Lender, Arranger, or an Agent (i) on the Closing
Date, with respect to Cash Management Agreements existing on the Closing Date or
(ii) at the time it enters into a Cash Management Agreement, in each case, in
its capacity as a party to such Cash Management Agreement (regardless of whether
such Person subsequently ceases to be a Lender, Arranger or Agent or an
Affiliate of the foregoing) or (b) any other Person designated in writing to the
Administrative Agent from time to time; provided that such Person, if not
already bound by the provisions thereof, acknowledges and agrees to be bound by
the provisions of Article 9, Section 11.06, Section 11.09, Section 11.17,
Section 11.21, Section 11.22 and other provisions applicable to Lenders
generally.
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“CFC” means (a) any direct or indirect Subsidiary of the Borrower that is not
organized under the laws of the United States, any state thereof nor the
District of Columbia and that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code and (b) any Subsidiary of a Person or Persons
described in clause (a) of this definition.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or in the implementation thereof and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.
11

--------------------------------------------------------------------------------



“Change of Control” means the earliest to occur of:
(a)    (i)    at any time prior to a Qualifying IPO, the Permitted Holders cease
to own, in the aggregate, directly or indirectly, beneficially, Equity Interests
representing at least a majority of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower, or
(ii)    at any time upon or after the consummation of a Qualifying IPO, the
acquisition by any “person” or “group” (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the 1934 Act, but excluding any employee benefit plan
and/or any person acting as the trustee, agent or other fiduciary or
administrator therefor), in each case of the foregoing, other than a Permitted
Holder, becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of Equity Interests representing more
than the greater of (x) 35% of the total voting power of all of the outstanding
voting stock of the Borrower and (y) the percentage of the total voting power of
all of the outstanding voting stock of the Borrower owned directly or indirectly
by the Permitted Holders; or
(b)    Holdings (or any Successor Holding Company) shall cease to directly or
indirectly own and control 100% of the voting Equity Interests of the Borrower;
unless, in the case of either clauses (a)(i) or (a)(ii) above, the Permitted
Holders have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the board
of directors of the Borrower;
“Charges” means any charge, expenses, cost, accrual or reserve of any kind.
“Class” when used with respect to (a) any Loan or Credit Extension, refers to
whether such Loan, or the Loans comprising such Credit Extension, are Initial
Term Loans, Additional Term Loans of any series established as a separate
“Class” pursuant to Section 2.16, 2.18 and/or 2.19, Repatriation Bridge Loans,
Initial Revolving Credit Loans or Additional Revolving Credit Loans of any
series established as a separate “Class” pursuant to Section 2.16, 2.18 and/or
2.19 or Swing Line Loans, (b) any Commitment, refers to whether such Commitment
is an Initial Term Commitment, an Additional Term Commitment of any series
established as a separate “Class” pursuant to Section 2.16, 2.18 and/or 2.19, an
Initial Revolving Credit Commitment, an Additional Revolving Credit Commitment
of any series established as a separate “Class” pursuant to Section 2.16, 2.18
and/or 2.19 or a commitment to make Swing Line Loans, (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class and (d) any
Revolving Outstandings, refers to whether such Revolving Outstandings is
attributable to a Revolving Credit Commitment of a particular Class.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01, which date is February
8, 2019.
“Closing Date Loan Party” means Holdings, the Borrower and each Subsidiary
Guarantor listed on Part A of Schedule 1.01A.
“Closing Date Material Adverse Effect” has the meaning assigned to the term
“Company Material Adverse Effect” in the Acquisition Agreement as in effect on
August 8, 2018.
“Closing Date Forecasts” has the meaning specified in Section 5.05(d).
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Secured Obligations; provided that “Collateral” shall not include any
Excluded Asset.
12

--------------------------------------------------------------------------------



“Collateral Documents” means, collectively, (i) the Security Agreement, (ii)
each Intellectual Property Security Agreement, (iii) any supplement to any of
the foregoing delivered to the Administrative Agent pursuant to Section 6.13 and
(iv) each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.
“Commitment” means an Initial Term Commitment, Initial Revolving Credit
Commitment, Repatriation Bridge Commitment, an Additional Term Commitment or an
Additional Revolving Credit Commitment, as the context may require.
“Commitment Fee” has the meaning specified in Section 2.10(b).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compensation Period” has the meaning specified in Section 2.13(b)(ii).
“Competitor” means a competitor of the Borrower or any of its Subsidiaries.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
and capitalized fees, including amortization or write-off of (i) intangible
assets and non-cash organization costs, (ii) deferred financing and debt
issuance fees, costs and expenses, (iii) capitalized expenditures (including
Capitalized Software Expenditures), customer acquisition costs and incentive
payments, media development costs, conversion costs and contract acquisition
costs, the amortization of original issue discount resulting from the issuance
of Indebtedness at less than par and amortization of favorable or unfavorable
lease assets or liabilities, (iv) capitalized fees related to any Qualified
Securitization Financing or Receivables Facility, of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP and (v) any write down of assets or asset
value carried on the balance sheet.
“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to any Person on a consolidated basis, the sum of (a)
Consolidated Net Income, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted (other than with
respect to clauses (viii), (xi) and (xxi)) and not added back for, without
duplication,
(i)    (x) provision for taxes based on income, profits, revenue or capital,
including federal, foreign, state, provincial, territorial, local, unitary,
excise, property, franchise, value added and similar taxes and foreign
withholding taxes (including any future taxes or other levies which replace or
are intended to be in lieu of such taxes and any penalties and interest related
to such taxes or arising from tax examinations) and similar taxes of such Person
paid or accrued during such period (including in respect of repatriated funds),
(y) any distributions made to a Parent Entity with respect to the foregoing,
including the amount of distributions actually made to any Parent Entity of such
Person in respect of such period in accordance with Section 7.06(j)(i) as though
such amounts had been paid as taxes directly by such Person for such periods,
and (z) the net tax expense associated with any adjustments made pursuant to the
definition of “Consolidated Net Income” in each case, to the extent deducted and
(not added back) in computing Consolidated Net Income; plus
(ii)    total interest expense (including (u) the amortization of original issue
discount or premiums resulting from the issuance of Indebtedness at less than
par and other non-cash interest or capitalized interest, (v) non-cash rent
expense (including with respect to the interest component of Capitalized
Leases), (w) net losses or any obligations under any Swap Contracts or other
derivative instruments, (x) bank, letter of credit and other financing fees, (y)
costs of surety bonds in connection with financing activities, to the extent the
same were
13

--------------------------------------------------------------------------------



deducted (and not added back) in calculating such Consolidated Net Income and
(z) all cash dividend payments or other distributions (excluding items
eliminated in consolidation) on any series of preferred stock and/or
Disqualified Equity Interests of such Person or Restricted Subsidiary of such
Person),
(iii)    Consolidated Depreciation and Amortization Expense of such Person for
such period,
(iv)    any Charges incurred in connection with the Transactions or related to
any actual or proposed or contemplated Investment, acquisition, disposition or
recapitalization or the incurrence of Indebtedness (including a refinancing
thereof) or any Investment (including any Permitted Acquisition), acquisition,
disposition, recapitalization, or Equity Issuance (including any expense
relating to enhanced accounting functions or other transactions costs associated
with becoming a public company) (in each case, whether or not consummated or
permitted hereunder and including any such transaction consummated prior to the
Closing Date), including (A) such fees, expenses or charges (including rating
agency fees, consulting fees and other related expenses and/or letter of credit
or similar fees) related to the offering or incurrence of the Loans and any
other credit facilities or the offering or incurrence of any other debt
securities (including the Senior Unsecured Notes and the Senior Secured Notes)
and any Securitization Fees and (B) any amendment or other modification of the
this Agreement, the Senior Unsecured Notes, the Senior Secured Notes any
Securitization Facility and/or Permitted Receivables Financing and any other
credit facilities or any other debt securities, in each case, whether or not
consummated;
(v)    (x) the amount of any restructuring charge, accrual, reserve (and
adjustments to existing reserves) or expense, integration cost, inventory
optimization programs or other business optimization expense or cost (including
charges directly related to the implementation of cost-savings initiatives and
tax restructurings) that is deducted (and not added back) in such period in
computing Consolidated Net Income, including any costs incurred in connection
with acquisitions or divestitures after the Closing Date, any severance,
retention, signing bonuses, relocation, recruiting and other employee related
costs, costs in respect of strategic initiatives and curtailments or
modifications to pension and post-retirement employment benefit plans (including
any settlement of pension liabilities), costs related to entry into new markets
(including unused warehouse space costs) and new product introductions
(including labor costs and scrap costs), systems development and establishment
costs, operational and reporting systems, technology initiatives, contract
termination costs, future lease commitments and costs related to the opening and
closure and/or consolidation of facilities (including severance, rent
termination, moving and legal costs) and to exiting lines of business and
consulting fees incurred with any of the foregoing and (y) fees, costs and
expenses associated with acquisition related litigation and settlements
thereof;,
(vi)    non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including (w) any non-cash losses on the
sale of assets and any write-offs, write-downs, deferred revenue or any
impairment charges, (x) any impairment charges, amortization (or write offs) of
financing costs (including debt discount, debt issuance costs and commissions
and other fees associated with Indebtedness, including the Loans, Senior
Unsecured Notes and Senior Secured Notes) of such Person and its Subsidiaries,
(y) the impact of acquisition method accounting adjustment and any non-cash
write-up, write-down or write-off with respect to re-valuing assets and
liabilities in connection with the Transactions or any Investment (including any
Permitted Acquisition) and/or (z) any non-cash losses realized in such period in
connection with adjustments to any Plan due to changes in actuarial assumptions,
valuation or studies (provided that if any such non-cash charge, write-down or
item represents an accrual or reserve for a cash expenditure for a future period
then the cash payment in such future period shall be subtracted from
Consolidated EBITDA when paid), or other items classified by the Borrower as
special items less other non-cash items of income increasing Consolidated Net
Income (excluding any such non-cash item of income to the extent it represents a
receipt of cash in any future period),
(vii)    [reserved],
(viii)    without duplication of any such amounts otherwise added back in
determining Consolidated EBITDA, whether through pro forma adjustment or
otherwise, the amount of (A) pro forma “run rate” cost savings (including cost
savings with respect to salary, benefit and other direct savings resulting from
workforce reductions and facility, benefit and insurance savings), operating
expense reductions and other synergies (in each case, net of amounts actually
realized) related to the Transactions that are reasonably identifiable (in the
good faith
14

--------------------------------------------------------------------------------



determination of the Borrower) and projected by the Borrower in good faith to
result from actions (x) that have been taken, (y) with respect to which
substantial steps have been taken or that are expected to be taken (in the good
faith determination of the Borrower) within 24 months after the Closing Date (or
undertaken or implemented prior to the Closing Date) or (B) pro forma
adjustments, including pro forma “run rate” cost savings (including cost savings
with respect to salary, benefit and other direct savings resulting from
workforce reductions and facility, benefit and insurance savings and any savings
expected to result from the elimination of a public target’s Public Company
Costs), operating expense reductions, and other synergies (in each case net of
amounts actually realized) related to Dispositions, acquisitions, Investments,
operating improvements, restructurings, cost savings initiatives and certain
other similar initiatives and specific transactions, or related to restructuring
initiatives, cost savings initiatives and other initiatives that are reasonably
identifiable (in the good faith determination of the Borrower) and projected by
the Borrower in good faith to result from actions that have either been taken,
with respect to which substantial steps have been taken or are that are expected
to be taken within 18 months after the date of consummation of such acquisition,
disposition or other specified transaction or the initiation of such
restructuring initiative, cost savings initiative or other initiatives
(including from any actions taken in whole or in part prior to such date);
provided, that the aggregate amount of adjustments pursuant to this clause
(viii)(B) shall not exceed 30.0% of Consolidated EBITDA for the applicable
period (calculated after giving effect to any pro forma adjustments made
pursuant to this clause (viii)); it being understood and agreed that, such cap
shall not apply to (I) items disclosed in the quality of earning report referred
to in clause (xxi)(y) below or (II) any adjustments otherwise made in accordance
with Regulation S-X,
(ix)    [reserved],
(x)    (x) any Charges incurred as a result of, in connection with or pursuant
to any management equity plan, profits interest or stock option plan or other
management or employee benefit plan or agreement, pension plan, any severance
agreement, any stock subscription or shareholder agreement, and (y) any Charges
in connection with the rollover, acceleration or payout of Equity Interests held
by management, in each case under this clause (y), to the extent such Charges,
as applicable, are funded with net cash proceeds contributed to such Person as a
capital contribution or as a result of the sale or issuance of Qualified Equity
Interests of such Person (solely to the extent not increasing the Available
Amount or constitutes a Cure Amount),
(xi)    cash actually received (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated EBITDA or Consolidated Net
Income in any period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to clause (d)(i) and
for any previous period and not added back,
(xii)    any Charges included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45,
(xiii)    unrealized or realized foreign exchange losses resulting from the
impact of foreign currency changes,
(xiv)    [reserved],
(xv)    [reserved],
(xvi)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary,
(xvii)    non-cash minority interest reductions and with respect to any JV
Entity, an amount equal to the proportion of those items described in clauses
(ii) and (iii) above relating to such JV Entity’s corresponding to the
Borrower’s and the Restricted Subsidiaries’ proportionate share of such JV
Entity’s Consolidated Net Income (determined as if such JV Entity were a
Restricted Subsidiary) to the extent the same was deducted (and not added back)
in calculating Consolidated Net Income,
15

--------------------------------------------------------------------------------



(xviii)    [reserved],
(xix)    [reserved],
(xx)    the amount of any costs or expenses relating to payments made to stock
appreciation or similar rights, stock option, restricted stock, phantom equity,
profits interests or other interests or rights holders of the Borrower or any of
its Subsidiaries or any Parent Entity in connection with, or as a result of, any
distribution being made to equityholders of such Person or any of its
Subsidiaries or any Parent Entities, which payments are being made to compensate
such holders as though they were equityholders at the time of, and entitled to
share in, such distribution, plus
(xxi)    adjustments and add backs of the type reflected in (x) the financial
model provided to the Arrangers prior to August 8, 2018 (such model as updated
from time to time, the “Sponsor Model”), (y) the quality of earnings report
provided to the Arrangers prior to August 8, 2018, as updated from time to time,
and (z) any due diligence quality of earnings report made available to the
Administrative Agent from time to time prepared with respect to the target of a
Permitted Acquisition or Investment by (A) a nationally recognized accounting
firm or (B) any other accounting firm reasonably acceptable to the
Administrative Agent; minus
(c)    an amount which, in the determination of Consolidated Net Income, has
been included for non cash gains, excluding any non-cash gains to the extent
they represent the reversal of an accrual or reserve for a potential cash item
that reduced Consolidated EBITDA in any prior period (other than non-cash gains
relating to the application of Accounting Standards Codification Topic
840—Leases);
all as determined in accordance with GAAP, where applicable.
Unless the context otherwise requires, each reference to “Consolidated EBITDA”
in this Agreement shall deemed to refer to the Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries. There shall be included in determining
Consolidated EBITDA for any period, without duplication, (A) the Acquired EBITDA
of any Person, property, business or asset acquired by the Borrower or any
Restricted Subsidiary during such period (but not the Acquired EBITDA of any
related Person, property, business or assets to the extent not so acquired), to
the extent not subsequently sold, transferred or otherwise disposed of by the
Borrower or such Restricted Subsidiary during such period (each such Person,
property, business or asset acquired and not subsequently so disposed of, an
“Acquired Entity or Business”), and the Acquired EBITDA of any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary during such period
(each a “Converted Restricted Subsidiary”), based on the actual Acquired EBITDA
of such Acquired Entity or Business or Converted Restricted Subsidiary for such
period (including the portion thereof occurring prior to such acquisition) and
(B) without duplication of clause (b)(viii) of the definition of Consolidated
EBITDA, an adjustment in respect of each Acquired Entity or Business equal to
the amount of the Pro Forma Adjustment with respect to such Acquired Entity or
Business for such period (including the portion thereof occurring prior to such
acquisition) as specified in a certificate executed by a Responsible Officer and
delivered to the Lenders and the Administrative Agent. For purposes of
determining Consolidated EBITDA for any period, there shall be excluded the
Disposed EBITDA of any Person, property, business or asset (other than an
Unrestricted Subsidiary) sold, transferred or otherwise disposed of during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”) and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each a
“Converted Unrestricted Subsidiary”), based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition). Notwithstanding the foregoing, but subject to any adjustment set
forth above with respect to any transactions occurring after the Closing Date,
Consolidated EBITDA shall be $139,300,000 for the fiscal quarter ended March 31,
2018, $157,510,000 for the fiscal quarter ended June 30, 2018, $184,980,000 for
the fiscal quarter ended September 30, 2018 and $298,000,000 for the fiscal
quarter ended December 31, 2018, in each case, as may be adjusted on a Pro Forma
Basis.
“Consolidated Interest Charges” means, as of any date for the applicable period
ending on such date with respect to any Person and its Subsidiaries on a
consolidated basis, (x) the amount payable as cash interest
16

--------------------------------------------------------------------------------



expense (including that attributable to capital leases), net of cash interest
income of the Borrower and its Restricted Subsidiaries, with respect to all
outstanding Indebtedness of the Borrower and its Restricted Subsidiaries,
including all commissions, discounts and other cash fees and charges owed with
respect to letter of credit and bankers’ acceptance financing and net cash costs
(less net cash payments) under interest hedging agreements and (y) solely with
respect to the calculation of the Interest Coverage Ratio for the purpose of
testing the incurrence of Disqualified Equity Interests under Section 7.03, cash
dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of Disqualified Equity Interests, but excluding, in
each case, for the avoidance of doubt, (a) any non-cash interest expense and any
capitalized interest, whether paid or accrued, (b) the amortization of original
issue discount resulting from the issuance of indebtedness at less than par, (c)
amortization of deferred financing costs, debt issuance costs, commissions, fees
and expenses, (d) any expenses resulting from discounting of indebtedness in
connection with the application of recapitalization accounting or purchase
accounting, (e) penalties or interest related to taxes and any other amounts of
non-cash interest resulting from the effects of acquisition method accounting or
pushdown accounting, (f) the accretion or accrual of, or accrued interest on,
discounted liabilities (other than Indebtedness) during such period, (g)
non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Contracts or other derivative instruments
pursuant to ASC 815, Derivatives and Hedging, (h) any one-time cash costs
associated with breakage in respect of hedging agreements for interest rates,
(i) any payments with respect to make whole premiums or other breakage costs of
any Indebtedness, (j) all non-recurring interest expense consisting of
liquidated damages for failure to timely comply with registration rights
obligations, all as calculated on a consolidated basis in accordance with GAAP
and (k) expensing of bridge, arrangement, structuring, commitment, agency,
consent or other financing fees.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to any Person and its Subsidiaries on a consolidated
basis, net income excluding, without duplication,
(i)    any net income (loss) of any Person if such Person is not a Restricted
Subsidiary (including any net income (loss) from investments recorded in such
Person under the equity method of accounting), except that the Borrower’s equity
in the net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash or Cash Equivalents
actually distributed (or to the extent converted into cash or Cash Equivalents)
or that (as determined by the Borrower in its reasonable discretion) could have
been distributed by such Person during such period to the Borrower or a
Restricted Subsidiary as a dividend or other distribution or return on
investment;
(ii)    solely for the purpose of determining the Available Amount, any net
income (loss) of any Restricted Subsidiary (other than any Guarantor) if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Borrower or a Guarantor by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released (or such Person reasonably believes such
restriction could be waived or released and is using commercially reasonable
efforts to pursue such waiver or release) and (b) restrictions pursuant to the
Loan Documents, the Senior Unsecured Notes Documents, the Senior Secured Notes
Documents or other Indebtedness containing substantially similar restrictions),
except that the Borrower’s equity in the net income of any such Restricted
Subsidiary for such period will be included in such Consolidated Net Income up
to the aggregate amount of cash or Cash Equivalents actually distributed (or to
the extent converted, or having the ability to be converted, into cash or Cash
Equivalents) or that could have been distributed by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend to another
Restricted Subsidiary, to the limitation contained above in this clause (ii));
(iii)    any net gain (or loss) (x) in respect of facilities no longer used or
useful in the conduct of the business of the Borrower or its Restricted
Subsidiaries, abandoned, closed, disposed or discontinued operations,
17

--------------------------------------------------------------------------------



(y) on disposal, abandonment or discontinuance of disposed, abandoned, closed or
discontinued operations, and (z) attributable to asset dispositions,
abandonments, sales or other dispositions of any asset (including pursuant to
any Sale and Leaseback Transaction) or the designation of an Unrestricted
Subsidiary other than in the ordinary course of business;
(iv)    any (x) extraordinary, exceptional, unusual or nonrecurring loss, charge
or expense, Transaction Expenses, Public Company Costs, restructuring and
duplicative running costs, restructuring charges or reserves (whether or not
classified as restructuring expense on the consolidated financial statements),
relocation costs, start-up or initial costs for any project or new production
line, division or new line of business, integration and facilities’ or bases’
opening costs, facility consolidation and closing costs, severance costs and
expenses, one-time charges (including compensation charges), payments made
pursuant to the terms of change in control agreements that the Borrower or a
Subsidiary or a Parent Entity had entered into with employees of the Borrower, a
Subsidiary or a Parent Entity, costs relating to pre-opening, opening and
conversion costs for facilities, losses or costs related to facility or property
disruptions or shutdowns, signing, retention and completion bonuses, recruiting
costs, costs incurred in connection with any strategic or cost savings
initiatives, transition costs, contract terminations, litigation and arbitration
fees, costs and charges, expenses in connection with one-time rate changes,
costs incurred with acquisitions, investments and dispositions (including travel
and out-of-pocket costs, human resources costs (including relocation bonuses),
litigation and arbitration costs, charges, fees and expenses (including
settlements), management transition costs, advertising costs, losses associated
with temporary decreases in work volume and expenses related to maintain
underutilized personnel) and non-recurring product and intellectual property
development, other business optimization expenses or reserves (including costs
and expenses relating to business optimization programs and new systems design
and costs or reserves associated with improvements to IT and accounting
functions), retention charges (including charges or expenses in respect of
incentive plans), system establishment costs and implementation costs) and
operating expenses attributable to the implementation of strategic or
cost-savings initiatives, and curtailments or modifications to pension and
post-retirement employee benefit plans (including any settlement of pension
liabilities and charges resulting from changes in estimates, valuations and
judgments) and professional, legal, accounting, consulting and other service
fees incurred with any of the foregoing and (y) Charges associated with
acquisition related litigation and settlements thereof;
(v)    at the election of the Borrower, (x) with respect to any quarterly
period, the cumulative effect of a change in law, regulation or accounting
principles and changes as a result of the adoption or modification of accounting
policies, (y) the cumulative effect of a change in accounting principles and
changes as a result of the adoption or modification of accounting policies
during such period (including any impact resulting from an election by the
Borrower to apply IFRS or other Accounting Changes) and (z) any costs, charges,
losses, fees or expenses in connection with the implementation or tracking of
such change or modifications specified in the foregoing clauses (x) and (y);
(vi)    (a) any equity-based or non-cash compensation or similar charge, cost or
expense or reduction of revenue, including any such charge, cost, expense or
reduction arising from any grant of stock, stock appreciation or similar rights,
stock options, restricted stock, phantom equity, profits interests or other
interests, or other rights or equity- or equity based incentive programs
(“equity incentives”), any income (loss) associated with the equity incentives
or other long-term incentive compensation plans (including under deferred
compensation arrangements of the Borrower or any Parent Entity or Subsidiary and
any positive investment income with respect to funded deferred compensation
account balances), roll-over, acceleration or payout of Equity Interests by
employees, directors, officers, managers, contractors, consultants, advisors or
business partners (or their respective controlled investment affiliates or their
respective Affiliates, estates, heirs, spouses, former spouses, other immediate
family members, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Borrower or any Parent Entity or
Subsidiary, and any cash awards granted to employees of the Borrower and its
Subsidiaries in replacement for forfeited awards, (b) any non-cash losses
realized in such period in connection with adjustments to any employee benefit
plan due to changes in estimates, actuarial assumptions, valuations, studies or
judgments or non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic 718, Compensation—Stock Compensation and
(c) any net pension or post-employment benefit costs representing amortization
of unrecognized prior service costs, actuarial losses, amortization of such
amounts arising in prior periods, amortization of the unrecognized obligation
(and loss or cost) existing at the date of initial
18

--------------------------------------------------------------------------------



application of Statement of Financial Accounting Standards No. 87, 106 and 112,
and any other item of a similar nature;
(vii)    any income (loss) from the extinguishment, conversion or cancellation
of Indebtedness, Swap Contracts or other derivative instruments (including
deferred financing costs written off, premiums paid or expenses incurred);
(viii)    any unrealized or realized gains or losses in respect of any
obligations in respect of Swap Contracts or any ineffectiveness recognized in
earnings related to hedge transactions or the fair value of changes therein
recognized in earnings for derivatives that do not qualify as hedge
transactions;
(ix)    any fees, losses, costs, expenses or charges incurred during such period
(including any transaction, retention bonus or similar payment), or any
amortization thereof for such period, in connection with (a) any acquisition,
recapitalization, Investment, Disposition, issuance or repayment of Indebtedness
(including such fees, expense or charges related to the offering, issuance and
rating of the Senior Unsecured Notes, the Senior Secured Notes, other securities
and any credit facilities (including the Facilities)), issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (including any amendment or other modification of the Senior
Unsecured Notes, the Senior Secured Notes, other securities and any credit
facilities (including the Facilities)), in each case, including the
Transactions, any such transaction consummated on, prior to, or after, the
Closing Date and any such transaction undertaken but not completed, and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction, in each case whether or not successful (including, for
avoidance of doubt, (x) the effects of expensing all transaction-related
expenses in accordance with Accounting Standards Codification Topic 805—Business
Combinations and any adjustments resulting from the application of Accounting
Standards Codification Topic 460—Guarantees or any related pronouncements and
(y) rating agency fees, consulting fees and other related expenses and/or letter
of credit or similar fees) and (b) complying with the requirements under, or
making elections permitted by, the documentation governing any Indebtedness;
(x)    any unrealized or realized gain or loss resulting in such period from
currency translation increases or decreases or transaction gains or losses,
including those related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from Swap Contracts for currency risk),
intercompany balances, other balance sheet items, Swap Contracts or other
obligations of the Borrower or any Restricted Subsidiary owing to the Borrower
or any Restricted Subsidiary and any other realized or unrealized foreign
exchange gains or losses relating to the translation of assets and liabilities
denominated in foreign currencies;
(xi)    any unrealized or realized income (loss) or non-cash expense due to
movement in mark-to-market valuation of foreign currencies, Indebtedness or
derivative instruments, determined in accordance with GAAP;
(xii)    effects of adjustments (including the effects of such adjustments
pushed down to such Person and its Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP and related pronouncements,
including in the inventory (including any impact of changes to inventory
valuation policy methods, including changes in capitalization of variances),
property and equipment, software, loans, leases, goodwill, intangible assets,
in-process research and development, deferred revenue (including deferred costs
related thereto and deferred rent) and debt line items thereof, resulting from
the application of acquisition method accounting, recapitalization accounting or
purchase accounting, as the case may be, in relation to the Transactions or any
consummated acquisition (by merger, consolidation, amalgamation or otherwise),
joint venture investment or other Investment or the amortization or write-off or
write-down of any amounts thereof;
(xiii)    any impairment charge, write-off or write-down, including impairment
charges, write-offs or write-downs related to intangible assets, long-lived
assets, goodwill, investments in debt or equity securities (including any losses
with respect to the foregoing in bankruptcy, insolvency or similar proceedings)
and investments recorded using the equity method or as a result of a change in
law or regulation and the amortization of intangibles arising pursuant to GAAP;
19

--------------------------------------------------------------------------------



(xiv)    (x) accruals and reserves (including contingent liabilities) that are
established or adjusted (including any adjustment of estimated payouts on
existing earn-outs) in connection with the Transactions or within twelve months
after the closing of any acquisition or disposition that are so required to be
established or adjusted as a result of such acquisition or disposition in
accordance with GAAP, or changes as a result of adoption or modification of
accounting policies and (y) earn-out, non-compete and contingent consideration
obligations (including to the extent accounted for as bonuses or otherwise) and
adjustments thereof and purchase price adjustments;
(xv)    [reserved];
(xvi)    [reserved];
(xvii)    any income (loss) related to any realized or unrealized gains and
losses resulting from Swap Contracts or embedded derivatives that require
similar accounting treatment (including embedded derivatives in customer
contracts), and the application of Accounting Standards Codification Topic
815—Derivatives and Hedging and its related pronouncements or mark to market
movement of other financial instruments pursuant to Accounting Standards
Codification Topic 825—Financial Instruments, or the equivalent accounting
standard under GAAP or an alternative basis of accounting applied in lieu of
GAAP;
(xviii)    any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures and any deferred tax expense associated with tax
deductions or net operating losses arising as a result of the Transactions, or
the release of any valuation allowances related to such item;
(xix)    the amount of (x) board of director (or equivalent thereof) fees,
management, monitoring, consulting, refinancing, transaction, advisory and other
fees (including exit and termination fees) and indemnities, costs and expenses
paid or accrued in such period to (or on behalf of) an Investor or otherwise to
any member of the board of directors (or the equivalent thereof) of the
Borrower, any of its Subsidiaries, any Parent Entity, any Permitted Holder or
any Affiliate of a Permitted Holder, and (y) payments made to option holders of
the Borrower or any Parent Entity in connection with, or as a result of, any
distribution being made to equityholders of such Person or its Parent Entity,
which payments are being made to compensate such option holders as though they
were equityholders at the time of, and entitled to share in, such distribution,
including any cash consideration for any repurchase of equity;
(xx)    the amount of any loss or discount on sale of Securitization Assets,
Receivables Assets and related assets in connection with a Qualified
Securitization Financing and/or Permitted Receivables Financing; and
(xxi)    (x) payments to third parties in respect of research and development,
including amounts paid upon signing, success, completion and other milestones
and other progress payments, to the extent expensed and (y) effects of
adjustments to accruals and reserves during a period relating to any change in
the methodology of calculating reserves for returns, rebates and other
chargebacks (including government program rebates).
In addition, to the extent not already excluded (or included, as applicable)
from the Consolidated Net Income of such Person and its Restricted Subsidiaries,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall be increased by the amount of (i) any expenses and charges that are
reimbursed by indemnification or other reimbursement provisions in connection
with any investment or any sale, conveyance, transfer or other disposition of
assets permitted hereunder, or, so long as the Borrower has made a determination
that there exists reasonable evidence that such amount will in fact be
reimbursed and only to the extent that such amount is (A) not denied by the
applicable payor in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), (ii) to the extent
covered by insurance (including business interruption insurance) and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or
20

--------------------------------------------------------------------------------



casualty events or business interruption and/or, with respect to business
interruption insurance, an amount representing the earnings for the applicable
period that such proceeds are intended to replace and (iii) the amount of
distributions actually made to any Parent Entity of such Person in respect of
such period in accordance with Section 7.06(j)(i) with respect to Taxes as
though such amounts had been paid as taxes directly by such Person for such
periods and, provided, further that solely for purposes of calculating Excess
Cash Flow, the income or loss of any Person accrued prior to the date on which
such Person becomes a Restricted Subsidiary of such Person or is merged into or
consolidated with such Person or any Restricted Subsidiary of such Person or the
date that such other Person’s assets are acquired by such Person or any
Restricted Subsidiary of such Person, in each case, shall be excluded in
calculating Consolidated Net Income.
“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any Collateral and that is
not subordinated in right of payment to the Secured Obligations.
“Consolidated Senior Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt secured
by a Lien on the Collateral that rank pari passu with or senior to the liens on
the Collateral securing the Secured Obligations and that is not subordinated in
right of payment to the Secured Obligations.
“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person at such
date.
“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all third party Indebtedness for borrowed
money or evidenced by notes, bonds, debentures or similar instruments,
Capitalized Leases and purchase money Indebtedness; provided that “Consolidated
Total Debt” shall be calculated (i) net of the Unrestricted Cash Amount, (ii)
excluding any obligation, liability or indebtedness of such Person if, upon or
prior to the maturity thereof, such Person has irrevocably deposited with the
proper Person in trust or Escrow the necessary funds (or evidences of
indebtedness) for the payment, redemption or satisfaction of such obligation,
liability or indebtedness, and thereafter such funds and evidences of such
obligation, liability or indebtedness or other security so deposited are not
included in the calculation of Unrestricted Cash Amount and (iii) based on the
initial stated principal amount of any Indebtedness that is issued at a discount
to its initial stated principal amount without giving effect to any such
discounts; provided that Consolidated Total Debt shall not include (x) Letters
of Credit (or other letters of credit, bankers’ acceptances and bank
guarantees), except to the extent of Unreimbursed Amounts (or unreimbursed
amounts) thereunder, (y) obligations under Swap Contracts entered into and (z)
Indebtedness in respect of any Qualified Securitization Financing and/or
Permitted Receivables Financing.
“Contract Consideration” shall have the meaning given to such term in the
definition of “Excess Cash Flow”.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”
“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”
“Credit Agreement Refinancing Indebtedness” means (i) Permitted First Priority
Refinancing Debt, (ii) Permitted Junior Priority Refinancing Debt, (iii)
Permitted Unsecured Refinancing Debt or (iv)
21

--------------------------------------------------------------------------------



Indebtedness incurred pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or in part, any Class of existing Term Loans, or any
then-existing Refinancing Indebtedness (solely for purposes of this definition,
“Refinanced Debt”); provided that (a) such Indebtedness shall not have a greater
principal amount than the principal amount of the Refinanced Debt plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the refinancing, (b) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged on a dollar-for-dollar basis, and all
accrued, interest, fees and premiums (if any) in connection therewith shall be
paid, substantially concurrently with the incurrence of such Refinancing
Indebtedness in accordance with the provisions of Section 2.06(a), (c) such
Indebtedness has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Refinanced Debt and the maturity
date of such Indebtedness shall be no earlier than the latest maturity date
applicable to the Refinanced Debt, (d) such Indebtedness is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (except
customary asset sale or change-of-control provisions that provide for the prior
repayment in full of the Loans and all other Obligations), in each case prior to
the Latest Term Maturity Date at the time such Indebtedness is incurred, (e)
such Indebtedness is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (f) the terms and conditions of any such
modified, refinanced, refunded, renewed or extended Indebtedness shall be
consistent with the requirements for Refinancing Indebtedness required by
Section 2.19.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cure Amount” has the meaning specified in Section 8.04.
“Cure Right” has the meaning specified in Section 8.04.
“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Declined Proceeds” has the meaning specified in Section 2.06(b)(ix).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (other than any event or condition that, with the giving of any
notice, the passage of time, or both, would become an Event of Default solely as
a result of Section 8.01(e)).
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2.0% per
annum; provided that with respect to a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Commitments, (ii) fund any portion of its participations in L/C Obligations or
Swing Line Obligations or (iii) pay over to the Administrative Agent, any L/C
Issuer, any Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder, unless in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent, any L/C Issuer, any Swing Line Lender or any other Lender
in writing, or has made a public statement to the effect, that it
22

--------------------------------------------------------------------------------



does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, any L/C Issuer,
any Swing Line Lender or any other Lender or the Borrower, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
L/C Obligations and Swing Line Obligations under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon such Administrative Agent, L/C Issuer, Swing Line Lender or Lender’s and
the Borrower’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent or (d) has become (or any parent company
thereof has become) either the subject of a (i) Bankruptcy Event or (ii) a
Bail-In Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Discount Range” has the meaning specified in Section 2.06(d)(ii).
“Discounted Prepayment Option Notice” has the meaning specified in Section
2.06(d)(ii).
“Discounted Voluntary Prepayment” has the meaning specified in Section
2.06(d)(i).
“Discounted Voluntary Prepayment Notice” has the meaning specified in Section
2.06(d)(v).
“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith and including any disposition of
property to a Delaware Divided LLC pursuant to a Delaware LLC Division.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Latest Maturity Date.
23

--------------------------------------------------------------------------------



“Disqualified Institution” means (i) such Persons (or related funds of such
Persons) that have been specified in writing to the Administrative Agent prior
to September 14, 2018, (ii) competitors of the Borrower and its Restricted
Subsidiaries that have been specified in writing to the Administrative Agent
from time to time and (iii) any Affiliates of Persons described in clauses (i)
or (ii) (other than, in the case of clause (ii), Affiliates that are Bona Fide
Lending Affiliates) that are (A) specified in writing to the Administrative
Agent from time to time or (B) readily identifiable as affiliates by virtue of
their names; it being understood that any subsequent designation of a
Disqualified Institution shall not apply retroactively to disqualify any Person
that has previously acquired an assignment or participation interest in or for
which the “trade date” with respect to an assignment or participation interest
has occurred in respect of the Facilities.
“Dissenting Lenders” has the meaning specified in Section 11.01(f).
“Dodd Frank Act” has the meaning specified in the definition of the term “Change
in Law”.
“Dollar” and “$” means lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as reasonably determined by the Administrative Agent, in consultation
with the Borrower, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date or other relevant date of
determination) for the purchase of Dollars with such other currency.
“DQ List” has the meaning specified in Section 11.07(m).
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans in an amount equal to the sum of (a) the applicable margin, (b) the
interest rate (exclusive of applicable margin) after giving effect to any
interest rate floors or similar devices and without giving effect to any pricing
step-downs and (c) all upfront or similar fees and OID (amortized over the
shorter of (x) the remaining original stated life of such Loans and (y) the four
years following the date of incurrence thereof) payable generally to Lenders
making such Loans, but excluding amendment fees, arrangement fees, structuring
fees, commitment fees, underwriting fees or other fees payable to any lead
arranger (or its affiliates) in connection with the commitment or syndication of
such Indebtedness, consent fees paid to consenting Lenders, ticking fees on
undrawn commitments and any other fees not paid or payable generally to all
Lenders in the primary syndication of such Indebtedness.
“Eligible Assignee” means (a) in the case of any assignment of a Term Loan or a
Repatriation Bridge Loan, (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any Person (other than one or more natural persons, a
holding company, investment vehicle or trust for, or owned and operated by or
for the primary benefit of a natural person) approved by (A) the Administrative
Agent and (B) unless a Specified Event of Default is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed) and (b) in the
case of any assignment of a Revolving Credit Commitment, any Person approved by
(A) the Administrative Agent, (B) the L/C Issuers, (C) the Swing Line Lender and
(D) unless (x) such assignment is to a Person (other than one or
24

--------------------------------------------------------------------------------



more natural persons, a holding company, investment vehicle or trust for, or
owned and operated by or for the primary benefit of a natural person) who is a
Revolving Credit Lender or an Affiliate of a Revolving Credit Lender (in each
case, who is not then a Defaulting Lender) or (y) a Specified Event of Default
is continuing, the Borrower (each such approval not to be unreasonably withheld
or delayed); provided that “Eligible Assignee” shall not include any
Disqualified Institution or, other than as set forth in Section 11.07(k) or (l),
Holdings or any Affiliate or Subsidiary of Holdings.
“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, human health and safety (as related to exposure to hazardous
substances) or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Company resulting from or based
upon (a) any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing by a Loan Party.
“Equity Contribution” means cash (or in the case of management referred to in
clause (4) below, non-cash) equity contributions by the Investors equal to at
least 35.0% of the sum of (1) the aggregate gross proceeds of the Initial Term
Loans borrowed on the Closing Date, (2) the aggregate gross proceeds received
from the Senior Unsecured Notes issued, (3) the aggregate gross proceeds
received from the Senior Secured Notes issued, and (4) the amount of such cash
contribution and the fair market value of the equity of management rolled over
or invested and the fair market value of the equity acquired by the Sponsors, in
each case on the Closing Date.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“Equity Issuance” means any issuance by any Person and its Subsidiaries to any
other Person of (a) its Equity Interests for cash, (b) any of its Equity
Interests pursuant to the exercise of options or warrants, (c) any of its Equity
Interests pursuant to the conversion of any debt securities to equity or (d) any
options or warrants relating to its Equity Interests for cash; it being
understood and agreed that a Disposition shall not be deemed to be an Equity
Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is “insolvent” (within the
meaning of Section 4245 of ERISA) or is in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 304 of ERISA); (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) a determination that any Pension Plan is, or is
expected to
25

--------------------------------------------------------------------------------



be, in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums not yet due or premiums due but not yet
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
“Escrow” means an escrow, trust, collateral or similar account or arrangement
with a third party that is not the Borrower or its Restricted Subsidiaries.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency Rate” means:
(a)    with respect to any Credit Extension:
(i)    denominated in Dollars, the rate per annum equal to the London Interbank
Offered Rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars for a
period equal in length to such Interest Period) (“LIBOR”) as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;
(ii)    denominated in Canadian dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination
Date with a term equivalent to such Interest Period;
(iii)    with respect to a Credit Extension denominated in Pounds Sterling,
Euros and Yen, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate Determination
Date, for deposits in the relevant currency, with a term equivalent to such
Interest Period;
(iv)    with respect to a Credit Extension denominated in any other Alternate
Currency, the rate per annum as designated with respect to such Alternate
Currency at the time such Alternate Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.11(a); and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that, if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 8.01.
26

--------------------------------------------------------------------------------



“Excess Cash Flow” means for any fiscal year of the Borrower, the excess, if
any, of:
(a)    the sum, without duplication, of
(i)    Consolidated Net Income for such fiscal year,
(ii)    the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income but excluding
any non-cash charge to the extent that it represents an accrual or reserve for
potential cash charge in any future fiscal year or amortization of a prepaid
cash gain that was paid in a prior fiscal year, in each case, for such fiscal
year,
(iii)    decreases in Working Capital for such fiscal year, and
(iv)    the aggregate net amount of non-cash loss on the disposition of property
by the Borrower and its Restricted Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income;
minus
(b)    the sum, without duplication, of
(i)    the amount of all non-cash credits included in arriving at such
Consolidated Net Income and cash Charges to the extent included in arriving at
such Consolidated Net Income pursuant to the definition thereof and not
otherwise subtracted therefrom,
(ii)    Capital Expenditures, Permitted Acquisitions (including any earnout or
other payment in respect thereof) and other Investments (other than Investments
pursuant to Section 7.02(a), (d), (f) (with respect to Restricted Payments
permitted under Section 7.06), (l), (w), (y) and (dd)) or (ff)), in each case,
to the extent made in cash to the extent not financed with (x) the proceeds of
long-term Indebtedness (other than any revolving Indebtedness (including under
any Revolving Credit Commitment)) or (y) the proceeds of asset Dispositions and
Casualty Events referred to in clause (b)(vi) below for such fiscal year or any
prior fiscal year,
(iii)    without duplication of amounts deducted in calculating the prepayment
under Section 2.06(b)(iii), the aggregate amount of all principal payments and
purchases of Indebtedness of the Borrower and its Restricted Subsidiaries made
during such fiscal year (including (A) scheduled principal payments with respect
to Indebtedness pursuant to Section 2.08(b) (or any equivalent provision in any
Refinancing Amendment with respect to the Term Loans), (B) the principal
component of payments in respect of Capitalized Leases, (C) the amount of any
mandatory prepayment of Term Loans pursuant to Section 2.06(b)(i) of this
Agreement from proceeds of dispositions of property to the extent included in
arriving at such Consolidated Net Income, but excluding (1) all other
prepayments of the Term Loans, (2) all repayments of any revolving credit
facility arrangements (except to the extent there is an equivalent permanent
reduction in commitments thereunder that is not being made in connection with a
refinancing or replacement thereof and other than in respect of the Revolving
Credit Loans and the Revolving Credit Commitments which, for the avoidance of
doubt, shall be permitted to be deducted in calculating the prepayment under
Section 2.06(b)(iii) as and to the extent provided therein)), and (3) in each
case any such payments and purchases to the extent financed with the proceeds of
long-term Indebtedness (other than revolving Indebtedness)
(iv)    increases in Working Capital for such fiscal year,
(v)    the aggregate net amount of non-cash gain on the disposition of property
by the Borrower and its Restricted Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
included in arriving at such Consolidated Net Income,
27

--------------------------------------------------------------------------------



(vi)    proceeds of all Dispositions of assets pursuant to Sections 7.05(k)(ii),
7.05(r), 7.05(s), 7.05(t) and 7.05(u), and proceeds of all Casualty Events, in
each case received in such fiscal year and to the extent included in arriving at
such Consolidated Net Income,
(vii)    proceeds received by the Restricted Companies from insurance claims
(including, without limitation, with respect to casualty events, business
interruption or product recalls) which reimburse prior business expenses, to the
extent included in arriving at such Consolidated Net Income,
(viii)    cash payments made in satisfaction of non-current liabilities (other
than (A) payments in respect of Indebtedness under this Agreement or (B)
regularly scheduled principal payments of any other Indebtedness),
(ix)    cash fees and expenses incurred in connection with any Investment
permitted under Section 7.02, Equity Issuance or Debt Issuance (whether or not
consummated),
(x)    cash indemnity payments received pursuant to indemnification provisions
in any agreement in connection with any Permitted Acquisition or any other
Investment permitted hereunder,
(xi)    costs incurred related to implementations that are deferred in
accordance with GAAP,
(xii)    any required up-front Cash payments in respect of Swap Contracts to the
extent not financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness) and not deducted in arriving at such Consolidated Net
Income,
(xiii) the amount of Restricted Payments paid in cash during such fiscal year
pursuant to Section 7.06 (other than Section 7.06(b) and (i)) except to the
extent that such Restricted Payments were financed with the proceeds of an
incurrence or issuance of long-term Indebtedness of the Borrower or its
Restricted Subsidiaries (other than revolving Indebtedness);
(xiv)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such fiscal year that are required to be made in connection with any prepayment
of Indebtedness except to the extent that such amounts were financed with the
proceeds of a Cure Amount or an incurrence or issuance of long-term Indebtedness
of the Borrower or its Restricted Subsidiaries (other than revolving
Indebtedness);
(xv)    the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash during such fiscal year (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such fiscal year and were not financed with
the proceeds of a Cure Amount or an incurrence or issuance of long-term
Indebtedness of the Borrower or its Restricted Subsidiaries (other than
revolving Indebtedness);
(xvi)    the amount of cash Taxes and Tax distributions paid or payable or Tax
reserves set aside (without duplication), including amounts permitted to be
distributed in respect of Taxes pursuant to Section 7.06(j)(i) in such fiscal
year to the extent they exceed the amount of Tax expense deducted in determining
Consolidated Net Income for such fiscal year;
(xvii)    without duplication of amounts deducted from Excess Cash Flow in
respect of a prior period, at the option of the Borrower, the aggregate
consideration (including earn-outs) required to be paid in cash by the Borrower
or the Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such fiscal year relating to
Capital Expenditures or any Investments pursuant to Section 7.02 (other than
Investments pursuant to 7.02(a), (d), (f) (with respect to Restricted Payments
permitted under Section 7.06), (l), (w), (y), and (dd)) or (ff)) to be
consummated or made during the period of four consecutive fiscal quarters of the
Borrower following the end of such fiscal year (except, in each case, to the
extent financed with a Cure Amount or long-term Indebtedness (other than
28

--------------------------------------------------------------------------------



revolving Indebtedness)); provided that to the extent the aggregate amount
actually utilized in cash to finance such Capital Expenditures or Investments
during such subsequent period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such subsequent period of four
consecutive fiscal quarters.
“Excess Cash Flow Percentage” means, as of any date of determination, (a) if the
Senior Secured Leverage Ratio is greater than 3.70:1.00, 50%, (b) if the Senior
Secured Leverage Ratio is less than or equal to 3.70:1.00 and greater than
3.20:1.00, 25%, and (c) if the Senior Secured Leverage Ratio is less than or
equal to 3.20:1.00, 0%; it being understood and agreed that, for purposes of
this definition as it applies to the determination of the amount of Excess Cash
Flow that is required to be applied to prepay the Term Loans under Section
2.06(b)(iii) for any fiscal year, the Senior Secured Leverage Ratio shall be
determined on a Pro Forma Basis on the scheduled date of prepayment (after
giving effect to any cash pay-down or reductions made after year-end and prior
to the Excess Cash Flow payment date and the amount of Excess Cash Flow applied
as a prepayment on such date).
“Excess Cash Flow Period” means each fiscal year of the Borrower (commencing
with the fiscal year ending December 31, 2020).
“Excess Cash Flow Threshold” means $35,000,000.
“Excluded Assets” means (i) any (x) fee-owned real property and (y) all
leasehold interests (it being understood and agreed that no action shall be
required with respect to creation or perfection of security interests with
respect to such leases, including to obtain landlord waivers, estoppels or
collateral access letters); (ii) commercial tort claims in which the amount
claimed is less than $20,000,000 individually, (iii) motor vehicles and other
assets subject to certificates of title and letter of credit rights (to the
extent not constituting a supporting obligation), in each case, except to the
extent perfection can be achieved by filing a UCC-1 financing statement; (iv)
pledges and security interests prohibited by applicable Law, rule or regulation
or agreement with any governmental authority after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code; (v) Equity
Interests in any Person other than wholly-owned Subsidiaries to the extent not
permitted by the terms of such Person’s Organization Documents, shareholder
agreement or JV Entity documents after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code other than proceeds
thereof; (vi) any lease, license or other agreement or contract or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or contract or purchase money arrangement or
create a right of termination in favor of any other party thereto (other than
Holdings, the Borrower or any of its Subsidiaries) after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
similar applicable Law, other than proceeds thereof; (vii) any governmental
licenses (but not the proceeds thereof) or state or local franchises, charters
and authorizations and any other property or asset the grant or perfection of a
security interest in which would require governmental consent, to the extent
security interests in such licenses, franchises, charters or authorizations,
properties or assets are prohibited or restricted thereby after giving effect to
the applicable anti-assignment provisions of the Uniform Commercial Code other
than proceeds thereof, the assignment of which is expressly deemed effective
under such applicable Law; (viii) “intent-to-use” trademark applications prior
to the filing of a “Statement of Use” or “Amendment to Alleged Use” with respect
thereto and to the extent, and solely during the period, if any, in which the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark application under applicable federal Law; (ix)
Equity Interests issued by, or assets of, Unrestricted Subsidiaries, Immaterial
Subsidiaries, broker-dealer Subsidiaries, captive insurance Subsidiaries,
not-for-profit Subsidiaries or special purpose entities, (x) margin stock
(within the meaning of Regulation U), (xi) cash and cash equivalents, deposit,
commodities and securities accounts and all other demand, deposit, time,
savings, cash management, passbook and similar accounts maintained by a Loan
Party with any bank or other financial institution and all monies, securities,
instruments and other investments deposited or required to be deposited in any
of the foregoing (including securities entitlements and related assets credited
thereto), in each case, other than cash and cash equivalents constituting
proceeds of other “Collateral” (and any deposit, commodities or securities
accounts containing such proceeds) and except to the extent perfection can be
achieved by filing a UCC-1 financing statement, (xii) assets the grant or
perfection of a security interest in which would result in material and adverse
Tax consequences to the Borrower or its direct or indirect owners or
Subsidiaries as reasonably determined by the
29

--------------------------------------------------------------------------------



Borrower in consultation with the Administrative Agent, (xiii) Equity Interests
or other voting interests of any direct or indirect Non-U.S. Subsidiary of the
Borrower, CFC or FSHCO in excess of 65% of the issued and outstanding voting
stock or other voting interests (including instruments treated as voting
interests for U.S. federal income Tax purposes) of such Person, (xiv) any
segregated funds held in escrow for a the benefit of an unaffiliated third party
(including such funds in Escrow) and (xv) other assets as to which the
Administrative Agent and the Borrower shall reasonably determine that the costs,
burden, difficulty or consequence of obtaining or perfecting a security interest
therein outweigh the benefit to the Lenders of the security afforded thereby.
“Excluded Subsidiary” means (a) any Subsidiary that is prohibited or restricted
by (i) applicable Law, rule or regulation or (ii) by any contractual obligation
that, in the case of this clause (ii), is existing on the Closing Date or at the
time of acquisition thereof after the Closing Date (to the extent not entered
into in contemplation of such acquisition), in each case, from guaranteeing the
Facilities or which would require governmental (including regulatory) or
consent, approval, license or authorization to provide a Guarantee unless such
consent has been received, (b) any Subsidiary for which the provision of a
Guarantee would result in a material and adverse Tax consequence to the Borrower
or any of its direct or indirect owners or Subsidiaries (as reasonably
determined by the Borrower in consultation with the Administrative Agent), (c)
any non-wholly owned Subsidiary or any JV Entity, (d) any Unrestricted
Subsidiary, (e) any Immaterial Subsidiary, (f) any direct or indirect U.S.
Subsidiary of a Non-U.S. Subsidiary of the Borrower, (g) any direct or indirect
Non-U.S. Subsidiary of the Borrower, any CFC or any FSHCO, (h) broker-dealer
Subsidiaries, not-for-profit Subsidiaries, captive insurance Subsidiaries and
special purpose entities, if any, used for permitted securitization facilities
or other facilities requiring non-consolidation, (i) solely in the case of any
Secured Hedging Obligation that constitutes a “swap” within the meaning of
section 1(a)(47) of the Commodity Exchange Act, any subsidiary of the Borrower
that is not an “Eligible Contract Participant” as defined under the Commodity
Exchange Act, (j) any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition or investment financed with Indebtedness permitted to be assumed
pursuant to Section 7.03 (and not incurred in contemplation of such acquisition)
and any Restricted Subsidiary thereof that guarantees such Indebtedness, in each
case to the extent, and so long as, such Indebtedness prohibits any such
Restricted Subsidiary from becoming a Guarantor, (k) any other Restricted
Subsidiary of the Borrower that is a Non-U.S. Subsidiary and (l) any other
Subsidiary in circumstances where the Borrower and the Administrative Agent
reasonably agree that the cost or burden of providing a Guaranty outweighs the
benefit afforded thereby.
“Excluded Swap Obligation” means with respect to any Guarantor (a) any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation, or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of (or grant of such security interest by, as applicable) such Guarantor becomes
or would become effective with respect to such Swap Obligation or (b) any other
Swap Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Loan Party and swap counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in such Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 3.09) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 3.01, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in such Loan or
30

--------------------------------------------------------------------------------



Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure or inability to comply with
Section 3.01(e) and (d) any Taxes imposed pursuant to FATCA.
“Excluded Unrestricted Subsidiary” has the meaning specified in Section 6.15.
“Existing Credit Facility” has the meaning assigned to such term in the recitals
hereto.
“Existing Facilities” has the meaning assigned to such term in the recitals
hereto.
“Existing Revolving Facility” has the meaning assigned to such term in the
recitals hereto.
“Extended Repatriation Bridge Loans” has the meaning specified in Section
2.18(a)(iii).
“Extended Revolving Credit Commitment” has the meaning specified in Section
2.18(a)(ii).
“Extended Revolving Credit Loans” has the meaning specified in Section
2.18(a)(ii).
“Extended Term Loans” has the meaning specified in Section 2.18(a)(iii).
“Extension” has the meaning specified in Section 2.18(a).
“Extension Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) each Lender that agrees to an Extension and (c) to the
extent relating to the Revolving Credit Commitments, the L/C Issuer and the
Swing Line Lender, in accordance with Section 2.18, and delivered to the
Administrative Agent.
“Extension Offer” has the meaning specified in Section 2.18(a).
“Facility” means each Term Facility or each Revolving Credit Facility, as the
context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
any of the foregoing.
“FCPA” has the meaning specified in Section 5.08(b).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided that if the relevant screen
rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“Fee Letter” means that certain Amended and Restated Fee Letter, dated as of
September 14, 2018, by and among Merger Sub and the Arrangers.
“Financial Covenant” means the covenant set forth in Section 7.10.
31

--------------------------------------------------------------------------------



“First Lien/First Lien Intercreditor Agreement” means the First Lien/First Lien
Intercreditor Agreement, dated as of February 8, 2019, among the Borrower,
Holdings, the Subsidiary Guarantors, Bank of America, N.A., as collateral agent
for the Credit Agreement Secured Parties (as defined therein) and the Additional
Collateral Agent (as defined therein) and Wilmington Trust, National
Association, as the Notes Trustee (as defined therein), substantially in the
form of Exhibit C-1, with any changes thereto implemented in accordance with the
definition of an Acceptable Intercreditor Agreement or otherwise reasonably
agreed by the Administrative Agent and the Required Lenders.
“First Lien/Second Lien Intercreditor Agreement” means the First Lien/Second
Lien Intercreditor Agreement, substantially in the form of Exhibit C-2, with any
changes thereto implemented in accordance with the definition of an Acceptable
Intercreditor Agreement or otherwise reasonably agreed by the Administrative
Agent and the Required Lenders.
“Fixed Amounts” has the meaning specified in Section 1.08(c).
“Fixed Incremental Amount” means (i) the greater of $740,000,000 and 100% of
Consolidated EBITDA of the Borrower for the most recently ended Test Period
minus (ii) the aggregate principal amount of all Incremental Facilities and/or
Incremental Equivalent Debt incurred or issued in reliance on amounts under this
definition.
“Foreign Asset Sale” has the meaning specified in Section 2.06(b)(viii).
“Foreign Lender” means (a) if the Borrower is a U.S. Person, then a Recipient,
with respect to such Borrower, that is not a U.S. Person, and (b) if the
Borrower is not a U.S. Person, then a Recipient, with respect to such Borrower,
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for Tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Plan” means each employee pension benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. Laws and is maintained or contributed to by any Loan Party or any ERISA
Affiliate, but not including any plan which is sponsored, maintained or
administered by a Governmental Authority.
“Foreign Recovery Event” has the meaning specified in Section 2.06(b)(viii).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“FSHCO” means (a) any direct or indirect Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof or the District
of Columbia, substantially all of the assets of which consist of (i) the equity
(including instruments treated as equity for U.S. federal income Tax purposes)
and/or debt of one or more (x) CFCs and/or (y) Persons described in this
definition and (ii) cash or cash equivalents.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
32

--------------------------------------------------------------------------------



“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession, which are in effect from time
to time; provided that all terms of an accounting or financial nature used in
this Agreement shall be construed, and all computations of amounts and ratios
referred to in this Agreement shall be made (a) without giving effect to any
election under Accounting Standards Codification Topic 825—Financial
Instruments, or any successor thereto or comparable accounting principle
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of the Borrower or any Subsidiary at “fair value,” as defined
therein and (b) the amount of any Indebtedness under GAAP with respect to
Capitalized Leases shall be determined in accordance with the definition of
Capitalized Leases. At any time after the Closing Date, the Borrower may elect
to apply IFRS accounting principles in lieu of GAAP and, upon any such election,
references herein to GAAP shall thereafter be construed to mean IFRS (except as
otherwise provided in this Agreement); provided that any such election may only
be made once and shall be irrevocable; provided, further, any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrower’s election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP. The Borrower shall give notice of any such election made in
accordance with this definition to the Administrative Agent. For the avoidance
of doubt, solely making an election (without any other action) referred to in
this definition will not be treated as an incurrence of Indebtedness.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee or any successor or similar authority to any of the foregoing).
“Granting Lender” has the meaning specified in Section 11.07(i).
“Growth Amount” has the meaning specified in clause (a)(ii) of the definition of
“Available Amount.”
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or Disposition of assets or
other transactions permitted under this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated
33

--------------------------------------------------------------------------------



liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in the Guaranty Agreement.
“Guarantors” has the meaning set forth in the Guaranty Agreement. The Borrower
shall be considered a Guarantor hereunder and thereunder solely with respect to
its Guaranteed Obligations under the Guaranty Agreement.
“Guaranty” has the meaning set forth in the Guaranty Agreement.
“Guaranty Agreement” means that certain Guaranty Agreement, dated as of the
Closing Date, among the Loan Parties and the Administrative Agent, substantially
in the form of Exhibit G.
“Guaranty Supplement” has the meaning specified in the Guaranty Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
as hazardous, toxic, pollutants or contaminants or words of similar meaning or
effect.
“Hedge Agreement” means any Swap Contract permitted under Article 6 or 7 that is
entered into by and between the Borrower or any of the Restricted Subsidiaries
and any Hedge Bank.
“Hedge Bank” means (a) any Person that, is a Lender, Arranger, an Agent or an
Affiliate of a Lender, Arranger, or an Agent (i) on the Closing Date, with
respect to Hedge Agreements existing on the Closing Date or (ii) at the time it
enters into a Hedge Agreement, in each case, in its capacity as a party to such
Hedge Agreement (regardless of whether such Person subsequently ceases to be a
Lender, Arranger or Agent or an Affiliate of the foregoing), (b) any other
Person designated in writing to the Administrative Agent from time to time or
(c) any assignee of a Person that was itself a Hedge Bank with respect to a
Hedge Agreement at the time of the assignment thereof, in its capacity as a
party to such Hedge Agreement; provided that, in the case of clauses (b) and
(c), such Person, if not already bound by the provisions thereof, acknowledges
and agrees to be bound by the provisions of Article 9, Section 11.06, Section
11.09, Section 11.17, Section 11.21, Section 11.22 and other provisions
applicable to Lenders generally; it being agreed that, for the avoidance of
doubt, the assignment provisions of Section 11.07 and the Defaulting Lender
provisions contained herein shall not apply to a Person described in the
previous sentence in its capacity as a Hedge Bank or affect its status or rights
as a Secured Party in respect of any Secured Hedging Obligation.
“Honor Date” has the meaning specified in Section 2.04(c)(i).
“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower (a)
having Total Assets in an amount of less than 5.0% of Consolidated Total Assets
of the Borrower and its Restricted Subsidiaries and (b) contributing less than
5.0% of the consolidated revenues of the Borrower and its Restricted
Subsidiaries, in each case, for the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.01(a) or (b), as
applicable; provided that the aggregate Consolidated Total Assets (as so
determined) and aggregate revenues (as so determined) of all Immaterial
Subsidiaries shall not exceed 10.0% of Consolidated Total Assets of the Borrower
and its Restricted Subsidiaries or 10.0% of the consolidated revenues of the
Borrower and its Restricted Subsidiaries for the relevant Test Period, as the
case may be.
“Incremental Cap” means
(a)    the Fixed Incremental Amount, plus
34

--------------------------------------------------------------------------------



(b)    [reserved], plus
(c)    [reserved], plus
(d)    (i) the amount of any optional prepayment of any Loan (other than any
Additional Loan incurred in reliance on clause (e) below) in accordance with
Section 2.06(a) and/or the amount of any permanent reduction of any Revolving
Credit Commitment (other than any Incremental Revolving Credit Commitment
incurred in reliance on clause (e) below) and (ii) the amount paid in Cash in
respect of any reduction in the outstanding amount of any Term Loan (other than
any Incremental Term Loan incurred in reliance on clause (e) below) resulting
from any assignment of such Term Loan to (and/or purchase of such Term Loan by)
the Borrower and/or any of its Restricted Subsidiaries (including in connection
with debt buybacks made by the Borrower in an amount equal to the discounted
amount actually paid in respect thereof pursuant to Section 2.06(d), Section
2.07 of the Guaranty Agreement and/or otherwise, and/or the application of
yank-a-bank provisions that result in a reduction of such Loans) so long as, in
the case of any such optional prepayment, the relevant prepayment or assignment
and/or purchase was not funded with the proceeds of any long-term Indebtedness
(other than revolving Indebtedness), in each case to the extent any Incremental
Facilities or Incremental Equivalent Debt have not been incurred in reliance of
such amounts (but after giving effect to any reallocation contemplated by the
proviso hereof), plus
(e)    an unlimited amount so long as, in the case of this clause (e), after
giving effect to the relevant Incremental Facility or Incremental Equivalent
Debt, (i) if such Incremental Facility or Incremental Equivalent Debt is secured
by a Lien on the Collateral that is pari passu with the Lien securing the
Obligations that are secured a first lien basis, the Senior Secured Leverage
Ratio does not exceed 4.00:1.00 (or, to the extent such Incremental Facility or
Incremental Equivalent Debt is incurred in connection with any acquisition or
investment not prohibited by this Agreement, the greater of 4.00:1.00 and the
Senior Secured Leverage Ratio immediately prior to such transaction), (ii) if
such Incremental Facility or Incremental Equivalent Debt is secured by a Lien on
the Collateral that is junior to the Lien securing the Secured Obligations that
are secured on a first lien basis, the Senior Secured Leverage Ratio does not
exceed 5.20:1.00 (or, to the extent such Incremental Facility or Incremental
Equivalent Debt is incurred in connection with any acquisition or investment not
prohibited by this Agreement, the greater of 5.20:1.00 and the Secured Leverage
Ratio immediately prior to such transaction) or (iii) if such Incremental
Facility or Incremental Equivalent Debt is unsecured, either (A) the Total
Leverage Ratio does not exceed 5.70:1.00 (or, to the extent such Incremental
Facility or Incremental Equivalent Debt is incurred in connection with any
acquisition or investment not prohibited by this Agreement, the greater of
5.70:1.00 and the Total Leverage Ratio immediately prior to such transaction) or
(B) the Interest Coverage Ratio is not less than 2.00:1.00, for the most
recently ended Test Period (or, to the extent such Incremental Facility or
Incremental Equivalent Debt is incurred in connection with any acquisition or
investment not prohibited by this Agreement, the lesser of 2.00:1.00 and the
Interest Coverage Ratio immediately prior to such transaction), in each case
described in this clause (e), calculated on a Pro Forma Basis, including the
application of the proceeds thereof (without “netting”, at such time, the cash
proceeds of the applicable Incremental Facility or Incremental Equivalent Debt),
and in the case of any Incremental Revolving Credit Commitments, assuming a full
drawing of such Incremental Revolving Credit Commitments.
provided that:
(x)    Incremental Facilities and Incremental Equivalent Debt may be incurred
under one or more of clauses (a) through (e) of this definition as selected by
the Borrower in its sole discretion,
(y)    if Incremental Facilities or Incremental Equivalent Debt are intended to
be incurred under clause (e) of this definition and any other clause of this
definition in a single transaction or series of substantially concurrent related
transactions, (A) incurrence of the portion of such Incremental Facilities or
Incremental Equivalent Debt to be incurred under clause (e) of this definition
shall first be calculated without giving effect to any Incremental Facilities or
Incremental Equivalent Debt to be incurred under all other clauses of this
definition, but giving full pro forma effect the use of proceeds of all such
Incremental Facilities or Incremental Equivalent Debt and related transactions,
and (B) thereafter, incurrence of the portion of such Incremental Facilities or
Incremental Equivalent Debt to be incurred under such other applicable clauses
of this definition shall be calculated, and
35

--------------------------------------------------------------------------------



(z)    any portion of Incremental Facilities or Incremental Equivalent Debt
incurred under clauses (a) through (d) of this definition may be reclassified,
as the Borrower elects from time to time, as incurred under clause (e) of this
definition if such portion of Incremental Facilities or Incremental Equivalent
Debt could at such time be incurred under clause (e) of this definition on a pro
forma basis; provided, that upon delivery of any financial statements pursuant
to Section 6.01 following the initial incurrence of such Incremental Facilities
or Incremental Equivalent Debt under clauses (a) through (d) of this definition,
if such Incremental Facilities or Incremental Equivalent Debt could, based on
any such financial statements, have been incurred under clause (e) of this
definition, then such Incremental Facilities or Incremental Equivalent Debt
shall automatically be reclassified as incurred under the applicable provision
of clause (e) above. Once such Incremental Facilities or Incremental Equivalent
Debt is reclassified in accordance with the preceding sentence, it shall not
further be reclassified as incurred under the original basket pursuant to which
such item was originally incurred.
“Incremental Effective Date” has the meaning specified in Section 2.16(e).
“Incremental Equivalent Debt” means Indebtedness incurred by the Borrower or any
Restricted Subsidiary in the form of senior secured or unsecured notes or loans
or junior secured or unsecured notes or loans and/or commitments in respect of
any of the foregoing issued, incurred or implemented in lieu of loans under an
Incremental Facility; provided, that:
(a)    the aggregate outstanding amount thereof shall be incurred in compliance
with the requirements of the Incremental Cap (as in effect at the time of
determination, including giving effect to any reclassification on or prior to
such date of determination), tested at the time of incurrence thereof,
(b)    no Event of Default exists immediately prior to or after giving effect to
such loans or notes; provided that if the proceeds of such Incremental
Equivalent Debt are intended to be applied to finance a Limited Condition
Transaction, (i) at the option of the Borrower, the date of determination for
compliance with this clause (b) shall be an LCT Test Date and (ii) no Specified
Event of Default shall exist on such date,
(c)    the Weighted Average Life to Maturity applicable to such notes or loans
is no shorter than the Weighted Average Life to Maturity of the then-existing
Initial Term Loans (without giving effect to any prepayments thereof);
(d)    the final maturity date with respect to such notes or loans is no earlier
than the Latest Term Loan Maturity Date on the date of the issuance or
incurrence, as applicable, thereof;
(e)    subject to clauses (c) and (d), such notes or loans may otherwise have an
amortization schedule as determined by the Borrower and the lenders providing
such Incremental Equivalent Debt,
(f)    in the case of any such Indebtedness in the form of term loans
denominated in Dollars that are secured by the Collateral on a pari passu basis
with the Initial Term Loans in right of payment and with respect to security
(other than customary bridge loans), the All-In-Rate applicable thereto will not
be more than 0.50% per annum higher than the All-In-Rate in respect of the
Initial Term Loans unless the Applicable Margin (and/or, as provided in the
proviso below, the Base Rate floor or Eurocurrency Rate floor) with respect to
the Initial Term Loans is adjusted to be equal to the All-In-Rate applicable to
such Indebtedness, minus 0.50% per annum, provided that, unless otherwise agreed
by the Borrower in its sole discretion, that any increase in All-In-Rate to any
Initial Term Loan due to the application or imposition of a Base Rate floor or
Eurocurrency Rate floor on any such Indebtedness shall be effected solely
through an increase in (or implementation of, as applicable) any Base Rate floor
or Eurocurrency Rate floor applicable to such Initial Term Loan, and
(g)    if such Incremental Equivalent Debt is incurred by a Loan Party and
secured, such Incremental Equivalent Debt shall (x) not be secured by any assets
that are not Collateral (provided that, in the case of any Incremental
Equivalent Debt that is funded into Escrow pursuant to customary escrow
arrangements, such Incremental Equivalent Debt may be secured by the applicable
funds and related assets held in Escrow (and the proceeds thereof) until the
time of the release from Escrow of such funds (and may not be secured by any
other assets
36

--------------------------------------------------------------------------------



prior to such release)) and (y) be subject to an Acceptable Intercreditor
Agreement (which may be effective (or entered into) only immediately after such
release from Escrow referred to in clause (x)),
(h)    if such Incremental Equivalent Debt is incurred by a Loan Party and
guaranteed, shall not be guaranteed by any Person that is not a Loan Party, and
(i)    if such Incremental Equivalent Debt is incurred by a non-Loan Party, such
Incremental Equivalent Debt shall have an aggregate outstanding principal amount
not in excess of the greater of $260,000,000 and 35.0% of Consolidated EBITDA of
the Borrower for the most recently ended Test Period;
provided, that the requirements in clauses (c) and (d) of this definition shall
not apply to (x) any customary bridge loans so long as any loans, notes,
securities or other Indebtedness which exchanged for or otherwise replace such
bridge loans satisfies (or will satisfy at the time of incurrence or rollover)
the requirements of such clauses and (y) Incremental Equivalent Debt with an
aggregate outstanding principal amount not in excess of $350,000,000.
“Incremental Facility” has the meaning specified in Section 2.16(a).
“Incremental Joinder” has the meaning specified in Section 2.16(d).
“Incremental Revolving Credit Commitments” has the meaning specified in Section
2.16(c).
“Incremental Term Loan Class” has the meaning specified in Section 2.16(b).
“Incremental Term Loans” has the meaning specified in Section 2.16(b).
“Incurrence-Based Amounts” has the meaning specified in Section 1.08(c).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    (i) all obligations of such Person for borrowed money and (ii) all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or agreements to the extent the same
would appear as a liability on a balance sheet (excluding footnotes thereto) of
such Person in accordance with GAAP;
(b)    the maximum available amount of all letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
(c)    net obligations of such Person under Swap Contracts (with the amount of
such net obligations being deemed to be the aggregate Swap Termination Value
thereof as of such date);
(d)    all obligations of such Person to pay the deferred purchase price of
property or services, (other than (i) accrued expenses and trade accounts
payable in the ordinary course of business (including on an inter-company
basis), (ii) any earn-out obligation until such obligation (A) appears in the
liabilities section of the balance sheet of such Person (excluding the footnotes
thereto) in accordance with GAAP and (B) has not been paid within 7 days after
becoming due and payable, (iii) any earn-out obligation that appears in the
liabilities section of the balance sheet of such Person, to the extent (A) such
Person is indemnified for the payment thereof by a solvent Person reasonably
acceptable to the Administrative Agent or (B) amounts to be applied to the
payment therefor are in escrow and (iv) liabilities associated with customer
prepayments and deposits in the ordinary course of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention
37

--------------------------------------------------------------------------------



agreements and mortgage, industrial revenue bond, industrial development bond
and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;
(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests;
(h)    indebtedness or similar financing obligations of such Person under any
Permitted Recourse Receivables Financing; and
(i)    all Guarantees of such Person in respect of the obligations under any of
the foregoing paragraphs of other Persons;
provided that (i) the amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith, (ii) Indebtedness
of the Borrower and its Restricted Subsidiaries shall exclude intercompany
Indebtedness incurred in the ordinary course of business so long as such
intercompany Indebtedness (A) has a term not exceeding 364 days (inclusive of
any roll-over or extensions of terms) and (B) of any Loan Party owed to any
Restricted Subsidiary that is not a Loan Party is unsecured and subordinated to
the Obligations and evidenced by the Intercompany Note and (iii) the
Indebtedness of any person shall, except for purposes of calculating the
Interest Coverage Ratio to the extent the interest expense in respect thereof is
not covered by proceeds held in Escrow or in connection with any test date of
any Limited Condition Transaction or any test related to a subsequent
transaction, exclude Indebtedness incurred in advance of, and the proceeds of
which are to be applied in connection with, the consummation of a transaction
solely to the extent the proceeds thereof are and continue to be held in an
Escrow and are not otherwise made available to such person.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or JV Entity (other than a JV Entity that is
itself a corporation, company, or limited liability company) in which such
Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Debt, (B) exclude (i) deferred or prepaid revenue, (ii) purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the seller; provided that, at the
time of closing, the amount of any such payment is not determinable and, to the
extent such payment thereafter becomes fixed and determined, the amount is paid
in a timely manner, (iii) any obligations attributable to the exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto pursuant to or in connection with
a consolidation, amalgamation, merger or transfer of assets permitted under
Section 7.04, (iv) obligations under any license, permit or other approval (or
Guarantees given in respect of such obligations) incurred prior to the Closing
Date or in the ordinary course of business, (v) for the avoidance of doubt, any
obligations in respect of workers’ compensation claims, early retirement or
termination obligations, pension fund obligations or contributions or similar
claims, obligations or contributions or social security or wage Taxes and (vi)
Indebtedness of any Parent Entity appearing on the balance sheet of the Borrower
solely by reason of push down accounting under GAAP (C) exclude contingent
obligations incurred in the ordinary course of business, other than the
Guarantees or other assumptions of Indebtedness, (D) exclude obligations under
or in respect of leases that are not Capitalized Leases and (E) exclude
obligations under or in respect of Qualified Securitization Financing and/or
Permitted Non-Recourse Factoring.
“Indemnified Liabilities” has the meaning specified in Section 11.05.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) of this definition, Other Taxes.
“Indemnitees” has the meaning specified in Section 11.05.
38

--------------------------------------------------------------------------------



“Information” has the meaning specified in Section 11.09.
“Initial Revolver Maturity Date” means September 11, 2025, or, as to any Initial
Revolving Credit Lender for which the Initial Revolver Maturity Date is extended
pursuant to Section 2.18, the date to which the Initial Revolver Maturity Date
is so extended or, in each case, if such day is not a Business Day, the next
preceding Business Day.
“Initial Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Initial Revolving Credit Loans of the same Type and in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Initial Revolving Credit Lenders pursuant to Section 2.01(b).
“Initial Revolving Credit Commitment” means, as to each Initial Revolving Credit
Lender, its obligation to (a) make Initial Revolving Credit Loans to the
Borrower pursuant to Section 2.01(b), (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal or face amount at any one time outstanding not to exceed the
Dollar amount set forth opposite such Lender’s name under the caption “Initial
Revolving Credit Commitment” (i) on Schedule 2.01 or (ii) in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, and as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate Initial Revolving Credit Commitments of all Initial Revolving Credit
Lenders is $850,000,000 on the Amendment No. 2 Effective Date.
“Initial Revolving Credit Facility” means, at any time, the aggregate amount of
the Initial Revolving Credit Commitments at such time.
“Initial Revolving Credit Lender” means, at any time, any Lender that has an
Initial Revolving Credit Commitment at such time.
“Initial Revolving Credit Loan” means a Loan made by an Initial Revolving Credit
Lender pursuant to its Initial Revolving Credit Commitment.
“Initial Revolving Termination Date” has the meaning specified in Section
2.10(b).
“Initial Term Borrowing” means a Borrowing consisting of simultaneous Initial
Term Loans made by each of the Initial Term Lenders of such Class pursuant to
Section 2.01(a), 2.16, 2.18 or 2.19.
“Initial Term Commitment” as to each Initial Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the Dollar amount set forth opposite such Initial
Term Lender’s name on Schedule 2.01 under the caption “Initial Term Commitment”
or in the Assignment and Assumption pursuant to which such Initial Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The initial aggregate amount of the
Initial Term Lenders’ Initial Term Commitments on the Closing Date is
$2,530,000,000 as such commitment may be reduced or increased from time to time
pursuant to (a) assignments by or to such Initial Term Lender pursuant to an
Assignment and Assumption, (b) an Incremental Joinder, (c) a Refinancing
Amendment or (d) an Extension Amendment.
“Initial Term Facility” means, (a) on or prior to the applicable funding date of
such Initial Term Loans, the aggregate amount of the Initial Term Commitments
and (b) thereafter, the aggregate principal amount of the Initial Term Loans.
“Initial Term Lender” means any Lender with an Initial Term Loan Commitment or
an outstanding Initial Term Loan, including, for the avoidance of doubt, any
2020 Incremental Term Lender.
“Initial Term Loan Maturity Date” means February 8, 2026, or, as to any Initial
Term Lender for which the Initial Term Loan Maturity Date is extended pursuant
to Section 2.18, the date to which the Initial Term
39

--------------------------------------------------------------------------------



Loan Maturity Date is so extended or, in each case, if such day is not a
Business Day, the next preceding Business Day.
“Initial Term Loans” means a term loan made by an Initial Term Lender pursuant
to its Initial Term Commitment or 2020 Incremental Term Loans made pursuant to
Amendment No. 3.
“Intellectual Property Security Agreement” means, collectively, the Intellectual
Property Security Agreement, substantially in the form attached to the Security
Agreement together with each other intellectual property security agreement
executed and delivered pursuant to Section 6.13 or the Security Agreement.
“Intercompany Note” means a promissory not substantially in the form of Exhibit
M.
“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Borrower for the four fiscal quarter period ending on such date, the ratio of
(a) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
period to (b) Consolidated Interest Charges of the Borrower for such period; it
being agreed that any determination of the Consolidated Interest Charges of the
Borrower and its Restricted Subsidiaries is required to be made for a period of
four fiscal quarters (in connection with computing the Interest Coverage Ratio)
at a time when fewer than four full fiscal quarters have elapsed since the
Closing Date, such determination of the Consolidated Interest Charges shall be
made for the period elapsed from the Closing Date through the most recent fiscal
quarter then ended (annualized on a simple arithmetic basis).
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date
applicable to such Loan; provided that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date applicable to such
Loan and (c) to the extent necessary to create a fungible Class of Term Loans,
the date of the incurrence of the relevant Class of Incremental Term Loans.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date that is one week,
one month, two months, three months or six months thereafter, or if agreed by
each Lender participating therein, twelve months or such other period as
selected by the Borrower in its Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(ii)    other than with respect to one week Interest Periods, any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period;
(iii)    no Interest Period shall extend beyond the Maturity Date applicable to
such Loan; and
(iv)    to the extent necessary to create a fungible Class of Term Loans, any
Interest Period may end on the date of the incurrence of the relevant Class of
Incremental Term Loans.
Notwithstanding the foregoing, (x) one week Interest Periods shall only be
available for Revolving Credit Loans, and (y) the Borrower may select an initial
Interest Period for the Term Loans ending on the date that is no more than 3
months after the Closing Date that is, subject to clause (a) of this definition
of “Interest Period,” the first Business Day of the first fiscal quarter
following the Closing Date.
40

--------------------------------------------------------------------------------



“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or JV Entity interest
in such other Person and any arrangement pursuant to which the investor incurs
debt of the type referred to in clause (h) of the definition of “Indebtedness”
set forth in this Section 1.01 in respect of such Person (excluding, in the case
of the Borrower and its Restricted Subsidiaries, (i) intercompany advances
arising from their cash management, tax, and accounting operations and (ii)
intercompany loans, advances, or Indebtedness having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business or consistent with past practice) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment, but in each case, net of
any return in respect thereof, including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts.
“Investors” means (a) each Sponsor, (b) certain other investors which own
Qualified Equity Interests directly or indirectly in the Borrower arranged by
and/or designated by the initial Sponsor and identified to the Administrative
Agent prior to the Closing Date, but not including any portfolio company of the
foregoing, (c) the Management Investors and (d) the Preferred Investors.
“IP Rights” has the meaning specified in Section 5.07.
“IPO Entity” has the meaning specified in the definition of the term “Qualifying
IPO”.
“IRS” means the United States Internal Revenue Service.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Judgment Currency” has the meaning specified in Section 11.26.
“Junior Indebtedness” means any Indebtedness that is expressly subordinated in
right of payment to the Obligations.
“JV Entity” means any joint venture of the Borrower or any Restricted Subsidiary
that is not a Subsidiary.
“Latest Maturity Date” means the later of the Latest Term Maturity Date and the
Latest Revolving Termination Date.
“Latest Term Maturity Date” means, as at any date, the latest to occur of (a)
the Initial Term Loan Maturity Date, (b) the latest maturity date in respect of
any outstanding Extended Term Loans, (c) the latest maturity date in respect of
any outstanding Incremental Term Loans and (d) the latest maturity date in
respect of any outstanding Refinancing Term Loans.
“Latest Revolving Termination Date” means, as at any date, the latest to occur
of (a) the Initial Revolver Maturity Date, (b) the latest termination date in
respect of any outstanding Extended Revolving Credit Commitments, (c) the latest
termination date in respect of any Incremental Revolving Credit Commitments and
(d) the latest termination date in respect of any outstanding Refinancing
Revolving Credit Commitments.
“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities,
41

--------------------------------------------------------------------------------



including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Initial Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an Initial Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend, increase or extend Letters of Credit previously issued by
it, pursuant to Section 2.04, in an aggregate Outstanding Amount of the L/C
Obligations with respect to Letters of Credit issued by such L/C Issuer at any
time outstanding not to exceed (a) in the case of any L/C Issuer party hereto on
the Amendment No. 2 Effective Date, the amount set forth opposite such L/C
Issuer’s name on Schedule 2.04 under the heading “L/C Commitments”; and (b) in
the case of any Revolving Credit Lender that becomes an L/C Issuer hereunder
thereafter, the amount which shall be set forth in the written agreement by
which such Revolving Credit Lender shall become an L/C Issuer hereunder, in each
case as such commitment may be changed from time to time pursuant to the terms
hereof or with the agreement in writing of such L/C Issuer, the Borrower and the
Administrative Agent. The aggregate L/C Commitments of all the L/C Issuers shall
be less than or equal to the Letter of Credit Sublimit at all times.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Fee” has the meaning specified in Section 2.04(i).
“L/C Issuer” means (i) each of Bank of America, N.A., JPMorgan Chase Bank, N.A.
and Goldman Sachs Bank USA and/or (ii) any other Revolving Credit Lender (or
Affiliate thereof) that agrees in writing with the Borrower and the
Administrative Agent to act as an L/C Issuer with respect to any Revolving
Credit Facility, in each case of clauses (i) and (ii), in its capacity as issuer
of Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. Each L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.13.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.”
“LCT Election” has the meaning specified in Section 1.12(a).
“LCT Provisions” means the provisions, qualifications and exceptions specified
in Section 1.12.
“LCT Test Date” has the meaning specified in Section 1.12(a).
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer and each Swing
Line Lender.
42

--------------------------------------------------------------------------------



“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Lender Participation Notice” has the meaning specified in Section 2.06(d)(iii).
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five days prior to the
Initial Revolver Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Report” means a certificate substantially in the form of
Exhibit N or any other form approved by the Administrative Agent.
“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $50,000,000 and (b) the Initial Revolving Credit Facility. The Letter of
Credit Sublimit is part of, and not in addition to, the Initial Revolving Credit
Facility.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03.
“LIBOR Successor Rate Changes” has the meaning specified in Section 3.03.
“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement for security, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capitalized Lease having substantially the
same economic effect as any of the foregoing but excluding operating leases).
“Limited Condition Acquisition” means any Permitted Acquisition or similar
Investment, including by way of merger, amalgamation or consolidation, by one or
more of the Borrower and its Restricted Subsidiaries of any assets, business or
Person, the consummation of which is not conditioned on the availability of, or
on obtaining, third party financing.
“Limited Condition Transaction” means (i) a Limited Condition Acquisition, (ii)
any Disposition for which a definitive agreement has been entered into and/or
(iii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.
“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term Loan, a Revolving Credit Loan, a Repatriation Bridge Loan
or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty
Agreement, (c) the Collateral Documents, (d) the Notes, (e) each Incremental
Joinder, (f) each Refinancing Amendment and (g) each Extension Amendment.
43

--------------------------------------------------------------------------------



“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other or (c) a continuation of Eurocurrency Rate Loans, pursuant
to Section 2.02, which, if in writing, shall be substantially in the form of
Exhibit D-1 or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
“Loan Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party
“Loan Parties” means Holdings, the Borrower and the Subsidiary Guarantors.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.
“Management Investors” means the officers, directors and members of management
of the Borrower and any Parent Entity.
“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of the IPO Entity on the date
of the declaration of the applicable Restricted Payment multiplied by (ii) the
arithmetic mean of the closing prices per share of such common Equity Interests
on the principal securities exchange on which such common Equity Interests are
traded for the 30 consecutive trading days immediately preceding the date of
declaration of such Restricted Payment.
“Material Adverse Effect” means (a) on the Closing Date, a Closing Date Material
Adverse Effect and (b) after the Closing Date, a circumstance or condition that
would materially and adversely affect (i) the business, results of operations or
financial condition of the Borrower and its Restricted Subsidiaries, taken as a
whole, (ii) the ability of the Loan Parties, taken as a whole, to perform their
payment obligations under the Loan Documents or (iii) the rights and remedies of
the Administrative Agent (on behalf of itself and the Lenders) under the Loan
Documents.
“Material Companies” means the Borrower and all other Restricted Subsidiaries
(other than other Restricted Subsidiaries that are Immaterial Subsidiaries
(without giving effect to the proviso thereto)).
“Maturity Date” means (a) with respect to the Initial Term Loans, the Initial
Term Loan Maturity Date, (b) with respect to the Initial Revolving Credit
Commitments and the Initial Revolving Credit Loans, the Initial Revolver
Maturity Date, (c) with respect to any Incremental Term Loans, Incremental
Revolving Credit Commitments and Incremental Revolving Credit Loans, the final
maturity date as specified in the applicable Incremental Joinder, (d) with
respect to any Extended Term Loans or Extended Revolving Credit Commitments, the
final maturity date as specified in the applicable Extension Amendment, (e) with
respect to any Refinancing Term Loans or Refinancing Revolving Credit
Commitments, the final maturity date as specified in the applicable Refinancing
Amendment and (f) with respect to the Repatriation Bridge Loans, the
Repatriation Bridge Loan Maturity Date.
“Maximum Rate” has the meaning specified in Section 11.11.
44

--------------------------------------------------------------------------------



“Maximum Tender Condition” has the meaning specified in Section 2.15(b).
“Merger Sub” has the meaning specified in the preamble hereto.
“Minimum Extension Condition” has the meaning set forth in Section 2.18(b).
“Minimum Tender Condition” has the meaning specified in Section 2.15(b)
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan covered by Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to the Disposition of any asset by any Restricted Company or
any Casualty Event, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such Disposition or Casualty Event
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds or condemnation awards in respect of such Casualty Event actually
received by or paid to or for the account of such Restricted Company) over (ii)
the sum of (A) the principal amount of any Indebtedness that is secured by the
asset subject to such Disposition or Casualty Event and that is repaid in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents and Indebtedness that is secured by Liens ranking
junior to or pari passu with the Liens securing any Indebtedness under the Loan
Documents), (B) the out-of-pocket expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer Taxes, deed or mortgage recording Taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by such Restricted Company in connection with such Disposition
or Casualty Event, (C) Taxes paid or reasonably estimated to be payable by such
Restricted Company or any of the direct or indirect owners thereof (including,
without limitation, any amounts permitted to be distributed in respect of Taxes
pursuant to Section 7.06(j) and attributable to such Disposition or Casualty
Event (including, in respect of any proceeds received or deemed received by any
Non-U.S. Subsidiary or Subsidiary thereof in connection with a Disposition or
Casualty Event, deductions in respect of withholding Taxes that are or would be
payable in cash if such funds were repatriated to the United States), (D)
payments required to be made to holders of minority interests in Restricted
Subsidiaries as a result of such Disposition, (E) any costs associated with
unwinding any related Swap Obligations in connection with such transaction and
(F) any reserve for adjustment in respect of (1) the sale price of such asset or
assets established in accordance with GAAP and (2) any liabilities associated
with such asset or assets and retained by such Restricted Company after such
sale or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction and it being
understood that the sum described in clause (a)(i) of this definition shall
include any cash or Cash Equivalents (I) received upon the Disposition of any
non-cash consideration received by such Restricted Company in any such
Disposition and (II) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (E) of the preceding sentence or, if such liabilities have
not been satisfied in cash and such reserve not reversed within 365 days after
such Disposition or Casualty Event, the amount of such reserve; provided that no
proceeds realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such proceeds shall exceed the greater
of $75,000,000 and 10.0% of Consolidated EBITDA of the Borrower for the most
recently ended Test Period (and thereafter only proceeds in excess of such
amount shall constitute Net Cash Proceeds under this clause (a)); and
(b)    (i) with respect to the incurrence or issuance of any Indebtedness by any
Restricted Company, the excess, if any, of (x) the aggregate amount of cash
received in connection with such incurrence or issuance over (y) the Taxes,
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket fees and expenses and other customary expenses, incurred by such
Restricted Company (or, in the case of
45

--------------------------------------------------------------------------------



Taxes, any direct or indirect owner thereof) in connection with such incurrence
or issuance, any costs associated with unwinding any related Swap Obligations in
connection with such incurrence or issuance and, in the case of Indebtedness of
any Non-U.S. Subsidiary or Subsidiary thereof, deductions in respect of
withholding Taxes that are or would be payable in cash if such funds were
repatriated to the United States and (ii) with respect to any Permitted Equity
Issuance, the amount of cash from such Permitted Equity Issuance contributed to
the capital of the Borrower.
“Non-ECP Guarantor” means each Guarantor other than a Qualified ECP Guarantor.
“Non-U.S. Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a U.S. Subsidiary.
“Non-Extension Notice Date” has the meaning specified in Section 2.04(b)(iii).
“Note” means a Term Note, a Repatriation Bridge Note or a Revolving Credit Note,
as the context may require.
“Obligations” means all (x) Loan Obligations, (y) Secured Hedging Obligations
and (z) Cash Management Obligations; provided that the “Obligations” shall
exclude any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Offered Loans” has the meaning specified in Section 2.06(d)(iii).
“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws; (b) with respect to
any limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
JV Entity, trust or other form of business entity, the partnership, JV Entity or
other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity (or, in each
case, equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction, in each case, if applicable or relevant).
“Other Applicable Indebtedness” has the meaning specified in Section
2.06(b)(i)(A)(2).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.09) or a sale of a participation in all or a portion
of any Lender’s rights and/or obligations under this Agreement.
“Outstanding Amount” means (a) with respect to the Term Loans, Repatriation
Bridge Loans, Revolving Credit Loans and Swing Line Loans on any date, the
principal amount thereof on such date after giving effect to any borrowings and
prepayments or repayments of Term Loans, Repatriation Bridge Loans, Revolving
Credit Loans (including any refinancing of outstanding unpaid drawings under
Letters of Credit or L/C Borrowings as a Revolving Credit Borrowing) and Swing
Line Loans, as the case may be, occurring on such date; and (b) with respect to
any L/C Obligations on any date, the aggregate outstanding amount thereof on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes thereto as of such date, including as a
46

--------------------------------------------------------------------------------



result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternate Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternate Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Parent Entity” means any Person that directly or indirectly owns voting Equity
Interests of the Borrower.
“Participant” has the meaning specified in Section 11.07(f).
“Participant Register” has the meaning specified in Section 11.07(g).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute or has any liability.
“Perfection Certificate” means a certificate attached as Exhibit B to the
Security Agreement that provides information relating to Uniform Commercial Code
filings of each Loan Party.
“Perfection Requirements” means the making of the appropriate notarizations,
registrations, filings, endorsements, stampings and/or notifications or taking
of other steps with respect to the Collateral as contemplated by (x) any legal
opinion required to be delivered hereby or under the terms of a Loan Document,
including the making of such filings and taking of such other actions required
to be taken thereby, (y) the applicable Loan Documents or (z) pursuant to
applicable Requirements of Law (including the filing of appropriate financing
statements with the office of the Secretary of State of the state of
organization of each Loan Party, the filing of appropriate assignments or
notices with the U.S. Patent and Trademark Office and the U.S. Copyright Office,
the proper recording or filing, as applicable, of any other recordings, filings,
registrations, notifications or other actions required to be taken in any other
jurisdiction), in each case in favor of the Administrative Agent for the benefit
of the Secured Parties and the delivery to the Administrative Agent of any stock
certificates or promissory notes required to be delivered pursuant to the
applicable Loan Documents.
“Permitted Acquisition” has the meaning specified in Section 7.02(j).
“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests by any Parent Entity.
“Permitted Exchange” has the meaning specified in Section 2.15(a).
“Permitted Exchange Offer” has the meaning specified in Section 2.15(a).
“Permitted Exchange Securities” has the meaning specified in Section 2.15(a).
47

--------------------------------------------------------------------------------



“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by all or a
portion of the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and is not secured by any property or
assets of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness satisfies the requirements of the definition of “Credit
Agreement Refinancing Indebtedness” and (iii) the holders of such Indebtedness
(or their Senior Representative) and the Administrative Agent shall be party to
an Acceptable Intercreditor Agreement.
“Permitted Holders” means (a) the Investors and (b) any person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the Act)
so long as, in the case of this clause (b), the relevant Investors own more than
50% of the relevant voting stock owned by such group (or otherwise control such
group).
“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of junior lien secured notes
or junior lien secured loans; provided that (i) such Indebtedness shall be
secured by all or a portion of the Collateral on a junior priority basis to the
Liens securing the Obligations and not be secured by any property or assets of
the Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness shall satisfy the requirements of the definition of “Credit
Agreement Refinancing Indebtedness” and (iii) the holders of any such
Indebtedness (or their Senior Representative) and Administrative Agent shall be
party to an Acceptable Intercreditor Agreement.
“Permitted Non-Recourse Factoring” means one or more non-recourse (except for
customary representations, warranties, covenants and indemnities made in
connection with such non-recourse facilities, including Securitization
Repurchase Obligations) receivables purchase facilities made available to the
Borrower or any of its Restricted Subsidiaries on then market terms (as
reasonably determined by the Borrower).
“Permitted Receivables Financing” means a Permitted Non-Recourse Factoring or a
Permitted Recourse Receivables Financing.
“Permitted Recourse Receivables Financing” means one or more receivables
purchase facilities made available to the Borrower or any of its Restricted
Subsidiaries on then market terms (as reasonably deter-mined by the Borrower) in
an aggregate principal amount for all such receivables subject to such
facilities not exceeding the greater of (x) $115,000,000 and (y) 15.0% of
Consolidated EBITDA of the Borrower for the most recently ended Test Period at
any time outstanding.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder or as
otherwise permitted pursuant to Section 7.03, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
7.03(f) and/or Indebtedness of the type described in Section 7.03(f) assumed or
incurred in reliance on another clause of Section 7.03, such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c) to
the extent such Indebtedness being so modified, refinanced, refunded, renewed or
extended is secured by a Lien on the Collateral, the Lien securing such
Indebtedness as modified, refinanced, refunded, renewed or extended shall not be
senior in priority to the Lien on the Collateral securing the Indebtedness being
modified, refinanced, refunded, renewed or extended unless such Lien is
otherwise permitted hereunder and an Acceptable Intercreditor Agreement is
entered into and shall not be secured by any additional Collateral unless such
additional Collateral substantially simultaneously secures the Obligations or is
otherwise permitted under this Agreement, (d) to the extent such Indebtedness
being so modified, refinanced, refunded, renewed or extended is guaranteed by a
Guarantee, such Indebtedness as modified, refinanced, renewed or extended shall
not have any additional guarantees unless such
48

--------------------------------------------------------------------------------



additional guarantees are substantially simultaneously provided in respect of
the Loans and Commitments under this Agreement and (e) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is Indebtedness
permitted pursuant to Section 7.03(c), (i) to the extent such Indebtedness being
so modified, refinanced, refunded, renewed or extended is subordinated in right
of payment to the Loan Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Loan Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being so modified, refinanced,
refunded, renewed or extended, (ii) the terms and conditions (including, if
applicable, as to collateral but excluding as to subordination, interest rate,
redemptions and redemption premium) of any such modified, refinanced, refunded,
renewed or extended Indebtedness, taken as a whole, are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended
(other than in the case of terms applying to periods after the then Latest
Maturity Date or otherwise added for the benefit of the Lenders hereunder);
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Required Lenders notify the Borrower within such five
Business Day period that they disagree with such determination (including a
reasonable description of the basis upon which they disagree) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by a
Person who is the obligor of the Indebtedness being so modified, refinanced,
refunded, renewed or extended.
“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of its Restricted Subsidiaries after the Closing Date; provided that any
such Sale Leaseback (x) not between (I) a Loan Party and another Loan Party or
(II) a Restricted Subsidiary that is not a Loan Party and another Restricted
Subsidiary that is not a Loan Party must be, in each case, consummated for fair
value as determined at the time of consummation in good faith by the Borrower or
such Restricted Subsidiary and (y) the aggregate proceeds of all such Sale
Leasebacks do not exceed the greater of (x) $150,000,000 and (y) 20.0% of
Consolidated EBITDA of the Borrower for the most recently ended Test Period.
“Permitted Tax Restructuring” means any reorganizations and other activities
related to Tax planning entered into prior to, on or after the Closing Date so
long as such Permitted Tax Restructuring does not impair in any material respect
the Guaranty or the security interests in favor of, and is not otherwise
materially adverse to, in each case, the Lenders, taken as a whole, in their
capacity as such (as determined by the Borrower in good faith).
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior or subordinated
unsecured notes or loans; provided that such Indebtedness satisfies the
requirements of the definition of “Credit Agreement Refinancing Indebtedness”.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) maintained or sponsored by the Borrower or, with respect
to any such plan that is subject to Section 412 of the Code or Title IV of
ERISA, any ERISA Affiliate.
“Plan Assets” means “plan assets” within the meaning of 29 C.F.R. §2510.3-101,
as modified by Section 3(42) of ERISA
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt” has the meaning specified in the Security Agreement.
“Pledged Equity” has the meaning specified in the Security Agreement.
49

--------------------------------------------------------------------------------



“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.
“Pounds Sterling” and “£” mean the lawful currency of the United Kingdom.
“Preferred Equity” means the Series A preferred Equity Interested issued by a
Parent Entity as of the Closing Date in an original principal amount of
$1,050,000,000.
“Preferred Investors” means HPS Investment Partners, LLC, Tangy Orange
Investment Pte. Ltd., Caxton Associates, L.P., Oak Hill Advisors L.P. or their
respective Affiliates, or any of their respective successors.
“Prepayment Asset Sale” means any Disposition by a Restricted Company of any
property or assets pursuant to Section 7.05(k)(ii), 7.05(r), 7.05(s) or 7.05(u).
“Private Side Information” has the meaning specified in Section 6.02(d).
“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, and without duplication of actual amounts realized in the
applicable period, that is projected by the Borrower in good faith to result
from cost savings initiatives attributable to such transaction and additional
costs associated with the combination of the operations of such Acquired Entity
or Business or Converted Restricted Subsidiary with the operations of the
Borrower and its Restricted Subsidiaries, to the extent such amounts (i) have
been realized or (ii) will be implemented following such transaction and are
reasonably identified (as determined in good faith by the Borrower) and expected
in good faith to be realized within the succeeding twenty-four (24) months and,
in each case, including, but not limited to, (w) reduction in personnel
expenses, (x) reduction of costs related to administrative functions, (y)
reductions of costs related to leased or owned properties and (z) reductions
from the consolidation of operations and streamlining of corporate overhead)
taking into account, for purposes of determining such compliance, the historical
financial statements of the Acquired Entity or Business or Converted Restricted
Subsidiary and the consolidated financial statements of the Borrower and its
Restricted Subsidiaries, assuming such Permitted Acquisition or conversion, and
all other Permitted Acquisitions or conversions that have been consummated
during the period, and any Indebtedness or other liabilities repaid in
connection therewith had been consummated and incurred or repaid at the
beginning of such period (and assuming that such Indebtedness to be incurred
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the interest rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination);
provided that, so long as such actions are initiated during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such Test Period, or such additional costs, as applicable, will be
accrued or incurred during the entirety of such Test Period.
“Pro Forma Basis” and “Pro Forma Effect” means, for purposes of calculating
compliance with the Senior Secured Leverage Ratio, the Secured Leverage Ratio,
the Total Leverage Ratio, the Interest Coverage Ratio, Consolidated EBITDA,
Consolidated Total Assets (in each case, including component definitions
thereof) or the Financial Covenant, in each case, that (1) to the extent
applicable, the Pro Forma Adjustment shall have been made (but without
duplication of clause (b)(viii) of the definition of Consolidated EBITDA) and
(2) in respect of a Specified Transaction, that such Specified Transaction shall
be deemed to have occurred as of the first day of the applicable period of
measurement (or, in the case of Consolidated Total Assets, as of the last day of
such period of measurement) and that:
50

--------------------------------------------------------------------------------



(a)    income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (i) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included and (ii) in the case of a Specified Disposition
described in the definition of “Specified Transaction”, shall be excluded,
(b)    any retirement or repayment of Indebtedness (other than normal
fluctuation in revolving Indebtedness incurred for working capital purposes)
shall be deemed to have occurred as of the last day of the applicable Test
Period with respect to any test or covenant for which the relevant determination
is being made (or, in the case of any calculation of the Interest Coverage
Ratio, as of the first day of the applicable Test Period), and
(c)    any Indebtedness incurred or assumed by any Restricted Company in
connection with such Specified Transaction shall be deemed to have occurred as
of the last day of the applicable Test Period with respect to any test or
covenant for which the relevant determination is being made (or, in the case of
any calculation of the Interest Coverage Ratio, as of the first day of the
applicable Test Period), and (x) if such Indebtedness has a floating or formula
rate, such Indebtedness shall have an implied rate of interest for the
applicable Test Period for purposes of this definition determined by utilizing
the rate that is or would be in effect with respect to such Indebtedness at the
relevant date of determination (taking into account any interest hedging
arrangements applicable to such Indebtedness), (y) interest on any obligation
with respect to any capital lease shall be deemed to accrue at an interest rate
reasonably determined by a Responsible Officer of the Borrower to be the rate of
interest implicit in such obligation in accordance with GAAP and (z) interest on
any Indebtedness that may optionally be determined at an interest rate based
upon a factor of a prime or similar rate, a eurocurrency interbank offered rate
or other rate shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen by the Borrower;
provided that (x) without limiting (but without duplication of) the application
of the Pro Forma Adjustment pursuant to clause (1) above, the foregoing pro
forma adjustments may be applied to the Senior Secured Leverage Ratio, the
Secured Leverage Ratio, the Total Leverage Ratio, the Interest Coverage Ratio,
Consolidated EBITDA, Consolidated Total Assets (in each case, including
component definitions thereof) or the Financial Covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated EBITDA
and give effect to events (including cost savings, operating improvements,
synergies and operating expense reductions) that are (as determined by the
Borrower in good faith) reasonably identifiable, (y) when calculating the Senior
Secured Leverage Ratio for purposes of (i) the definition of “Applicable Margin”
and (ii) determining actual compliance (and not Pro Forma Compliance or
compliance on a Pro Forma Basis) with Section 7.10, the events that occurred
subsequent to the end of the applicable four quarter period shall not be given
pro forma effect and (z) in connection with any Specified Transaction that is
the incurrence of Indebtedness in respect of which compliance with any specified
leverage ratio test is by the terms of this Agreement required to be calculated
on a Pro Forma Basis, (1) the proceeds of such Indebtedness shall not be netted
from Indebtedness in the calculation of the applicable leverage ratio test and
(2) if such Indebtedness is a revolving facility, (other than in respect of
actual compliance with the Financial Covenant) the incurrence or repayment of
any indebtedness in respect of such revolving facility (including the Initial
Revolving Credit Facility) included in such financial covenant ratio or
incurrence test calculation immediately prior to or simultaneously with the
incurrence of such indebtedness for which the pro forma calculation of such
ratio or test is being made and/or any drawing under any revolving facilities
used to finance working capital needs of the Borrower and its Restricted
Subsidiaries (as reasonably determined by the Borrower), shall be disregarded.
“Pro Forma Financial Statements” has the meaning specified in Section 5.05(b).
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender (and, if
applicable, in the case of Term Loans or Repatriation Bridge Loans, the
principal amount thereof) under the applicable Facility or Facilities at such
time and the denominator of which is the amount of the Aggregate Commitments
(and, if applicable, in the case of Term Loans or Repatriation Bridge Loans, the
principal amount thereof) under the applicable Facility or Facilities at such
time; provided that in the case of Section 2.17 when a Defaulting Lender shall
exist under the Initial Revolving Credit Facility, “Pro Rata Share” shall mean
the
51

--------------------------------------------------------------------------------



percentage of the total Initial Revolving Credit Commitments (disregarding any
Defaulting Lender’s Initial Revolving Credit Commitment) represented by such
Lender’s Initial Revolving Credit Commitment.
“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.06(d)(ii).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act or any other comparable body of laws, rules
or regulations, as companies with listed equity, directors’ compensation, fees
and expense reimbursement, costs relating to enhanced accounting functions and
investor relations, shareholder meetings and reports to shareholders, directors’
and officers’ insurance and other executive costs, legal and other professional
fees, listing fees and other transaction costs, in each case to the extent
arising by virtue of the listing of such Person’s equity or issuance of public
debt securities.
“Public Lender” has the meaning specified in Section 6.02.
“Public Offer” has the meaning specified in Section 1.12(a).
“Public Side Information” has the meaning specified in Section 6.02(d).
“Public-Side” has the meaning specified in Section 6.02(d).
“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under §1a(180(A)(v)(II) of
the Commodity Exchange Act.
“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.
“Qualified Holding Company Debt” means unsecured Indebtedness of Holdings (a)
that is not subject to any Guarantee by any subsidiary of Holdings (except to
the extent constituting Junior Indebtedness), (b) that will not mature prior to
the date that is six (6) months after the Latest Maturity Date in effect on the
date of the issuance or incurrence thereof, (c) that has no scheduled
amortization or scheduled payments of principal prior to the date that is six
(6) months after the Latest Maturity Date in effect on the date of the issuance
or incurrence thereof and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or redemption provisions
satisfying the requirements of clause (d) below), (d) that has mandatory
prepayment, repurchase or redemption, covenant, default and remedy provisions
customary for senior discount notes of an issuer that is the parent of a
borrower under senior secured credit facilities and (e) that does not require
any payments in cash of interest or other amounts in respect of the principal
thereof prior to the date that is six (6) months after the Latest Maturity Date
in effect on the date of issuance or incurrence thereof; provided that the
Borrower shall have delivered a certificate of a Responsible Officer to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has reasonably determined in good
faith that such terms and conditions satisfy the foregoing requirement (and such
certificate shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees)); provided, further, that any such Indebtedness shall constitute
Qualified Holding
52

--------------------------------------------------------------------------------



Company Debt only if immediately after giving effect to the issuance or
incurrence thereof and the use of proceeds thereof, no Event of Default shall
have occurred and be continuing.
“Qualified Securitization Financing” means any Securitization Financing that
meets the following conditions: (i) the Borrower shall have determined in good
faith that such Securitization Financing is in the aggregate economically fair
and reasonable to the Borrower and its Restricted Subsidiaries, (ii) all sales
of Securitization Assets and related assets by the Borrower or any Restricted
Subsidiary to the Securitization Subsidiary or any other Person are made for
fair consideration (as determined in good faith by the Borrower) and (iii) the
financing terms, covenants, termination events and other provisions thereof
shall be fair and reasonable terms (as determined in good faith by the Borrower)
and may include Standard Securitization Undertakings.
“Qualifying IPO” means any transaction or series of transactions (other than a
public offering pursuant to a registration statement on Form S-8) that results
in the common Equity Interests of the Borrower or any Parent Entity (the “IPO
Entity”) being publicly traded on any United States national securities exchange
or over the counter market, or any analogous exchange or market in Canada or any
country of the European Union.
“Qualifying Lenders” has the meaning specified in Section 2.06(d)(iv).
“Qualifying Loans” has the meaning specified in Section 2.06(d)(iv).
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Receivables Assets” means (a) any accounts receivable owed to the Borrower or a
Restricted Subsidiary subject to a Permitted Receivables Financing and the
proceeds thereof and (b) all security interests securing such accounts
receivable, all contracts and contract rights, guarantees or other obligations
in respect of such accounts receivable, all records with respect to such
accounts receivable and any other assets customarily transferred together with
accounts receivable in connection with a Permitted Receivables Financing and
which are sold, conveyed, assigned or otherwise transferred or pledged by the
Borrower to a commercial bank or Affiliate thereof in connection with a
Permitted Receivables Financing.
“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer, as applicable and (d) any Swing Line Lender, as applicable.
“Refinanced Debt” has the meaning set forth in Section 2.19(a).
“Refinancing” has the meaning assigned to such term in the recitals hereto.
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) each Additional Refinancing Lender and Lender that agrees
to provide any portion of the Refinancing Indebtedness being incurred pursuant
thereto and (c) to the extent relating to the Initial Revolving Credit
Commitments, the L/C Issuer and the Swing Line Lender, in accordance with
Section 2.19, and delivered to the Administrative Agent.
“Refinancing Indebtedness” has the meaning specified in Section 2.19(a).
“Refinancing Revolving Credit Commitments” means Revolving Credit Commitments
established pursuant to a Refinancing Amendment.
“Refinancing Term Loans” means Term Loans that result from a Refinancing
Amendment.
53

--------------------------------------------------------------------------------



“Register” has the meaning specified in Section 11.07(e).
“Regulation S-X” shall mean Regulation S-X under the Securities Act.
“Rejecting Lender” has the meaning specified in Section 2.06(b)(ix).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Repatriation Bridge Commitment” as to each Repatriation Bridge Lender, its
obligation to make a Loan to the Borrower pursuant to Section 2.01(c) in an
aggregate principal amount not to exceed the Dollar amount set forth opposite
such Repatriation Bridge Lender’s name on Schedule 2.01 under the caption
“Repatriation Bridge Commitment” or in the Assignment and Assumption pursuant to
which such Repatriation Bridge Lender becomes a party hereto, as applicable; it
being agreed that the initial aggregate amount of the Repatriation Bridge
Lenders’ Repatriation Bridge Commitment on the Closing Date is $200,000,000, as
such commitment (x) may be adjusted from time to time in accordance with this
Agreement and (y) shall automatically terminate to the extent not utilized on
the Closing Date.
“Repatriation Bridge Facility” means, (a) on or prior to the applicable funding
date of such Repatriation Bridge Loans, the aggregate amount of the Repatriation
Bridge Commitments and (b) thereafter, the aggregate principal amount of the
Repatriation Bridge Loans.
“Repatriation Bridge Lender” means any lender with a Repatriation Bridge
Commitment or an outstanding Repatriation Bridge Loan.
“Repatriation Bridge Loans” means a term loan made by an Repatriation Bridge
Lender pursuant to its Repatriation Bridge Commitment.
“Repatriation Bridge Loan Maturity Date” means February 7, 2020.
“Repatriation Bridge Note” means a promissory note of the Borrower payable to
any Repatriation Bridge Lender or its registered permitted assigns, in
substantially the form of Exhibit E-3, evidencing the aggregate indebtedness of
the Borrower owed to such Repatriation Bridge Lender resulting from the
Repatriation Bridge Loans made by such Repatriation Bridge Lender.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Repricing Event” shall mean (a) the refinancing or repricing by the Borrower of
all or any portion of the Initial Term Loans with the proceeds of, or any
conversion of the Initial Term Loans into, any new or replacement tranche of
term loans and (b) any amendment to the Initial Term Loans, in each case of the
foregoing clauses (a) and (b), the primary purpose of which is to have or result
in an Effective Yield as of the date of such refinancing, repricing or amendment
that is (and not by virtue of any fluctuation in any “base” rate) less than the
Effective Yield applicable to the Initial Term Loans as of the date of such
refinancing, repricing or amendment, but excluding, in any such case, any
refinancing, repricing or amendment of the Initial Term Loans in connection with
(i) any Qualifying IPO, (ii) a Transformative Acquisition, (iii) a “Change of
Control” transaction or (iv) a material disposition.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
54

--------------------------------------------------------------------------------



“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Class; provided that the unused Commitments of, and the portion of the
outstanding Loans under such Class held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required Class
Lenders.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments, if any, and (c) aggregate
unused Revolving Credit Commitments, if any; provided that the unused Term
Commitment, unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Initial Revolving Credit Lenders having more than 50% of the sum of the (a)
Outstanding Amount of all Initial Revolving Credit Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Initial
Revolving Credit Commitments, if any; provided that the unused Initial Revolving
Credit Commitment of, and the portion of the Outstanding Amounts held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.
“Responsible Officer” means the chief executive officer, president, any
executive vice president, chief financial officer, treasurer or assistant
treasurer, other similar officer, legal representative or signatory of a Loan
Party, and any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Companies” means the Borrower and its Restricted Subsidiaries, and
“Restricted Company” means any of the foregoing.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) on account of any Equity Interest of the Borrower,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Persons thereof); it being
agreed that the amount expended in any Restricted Payment, if other than in
cash, will be deemed to be the fair market value of the relevant non-cash
assets, as determined in good faith by the board of directors of the Borrower
and evidenced by a board resolution.
“Restricted Prepayment” has the meaning specified in Section 7.08.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; it being agreed that, unless otherwise specified,
“Restricted Subsidiary” shall mean any Restricted Subsidiary of the Borrower.
“Revaluation Date” means (a) with respect to any Revolving Credit Loan
denominated in an Alternate Currency, each of the following: (i) each date of a
Borrowing of such Revolving Credit Loan, (ii) each date of a continuation of
such Revolving Credit Loan pursuant to the terms of this Agreement and (iii) the
date of any voluntary reduction of a Revolving Credit Commitment pursuant to
Section 2.08(c); (b) with respect to any Letter of Credit denominated in an
Alternate Currency, each of the following: (i) each date of issuance of such a
Letter of
55

--------------------------------------------------------------------------------



Credit and (ii) each date of an amendment, extension or renewal of such a Letter
of Credit that would have the effect of increasing the face amount thereof; (c)
each date of any payment under any Letter of Credit and (d) such additional
dates as the Administrative Agent (acting at the request of the Required
Revolving Credit Lenders) shall require, at any time when (i) an Event of
Default has occurred and is continuing or (ii) to the extent that, and for so
long as, the aggregate Revolving Outstandings (for such purpose, using the
Dollar Equivalent in effect for the most recent Revaluation Date) exceeds 80% of
the total outstanding Revolving Credit Commitments.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Class and Type and in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders of such Class.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
Initial Revolving Credit Commitment and Additional Revolving Credit Commitments.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Initial Revolving Credit Commitments and Additional Revolving Credit Commitments
at such time.
“Revolving Credit Lender” means, at any time, any Initial Revolving Credit
Lender and any Additional Revolving Credit Lender.
“Revolving Credit Loans” means Initial Revolving Credit Loans and Additional
Revolving Credit Loans.
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered permitted assigns, in substantially
the form of Exhibit E-1, evidencing the aggregate indebtedness of the Borrower
owed to such Revolving Credit Lender resulting from the Revolving Credit Loans
made by such Revolving Credit Lender.
“Revolving Outstandings” means, with respect to any Revolving Credit Lender at
any time, the sum of the aggregate Outstanding Amount of such Lender’s Revolving
Credit Loans plus its Pro Rata Share, determined for this purpose solely among
the Commitments under the Revolving Credit Facility, of the Outstanding Amount
of the L/C Obligations plus its Swing Line Obligations.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. and any successor thereto.
“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.
“Same Day Funds” means, with respect to disbursements and payments in Dollars,
immediately available funds.
“Sanctions” has the meaning specified in Section 5.08(a).
“Scheduled Unavailability Date” has the meaning specified in Section
3.03(c)(ii).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Hedging Obligations” means all obligations of the Borrower or any
Restricted Subsidiary in respect of any Hedge Agreement.
56

--------------------------------------------------------------------------------



“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Secured Debt to (b) Consolidated EBITDA as of the last day of
the most recently ended Test Period, in each case, of the Borrower and its
Restricted Subsidiaries on a consolidated basis.
“Secured Obligations” has the meaning specified in the Security Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
9.02.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securitization Asset” means (a) any accounts receivable, mortgage receivables,
loan receivables, receivables or loans relating to the financing of insurance
premiums, royalty, patent or other revenue streams and other rights to payment
or related assets and the proceeds thereof and (b) all collateral securing such
receivable or asset, all contracts and contract rights, guarantees or other
obligations in respect of such receivable or asset, lockbox accounts and records
with respect to such account or asset and any other assets customarily
transferred (or in respect of which security interests are customarily granted)
together with accounts or assets in connection with a securitization, factoring
or receivable sale transaction.
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or participation interest
therein issued or sold in connection with, and other fees and expenses
(including commissions, yield, interest expense and fees and expenses of legal
counsel) paid in connection with, any Qualified Securitization Financing and/or
Permitted Receivables Financing.
“Securitization Financing” means any of one or more securitization transactions,
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, pursuant to which the Borrower or any of the Restricted
Subsidiaries sells, transfers, pledges or otherwise conveys any Securitization
Assets (whether now existing or arising in the future) to a Securitization
Subsidiary or any other Person on a non-recourse basis (other than
Securitization Repurchase Obligations) for the purpose of obtaining financing).
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets or Receivables Assets in a Qualified Securitization
Financing and/or Permitted Receivables Financing to repurchase or otherwise make
payments with respect to Securitization Assets arising as a result of a breach
of a representation, warranty or covenant or otherwise, including as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, offset or counterclaim of any kind as a result of any action taken by,
any failure to take action by or any other event relating to the seller.
“Securitization Subsidiary” means any Subsidiary of the Borrower in each case
formed for the purpose of and that solely engages in one or more Qualified
Securitization Financings and other activities reasonably related thereto or
another Person formed for this purpose.
“Security Agreement” means that certain Security Agreement, dated as of the
Closing Date, among the Loan Parties and the Administrative Agent, substantially
in the form of Exhibit F.
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
“Senior Managing Agents” means (i) Citizens Bank, N.A., HL Finance, LLC and
Sumitomo Mitsui Banking Corporation, each in its capacity as a senior managing
agent of the Facilities and (ii) MUFG Bank, Ltd., Deutsche Bank AG New York
Branch, Bank of Montreal, Sumitomo Mitsui Banking Corp New York Branch, Natixis,
New York Branch and Jefferies Finance, LLC each in its capacity as a senior
managing agent in connection with Amendment No. 2.
57

--------------------------------------------------------------------------------



“Senior Secured Notes” means the Borrower’s 6.875% senior secured notes due 2026
issued pursuant to the Senior Secured Notes Indenture.
“Senior Secured Notes Documents” means the Senior Secured Notes Indenture and
the other transaction documents referred to therein (including the related
guarantee, the notes and the notes purchase agreement).
“Senior Secured Notes Indenture” means the indenture among the Borrower, as
issuer, the guarantors listed therein and the trustee referred to therein
pursuant to which the Senior Secured Notes are issued, as such indenture may be
amended or supplemented from time to time.
“Senior Unsecured Notes” means the Borrower’s 10.250% senior unsecured notes due
2027 issued pursuant to the Senior Unsecured Notes Indenture.
“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture
and the other transaction documents referred to therein (including the related
guarantee, the notes and the notes purchase agreement).
“Senior Unsecured Notes Indenture” means the indenture among the Borrower, as
issuer, the guarantors listed therein and the trustee referred to therein
pursuant to which the Senior Unsecured Notes are issued, as such indenture may
be amended or supplemented from time to time.
“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or other agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.
“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt to (b) Consolidated EBITDA as of
the last day of the most recently ended Test Period, in each case, of the
Borrower and its Restricted Subsidiaries on a consolidated basis.
“Similar Business” means (a) any businesses, services or activities engaged in
by the Borrower and its Subsidiaries or any Associates on the Closing Date, (b)
any businesses, services and activities engaged in by the Borrower and its
Subsidiaries or any Associates that are related, complementary, incidental,
ancillary or similar to any of the foregoing or are extensions or developments
of any thereof and/or (c) a Person conducting a business, service or activity
specified in clauses (a) and (b), and/or any Subsidiary thereof. For the
avoidance of doubt, any Person that invests in or owns Equity Interests or
Indebtedness of another Person that is engaged in a Similar Business shall be
deemed to be engaged in a Similar Business.
“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“SPC” has the meaning specified in Section 11.07(i).
58

--------------------------------------------------------------------------------



“Special Notice Currency” means at any time an Alternate Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Acquisition Agreement Representations” means the representations and
warranties made by, or with respect to, the Target and its subsidiaries in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that Merger Sub (or Merger Sub’s Affiliates) has the right (taking
into account any applicable cure provisions) to terminate Merger Sub’s (or such
Affiliate’s) obligations under the Acquisition Agreement, or to decline to
consummate the Acquisition (in each case, in accordance with the terms thereof),
as a result of a breach of such representations and warranties.
“Specified Asset Sale Proceeds” means the aggregate amount of net cash proceeds
(determined in a manner consistent with the definition of “Net Cash Proceeds”)
from Prepayment Asset Sales and Casualty Events that are not required to be
applied to prepay Term Loans pursuant to Section 2.06(b) as a result of such
proceeds not constituting Net Cash Proceeds as a result of the proviso to clause
(a) of the definition thereof.
“Specified Disposition” means any sale, transfer or other disposition, or series
of related sales, transfers or other dispositions (other than (x) in the
ordinary course of business or (y) among the Borrower and its Restricted
Subsidiaries), that involves assets comprising all or substantially all of an
operating unit of a business or common Equity Interests of any Person, in each
case owned by any Restricted Company.
“Specified Event of Default” means an Event of Default resulting from Section
8.01(a) and Section 8.01(f) (with respect to the Borrower).
“Specified Financial Statements” means, the audited consolidated and combined
balance sheets of the Target and its Subsidiaries as of December 31, 2017 and
the related consolidated and combined statements of operations and comprehensive
loss, members’ equity and cash flows for the year ended December 31, 2017.
“Specified Representations” means the representations and warranties of the Loan
Parties set forth in Sections 5.01(a) (solely as it relates to the Loan
Parties), 5.01(b)(ii), 5.02(a) (in each case of the foregoing, as it relates to
the entering into, guaranteeing under and performance of the applicable Loan
Documents and the incurrence of the extensions of credit thereunder and the
granting of Liens in the Collateral), 5.02(b) (related to the entering into,
guaranteeing under and performance of the applicable Loan Documents and the
incurrence of the extensions of credit thereunder), 5.02(c)(i) (limited to the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which it is a party), 5.04, 5.08 (as it relates to OFAC, FCPA and the USA
Patriot Act and limited to the use of proceeds of the Loans on Closing Date or
as of the applicable Incremental Facility Closing Date), 5.12, 5.14 and 5.15
(subject to the last paragraph of Section 4.01).
“Specified Responsible Officer” means the chief executive officer, president,
chief operating officer, chief financial officer, treasurer, chief accounting
officer or general counsel of the Borrower.
“Specified Transaction” means, any Investment, Restricted Payment, Restricted
Prepayment, operating improvement, restructuring, cost savings initiative, any
similar initiative and/or specified transaction, designation of an Unrestricted
Subsidiary or incurrence of Indebtedness in respect of which compliance with the
financial covenants set forth in Section 7.10 or a specified level of the Senior
Secured Leverage Ratio the Secured Leverage Ratio, the Total Leverage Ratio, the
Interest Coverage Ratio and/or other financial ratio or metric, is by the terms
of this Agreement required to be calculated on a Pro Forma Basis, or any
Specified Disposition; provided that, at the Borrower’s election, any such
Specified Transaction (other than (x) a Restricted Payment or (y) a Disposition
pursuant to Section 7.05(q)) having an aggregate value of less than $25,000,000
shall not be calculated on a “Pro Forma Basis” or after giving “Pro Forma
Effect.”
“Sponsor Affiliated Lender” means any Sponsor and any Affiliate of such Sponsor
(including Affiliated Debt Funds, Holdings, the Borrower and their respective
Subsidiaries).
59

--------------------------------------------------------------------------------



“Sponsor Management Agreement” means, collectively, each of the management
agreements between certain of the management companies associated with a Sponsor
or its advisors, the Borrower, certain of its Subsidiaries and/or certain of its
direct or indirect parents.
“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to the Sponsors and their respective
Affiliates in the event of a change of control or the completion of a Qualifying
IPO.
“Sponsors” means each of CC Capital Partners LLC, Thomas H. Lee Partners, L.P.,
Bilcar, LLC, BlackRock, Inc., Cannae Holdings, Inc., Arcadia DNB Investors LP,
Arcadia DNB II Investors LP, Black Knight, Inc., C/B Star Coinvest, L.P., C/B
Star Holdings, L.P. and MCF Star Acquisition, L.P. (in each case, together with
their respective Affiliates and funds managed or advised by it or its Affiliates
or any of their respective controlled Affiliates and/or their respective
successors).
“Spot Rate” means, for a currency means the rate determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternate Currency.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Eurocurrency Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or, at the election of the Borrower, any
partnership, joint venture, limited liability company or similar entity of which
such Person or any Subsidiary of such Person is a controlling general partner or
otherwise controls such entity. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
“Subsidiary Guarantor” means (a) on the Closing Date, each Subsidiary of the
Borrower listed on Part A of Schedule 1.01A and (b) thereafter, each other
Subsidiary of the Borrower that is or becomes a party to the Guaranty Agreement
pursuant to Section 6.13 and the terms thereof, in each case, until such time as
the respective Subsidiary is released from its obligations under the Guaranty
Agreement in accordance with the terms and provisions thereof (and for the
avoidance of doubt, excluding in each case, any Excluded Subsidiary).
“Successor Borrower” has the meaning specified in Section 7.04(a).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, futures contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or
60

--------------------------------------------------------------------------------



forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, repurchase agreements, reverse
repurchase agreements, sell buy backs and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement or related schedules, including any
such obligations or liabilities arising therefrom.
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
“Swing Line Commitment” means, as to the Swing Line Lender, its commitment to
make Swing Line Loans pursuant to Section 2.05, in an aggregate principal amount
at any time outstanding not to exceed the Swing Line Sublimit.
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.05.
“Swing Line Lender” means Bank of America, in its capacity, as lender of Swing
Line Loans hereunder.
“Swing Line Loan” has the meaning specified in Section 2.05(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit D-2 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approve by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
“Swing Line Obligations” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time. The Swing Line Obligations of any
Lender at any time shall be the sum of (a) its Pro Rata Share, determined for
this purpose solely among the Commitments under the Initial Revolving Credit
Facility, of the total Swing Line Obligations at such time related to Swing Line
Loans other than any Swing Line Loans made by such Lender in its capacity as a
Swing Line Lender and (b) if such Lender shall be a Swing Line Lender, the
aggregate principal amount of all Swing Line Loans made by such Lender
outstanding at such time (to the extent that the other Lenders shall not have
funded their participations in such Swing Line Loans).
“Swing Line Sublimit” means an amount equal to $100,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Initial Revolving Credit
Facility.
61

--------------------------------------------------------------------------------



“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.
“Target Person” has the meaning specified in Section 7.02(dd).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a Borrowing consisting of simultaneous Term Loans of the
same Class and Type and in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders of such Class.
“Term Commitment” as to each Term Lender, its Initial Term Commitment and
Additional Term Commitments.
“Term Facility” means, collectively, the Initial Term Facility and each
Additional Term Facility.
“Term Lenders” means, at any time, any Initial Term Lender or Additional Term
Lender.
“Term Loans” means the Initial Term Loans and Additional Term Loans.
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered permitted assigns, in substantially the form of Exhibit E-2,
evidencing the aggregate indebtedness of the Borrower owed to such Term Lender
resulting from the Term Loans made by such Term Lender.
“Termination Date” has the meaning specified in Article 6.
“Test Period” means, as of any date, the period of four consecutive fiscal
quarters then most recently ended for which financial statements under Section
6.01(a) or 6.01(b), as applicable, have been delivered (or are required to have
been delivered); it being understood and agreed that prior to the first delivery
of financial statements pursuant to Section 6.01(b), “Test Period” means the
period of four consecutive fiscal quarters in respect to which the financial
statements of the Borrower and its Subsidiaries are available.
“Threshold Amount” means the greater of (x) $150,000,000 and (y) 20.0% of
Consolidated EBITDA as of the last day of the most recently ended Test Period.
“Total Assets” means at any time, the total assets appearing on the most
recently prepared consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of the end of the most recent fiscal quarter of the Borrower for
which such balance sheet is available, prepared in accordance with GAAP.
“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Total Debt to (b) Consolidated EBITDA as of the last day of the
most recently ended Test Period, in each case, of the Borrower and its
Restricted Subsidiaries on a consolidated basis.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, all L/C Obligations and Swing Line Loans.
62

--------------------------------------------------------------------------------



“Transaction Expenses” means any fees, costs and expenses (including all legal,
consulting, rating agency, accounting and other professional fees, costs and
expenses) incurred or paid by the Borrower or any Restricted Subsidiary
associated or in connection with the Transactions, including any fees, costs and
expenses associated with payments or distributions to dissenting stockholders
(including in connection with, or as a result of, exercise of dissenters’ or
appraisal rights and the settlement of any claims or action (whether actual,
contingent or potential) with respect thereto).
“Transactions” means, collectively (a) the Acquisition and the other
transactions contemplated by the Acquisition Agreement, (b) the Refinancing, (c)
the funding of the Loans and the execution and delivery of the Loan Documents,
(d) the issuance of the Senior Unsecured Notes, (e) the issuance of the Senior
Secured Notes, (f) the making of the equity investment by the Investors, (g) any
other transactions required in connection with, the foregoing clauses and (h)
the payment of costs and expenses related to the foregoing clauses.
“Transformative Acquisition” means any acquisition or Investment by the Borrower
or any Restricted Subsidiary that (a) has a fair market value in excess of
$300,000,000 or (b) either (i) is not permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition or Investment or (ii)
if permitted by the terms of this Agreement immediately prior to the
consummation of such acquisition or Investment, would not provide the Borrower
and its Restricted Subsidiaries with adequate flexibility under this Agreement
for the continuation and/or expansion of their combined operations following
such consummation, as determined by the Borrower acting in good faith.
“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“USA Patriot Act” has the meaning specified in Section 11.20
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Subsidiary” means any Restricted Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof or the District
of Columbia.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“Unrestricted Cash Amount” means, as to any Person on any date of determination,
the amount of (a) unrestricted cash and Cash Equivalents of such Person whether
or not held in an account pledged to the Administrative Agent and (b) cash and
Cash Equivalents of such Person restricted in favor of the Facilities (which may
also include cash and Cash Equivalents securing other Indebtedness secured by a
Lien on the Collateral on a pari passu or junior basis to the Liens securing the
Secured Obligations), in each case as determined in accordance with GAAP; it
being understood and agreed that proceeds subject to Escrow shall not be
included in the Unrestricted Cash Amount.
“Unrestricted Subsidiary” means (a) each Subsidiary of the Borrower listed on
Schedule 1.01B and (b) any Subsidiary of the Borrower designated by a
Responsible Officer of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.15 subsequent to the Closing Date (and continuing until such time that
such designation may be thereafter revoked by the Borrower).
63

--------------------------------------------------------------------------------



“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness; provided that, for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness, the effects of any prepayments or
amortization made on such Indebtedness prior to the date of such determination
will be disregarded.
“Working Capital” means, at any date, the excess of current assets of the
Borrower and its Restricted Subsidiaries on such date (excluding cash and Cash
Equivalents) over current liabilities of the Borrower and its Restricted
Subsidiaries on such date (excluding current liabilities in respect to
Indebtedness), all determined on a consolidated basis in accordance with GAAP.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“Yen” and “¥” mean the lawful currency of Japan.


Section 1.02.    Other Interpretive Provisions
. With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(f)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(g)    For purposes of determining compliance at any time with Sections 6.19,
7.01, 7.02, 7.03, 7.04, 7.05, 7.06, 7.08 and 7.09, in the event that any
affiliate transaction, Indebtedness, Lien, contractual restriction, Restricted
Payment, Restricted Prepayment, Investment or Disposition, as applicable, meets
the criteria of more than one of the categories of transactions or items
permitted pursuant to any clause of such Sections 6.19, 7.01 (other than Section
7.01(a)), 7.02, 7.03 (other than Sections 7.03(a)), 7.04, 7.05, 7.06, 7.08 and
7.09, the Borrower, in its sole discretion, may, from time to time, classify or
reclassify such transaction or item (or portion thereof) and will only be
required to include the amount and type of such transaction (or portion thereof)
in any one category.
64

--------------------------------------------------------------------------------



Section 1.03.    Accounting Terms
. (a) All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including the Senior
Secured Leverage Ratio, the Secured Leverage Ratio, the Total Leverage Ratio,
the Interest Coverage Ratio, any other financial ratios, Consolidated EBITDA,
Consolidated Total Assets and other financial calculations pursuant to Section
7.10) required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, as in effect from time to time, applied on a basis
consistent (except for changes approved by Holdings’ independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower delivered to the Lenders pursuant to Section 6.01 or, prior to such
delivery, the Specified Financial Statements.
(b)    “fair market value” may be conclusively established by means of an
officer’s certificate or resolutions of the board of directors, in each case, of
the Borrower, setting out such fair market value as determined by such officer
or such board of directors in good faith.
(c)    Notwithstanding anything to the contrary contained herein, financial
ratios and other financial calculations pursuant to this Agreement (including
the Senior Secured Leverage Ratio, the Secured Leverage Ratio, the Total
Leverage Ratio, the Interest Coverage Ratio, any other financial ratios,
Consolidated EBITDA, Consolidated Total Assets and other financial calculations
pursuant to Section 7.10) shall, following any Specified Transaction, be
calculated on a Pro Forma Basis until the completion of four full fiscal
quarters following such Specified Transaction.
Section 1.04.    Rounding
. Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
Section 1.05.    References to Agreements and Laws
. Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
Section 1.06.    Times of Day
. Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
Section 1.07.    Timing of Payment or Performance
. When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, with
respect to any payment of interest on or principal of Eurocurrency Rate Loans,
if such extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.
Section 1.08.    Certain Calculations and Tests
65

--------------------------------------------------------------------------------



.
(a)    [Reserved].
(b)    For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, the Senior Secured Leverage Ratio, the Secured
Leverage Ratio, the Total Leverage Ratio, the Interest Coverage Ratio, any other
financial ratios, Consolidated EBITDA, Consolidated Total Assets and other
financial calculations pursuant to Section 7.10), such financial ratio or test
shall be calculated on a pro forma basis at the time such action is taken
(subject to Section 1.15), such change is made, such transaction is consummated
or such event occurs, as the case may be, and no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in such
financial ratio or test occurring after the time such action is taken, such
change is made, such transaction is consummated or such event occurs, as the
case may be.
(c)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, Section 7.10 hereof, any Senior
Secured Leverage Ratio test, any Secured Leverage Ratio test, any Total Leverage
Ratio test and/or any Interest Coverage Ratio test) (any such amounts, the
“Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement within the same covenant (including for purposes of Section 7.03, any
Incremental Facility and/or Incremental Equivalent Debt incurred in reliance on
the Incremental Cap) that requires compliance with a financial ratio or test
(including, without limitation, Section 7.10 hereof, any Senior Secured Leverage
Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio test
and/or any Interest Coverage Ratio test) (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that (x) at the
election of the Borrower, the Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts and (y) to the extent amounts initially allocated to a Fixed Amount
could be reclassified pursuant to Section 1.02(g) to an Incurrence-Based Amount
if the relevant test would be satisfied in any subsequent Test Period, then such
reclassification shall be deemed to have automatically occurred at such time.
(d)    If at any time any change in GAAP (including the adoption of IFRS) would
result in a change in the method of calculation of financial covenants,
standards or terms (collectively, the “Accounting Changes”) in this Agreement,
and either the Borrower or the Required Lenders shall so request, the Borrower,
the Lenders and the Administrative Agent agree to enter into good faith
negotiations in order to amend such provisions of this Agreement (including the
levels applicable herein to any computation of the Senior Secured Leverage
Ratio, the Secured Leverage Ratio, the Total Leverage Ratio or the Interest
Coverage Ratio) so as to reflect equitably the Accounting Changes with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be substantially the same after such change as if such change
had not been made. Until such time as such an amendment shall have been executed
and delivered by the Borrower, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed in accordance with GAAP as if such change
had not occurred (as determined in good faith by a Responsible Officer of the
Borrower) (it being agreed that the Borrower shall, until such amendment is so
executed and delivered, provide to the Administrative Agent and the Lenders
financial statements or other documents reasonably requested hereunder setting
forth a reconciliation between the calculation of such covenants, standards or
terms made before and after giving effect to such change in GAAP (including
conversion to IFRS)).
(e)    in the case of any Indebtedness or Liens initially incurred in reliance
on an amount calculated based on a percentage of Consolidated EBITDA, such
Indebtedness (and related Liens) may be refinanced in a manner that is otherwise
in accordance with the provisions of this Agreement in an amount not in excess
of the original principal amount therefor (without giving effect to any fees,
premiums, original issue discount or similar amounts, but giving effect to any
capitalized interest or other amounts that increase such principal),
notwithstanding that Consolidated EBITDA may no longer permit the initial
incurrence of such amount at such time.
Section 1.09.    Exchange Rates; Currencies Generally
66

--------------------------------------------------------------------------------



.
(a)    For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, Lien, Restricted Payment,
Restricted Prepayment, Investment or an affiliate transaction, the U.S.
dollar-equivalent principal amount of Indebtedness, or amount of Lien,
Restricted Payment, Restricted Prepayment, Investment or affiliate transaction,
in each case, denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term Indebtedness, or first committed, in the case of
revolving credit Indebtedness incurred or made in the case of any Lien,
Restricted Payment, Restricted Prepayment, Investment or affiliate transaction;
provided that if any such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable U.S. dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced. Notwithstanding anything to the contrary in this Agreement, the
maximum amount of any Indebtedness, Liens, Restricted Payments, Restricted
Prepayments, Investments or affiliate transactions that the Restricted Companies
may incur in compliance with this Agreement shall not be deemed to be exceeded
solely as a result of fluctuations in the exchange rate of currencies. The
principal amount of any Indebtedness incurred to refinance other Indebtedness,
if incurred in a different currency from the Indebtedness being refinanced,
shall be calculated based on the currency exchange rate applicable to the
currencies in which such refinancing Indebtedness is denominated that is in
effect on the date of such refinancing.
(b)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternate Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.
(c)    Wherever in this Agreement in connection with an Initial Revolving Credit
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternate Currency, such amount shall be the relevant Alternate Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such Alternate
Currency, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent or the L/C Issuer, as the case may be.
(d)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.
Section 1.10.    Cashless Rollovers
. Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, to the extent that any Lender extends the maturity date of,
or replaces, renews or refinances, any of its then-existing Loans with
Additional Loans, Refinancing Term Loans, Loans in connection with any
Refinancing Revolving Credit Facility, Extended Term Loans, Extended Revolving
Credit Loans or loans incurred under a new credit facility, in each case, to the
extent such extension, replacement, renewal or refinancing is effected with such
Lender’s consent by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
Dollars” or the relevant Alternate Currency, “in immediately available funds”,
“in cash” or any other similar requirement.
Section 1.11.    Additional Alternate Currencies
67

--------------------------------------------------------------------------------



.
(a)    The Borrower may from time to time request that Revolving Credit Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternate Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Revolving Credit Loans,
such request shall be subject to the approval of the Administrative Agent and
each of the Revolving Credit Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the applicable L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
relevant L/C Issuer in its reasonable discretion). In the case of any such
request pertaining to Revolving Credit Loans, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the applicable Class thereof,
and in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the relevant L/C Issuer thereof. Each
such Revolving Credit Lender (in the case of any such request pertaining to
Revolving Credit Loans) and the relevant L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., five (5) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Revolving Credit
Loans or the issuance of Letters of Credit, in such requested currency.
(c)    Any failure by a Revolving Credit Lender or the relevant L/C Issuer to
respond to such request within the time period specified in the preceding
paragraph (b) shall be deemed to be a refusal by such Revolving Credit Lender or
L/C Issuer, as the case may be, to permit Revolving Credit Loans to be made or
Letters of Credit, as applicable, to be issued in such requested currency. If
the Administrative Agent and all the Revolving Credit Lenders that would be
obligated to make Credit Extensions denominated in such requested currency
consent to making Revolving Credit Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternate Currency hereunder for
purposes of any Borrowings of Revolving Credit Loans; and if the Administrative
Agent and the relevant L/C Issuer consent to the issuance of Letters of Credit
in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternate Currency hereunder for purposes of any Letter of Credit. If the
Administrative Agent shall fail to obtain the requisite consent to any request
for an additional currency under this Section 1.11, the Administrative Agent
shall promptly so notify the Borrower.
(d)    Subject to the provisions of Sections 3.04, 3.07, 3.08 and 3.09 and other
applicable provisions of this Agreement, each Lender may, at its option, make
any Loan available to the Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement.
Section 1.12.    Limited Condition Transactions
.
(a)    In connection with any action being taken in connection with a Limited
Condition Transaction (including any incurrence or assumption of Indebtedness
and the use of proceeds thereof, the incurrence or assumption of any Liens or
the making of any Investments, Restricted Payments or fundamental changes, the
repayment of any Indebtedness for which an irrevocable notice of prepayment or
redemption is required or the designation of any Restricted Subsidiaries or
Unrestricted Subsidiaries in connection with a Permitted Acquisition or
permitted Investment, in each case, in connection with such Limited Condition
Transaction), for purposes of (i) determining compliance with any provision of
this Agreement which requires the calculation of the Senior Secured Leverage
Ratio, the Secured Leverage Ratio, the Total Leverage Ratio, the Interest
Coverage Ratio and/or any other financial ratio; or (ii) testing availability
under baskets set forth in this Agreement (including baskets measured as a
68

--------------------------------------------------------------------------------



percentage of Consolidated Total Assets or Consolidated EBITDA, if any), in each
case, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination of whether any such transaction is permitted hereunder
shall be deemed to be the date (the “LCT Test Date”), (x) the definitive
agreement for such Limited Condition Transaction is entered into (or, if
applicable, delivery of irrevocable notice or similar event), and not at the
time of consummation of such Limited Condition Transaction or (y) solely in
connection with an acquisition to which the United Kingdom City Code on
Takeovers and Mergers applies (or similar law in another jurisdiction), the date
on which a “Rule 2.7 announcement” of a firm intention to make an offer (or
equivalent announcement in another jurisdiction) (a “Public Offer”) in respect
of a target of such acquisition, and if, after giving pro forma effect to such
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence or assumption of Indebtedness and
the use of proceeds thereof, the incurrence or assumption of any Liens or the
making of any Investments, Restricted Payments or fundamental changes, the
repayment of any Indebtedness for which an irrevocable notice of prepayment or
redemption is required or the designation of any Restricted Subsidiaries or
Unrestricted Subsidiaries in connection with a Permitted Acquisition or
permitted Investment, in each case, in connection with such Limited Condition
Transaction) as if they had occurred at the beginning of the most recent test
period ending prior to the LCT Test Date, the Borrower could have taken such
action on the relevant LCT Test Date in compliance with such ratio or basket,
such ratio or basket shall be deemed to have been complied with.
(b)    For the avoidance of doubt, if the Borrower has made an LCT Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCT Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Consolidated Total Assets or
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken; provided that if such ratios or baskets improve as a result of such
fluctuations, such improved ratios and/or baskets may be utilized. If the
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the incurrence of Indebtedness or Liens, or the making of
Restricted Payments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary on or following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
is terminated or expires (or, if applicable, the irrevocable notice is
terminated or expires or, as applicable, the offer in respect of a Public Offer
for, such acquisition is terminated) without consummation of such Limited
Condition Transaction, any such ratio or basket shall be tested by calculating
the availability under such ratio or basket on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
have been consummated (including any incurrence of Indebtedness and any
associated Lien and the use of proceeds thereof; provided that Consolidated
Interest Charges for purposes of the Interest Coverage Ratio will be calculated
using an assumed interest rate based on the indicative interest margin contained
in any financing commitment documentation with respect to such Indebtedness or,
if no such indicative interest margin exists, as reasonably determined by the
Borrower in good faith).
(c)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or Specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Borrower, be deemed satisfied, so long as no Default, Event of Default or
Specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Transaction are entered into, irrevocable
prepayment or redemption notices are provided to the applicable holders or a
Public Offer is made, as applicable. For the avoidance of doubt, if the Borrower
has exercised its option under this Section 1.12, and any Default, Event of
Default or Specified Event of Default occurs following the date the definitive
agreements for the applicable Limited Condition Transaction were entered into
and prior to the consummation of such Limited Condition Transaction, any such
Default, Event of Default or specified Event of Default shall be deemed to not
have occurred or be continuing for purposes of
69

--------------------------------------------------------------------------------



determining whether any action being taken in connection with such Limited
Condition Transaction is permitted hereunder.
Section 1.13.    Letter of Credit Amounts
. Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
Dollar Equivalent of the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
Article 2
The Commitments and Credit Extensions
Section 2.01.    The Initial Borrowings
. (a) The Initial Term Borrowings. Subject to the terms and conditions set forth
herein, each Initial Term Lender has severally agreed to make, on the Closing
Date, a single loan in Dollars in an aggregate principal amount equal to its
Initial Term Commitment. Amounts borrowed under this Section 2.01(a) and repaid
or prepaid may not be reborrowed. Initial Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
(b)    The Initial Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Initial Revolving Credit Lender severally
agrees to make loans to the Borrower in Dollars or an Alternate Currency from
time to time, on any Business Day until the Initial Revolver Maturity Date, in
an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Initial Revolving Credit Commitment; provided that after giving effect
to any Initial Revolving Credit Borrowing, (x) the Revolving Outstandings of any
Lender under the Initial Revolving Credit Facility shall not exceed such
Lender’s Initial Revolving Credit Commitment, and (y) the Total Revolving
Outstandings with respect to the Initial Revolving Credit Facility shall not
exceed the aggregate Initial Revolving Credit Commitments (in each case, taking
the Dollar Equivalent of all amounts in an Alternate Currency). Within the
foregoing limits and subject to the terms, conditions and limitations set forth
herein, (x) Revolving Credit Loans denominated in Dollars may consist of Base
Rate Loans, Eurocurrency Rate Loans, or a combination thereof, and may be
borrowed, paid, repaid and reborrowed and (y) Revolving Credit Loans denominated
in an Alternate Currency shall consist of Eurocurrency Rate Loans, and may be
borrowed, paid, repaid and reborrowed. All Initial Revolving Credit Loans will
be made by all Initial Revolving Credit Lenders in accordance with their Pro
Rata Share of the Initial Revolving Credit Facility until the Initial Revolver
Maturity Date.
(c)    The Repatriation Bridge Borrowings. Subject to the terms and conditions
set forth herein, each Repatriation Bridge Lender has severally agreed to make,
on the Closing Date, a single loan in Dollars in an aggregate principal amount
equal to its Repatriation Bridge Commitment. Amounts borrowed under this Section
2.01(c) and repaid or prepaid may not be reborrowed. Repatriation Bridge Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
Section 2.02.    Borrowings, Conversions and Continuations of Loans
. (a) Each Term Borrowing, each Revolving Credit Borrowing, the borrowing of
Repatriation Bridge Loans, each conversion of Term Loans, Repatriation Bridge
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed immediately by delivery to the Administrative Agent of a written Loan
Notice, appropriately signed by a Responsible Officer of the Borrower. Each such
Loan Notice must be received by the Administrative Agent not later than (i)
12:00 p.m. three Business Days prior to the requested date of any Borrowing of
Eurocurrency Rate Revolving Credit Loans and Repatriation Bridge Loans,
continuation of Eurocurrency Rate Revolving Credit Loans and Repatriation Bridge
Loans or any conversion of Base Rate Revolving
70

--------------------------------------------------------------------------------



Credit Loans and Repatriation Bridge Loans to Eurocurrency Rate Revolving Credit
Loans or Repatriation Bridge Loans, as applicable, denominated in Dollars, (ii)
12:00 p.m. three Business Days prior to the requested date of any Borrowing of
Eurocurrency Rate Term Loans, continuation of Eurocurrency Rate Term Loans or
any conversion of Base Rate Term Loans to Eurocurrency Rate Term Loans
denominated in Dollars (provided that, in each cases of clauses (i) and (ii), if
such Borrowing is an initial Credit Extension to be made on the Closing Date,
notice must be received by the Administrative Agent not later than, in the case
of Initial Term Loans, Revolving Credit Loans and Repatriation Bridge Loans,
1:00 p.m. one Business Day prior to the Closing Date), (iii) 12:00 p.m. four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing of Eurocurrency Rate Loans,
continuation of Eurocurrency Rate Loans or any conversion of Base Rate Loans to
Eurocurrency Rate Loans denominated in an Alternate Currency, and (iv) 12:00
p.m. on the requested date of any Borrowing of Base Rate Loans. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of the Dollar Equivalent of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof (or (x) €1,000,000 in the case of any
Borrowing denominated in Euros, (y) £1,000,000 in the case of any Borrowing
denominated in Pounds Sterling or (z) the Dollar Equivalent thereof in the case
of any Borrowing denominated in any other Alternate Currency). Except as
provided in Section 2.04(c)(i) and Section 2.05(c)(i), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term Borrowing, a Revolving Credit Borrowing, a borrowing of Repatriation Bridge
Loans, a conversion of Term Loans, Repatriation Bridge Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued (in Dollars or in an Alternate Currency),
(iv) the Type of Loans to be borrowed or which existing Term Loans, Repatriation
Bridge Loans or Revolving Credit Loans are to be converted, (v) whether such
Borrowing will be made in Dollars or an Alternate Currency and (vi) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans, Repatriation Bridge Loans or Revolving Credit Loans shall be made as, or
converted to a Eurocurrency Rate Loan with an Interest Period of one month
(subject to the definition of Interest Period). Any such automatic conversion to
Eurocurrency Rate Loans with an Interest Period of one month shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding the foregoing each
Revolving Credit Loan denominated in an Alternate Currency shall be a
Eurocurrency Rate Loan.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Pro Rata Share of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Eurocurrency Rate
Loans with an Interest Period of one month or continuation described in Section
2.02(a). In the case of each Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided that if, on the date the Loan
Notice with respect to such Borrowing is given by the Borrower, there are Swing
Line Loans or L/C Borrowings outstanding, then the proceeds of such Borrowing
shall be applied, first, to the payment in full of any such L/C Borrowings,
second, to the payment in full of any such Swing Line Loans, and third, to the
Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the
71

--------------------------------------------------------------------------------



amount due, if any, under Section 3.07 in connection therewith. During the
existence of an Event of Default, the Administrative Agent or the Required
Lenders may require that no Loans may be converted to or continued as
Eurocurrency Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than 12 Interest Periods in effect
with respect to Loans.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
Section 2.03.    [Reserved]
.
Section 2.04.    Letters of Credit
.
(a)    The Letter of Credit Commitment. (i) Subject to the terms and conditions
set forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of
the other Initial Revolving Credit Lenders set forth in this Section 2.04, (1)
from time to time on any Business Day until the Letter of Credit Expiration
Date, to issue Letters of Credit denominated in Dollars or an Alternate Currency
for the account of the Borrower and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.04(b), and (2) to honor
drafts under the Letters of Credit; and (B) the Initial Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower; provided that no L/C Issuer shall be obligated to issue any
commercial Letter of Credit, and no Lender shall be obligated to participate in
any Letter of Credit if as of the date of such L/C Credit Extension or after
giving effect thereto, (w) the Total Revolving Outstandings with respect to the
Initial Revolving Credit Facility would exceed the aggregate Initial Revolving
Credit Commitments, (x) the Revolving Outstandings of any Lender under the
Initial Revolving Credit Facility would exceed such Lender’s Initial Revolving
Credit Commitment, (y) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit or (z) the Outstanding Amount of the L/C
Obligations with respect to Letters of Credit issued by such L/C Issuer would
exceed such L/C Issuer’s L/C Commitment (in each case, taking the Dollar
Equivalent of all amounts in an Alternate Currency). Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
(ii)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
72

--------------------------------------------------------------------------------



such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which, in each
case, such L/C Issuer in good faith deems material to it;
(B)    subject to Section 2.04(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
renewal, unless all Initial Revolving Credit Lenders (other than any Initial
Revolving Credit Lender that is a Defaulting Lender) and such L/C Issuer have
approved such expiry date;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all Initial Revolving Credit Lenders
(other than any Initial Revolving Credit Lender that is a Defaulting Lender) and
such L/C Issuer have approved such expiry date; or
(D)    the issuance of such Letter of Credit would violate any Laws or one or
more policies of such L/C Issuer.
(iii)    An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Letter of Credit Application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with the applicable L/C Issuer relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Such Letter of Credit Application
must be received by the relevant L/C Issuer and the Administrative Agent not
later than 1:00 p.m. at least two Business Days prior to the proposed issuance
date or date of amendment, as the case may be, or such later date and time as
the relevant L/C Issuer may agree in a particular instance in its sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request. No Letter of Credit,
Letter of Credit Application or other document entered into by the Borrower with
any L/C Issuer relating to any Letter of Credit shall contain any
representations or warranties, covenants or events of default not set forth in
this Agreement (and to the extent inconsistent herewith shall be rendered null
and void (or reformed automatically without further action by any Person to
conform to the terms of this Agreement), and if any Letter of Credit Application
includes representations and warranties, covenants and/or events of default that
do not contain the materiality qualifiers, exceptions or thresholds that are
applicable to the analogous provisions of this Agreement or other Loan
Documents, or are otherwise more restrictive, the relevant qualifiers,
exceptions and thresholds contained herein shall be incorporated therein or, to
the extent more restrictive, shall be deemed for purposes of such Letter of
Credit Application to be the same as the analogous provisions herein.
73

--------------------------------------------------------------------------------



(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the relevant L/C Issuer will
provide the Administrative Agent with all information with respect to such
Letter of Credit Application as reasonably requested by the Administrative
Agent. Upon receipt by the relevant L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof (such confirmation to be promptly provided by
the Administrative Agent), then, subject to the terms and conditions hereof, the
relevant L/C Issuer shall, on the requested date, issue a Letter of Credit for
the account of the Borrower or enter into the applicable amendment, as the case
may be. Immediately upon the issuance of each Letter of Credit, each Initial
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the relevant L/C Issuer to prevent any such renewal
at least once in each twelve month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the relevant L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such renewal.
Once an Auto-Renewal Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) such L/C Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of Section
2.04(a)(ii) or otherwise), or (B) to the extent the face amount of the
applicable Letter of Credit is increasing, it has received notice (which may be
by telephone or in writing) on or before the day that is five Business Days
before the Nonrenewal Notice Date from the Administrative Agent, any Initial
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Borrower
(through the Administrative Agent) and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall examine such documents
within the period stipulated by terms and conditions of Letter of Credit. After
such examination, the relevant L/C Issuer shall notify the Borrower (through the
Administrative Agent) and the Administrative Agent thereof. Not later than 3:00
p.m. on the date of any payment by the relevant L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing and in Dollars or the applicable Alternate Currency; provided that if
notice of such drawing is not provided to the Borrower prior to 12:00 noon on
the Honor Date, then the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in
Dollars on the next succeeding Business Day and such extension of time shall be
reflected in computing fees in respect of any such Letter of Credit. If the
Borrower fails to so reimburse the relevant L/C Issuer by such time, the
Administrative Agent shall promptly notify each Initial Revolving Credit Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Initial Revolving Credit Lender’s Pro Rata
Share thereof. In such event, the Borrower shall be deemed to have requested an
Initial Revolving Credit Borrowing of (x) in the case of a Letter of Credit
denominated in Dollars, a Base Rate Loan denominated in Dollars in an equivalent
amount and (y) in the case of a Letter of Credit denominated
74

--------------------------------------------------------------------------------



in an Alternate Currency, a Eurocurrency Rate Loan denominated in such Alternate
Currency to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02(a) for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Initial Revolving Credit Commitments.
Any notice given by the relevant L/C Issuer or the Administrative Agent pursuant
to this Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Initial Revolving Credit Lender (including the Lender acting as the
relevant L/C Issuer) shall upon any notice pursuant to Section 2.04(c)(i) make
funds available to the Administrative Agent for the account of the relevant L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent (if such notice is provided
to the Initial Revolving Credit Lenders prior to 11:00 a.m. on such date, and
otherwise, by no later than two hours after receipt of such notice), whereupon,
subject to the provisions of Section 2.04(c)(ii), each Initial Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the relevant L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
an Initial Revolving Credit Borrowing of Base Rate Loans, the Borrower shall be
deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Initial Revolving Credit
Lender’s payment to the Administrative Agent for the account of the relevant L/C
Issuer pursuant to Section 2.04(c)(i) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.04.
(iv)    Until each Initial Revolving Credit Lender funds its Initial Revolving
Credit Loan or L/C Advance pursuant to this Section 2.04(c) to reimburse the
relevant L/C Issuer for any amount drawn under any Letter of Credit, interest in
respect of such Lender’s Pro Rata Share of such amount shall be solely for the
account of such L/C Issuer.
(v)    Each Initial Revolving Credit Lender’s obligation to make Initial
Revolving Credit Loans or L/C Advances to reimburse the relevant L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.04(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against such L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; it being agreed that each Initial Revolving
Credit Lender’s obligation to make Initial Revolving Credit Loans pursuant to
this Section 2.04(c) shall not be subject to the conditions set forth in Section
4.02. No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the relevant L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Initial Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. If such Lender pays such amount
(with interest as aforesaid), the amount so paid shall constitute such Lender’s
Loan included in the relevant Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the relevant L/C
Issuer submitted to any Initial Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.04(c)(vi) shall be conclusive absent manifest error.
75

--------------------------------------------------------------------------------



(d)    Repayment of Participations. (i) If, at any time after the relevant L/C
Issuer has made a payment under any Letter of Credit and has received from any
Initial Revolving Credit Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.04(c)(i), the Administrative Agent receives
for the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof in Dollars or Alternate Currency and in the same
funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
relevant L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned
under any of the circumstances described in Section 11.06 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Initial
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse any L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document, or any term or provision therein;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the relevant L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v)    any exchange, release or nonperfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the Borrower in respect of such
Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder;
Neither the Administrative Agent, the Lenders nor the L/C Issuer, nor any of
their Agent-Related Persons, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice
76

--------------------------------------------------------------------------------



or other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant L/C Issuer; provided that the foregoing shall not excuse any L/C Issuer
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages) suffered by the
Borrower that are caused by such L/C Issuer’s gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction). The
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the relevant L/C Issuer.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of such L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at Law or under this Agreement or any other agreement. None of any
L/C Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of such L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.04(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against any L/C Issuer, and any L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to special, indirect, consequential or punitive damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit (as finally determined by a court of
competent jurisdiction). In furtherance and not in limitation of the foregoing,
the relevant L/C Issuer may accept documents that appear on their face to be in
order without responsibility for further investigation, regardless of any notice
or information to the contrary, and the relevant L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Cash Collateral. Upon the request of the Administrative Agent or the
relevant L/C Issuer, (i) if the relevant L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Borrower shall, within three Business Days, Cash Collateralize the
then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be) or, in the case of clause (ii),
provide a back-to-back letter of credit in a face amount at least equal to the
then undrawn amount of such Letter of Credit from an issuer and in form and
substance reasonably satisfactory to the relevant L/C Issuer. For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Cash Collateral shall be maintained in a Cash Collateral
Account. If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
rights or claims of the Administrative Agent arising by operation of law or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the Cash Collateral Account, an amount equal to the excess
of
77

--------------------------------------------------------------------------------



(A) such aggregate Outstanding Amount over (B) the total amount of funds, if
any, then held as Cash Collateral that the Administrative Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the
aggregate Outstanding Amount of all L/C Obligations and so long as no Event of
Default has occurred and is continuing, the excess shall be refunded to the
Borrower.
(h)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit and on an exception
basis only, shall apply to certain standby Letters of Credit as may be required
by local law or statute.
(i)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Initial Revolving Credit Lender in accordance with its
Pro Rata Share a Letter of Credit fee (each an “L/C Fee”) for each Letter of
Credit issued for the account of the Borrower equal to the Applicable Margin
times the daily maximum amount then available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit). Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
on the first Business Day after the end of each March, June, September and
December that occurs after the first full fiscal quarter in which the Amendment
No. 2 Effective Date occurs, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Margin during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by such
L/C Issuer for the account of the Borrower in an amount equal to a percentage to
that may be agreed by the Borrower and such L/C Issuer (but in any case not to
exceed 0.125% per annum) of the daily maximum amount then available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within five Business
Days of demand and are nonrefundable.
(k)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
(l)    Defaulting Lenders. This Section 2.04 shall be subject to the applicable
provisions of Section 2.17 in the event any Initial Revolving Credit Lender
becomes a Defaulting Lender.
(m)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date in respect of any tranche of Initial Revolving Credit Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
other tranches of Revolving Credit Commitments in respect of which the maturity
date shall not have occurred are then in effect and which the Revolving Credit
Lenders thereunder have agreed to participate in the L/C Obligations, (x) the
outstanding Initial Revolving Credit Loans shall be repaid pursuant to Section
2.09 on such maturity date to the extent and in an amount sufficient to permit
the reallocation of the Outstanding Amount of
78

--------------------------------------------------------------------------------



L/C Obligations relating to the outstanding Letters of Credit contemplated by
clause (y) below and (y) such Letters of Credit shall automatically be deemed to
have been issued (including for purposes of the obligations of the Revolving
Credit Lenders to purchase participations therein and to make payments in
respect thereof pursuant to Section 2.04(c)) under (and ratably participated in
by the applicable Revolving Credit Lenders pursuant to) the Revolving Credit
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the Revolving Credit
Commitments in respect of such nonterminating tranches at such time (it being
understood that (1) the participations therein of Initial Revolving Credit
Lenders under the maturing tranche shall be correspondingly released and (2) no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to the immediately preceding clause (i), but
without limiting the obligations with respect thereto, the Borrower shall
provide a backstop letter of credit or Cash Collateral with respect to any such
Letter of Credit in a manner reasonably satisfactory to the applicable L/C
Issuer. If, for any reason, such backstop letter of credit or Cash Collateral is
not provided, or the reallocation does not occur, the Initial Revolving Credit
Lenders under the maturing tranche shall continue to be responsible for their
participating interests in the Letters of Credit; provided that, notwithstanding
anything to the contrary contained herein, upon any subsequent repayment of the
Initial Revolving Credit Loans, the reallocation set forth in clause (i) shall
automatically and concurrently occur to the extent of such repayment (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated). Except to the extent of reallocations of participations pursuant
to clause (i) of this Section 2.04(m), the occurrence of a maturity date with
respect to the Initial Revolving Credit Commitments shall have no effect upon
(and shall not diminish) the percentage participations of the Initial Revolving
Credit Lenders in any Letter of Credit issued before such maturity date.
Commencing with the maturity date of the Initial Revolving Credit Commitments,
the Letter of Credit Sublimit under any tranche of Revolving Credit Commitments
that has not so then matured shall be as agreed by the Borrower with such
Revolving Credit Lenders; provided that in no event shall such sublimit be less
than the sum of (x) the Outstanding Amount of L/C Obligations with respect to
the Revolving Credit Lenders under such extended tranche immediately prior to
such maturity date and (y) the face amount of the Letters of Credit reallocated
to such tranche of Revolving Credit Commitments pursuant to clause (i) of this
Section 2.04(m) (assuming Initial Revolving Credit Loans are repaid in
accordance with clause (i)(x)).
(n)    L/C Issuer Reports to the Administrative Agent.  Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, on a monthly basis and when
requested by the Administrative Agent, in addition to its notification
obligations set forth elsewhere in this Section 2.04, provide the Administrative
Agent a Letter of Credit Report, as follows: (i) reasonably prior to the time
that such L/C Issuer issues, amends, increases or decreases a Letter of Credit,
the date of such issuance, amendment, increase or decrease and the stated amount
of the Letters of Credit issued by such L/C Issuer after giving effect to such
issuance or amendment (and whether the amounts thereof shall have changed); (ii)
on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment; (iii) on any Business Day
on which the Borrower fails to reimburse a payment made pursuant to a Letter of
Credit required to be reimbursed to such L/C Issuer on such day, the date of
such failure and the amount of such payment; (iv) on any Business Day, such
other information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer; and (v) for so long as any Letter
of Credit issued by such L/C Issuer is outstanding, such L/C Issuer shall
deliver to the Administrative Agent (A) on the last Business Day of each
calendar quarter, (B) at all other times a Letter of Credit Report is required
to be delivered pursuant to this Agreement, and (C) on each date that there is
any expiration, cancellation and/or disbursement, in each case, with respect to
any such Letter of Credit, a Letter of Credit Report appropriately completed
with the information for every outstanding Letter of Credit issued by such L/C
Issuer.
Section 2.05.    Swing Line Loans
.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day until the Initial
Revolver Maturity Date in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided that after giving
effect to any Swing Line Loan, (x) the aggregate principal amount of outstanding
Swing Line Loans made by the Swing Line Lender shall not exceed such Swing Line
Lender’s Swing Line Commitment, (y) the Total Revolving Outstandings with
respect to the Initial
79

--------------------------------------------------------------------------------



Revolving Credit Facility shall not exceed the aggregate Initial Revolving
Credit Commitments and (z) the Revolving Outstandings of any Lender under the
Initial Revolving Credit Facility shall not exceed such Lender’s Revolving
Credit Commitment (in each case, taking the Dollar Equivalent of all amounts in
an Alternate Currency); provided, further that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.05, prepay under Section
2.06 and reborrow under this Section 2.05. Each Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Swing Line Loan, each Initial
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each telephonic notice by the Borrower
pursuant to this Section 2.05 must be confirmed immediately by delivery to the
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 2:00 p.m. on the requested
borrowing date or such later time on the requested borrowing date as may be
approved by the Swing Line Lender in its sole discretion, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Initial Revolving Credit Lender) prior to
3:30 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the provisos to the first sentence of Section 2.05(a),
or (B) that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, then, subject to the terms and conditions hereof, the
Swing Line Lender will, not later than 4:00 p.m. on the borrowing date specified
in such Swing Line Loan Notice, make the amount of their Swing Line Loan
available to the Borrower.
(c)    Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Initial Revolving Credit Lender make a Base Rate Loan in an
amount equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02(a), without regard to the minimum and multiples
specified therein for the principal amount of the Base Rate Loans nor the
satisfaction of the conditions set forth in Section 4.02, but subject to the
unutilized portion of the Initial Revolving Credit Facility. The Swing Line
Lender shall furnish the Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Initial
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice (if such notice is provided to the Initial Revolving Credit
Lenders prior to 11:00 a.m. on such date, and otherwise by no later than two
hours after receipt of such notice), whereupon, subject to Section 2.05(c)(ii),
each Initial Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such an
Initial Revolving Credit Borrowing in accordance with Section 2.05(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Initial Revolving Credit Lenders fund its risk participation in the relevant
Swing
80

--------------------------------------------------------------------------------



Line Loan and each Initial Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Initial Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Federal Funds Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv)    Each Initial Revolving Credit Lender’s obligation to make Initial
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.05(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
it being understood and agreed that each Initial Revolving Credit Lender’s
obligation to make Initial Revolving Credit Loans pursuant to this Section
2.05(c) shall not be subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations. (i) At any time after any Initial Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute to such Lender its Pro Rata
Share of such payment in the same funds as those received by the Swing Line
Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Initial Revolving Credit Lender shall pay to the Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Initial Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.05 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to each Swing Line Lender.
(g)    Defaulting Lenders. This Section 2.05 shall be subject to the applicable
provisions of Section 2.17 in the event any Initial Revolving Credit Lender
becomes a Defaulting Lender.
81

--------------------------------------------------------------------------------



(h)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date shall have occurred in respect of any Initial Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
maturity date); provided that if on the occurrence of such earliest maturity
date (after giving effect to any repayments of Initial Revolving Credit Loans
and any reallocation of participating interests as contemplated in Section
2.04(m)) there shall exist sufficient unutilized Extended Revolving Credit
Commitments with Revolving Credit Lenders that have agreed to participate in the
Swing Line Loans so that the respective outstanding Swing Line Loans could be
incurred pursuant to such Extended Revolving Credit Commitments which will
remain in effect after the occurrence of such maturity date, then there shall be
an automatic adjustment on such date of the participations in such Swing Line
Loans and the same shall be deemed to have been incurred solely pursuant to the
relevant Extended Revolving Credit Commitments, and such Swing Line Loans shall
not be so required to be repaid in full on such earliest maturity date.
Section 2.06.    Prepayments
. (a) Optional. (i) The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time, voluntarily prepay the
Term Loans of any Class, Repatriation Bridge Loans of any Class and/or Revolving
Credit Loans of any Class in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate Revolving Credit Loans or Repatriation Bridge Loans, as
applicable, denominated in Dollars, (2) three Business Days prior to any date of
prepayment of Eurocurrency Rate Term Loans, denominated in Dollars, (3) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in an
Alternate Currency and (4) on the date of prepayment of Base Rate Loans; (B))
any prepayment of Eurocurrency Rate Loans shall be in a minimum principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof; (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, the same numerical number with
respect to the applicable Alternate Currency in the case of any prepayment of
Loans denominated in an Alternate Currency) or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.07. Each
prepayment of the Loans pursuant to this Section 2.06(a) shall be applied among
the Facilities, Classes and/or Class in such amounts as the Borrower may direct
in its sole discretion; provided that any such prepayment of any Class of Term
Loans shall be applied against the then remaining scheduled amortization
payments under the Term Loans in order of their maturities. Each prepayment in
respect of a particular Facility shall be paid to the Appropriate Lenders in
accordance with their respective Pro Rata Shares.
(ii)    [Reserved].
(iii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 2:00 p.m. on the date of the prepayment, (B) any such
prepayment shall be in a minimum principal amount of the lesser of $100,000 and
the total principal amount of the Swing Line Loans then outstanding and (C) any
such prepayment shall be applied to the outstanding Swing Line Loans held by the
Swing Line Lender. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
82

--------------------------------------------------------------------------------



(iv)    Notwithstanding anything to the contrary contained in this Agreement,
any notice of prepayment under Section 2.06(a)(i) or 2.06(a)(iii) may be
conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
(v)    [Reserved].
(vi)    In the event that, prior to the date that is six (6) months after the
Amendment No. 1 Effective Date, the Borrower (x) prepays, repays, refinances,
substitutes or replaces any Initial Term Loans in connection with a Repricing
Event (including, for the avoidance of doubt, any prepayment made pursuant to
Section 2.06(b)(ii) that constitutes a Repricing Event) or (y) effects any
amendment, modification or waiver of, or consent under, this Agreement resulting
in a Repricing Event, the Borrower shall pay to the Administrative Agent for the
ratable account of each of the applicable Lenders, (I) in the case of clause
(x), a premium of 1.00% of the aggregate principal amount of the Initial Term
Loans so prepaid, repaid, refinanced, substituted or replaced and (II) in the
case of clause (y), a fee equal to 1.00% of the aggregate principal amount of
the Initial Term Loans that are the subject of such Repricing Event outstanding
immediately prior to such amendment. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Event; provided, however, that for
the avoidance of doubt, in the case of the exercise by the Borrower of its
rights under Section 11.01(f) in connection with a Repricing Event effected
through an amendment, the prepayment premium described in the immediately
preceding clause (I) shall be payable to any Lender replaced or repaid pursuant
to Section 11.01(f) (and not any Person who replaces such Lender) in respect of
the Initial Term Loans assigned pursuant to Section 11.01(f) immediately prior
to such Repricing Event.
(b)    Mandatory.
(i)    (A) If (1) any Prepayment Asset Sale occurs or (2) any Casualty Event
occurs, which in the aggregate results in the realization or receipt by any
Restricted Company of Net Cash Proceeds, the Borrower shall cause to be prepaid
on or prior to the date which is ten Business Days after the date of the
realization or receipt of such Net Cash Proceeds an aggregate principal amount
of Initial Term Loans in an amount equal to the Asset Sale Percentage of all Net
Cash Proceeds received (the “Applicable Asset Sale Proceeds”); provided that (x)
no such prepayment shall be required pursuant to this Section 2.06(b)(i)(A) if,
on or prior to such date, the Borrower shall have given written notice to the
Administrative Agent of its intention to reinvest all or a portion of such Net
Cash Proceeds in accordance with Section 2.06(b)(i)(B) (which election may only
be made if no Specified Event of Default has occurred and is then continuing)
and (y) if at the time that any such prepayment would be required, the Borrower
is required to offer to repurchase any Indebtedness outstanding at such time
that is secured by a Lien on the Collateral ranking pari passu with the Lien
securing the Initial Term Loans pursuant to the terms of the documentation
governing such Indebtedness with the Net Cash Proceeds of such Disposition or
Casualty Event (such Indebtedness required to be offered to be so repurchased,
“Other Applicable Indebtedness”), then the Borrower, at its election, may apply
the Applicable Asset Sale Proceeds on a pro rata basis (determined on the basis
of the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time) and the remaining Net Cash Proceeds so
received to the prepayment of such Other Applicable Indebtedness; provided,
further, that (x) the portion of the Applicable Asset Sale Proceeds (but not the
other Net Cash Proceeds received) allocated to the Other Applicable Indebtedness
shall not exceed the amount of Applicable Asset Sale Proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such Net Cash Proceeds shall be allocated
to the Initial Term Loans in accordance with the terms hereof to the prepayment
of the Initial Term Loans and the amount of prepayment of the Initial Term Loans
that would have otherwise been required pursuant to this Section 2.06(b)(i)
shall be reduced accordingly and (y) to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten (10)
Business Days after the date of such rejection) be applied to prepay the Initial
Term Loans in accordance with the terms hereof;
83

--------------------------------------------------------------------------------



(B)    With respect to any Net Cash Proceeds realized or received with respect
to any Disposition or any Casualty Event required to be applied in accordance
with Section 2.06(b)(i)(A), at the option of the Borrower, the Borrower may
reinvest all or any portion of such Net Cash Proceeds in the acquisition,
improvement or maintenance of assets useful in the operations of the Restricted
Companies within (x) 12 months following receipt of such Net Cash Proceeds or
(y) if the Borrower enters into a contract to reinvest such Net Cash Proceeds
within such 12 month period following receipt thereof, 18 months following
receipt of such Net Cash Proceeds; provided that if any Net Cash Proceeds are no
longer intended to be so reinvested at any time after delivery of a notice of
reinvestment election or are not so reinvested during such 12 month period or 18
month period, as applicable, an amount equal to any such Net Cash Proceeds shall
within ten Business Days be applied to the prepayment of the Initial Term Loans
as set forth in this Section 2.06.
(ii)    If any Restricted Company incurs or issues any Indebtedness not
expressly permitted to be incurred or issued pursuant to Section 7.03 (other
than Refinancing Indebtedness which shall be treated in accordance with Section
2.19), the Borrower shall cause to be prepaid an aggregate principal amount of
Initial Term Loans in an amount equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is five Business Days after the receipt
of such Net Cash Proceeds.
(iii)    Within ten Business Days after financial statements have been or are
required to be delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been or is required to be delivered pursuant to Section 6.02(a)
for the relevant Excess Cash Flow Period, the Borrower shall cause to be prepaid
an aggregate principal amount of the Initial Term Loans and any other Term Loans
then subject to ratable prepayment requirements in accordance with Section
2.06(b)(iv) in an amount equal to the Excess Cash Flow Percentage of Excess Cash
Flow, if any, for the Excess Cash Flow Period covered by such financial
statements minus the sum of (1) the amount of any voluntary prepayments of the
Term Loans, Repatriation Bridge Loans and any other prepayments of Incremental
Equivalent Debt and/or other Indebtedness secured by Liens on the Collateral on
a pari passu or senior basis with the Liens on the Collateral securing the
Initial Term Loans during the Excess Cash Flow Period covered by such financial
statements and after the end of such Excess Cash Flow Period and prior to the
payment date (including in connection with debt buybacks made by the Borrower in
an amount equal to the discounted amount actually paid in respect thereof
pursuant to Section 2.06(d), Section 2.07 of the Guaranty Agreement and/or
otherwise, and/or the application of yank-a-bank provisions that result in a
reduction of such Loans) and (2) solely to the extent the Revolving Credit
Commitments (or revolving commitments, as applicable) are reduced in connection
therewith (and solely to the extent of the amount of such reduction), the amount
of any prepayments of the Revolving Credit Loans and/or other revolving
indebtedness secured by Liens on the Collateral on a pari passu or senior basis
to the Liens on the Collateral securing the Initial Term Loans during the Excess
Cash Flow Period covered by such financial statements and after the end of such
Excess Cash Flow Period and prior to the payment date, except, in the case of
each of clause (1) and (2), to the extent such prepayments were financed with
the proceeds of long-term Indebtedness (other than revolving debt) (the amount
of Excess Cash Flow required to be prepaid hereunder, the “Applicable ECF
Proceeds”); provided that, (x) if at the time that any such prepayment would be
required, the Borrower is required to offer to repurchase any Other Applicable
Indebtedness, then the Borrower, at its election, may apply the Applicable ECF
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time) and the remaining Excess Cash Flow so received to the prepayment
of such Other Applicable Indebtedness, (y) the portion of the Applicable ECF
Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
Applicable ECF Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Excess Cash Flow shall be allocated to the Initial Term Loans and the
amount of prepayment of the Initial Term Loans that would have otherwise been
required pursuant to this Section 2.06(b)(iii) shall be reduced accordingly and
(z) such Applicable ECF Proceeds (calculated without giving effect to clause (x)
above) shall only be required to be prepaid under this Section 2.06(b)(iii) if,
and to the extent, in excess of the Excess Cash Flow Threshold (and will only
require the prepayment of the Applicable ECF Proceeds in excess of such Excess
Cash Flow Threshold).
84

--------------------------------------------------------------------------------



(iv)    Except as otherwise provided in any Incremental Joinder, Refinancing
Amendment or Extension Amendment, in each case with respect to the Class or
Classes of Term Loans covered thereby, each prepayment of Term Loans pursuant to
this Section 2.06(b) shall be applied in a manner as directed by the Borrower
among any Class or Classes of Term Loans, and without any such direction,
ratably to each Class of the Term Loans (based on the amount of outstanding
principal) and in direct order of maturities to the principal repayment
installments of the Term Loans that are due after the date of such prepayment;
provided that, the Borrower may not direct any mandatory prepayments under one
Class or Classes of Term Loans to a later maturing Class or Classes of Term
Loans without at least a pro rata repayment of any related earlier maturing
Class or Classes.
(v)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Initial Term Loans required to be made pursuant to
clauses (i), (ii) and (iii) of this Section 2.06(b) at least (A) in the case of
the prepayment of Initial Term Loans which are Base Rate Loans, one Business Day
and (B) in the case of prepayments of Initial Term Loans which are Eurocurrency
Rate Loans, three Business Days, in each case prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment.
(vi)    In the event that on any Revaluation Date (after giving effect to the
determination of the Total Revolving Outstandings with respect to the applicable
Revolving Credit Facility) the Total Revolving Outstandings with respect to such
Revolving Credit Facility exceeds an amount equal to 105% of the total Revolving
Credit Commitments under such Revolving Credit Facility, the Borrower shall,
within two Business Days of receipt of notice from the Administrative Agent,
prepay the Revolving Credit Loans or Swing Line Loans and/or reduce L/C
Obligations (in each case, taking the Dollar Equivalent of any amounts in an
Alternate Currency), in an aggregate amount sufficient to reduce such Total
Revolving Outstandings as of the date of such payment to an amount not to exceed
100% of the total Revolving Credit Commitment then in effect with respect to
such Revolving Credit Facility by taking any of the following actions as it
shall determine at its sole discretion: (I) prepayment of Revolving Credit Loans
or Swing Line Loans in accordance with Section 2.06, (II) with respect to such
excess L/C Obligations, deposit of Cash in a Cash Collateral Account or
“backstopping” or replacement of such Letters of Credit, in each case, in an
amount equal to 100% of such excess L/C Obligations (minus the amount then on
deposit in the Cash Collateral Account).
(vii)    [Reserved].
(viii)    Notwithstanding any other provisions of Section 2.06(b), to the extent
any prepayment otherwise required by the realization or receipt of any or all of
the Net Cash Proceeds of any Disposition of property or assets by a Non-U.S.
Subsidiary (or any of their Subsidiaries) (a “Foreign Asset Sale”), the Net Cash
Proceeds of any Casualty Event realized or received by a Non-U.S. Subsidiary (or
any of its Subsidiaries) (a “Foreign Recovery Event”), or Excess Cash Flow
attributable to Non-U.S. Subsidiaries (or any of their Subsidiaries) (a “Foreign
Cash Sweep”) would result in material and adverse Tax consequences to the
Borrower or its direct or indirect owners or Subsidiaries as reasonably
determined by the Borrower or is prohibited or delayed by any applicable Law
(including, without limitation, capital maintenance, financial assistance,
corporate benefit or other restrictions (including as to lack of distributable
reserves) on up streaming of cash intragroup and the fiduciary and statutory
duties of the management of the relevant members of the relevant Non-U.S.
Subsidiary or any of its Subsidiaries giving rise to any risk of personal
liability, including any civil or criminal liability) or other material
agreements from being repatriated to or passed on to or used for the benefit of
the Borrower, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to prepay the Initial Term Loans at
the times provided in Section 2.06(b) but may be retained by the applicable
Non-U.S. Subsidiary or any of its Subsidiaries so long, but only so long, as
such material and adverse Tax consequences would so result or the applicable Law
or material agreement will not permit repatriation or the passing on to or
otherwise using for the benefit of the Borrower, as applicable (the Borrower
hereby agreeing to use (or cause the applicable
85

--------------------------------------------------------------------------------



Non-U.S. Subsidiary or its applicable Subsidiary to use) all commercially
reasonable efforts for one year to promptly overcome or eliminate any such
restrictions on repatriation, passing on or other use for the benefit of the
Borrower and/or use the other cash sources of the Borrower and the Restricted
Subsidiaries to make the relevant prepayment) and once such repatriation of any
of such affected Net Cash Proceeds or Excess Cash Flow is permitted under the
applicable Law, such repatriation will be promptly effected and such repatriated
Net Cash Proceeds or Excess Cash Flow will be applied promptly (and in any event
not later than two Business Days after such repatriation) (net of additional
Taxes payable or reserved against as a result thereof) to the prepayment of the
Initial Term Loans pursuant to Section 2.06(b). For the avoidance of doubt,
notwithstanding any other provisions of Section 2.06(b) , any prepayment
required as a result of a Foreign Asset Sale, Foreign Recovery Event or Foreign
Cash Sweep (whether or not subject to the other terms of this Section
2.06(b)(viii)) shall be net of additional Taxes payable or reserved against as a
result of such prepayment.
(ix)    Notwithstanding the foregoing or any other provision in this Agreement,
each Term Lender shall have the right to reject its applicable percentage of any
repayment or prepayment of the Term Loans pursuant to Section 2.06(b) (each such
Lender, a “Rejecting Lender”), in which case the amounts so rejected may be
retained by the Borrower (the aggregate amount of such proceeds so rejected as
of any date of determination, the “Declined Proceeds”).
(c)    Funding Losses, Etc. All prepayments under this Section 2.06 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to Section
3.07. Notwithstanding any of the other provisions of Section 2.06(b), so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under Section 2.06(b), other than
on the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with Section 2.06(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
Section 2.06(b).
(d)    Discounted Voluntary Prepayments.
(i)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document, the Borrower shall have the right at any time and from
time to time to prepay one or more Classes of Term Loans to the Lenders at a
discount to the par value of such Loans and on a non pro rata basis (each, a
“Discounted Voluntary Prepayment”) pursuant to the procedures described in this
Section 2.06(d), provided that (A) no proceeds from Revolving Credit Loans shall
be used to consummate any such Discounted Voluntary Prepayment, (B) any
Discounted Voluntary Prepayment shall be offered to all Term Lenders of such
Class on a pro rata basis, (C) after giving effect to the Discounted Voluntary
Prepayment, the aggregate Outstanding Amount of all Term Loans that are held by
Sponsor Affiliated Lenders (other than Affiliated Debt Funds) shall not exceed
25.0% of the aggregate Outstanding Amount of the Term Loans then outstanding and
(D) the Borrower shall deliver to the Administrative Agent, together with each
Discounted Prepayment Option Notice, a certificate of a Responsible Officer of
the Borrower (1) stating that no Specified Event of Default has occurred and is
continuing or would result from such Discounted Voluntary Prepayment, (2)
stating that each of the conditions to such Discounted Voluntary Prepayment
contained in this Section 2.06(d) has been satisfied and (3) specifying the
aggregate principal amount of Term Loans of any Class offered to be prepaid
pursuant to such Discounted Voluntary Prepayment.
(ii)    To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit I-1 hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans
86

--------------------------------------------------------------------------------



of one or more specified Classes in an aggregate principal amount specified
therein by the Borrower (each, a “Proposed Discounted Prepayment Amount”), in
each case at a discount to the par value of such Loans as specified below. The
Proposed Discounted Prepayment Amount of any Loans shall not be less than
$5,000,000 (or, the same numerical number with respect to the applicable
Alternate Currency in the case any Loans denominated in an Alternate Currency).
The Discounted Prepayment Option Notice shall further specify with respect to
the proposed Discounted Voluntary Prepayment (A) the Proposed Discounted
Prepayment Amount for Loans to be prepaid, (B) a discount range (which may be a
single percentage) selected by the Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of the Loans to be prepaid (the “Discount Range”), and (C) the date by
which Lenders are required to indicate their election to participate in such
proposed Discounted Voluntary Prepayment, which shall be at least three (3)
Business Days from and including the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”).
(iii)    Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof. On or
prior to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit I-2 hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Term Loans to be prepaid held by such Lender with respect to which such Lender
is willing to permit a Discounted Voluntary Prepayment at the Acceptable
Discount (“Offered Loans”). Based on the Acceptable Discounts and principal
amounts of the Term Loans to be prepaid specified by the Lenders in the
applicable Lender Participation Notice, the Administrative Agent, in
consultation with the Borrower, shall determine the applicable discount for such
Term Loans to be prepaid (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Borrower if the Borrower has
selected a single percentage pursuant to Section 2.06(d)(ii)) for the Discounted
Voluntary Prepayment or (B) otherwise, the highest Acceptable Discount at which
the Borrower can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the Outstanding Amount of Offered Loans commencing with
the Offered Loans with the highest Acceptable Discount); provided, however, that
in the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans.
Any Lender with outstanding Term Loans to be prepaid whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.
(iv)    The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans to be prepaid (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is
equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.
(v)    Each Discounted Voluntary Prepayment shall be made within five (5)
Business Days of the Acceptance Date (or such later date as the Administrative
Agent shall reasonably agree, given
87

--------------------------------------------------------------------------------



the time required to calculate the Applicable Discount and determine the amount
and holders of Qualifying Loans), without premium or penalty (but subject to
Section 3.04), upon irrevocable notice substantially in the form of Exhibit I-3
hereto (each a “Discounted Voluntary Prepayment Notice”), delivered to the
Administrative Agent no later than 1:00 p.m., New York City time, three (3)
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent. Upon receipt
of any Discounted Voluntary Prepayment Notice, the Administrative Agent shall
promptly notify each relevant Lender thereof. If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid. The par principal amount of each Discounted Voluntary Prepayment of a
Term Loan shall be applied ratably to reduce the remaining installments of such
Class of Term Loans (as applicable).
(vi)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.06(d)(ii) above) established
by the Administrative Agent and the Borrower, each acting reasonably.
(vii)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, (A)
upon written notice to the Administrative Agent, the Borrower may withdraw or
modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.
(viii)    Nothing in this Section 2.06(d) shall require the Borrower to
undertake any Discounted Voluntary Prepayment.
(ix)    Notwithstanding anything herein to the contrary, the Administrative
Agent shall be under no obligation to act as manager for any Discounted
Voluntary Prepayment.
Section 2.07.    Termination or Reduction of Commitments
. (a) Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the aggregate Revolving Credit Commitments, or from time to
time permanently reduce the Aggregate Revolving Credit Commitments of any Class;
provided that (i) any such notice shall be received by the Administrative Agent
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount (A) of $500,000 or any whole
multiple of $100,000 in excess thereof or (B) equal to the Aggregate Revolving
Credit Commitments, at such time, (iii) if, after giving effect to any reduction
of the Aggregate Revolving Credit Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Revolving Credit
Commitments, such sublimit shall be automatically reduced by the amount of such
excess and (iv) the Borrower may not reduce Revolving Credit Commitments under
one Class prior to any reduction under an earlier maturing Class of Revolving
Credit Commitments. Notwithstanding the foregoing, the Borrower may rescind or
postpone any notice of reduction or termination of the Aggregate Revolving
Credit Commitments if such reduction or termination would have resulted from a
refinancing of all or any part of the Facilities, which refinancing shall not be
consummated or otherwise shall be delayed.
(b)    Mandatory. The Initial Term Commitment of each Initial Term Lender shall
be automatically and permanently reduced to $0 on the Closing Date upon the
making of the Initial Term Loans in accordance with Section 2.01. The Revolving
Credit Commitments shall be automatically and permanently reduced to $0 on the
Initial Revolver Maturity Date applicable to such Class. The Repatriation Bridge
Commitment of each Repatriation Bridge Lender shall be automatically and
permanently reduced to $0 on the Closing Date upon the making of the
Repatriation Bridge Loans in accordance with Section 2.01. The Repatriation
Bridge Commitment of
88

--------------------------------------------------------------------------------



each Repatriation Bridge Lender shall be automatically and permanently reduced
to $0 on the Closing Date upon the making of the Repatriation Bridge Loans in
accordance with Section 2.01.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the Swing Line Sublimit or the
unused Commitments of any Class or Class under this Section 2.07. Upon any
reduction of unused Commitments of any Class or Class, the Commitment of each
Lender of such Class or Class shall be reduced by such Lender’s Pro Rata Share
of the amount by which such Commitments are reduced (other than the termination
of the Commitment of any Lender as provided in Section 3.09). All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitments shall be paid on the effective date of such termination.
Section 2.08.    Repayment of Loans
.
(a)    Repatriation Bridge Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Repatriation Bridge Lenders on the
Repatriation Bridge Loan Maturity Date, an aggregate amount equal to the
aggregate principal amount of all Repatriation Bridge Loans outstanding on such
date.
(b)    Initial Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Initial Term Lenders: (A) on or prior to the last
day of each March, June, September and December that occurs prior to the
Amendment No. 1 Effective Date, an aggregate amount equal to 0.25% of the
initial aggregate principal amount of all Initial Term Loans made on the Closing
Date, with the first such payment to be made on the last day of the fifth full
fiscal quarter ending after the Closing Date, (B) on or prior to the last day of
each March, June, September and December that occurs prior to the Initial Term
Loan Maturity Date, an aggregate amount equal to 0.25% of the initial aggregate
principal amount of all Initial Term Loans on the Amendment No. 1 Effective
Date, with the first such payment to be made on the last day of the first full
fiscal quarter ending after the Amendment No. 1 Effective Date; provided that if
the Amendment No. 3 Funding Date occurs, after the funding of the 2020
Incremental Term Loans, the Administrative Agent shall be authorized to increase
the total amount of amortization to account for the inclusion of the 2020
Incremental Term Loans in the Initial Term Loans such that the 2020 Incremental
Term Loans will be fungible with the then-existing Initial Term Loans and (C)
(C) on the Initial Term Loan Maturity Date, an aggregate amount equal to the
aggregate principal amount of all Initial Term Loans outstanding on such date.
(c)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Revolving Credit Lenders of any
Class on the Maturity Date applicable to such Class of the aggregate principal
amount of all of its Revolving Credit Loans of such Class outstanding on such
date.
(d)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is ten (10) Business Days after such Loan
is made and (ii) the Initial Revolver Maturity Date.
Section 2.09.    Interest
. (a) Subject to the provisions of Section 2.09(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such Loan
Notice plus the Applicable Margin, (ii) each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Margin, and (iii)
each Swing Line Loan denominated in Dollars shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin for Initial
Revolving Credit Loans, or at such other rates as may be agreed between the
Borrower and the Swing Line Lender.
89

--------------------------------------------------------------------------------



(b)    While any Specified Event of Default exists, the Borrower shall pay
interest on all overdue Obligations hereunder (regarding which all applicable
grace periods set forth in Section 8.01 have expired) at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Section 2.10.    Fees
. In addition to certain fees described in Section 2.04(i) and 2.04(j):
(a)    [Reserved].
(b)    Commitment Fee for Initial Revolving Credit Commitments. The Borrower
shall pay to the Administrative Agent a commitment fee (the “Commitment Fee”)
for the account of each Initial Revolving Credit Lender (other than any
Defaulting Lender) in accordance with its Pro Rata Share of the Initial
Revolving Credit Facility, in Dollars equal to the Applicable Margin times the
actual daily amount by which the aggregate Initial Revolving Credit Commitments
exceed the sum of (A) the Outstanding Amount of Initial Revolving Credit Loans,
and (B) the Outstanding Amount of L/C Obligations. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Initial Revolving Credit Commitments for purposes of
determining the Commitment Fee. The Commitment Fee shall accrue at all times
from the Amendment No. 2 Effective Date until the date on which the aggregate
Initial Revolving Credit Commitments have terminated, the Outstanding Amounts on
all Initial Revolving Credit Loans and the Swing Line Loans have been paid and
the Outstanding Amounts on all L/C Obligations have been paid or Cash
Collateralized (the “Initial Revolving Termination Date”), including at any time
during which one or more of the conditions in Article 4 is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Amendment No. 2 Effective Date, and on the Initial Revolving Termination
Date. The Commitment Fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Margin during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.
(c)    Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.
Section 2.11.    Computation of Interest and Fees
. All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
Section 2.12.    Evidence of Indebtedness
90

--------------------------------------------------------------------------------



. Upon the request of any Lender to the Borrower made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender and its registered assigns,
which shall evidence such Lender’s Loans to the Borrower. Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
Section 2.13.    Payments Generally
. (a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in Same Day Funds not later than 2:00 p.m. (or, in the case of
Section 2.06(a)(iii), 3:00 p.m.) on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. (or, in the case of Section
2.06(a)(iii), 3:00 p.m.) shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.
(b)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in Same Day Funds at the
Overnight Rate; and
(ii)    if any Lender failed to make such payment with respect to any Borrowing,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in Same Day Funds together with interest thereon for the period from the
date such amount was made available by the Administrative Agent to the Borrower
to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Overnight Rate. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.13(b) shall be conclusive, absent
manifest error.
(c)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
91

--------------------------------------------------------------------------------



(d)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(e)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(f)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.04(d), 2.05(c) or 9.07 (or if the Borrower shall
have paid any amount or posted any cash collateral in respect of such Lender’s
Pro Rata Share of Swing Line Obligations or L/C Obligations pursuant to Section
2.17(c)(ii)), then notwithstanding any contrary provision hereof, with respect
to any amounts thereafter received by the Administrative Agent for the account
of such Lender, the Administrative Agent (i) shall apply such amounts (A) first,
for the benefit of the Administrative Agent, the Swing Line Lender or the L/C
Issuer to satisfy such Lender’s obligations to it under such Section until all
such unsatisfied obligations are fully paid, and (B) second, unless an Event of
Default has occurred and is continuing, to reimburse the Borrower for any cash
collateral posted by the Borrower until the Borrower is fully reimbursed, and
(ii) thereafter, may, in its sole discretion, hold any such remaining amounts in
a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section; provided any amounts
held pursuant to clause (ii) hereof shall be released to such Lender upon the
earlier of (x) the date on which any of the actions described in Section 8.02(a)
or 8.02(b) or the proviso to Section 8.02 shall have been taken or occurred and
(y) the Initial Revolver Maturity Date.
Section 2.14.    Sharing of Payments
. If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations or
in Swing Line Loans held by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of
92

--------------------------------------------------------------------------------



setoff, but subject to Section 11.10) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.14 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.14 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
Section 2.15.    Permitted Exchange
.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Exchange Offer”) made from
time to time by the Borrower to all Lenders (other than, with respect to any
Permitted Exchange Offer that constitutes an offering of securities, any Lender
that, if requested by the Borrower, is unable to certify that it is (i) a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act), (ii) an institutional “accredited investor” (as defined in Rule 501 under
the Securities Act) or (iii) not a “U.S. person” (as defined in Rule 902 under
the Securities Act)) with outstanding Term Loans of a particular Class, the
Borrower may from time to time consummate one or more exchanges of such Term
Loans for Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) and/or Equity Interests (such
Indebtedness and/or Equity Interests, “Permitted Exchange Securities” and each
such exchange, a “Permitted Exchange”), so long as the following conditions are
satisfied:
(i)    each such Permitted Exchange Offer shall be made on a pro rata basis to
the Term Lenders (other than, (x) with respect to any Permitted Exchange Offer
that constitutes an offering of securities, any Lender that, if requested by the
Borrower, is unable to certify that it is (i) a “qualified institutional buyer”
(as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or (iii)
not a “U.S. person” (as defined in Rule 902 under the Securities Act) or (y) any
Lender that, if requested by the Borrower, is unable to certify that it can
receive the type of Permitted Exchange Securities being offered in connection
with such Permitted Exchange) of each applicable Class based on their respective
aggregate principal amounts of outstanding Term Loans under each such Class;
(ii)    the aggregate principal amount (which, in the case of Qualified Equity
Interests, shall be disregarded in such calculation) of such Permitted Exchange
Securities shall not exceed the aggregate principal amount (calculated on the
face amount thereof) of Term Loans so refinanced, except by an amount equal to
any fees, expenses, commissions, underwriting discounts and premiums payable in
connection with such Permitted Exchange;
(iii)    the stated final maturity of such Permitted Exchange Securities
constituting Indebtedness is not earlier than the latest Maturity Date for the
Class or Classes of Term Loans being exchanged, and such stated final maturity
is not subject to any conditions that could result in such stated final maturity
occurring on a date that precedes such latest maturity date (it being understood
that acceleration or mandatory repayment, prepayment, redemption or repurchase
of such Permitted Exchange Securities upon the occurrence of an event of
default, a change in control, an event of loss or an asset disposition shall not
be deemed to constitute a change in the stated final maturity thereof);
(iv)    such Permitted Exchange Securities are not required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition) prior to the latest Maturity
Date for the Class or Classes of Term Loans being exchanged, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted
93

--------------------------------------------------------------------------------



Exchange Securities shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;
(v)    no Restricted Subsidiary is a guarantor with respect to such Indebtedness
unless such Restricted Subsidiary is or substantially concurrently becomes a
Loan Party and the borrower or issuer of such Indebtedness shall be the
Borrower;
(vi)    if such Permitted Exchange Securities are secured, such Permitted
Exchange Securities are secured on a pari passu basis or junior priority basis
to the Term Loans that are being exchanged (A) and such Permitted Exchange
Securities are not secured by any assets not securing the Obligations unless
such assets substantially concurrently secure the Obligations and (B) the
beneficiaries thereof (or an agent on their behalf) shall have become party to
an Acceptable Intercreditor Agreement;
(vii)    the terms and conditions of such Permitted Exchange Securities
(excluding pricing and optional prepayment or redemption terms or covenants or
other provisions applicable only to periods after the Maturity Date of the Class
or Classes of Term Loans being exchanged) reflect market terms and conditions at
the time of incurrence or issuance; provided that if such Permitted Exchange
Securities contain any financial maintenance covenants, such covenants shall not
be more restrictive than (or in addition to) those contained in this Agreement
(unless such covenants are also added for the benefit of the Lenders under this
Agreement, which amendment to add such covenants to this Agreement shall not
require the consent of any Lender or the Administrative Agent);
(viii)    all Term Loans exchanged under each applicable Class by the Borrower
pursuant to any Permitted Exchange shall automatically be cancelled and retired
by the Borrower on date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Assumption, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Exchange to the Borrower for immediate
cancellation), and accrued and unpaid interest on such Term Loans shall be paid
to the exchanging Lenders on the date of consummation of such Permitted
Exchange, or, if agreed to by the Borrower and the Administrative Agent, the
next scheduled Interest Payment Date with respect to such Term Loans (with such
interest accruing until the date of consummation of such Permitted Exchange);
(ix)    if the aggregate principal amount of all Term Loans (calculated on the
face amount thereof) of a given Class tendered by Lenders in respect of the
relevant Permitted Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or, if
such Permitted Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Exchange Offer (with no Lender being permitted
to tender a principal amount of Term Loans which exceeds the principal amount
thereof actually held by it) shall exceed the maximum aggregate principal amount
of Term Loans of all relevant Classes offered to be exchanged by the Borrower
pursuant to such Permitted Exchange Offer, then the Borrower shall exchange Term
Loans across all Classes subject to such Permitted Exchange Offer tendered by
such Lenders ratably up to such maximum amount based on the respective principal
amounts so tendered;
(x)    all documentation in respect of such Permitted Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith
94

--------------------------------------------------------------------------------



shall be in form and substance consistent with the foregoing and made in
consultation with the Borrower and the Administrative Agent; and
(xi)    any applicable Minimum Tender Condition or Maximum Tender Condition, as
the case may be, shall be satisfied or waived by the Borrower.
(xii)    Notwithstanding anything to the contrary herein, no Lender shall have
any obligation to agree to have any of its Loans or Commitments exchanged
pursuant to any Permitted Exchange Offer.
(b)    With respect to all Permitted Exchanges effected by the Borrower pursuant
to this Section 2.15, such Permitted Exchange Offer shall be made for not less
than $25,000,000 in aggregate principal amount of Term Loans, provided that
subject to the foregoing the Borrower may at its election specify (A) as a
condition (a “Minimum Tender Condition”) to consummating any such Permitted
Exchange that a minimum amount (to be determined and specified in the relevant
Permitted Exchange Offer in the Borrower's discretion) of Term Loans of any or
all applicable Classes be tendered and/or (B) as a condition (a “Maximum Tender
Condition”) to consummating any such Permitted Exchange that no more than a
maximum amount (to be determined and specified in the relevant Permitted
Exchange Offer in the Borrower's discretion) of Term Loans of any or all
applicable Classes will be accepted for exchange. The Administrative Agent and
the Lenders hereby acknowledge and agree that the provisions of Sections 2.06,
2.07 and 2.14 do not apply to the Permitted Exchange and the other transactions
contemplated by this Section 2.15 and hereby agree not to assert any Default or
Event of Default in connection with the implementation of any such Permitted
Exchange or any other transaction contemplated by this Section 2.15.
(c)    In connection with each Permitted Exchange, (i) the Borrower shall
provide the Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof; provided that, failure to give such notice shall in no way
affect the effectiveness of any Permitted Exchange consummated in accordance
with this Section 2.15 and (ii) the Senior Representative, in consultation with
the Administrative Agent, acting reasonably, shall establish such procedures as
may be necessary or advisable to accomplish the purposes of this Section 2.15;
provided that the terms of any Permitted Exchange Offer shall provide that the
date by which the relevant Lenders are required to indicate their election to
participate in such Permitted Exchange shall be not less than five (5) Business
Days following the date on which the Permitted Exchange Offer is made. The
Borrower shall provide the final results of such Permitted Exchange to the
Administrative Agent no later than three (3) Business Days prior to the proposed
date of effectiveness for such Permitted Exchange (or such shorter period agreed
to by the Administrative Agent in its sole discretion) and the Administrative
Agent shall be entitled to conclusively rely on such results.
(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Exchange, it being understood and agreed that (i) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower's compliance with such laws in connection with any Permitted
Exchange and (ii) each Lender shall be solely responsible for its compliance
with any applicable “insider trading” laws and regulations to which such Lender
may be subject under the Exchange Act.
Section 2.16.    Increase in Commitments
.
(a)    Upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may request: additional Term Commitments and/or
additional Revolving Credit Commitments denominated in any currency to be
incurred by the Borrower and/or any U.S. Subsidiary Guarantor (each, an
“Incremental Facility”) pursuant to any Incremental Joinder; provided that after
giving effect to any such addition, the aggregate amount of all additional Term
Commitments and additional Revolving Credit Commitments that have been added
pursuant to this Section 2.16(a) shall be incurred in compliance with the
requirements of the Incremental
95

--------------------------------------------------------------------------------



Cap, tested at the time of incurrence thereof. Each such addition under this
Section 2.16(a). shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof.
(b)    Any loans made in respect of any such additional Term Commitments (the
“Incremental Term Loans”) may be made, at the option of the Borrower, either by
(i) increasing the Initial Term Loans with the same terms (including pricing) as
the existing Initial Term Loans, or (ii) creating a new tranche of terms loans
(an “Incremental Term Loan Class”); provided that any Incremental Term Loan
Class (A) shall not mature prior to the stated Maturity Date applicable to the
latest maturing Class of Term Loans on the date of incurrence of such
Incremental Term Loans, (B) the Weighted Average Life to Maturity of any
Incremental Term Loan Class shall be no less than the Weighted Average Life to
Maturity of such latest maturing Class of Term Loans and (C) any Incremental
Term Loans may participate on a pro rata basis, a less than pro rata basis (or,
solely as compared to any later maturing Class of Term Loans, greater than pro
rata basis) in any mandatory prepayments (but on a pro rata basis, greater than
pro rata basis or a less than pro rata basis in any voluntary prepayments) with
the then outstanding Term Loans; provided that clauses (A) and (B) above shall
not apply to (X) any customary bridge loans so long as any loans, notes,
securities or other Indebtedness which exchanged for or otherwise replace such
bridge loans satisfies (or will satisfy at the time of incurrence or rollover)
the requirements of such clauses and (Y) Incremental Facilities with an
aggregate outstanding principal amount not in excess of $350,000,000.
(c)    Any such additional Revolving Credit Commitments may be made by (x)
establishing one or more additional Classes of revolving credit commitments (an
“Incremental Revolving Facility”); provided the (i) final maturity date of any
such Incremental Revolving Facility shall be no earlier than the final maturity
date of the Initial Revolving Credit Facility, (ii) such Incremental Revolving
Facility shall require no scheduled amortization or mandatory commitment
reduction prior to the final maturity date of the Initial Revolving Credit
Facility and (iii) any Incremental Revolving Facility may participate on a pro
rata basis or a less than pro rata basis (but not a greater than pro basis) in
any reduction or termination as compared to earlier maturing Revolving Credit
Commitments or (y) increasing any Class of Revolving Credit Commitments (the
“Incremental Revolving Credit Commitments”) with the same terms as such existing
Class of Revolving Credit Commitments (it being understood that, if required to
consummate an Incremental Revolving Facility, the pricing, interest rate
margins, rate floors and undrawn fees on the Revolving Credit Facility being
increased may be increased for all Revolving Credit Lenders of the Revolving
Credit Facility being increased, but additional upfront or similar fees may be
payable to the Lenders participating in the Incremental Revolving Credit
Commitments without any requirement to pay such amounts to any existing
Revolving Credit Lenders).
(d)    The Borrower may invite any Lender or any additional Eligible Assignees
to become Term Lenders or Revolving Credit Lenders, as applicable, pursuant to a
commitment increase and joinder agreement (each, an “Incremental Joinder”). No
Lender will be obligated to provide all or any portion of any Incremental
Facility and the determination to provide such commitment shall be within the
sole and absolute discretion of such Lender. Any failure by a Lender to respond
to any such invitation shall not be deemed an acceptance or agreement to provide
such Incremental Facility.
(e)    If any Term Commitments or Revolving Credit Commitments are added in
accordance with this Section 2.16, the Administrative Agent and the Borrower
shall determine the effective date (the “Incremental Effective Date”) and the
final allocations of such additional Commitments. The Administrative Agent shall
promptly notify the Borrower and the lenders providing such Incremental Facility
of the final allocation thereof and the Incremental Effective Date. As a
condition precedent to such addition, before and after giving effect to such
increase, (i)(A) the representations and warranties contained in Article 5 and
the other Loan Documents are true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects as so
qualified) on and as of the Incremental Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall have been true and correct in all material respects as
of such earlier date, and (B) no Event of Default exists after giving effect to
such addition (or, in the case incurred to fund a Permitted Acquisition, no
Specified Event of Default exists after giving effect to such addition);
provided that notwithstanding anything to the contrary in this Section 2.16 or
in any other provisions of any Loan Document, if the proceeds of any Incremental
Facility are intended to be applied to finance a Limited Condition Transaction,
at the option of the Borrower, (1) the
96

--------------------------------------------------------------------------------



conditions to the Incremental Effective Date shall be subject to the LCT
Provisions and (2) the only representations and warranties that will be required
to be true and correct in all material respects as of the applicable Incremental
Effective Date shall be the Specified Representations).
(f)    On each Incremental Effective Date, (i) each Lender or Eligible Assignee
which is providing an Incremental Term Loan Class (A) shall become a “Term
Lender” for all purposes of this Agreement and the other Loan Documents, and (B)
shall make an Incremental Term Loan to the Borrower or the applicable Subsidiary
Guarantor in a principal amount equal to such additional Term Commitment, and
such Incremental Term Loan shall be deemed a “Term Loan” for all purposes of
this Agreement and the other Loan Documents and (ii) each Lender or Eligible
Assignee which is providing an Incremental Revolving Credit Commitment shall
become a “Revolving Credit Lender” for all purposes of this Agreement and the
other Loan Documents, with a Revolving Credit Commitment of the applicable
Class.
(g)    The interest rate applicable to any Incremental Term Loans will be
determined by the Borrower and the lenders providing such Incremental Term
Loans; provided that in the case of any such Incremental Term Loans denominated
in Dollars that are secured by the Collateral on a pari passu basis with the
Initial Term Loans in right of payment and with respect to security (other than
customary bridge loans), the All-In-Rate applicable thereto will not be more
than 0.50% per annum higher than the All-In-Rate in respect of the Initial Term
Loans unless the Applicable Margin (and/or, as provided in the proviso below,
the Base Rate floor or Eurocurrency Rate floor) with respect to the Initial Term
Loans is adjusted to be equal to the All-In-Rate applicable to such
Indebtedness, minus 0.50% per annum (it being agreed that, the relative rate
differentials in any pricing grid specified in the Applicable Margin shall
continue to be maintained), provided that, unless otherwise agreed by the
Borrower in its sole discretion, that any increase in All-In-Rate to any Initial
Term Loan due to the application or imposition of an Base Rate floor or
Eurocurrency Rate floor on any such Indebtedness shall be effected solely
through an increase in (or implementation of, as applicable) any Base Rate floor
or Eurocurrency Rate floor applicable to such Initial Term Loan.
(h)    Any Incremental Facility, if secured, may be secured only by the
Collateral (provided that, in the case of any Incremental Facility that is
funded into Escrow pursuant to customary escrow arrangements, such Incremental
Facility may be secured by the applicable funds and related assets held in
Escrow (and the proceeds thereof) until the time of the release from Escrow of
such funds (and may not be secured by any other assets prior to such release))
and rank pari passu or junior with respect to security with the Facilities (and
if secured, subject to an Acceptable Intercreditor Agreement (which may be
effective (or entered into) only immediately after such release from Escrow
referred to herein)) and, if guaranteed, will not be guaranteed by an entity
which is not (or does not become) a Loan Party.
(i)    Except as otherwise specified above, the other terms of any Incremental
Facility (including with respect to pricing, interest rate margins, rate floors,
discounts, fees, premiums and prepayment or redemption terms and provisions),
shall be on terms and pursuant to documentation to be determined between the
Borrower and the lenders providing such Incremental Facility (and for the
avoidance of doubt, no consent of the Administrative Agent shall be required
except to the extent affecting the rights and duties of, or any fees or other
amounts payable to, the Administrative Agent); provided that, at the election of
the Borrower, to the extent any more restrictive covenant is added for the
benefit of any Incremental Facility (except to the extent only applicable after
the latest maturity date of the Facilities), such covenant may also be added for
the benefit of all of the Facilities (or, in the case of a financial maintenance
covenant, solely for the benefit of the Initial Revolving Credit Facility or
other Facility that benefits from a financial maintenance covenant at such
time); it being understood and agreed that no consent of the Administrative
Agent and/or any Lender shall be required in connection with any amendment
adding such covenant or implementing such Incremental Facility. The Borrower
shall provide the Administrative Agent prompt written notice of any amendment to
effect an Incremental Facility pursuant to this Section 2.16 and the
Administrative Agent hereby agrees to (and is directed by each Lender to)
acknowledge such amendment as promptly as practicable following such written
notice; it being acknowledged and agreed by each Lender that the Administrative
Agent, in its capacity as such, shall have no liability with respect to such
acknowledgment and each Lender hereby irrevocably waives to the fullest extent
permitted by Law any claims with respect to such
97

--------------------------------------------------------------------------------



acknowledgment; provided that, failure to obtain such acknowledgment shall in no
way affect the effectiveness of any amendment entered into to effectuate such
amendment in accordance with this Section 2.16.
(j)    The proceeds of any Incremental Facility may be used by the Borrower and
its Subsidiaries for working capital and other general corporate purposes,
including the financing of permitted acquisitions and other Investments and any
other use not prohibited by this Agreement.
Section 2.17.    Defaulting Lenders
. Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Credit Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    The Commitment Fee shall cease to accrue on the unused portion of the
Revolving Credit Commitments of such Defaulting Lender under Section 2.10(b);
(b)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.10 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.04(g) fourth, as the Borrower may request (so long as
no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.04(g) sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied, waived or not required to be made, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(c)(i). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(c)    if any Swing Line Obligations or L/C Obligations exist at the time any
Revolving Credit Lender becomes a Defaulting Lender then:
(i)    all or any part of the Swing Line Obligations (other than the portion of
such Swing Line Obligations referred to in clause (b) of the definition of such
term) and L/C Obligations of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders that are Revolving Credit Lenders in accordance with
their respective Pro Rata Shares of the Swing Line Obligations and L/C
Obligations but
98

--------------------------------------------------------------------------------



only to the extent (A) no Event of Default has occurred and is continuing at
such time and (B) the sum of all non-Defaulting Lenders’ Revolving Outstandings
plus such Defaulting Lender’s Pro Rata Share of all Swing Line Obligations and
L/C Obligations does not exceed the total of all non-Defaulting Lenders’
Revolving Credit Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Pro Rata Share of all Swing Line Obligations and (y) second, cash collateralize
for the benefit of the L/C Issuer only the Borrower’s obligations corresponding
to such Defaulting Lender’s Pro Rata Share of all L/C Obligations (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.04(g) for so long as such Defaulting
Lender’s Pro Rata Share of all L/C Obligations is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Pro Rata Share of all L/C Obligations pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.04(i) with respect to such Defaulting Lender’s Pro Rata
Share of all L/C Obligations during the period such Defaulting Lender’s Pro Rata
Share of all L/C Obligations is cash collateralized;
(iv)    if such Defaulting Lender’s Pro Rata Share of all L/C Obligations is
reallocated to the non-Defaulting Lenders pursuant to clause (i) above, then the
fees payable to the non-Defaulting Lenders pursuant to Sections 2.04(i) and
2.10(b) shall be adjusted in accordance with such non-Defaulting Lenders’ Pro
Rata Shares; and
(v)    if all or any portion of such Defaulting Lender’s Pro Rata Share of all
L/C Obligations is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the L/C Issuer or any other Lender hereunder, all facility fees and commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Revolving Credit
Commitment that was utilized by such L/C Obligations) and letter of credit fees
payable under Section 2.04(i) with respect to such Defaulting Lender’s Pro Rata
Share of all L/C Obligations shall be payable to the L/C Issuer until and to the
extent that such Defaulting Lender’s Pro Rata Share of all L/C Obligations is
reallocated and/or cash collateralized; and
(d)    so long as any Revolving Credit Lender is a Defaulting Lender, the Swing
Line Lender shall not be required to fund such portion of any Swing Line Loan
that equals such Defaulting Lender’s Pro Rata Share of such Swing Line Loan, and
the L/C Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless they are satisfied (in their reasonable judgment) that the
related exposure and the Defaulting Lender’s then outstanding Pro Rata Share of
all L/C Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.17(b), and participating interests in any
newly made Swing Line Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.17(c)(i) (and such Defaulting Lender shall not participate therein).
(e)    In the event that each of the Administrative Agent, the Borrower, the
Swing Line Lender and the L/C Issuers agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Revolving Credit Lenders’ Pro Rata Shares of the Swing Line
Obligations and L/C Obligations shall be readjusted to reflect the inclusion of
such Lender’s Revolving Credit Commitment and on such date such Lender shall
purchase at par such of the Revolving Credit Loans of the other Lenders (other
than Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Credit Loans in
accordance with its Pro Rata Share, and such Lender shall cease to be a
Defaulting Lender.
Section 2.18.    Extension of Maturity Date
99

--------------------------------------------------------------------------------



.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one (1) or more offers (each, an “Extension Offer”) made from time to time by
the Borrower to all Lenders holding Term Loans with a like maturity date or
Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans, Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of all or a portion of each such Lender’s Term Loans, and/or all
of such Lender’s Revolving Credit Commitments and otherwise modify the terms of
such Term Loans, and/or Revolving Credit Commitments pursuant to the terms of
the relevant Extension Offer (including by changing the interest rate or fees
payable in respect of such Term Loans and/or Revolving Credit Commitments (and
related outstandings) and/or modifying the amortization schedule in respect of
such Term Loans) (each, an “Extension”, and any Extended Term Loans shall
constitute a separate Class of Term Loans from the Class of Term Loans from
which they were converted and any Extended Revolving Credit Commitments shall
constitute a separate Class of Revolving Credit Commitments from the Class of
Revolving Credit Commitments from which they were converted), so long as the
following terms are satisfied:
(i)    no Event of Default shall have occurred and be continuing at the time the
Extension Offer is made to the Lenders;
(ii)    except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Lender that agrees to an extension with
respect to such Revolving Credit Commitment extended pursuant to an Extension
(an “Extended Revolving Credit Commitment”; and the Loans thereunder, “Extended
Revolving Credit Loans”), and the related outstandings, shall be a Revolving
Credit Commitment (or related outstandings, as the case may be) with the same
terms (or terms not materially less favorable to existing Lenders, taken as a
whole) as the original Revolving Credit Commitments (and related outstandings);
provided that, (x) subject to the provisions of Section 2.04(m) and Section
2.05(h) to the extent dealing with Swing Line Loans and Letters of Credit which
mature or expire after a maturity date when a Class of Revolving Credit
Commitments is extended such that there exists an Extended Revolving Credit
Commitments with a longer maturity date with respect to such original Class, all
Swing Line Loans and Letters of Credit of the original Class shall be
participated in on a pro rata basis by all Lenders with Extended Revolving
Credit Commitments with respect to such Class in accordance with their Pro Rata
Share (and except as provided in Section 2.04(m) and Section 2.05(h), without
giving effect to changes thereto on an earlier maturity date with respect to
Swing Line Loans and Letters of Credit theretofore incurred or issued), (y) all
borrowings and repayments (except for (A) payments of interest and fees at
different rates on Extended Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the maturity date of the
non-extending Revolving Credit Commitments and (C) repayments made in connection
with a permanent repayment and reduction or termination of commitments of any
Class of Revolving Credit Commitments) of Extended Revolving Credit Loans after
the applicable Extension date shall be made on a pro rata basis with the
original Class of Revolving Credit Commitments as to which such Extended
Revolving Credit Commitments relate and (z) at no time shall there be Revolving
Credit Commitments hereunder that have more than three different maturity dates;
(iii)    subject to immediately succeeding clauses (iv), (v) and (vi), the other
terms of the Term Loans (including with respect to pricing, interest rate
margins, rate floors, discounts, fees, premiums and prepayment or redemption
terms and provisions) of any Lender that agrees to an extension with respect to
such Term Loans extended pursuant to any Extension (any such extended Term
Loans, “Extended Term Loans” shall be as agreed between the Borrower and such
Lenders (and for the avoidance of doubt, no consent of the Administrative Agent
shall be required except to the extent affecting the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent); provided that, to
the extent any more restrictive covenant is added for the benefit of any Class
of Extended Term Loans such covenant (except to the extent only applicable after
the latest maturity date of the Facilities) may also be added for the
100

--------------------------------------------------------------------------------



benefit of all of the Facilities (or, in the case of a financial maintenance
covenant, solely for the benefit of the Initial Revolving Credit Facility or
other Facility that benefits from a financial maintenance covenant at such
time); it being understood and agreed that in each such case, no consent of the
Administrative Agent and/or any Lender shall be required in connection with any
amendment adding such covenant;
(iv)    the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;
(v)    any Extended Term Loans may participate on a pro rata basis, greater than
pro rata basis or a less than pro rata basis (but not a greater than pro rata
basis with respect to any earlier maturing Class of Term Loans without at least
a pro rata repayment of any such related earlier maturing Classes) in any
mandatory repayments or mandatory prepayments (but on a pro rata basis, greater
than pro rata basis or a less than pro rata basis in any voluntary prepayments)
in respect of the applicable Term Facility, in each case as specified in the
respective Extension Offer;
(vi)    if the aggregate principal amount of the Class of Term Loans (calculated
on the face amount thereof) or Revolving Credit Commitments, as the case may be,
in respect of which Term Lenders or Revolving Credit Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments of such
Class, as the case may be, offered to be extended by the Borrower pursuant to
such Extension Offer, then the Term Loans or Revolving Credit Commitments of
such Class, as the case may be, of such Term Lenders or Revolving Credit
Lenders, as the case may be, shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders or Revolving Credit Lenders, as
the case may be, have accepted such Extension Offer,
(vii)    all documentation in respect of such Extension (including the Extension
Amendment) shall be consistent with the foregoing; and
(viii)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower and no Lender shall be obligated to extend its Term Loans
or Revolving Credit Commitments unless it so agrees.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.18, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments or commitment reductions for purposes of
Sections 2.06, 2.07 or 2.08, (ii) the amortization schedules (in so far as such
schedule affects payments due to Lenders participating in the relevant Facility)
set forth in Section 2.08 shall be adjusted to give effect to the Extension of
the relevant Facility and (iii) except as set forth in clause (a)(vii) above, no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and which may be waived by the Borrower) of
Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable Class to be tendered. The Administrative Agent and the Lenders hereby
consent to the transactions contemplated by this Section 2.18 (including, for
the avoidance of doubt, payment of any interest, fees or premium in respect of
any Extended Term Loans and/or Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including Sections 2.06, 2.07
or 2.08) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.18.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments (or a portion thereof), the consent of the
L/C Issuer and the Swing Line Lender applicable to such Revolving Credit
Commitment (if such L/C Issuer or Swing Line Lender is being requested to
101

--------------------------------------------------------------------------------



issue letters of credit or make swing line loans with respect to the Class of
Extended Revolving Credit Commitments), which consent shall not be unreasonably
withheld or delayed. All Extended Term Loans and Extended Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents; provided that if such Indebtedness
is secured by a Lien on the Collateral that is junior to the Lien securing the
Secured Obligations, it shall be subject to an Acceptable Intercreditor
Agreement. The Lenders hereby irrevocably authorize and direct the
Administrative Agent to acknowledge amendments to this Agreement and the other
Loan Documents, which is entered into among the Borrower and the Lenders
providing such Extension, as may be necessary in order to establish new Classes
or sub-Classes in respect of Revolving Credit Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.18, which amendment shall be effective to amend
this Agreement notwithstanding the provisions of Section 11.01. The Borrower
shall provide the Administrative Agent prompt written notice of any such
amendment pursuant to this Section 2.18(c) and the Administrative Agent hereby
agrees to (and is directed by each Lender to) acknowledge such amendment as
promptly as practicable following such written notice; it being acknowledged and
agreed by each Lender that the Administrative Agent, in its capacity as such
shall have no liability with respect to such acknowledgment and each Lender
hereby irrevocably waives to the fullest extent permitted by Law any claims with
respect to such acknowledgment; provided that, failure to obtain such
acknowledgment shall in no way affect the effectiveness of any amendment entered
into to effectuate such Extension in accordance with this Section 2.18. In
addition, if so provided in such amendment and with the consent of the L/C
Issuer, participants in Letters of Credit expiring on or after the latest
maturity date (but in no event later than the date that is five Business Days
prior to the Initial Revolver Maturity Date) in respect of the Revolving Credit
Commitments shall be re-allocated from Lenders holding non-Extended Revolving
Credit Commitments to Lenders holding Extended Revolving Credit Commitments in
accordance with the terms of such amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Revolving Credit Commitments, be deemed to be participation interests in
respect of such Revolving Credit Commitments and the terms of such participation
interests shall be adjusted accordingly.
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least three Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.18; provided that, failure to give
such notice or to follow such procedures shall in no way affect the
effectiveness of any amendment entered into to effectuate such Extension in
accordance with this Section 2.18. The Loan Parties hereby expressly consent to
any such Extension and agree and acknowledge that any security granted or to be
granted shall also cover and apply to such Extension.
Section 2.19.    Refinancing Amendments
.
(a)    The Borrower or any Subsidiary Guarantor may, by written notice to the
Administrative Agent from time to time, request Indebtedness in exchange for, or
to extend, renew, replace or refinance, in whole or (in the case of Term Loans)
in part, existing Term Loans or existing Revolving Credit Loans (or unused
Revolving Credit Commitments), or any then existing Credit Agreement Refinancing
Indebtedness (solely for purposes of this Section 2.19, “Refinanced Debt”) in
the form of (i) Refinancing Term Loans in respect of all or any portion of any
Class of Term Loans then outstanding under this Agreement or (ii) Refinancing
Revolving Credit Commitments in respect of all or any portion of any Revolving
Credit Loans (and the unused Revolving Credit Commitments with respect to such
Revolving Credit Loans) then outstanding under this Agreement, in each case
pursuant to a Refinancing Amendment (such Indebtedness, “Refinancing
Indebtedness”). Each written notice to the Administrative Agent requesting a
Refinancing Amendment shall set forth (i) the amount of the Refinancing Term
Loans or Refinancing Revolving Credit Commitments being requested (which shall
be in minimum increments of $1,000,000 and a minimum amount of $10,000,000) and
(ii) the date on which such Refinancing Term Loans or
102

--------------------------------------------------------------------------------



Refinancing Revolving Credit Commitments are requested to become effective
(which shall not be less than three Business Days (or such shorter period as the
Administrative Agent may reasonably agree) after the date of such notice);
provided that, failure to give such notice shall in no way affect the
effectiveness of any amendment entered into to effectuate such Refinancing
Indebtedness in accordance with this Section 2.19. The Borrower or any
Subsidiary Guarantor may seek Refinancing Indebtedness from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) or any Person that is an Eligible Assignee (each such Person that is
not an existing Lender and that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with this Section 2.19, an “Additional Refinancing Lender”).
(b)    Notwithstanding the foregoing, the effectiveness of any Refinancing
Amendment shall be subject to (i) on the date of effectiveness thereof, no Event
of Default shall have occurred and be continuing or shall be caused thereby,
(ii) the terms of the applicable Refinancing Indebtedness shall comply with
Section 2.19(c), (iii) before and after giving effect to the incurrence of any
Refinancing Indebtedness, each of the conditions set forth in Section 4.02 shall
be satisfied and (iv) except as otherwise specified in the applicable
Refinancing Amendment, the Administrative Agent shall have received legal
opinions, board resolutions and other closing certificates reasonably requested
by the Administrative Agent and consistent with those delivered on the Closing
Date under Section 4.01.
(c)    Except as otherwise specified below, the other terms and conditions of
any Refinancing Indebtedness (including with respect to pricing, interest rate
margins, rate floors, discounts, fees, premiums and prepayment or redemption
terms and provisions) shall be as determined between the Borrower and the
lenders providing such Refinancing Indebtedness (and for the avoidance of doubt,
no consent of the Administrative Agent and/or any Lender shall be required in
connection with any amendment adding such covenant except to the extent
affecting the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent); provided that (i) there shall be no scheduled
amortization of such Refinancing Indebtedness consisting of Refinancing
Revolving Credit Commitments and the scheduled termination date of such
Refinancing Revolving Credit Commitments shall not be earlier than the scheduled
termination date of the Refinanced Debt, (ii) such Refinancing Indebtedness
shall be guaranteed by the Guaranty, (iii) [reserved], (iv) such Refinancing
Indebtedness (including, if such Indebtedness includes any Refinancing Revolving
Credit Commitments, the unused portion of such Refinancing Revolving Credit
Commitments) shall not have a greater principal amount than the principal amount
of the Refinanced Debt plus accrued interest, fees and premiums (if any) thereon
and reasonable fees and expenses associated with the refinancing, and the
aggregate unused Refinancing Revolving Credit Commitments shall not exceed the
unused Revolving Credit Commitments being replaced and (v) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged on a dollar-for-dollar
basis, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, substantially concurrently with the incurrence of such
Refinancing Indebtedness in accordance with the provisions of Section 2.13;
provided, further, that to the extent that such Refinancing Indebtedness
consists of Refinancing Revolving Credit Commitments, the Revolving Credit
Commitments being refinanced by such Refinancing Indebtedness shall be
terminated, and all accrued fees in connection therewith shall be paid, on the
date such Refinancing Indebtedness is issued, incurred or obtained; provided,
further, that, at the election of the Borrower, to the extent any more
restrictive covenant is added for the benefit of any Refinancing Indebtedness,
such covenant (except to the extent only applicable after the latest maturity
date of the Facilities) may also be added for the benefit of all of the
Facilities (or, in the case of a financial maintenance covenant, solely for the
benefit of the Initial Revolving Credit Facility or other Facility that benefits
from a financial maintenance covenant at such time).
(d)    In connection with any Refinancing Indebtedness pursuant to this Section
2.19, the Borrower or any Subsidiary Guarantor and each applicable Lender or
Additional Refinancing Lender shall execute and deliver to the Administrative
Agent a Refinancing Amendment as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.19, including any amendments necessary to establish
the Refinancing Term Loans and Refinancing Revolving Credit Commitments as new
Classes, Class or sub-Class of Term Loans or Revolving Credit Commitments and
such other technical amendments as may be necessary or appropriate in the
reasonable opinion of the Borrower in connection therewith, in each case on
terms not inconsistent with this Section 2.19. The Borrower shall provide the
Administrative Agent prompt written notice of any such amendment pursuant to
this Section 2.19 and the
103

--------------------------------------------------------------------------------



Administrative Agent hereby agrees to (and is directed by each Lender to)
acknowledge such amendment as promptly as practicable following such written
notice; it being acknowledged and agreed by each Lender that the Administrative
Agent, in its capacity as such shall have no liability with respect to such
acknowledgment and each Lender hereby irrevocably waives to the fullest extent
permitted by Law any claims with respect to such acknowledgment; provided that,
failure to obtain such acknowledgment shall in no way affect the effectiveness
of any Refinancing Amendment in accordance with this Section 2.19. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment; provided that, failure to give such notice shall
in no way affect the effectiveness of any Refinancing Amendment in accordance
with this Section 2.19. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent reasonably necessary to reflect the existence and terms of
the Refinancing Indebtedness incurred pursuant thereto.
Article 3
TAXES, INCREASED COSTS AND ILLEGALITY
Section 3.01.    Taxes
. (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Law. If any applicable Law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications.
(i)    Without duplication of any amounts paid pursuant to Sections 3.01(a) or
(b), the Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 30 days after demand therefor accompanied
by the certificate described below in this clause (c)(i), for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
Without limiting the obligation of the Lenders to indemnify the Administrative
Agent and the Loan Parties pursuant to Section 3.01(c)(ii), the Borrower shall,
and does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 30 days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii)(x) below.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already
104

--------------------------------------------------------------------------------



indemnified the Administrative Agent for such Indemnified Taxes and without
limiting or expanding any obligation of the Borrower to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.07 relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or a Loan Party, as applicable, in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent or a Loan
Party, as applicable, shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent and any Loan Party, as applicable, to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent or any Loan Party, as applicable, under this clause
(c)(ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law or the taxing
authorities of a relevant jurisdiction pursuant to such applicable Law that is
reasonably requested by the Borrower or the Administrative Agent and that will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Recipient, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Recipient is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable Law
other than the Code or the taxing authorities of a relevant jurisdiction
pursuant to such applicable Law to comply with the requirements for exemption or
reduction of withholding Tax in a relevant jurisdiction) shall not be required
if in the Recipient’s reasonable judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Recipient that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent, as
applicable) on or prior to the date on which such Foreign Lender becomes a
Recipient under this Agreement (and from time to time
105

--------------------------------------------------------------------------------



thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such Tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such Tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent, as
applicable) on or prior to the date on which such Foreign Lender becomes a
Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to Tax imposed by FATCA if such Recipient were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Recipient shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Recipient has complied
with such Recipient’s obligations under FATCA or to determine the
106

--------------------------------------------------------------------------------



amount, if any, to deduct and withhold from such payment. Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(iii)    Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall promptly update such form or certification
or promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the Borrower or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
(h)    Defined Terms. For purposes of this Section 3.01, the term “Lender”
includes any L/C Issuer and any Swing Line Lender and the term “applicable Law”
includes FATCA.
Section 3.02.    Illegality
. If any Lender determines that any Change in Law after the date on which such
Lender becomes a Lender, has made it unlawful, or that any Governmental
Authority has asserted after the Closing Date that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed materially adverse restrictions on the authority of such
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (a) any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate
Loans, shall be suspended and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest
107

--------------------------------------------------------------------------------



Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted, together with any
additional amounts required pursuant to Section 3.07. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.
Section 3.03.    Inability to Determine Rates
(a)    . If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (a) (i) the Administrative Agent
reasonably determines that deposits (whether in Dollars or an Alternate
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternate Currency) or in connection with an existing or proposed Base Rate Loan
(in each case with respect to clause (a) above, “Impacted Loans”), or (b) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans (which shall not be less than
zero), in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a) of the first
sentence of this section, (2) the Administrative Agent or the Required Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent reasonably determines (which
determination shall be made in good faith and conclusive absent manifest error),
or the Borrower or Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a simultaneous copy to the Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that:
108

--------------------------------------------------------------------------------



(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent a written notice
that such Required Lenders do not accept such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent in good faith.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
Section 3.04.    Increased Costs
. If any Change in Law shall:
109

--------------------------------------------------------------------------------



(a)    impose, modify or deem applicable any reserve, special deposit compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.06);
(b)    subject any Lender or L/C Issuer (after the date on which such Lender or
L/C Issuer became a Lender or L/C Issuer, as applicable) to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
(c)    impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender, or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or L/C Issuer, the Borrower will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered; provided further that no
Lender or L/C Issuer shall make a demand for payment hereunder unless such
Lender is also making demand for reimbursement of the relevant amounts from
similarly situated borrowers under comparable syndicated credit facilities.
Section 3.05.    Capital Requirements
. If any Lender determines that any Change in Law, occurring after the date on
which such Lender becomes a Lender, affecting such Lender or any Lending Office
of such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Swing Line Loans held by, such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law other than due to Taxes (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered; provided that no Lender shall make a demand for payment
hereunder unless such Lender is also making demand for reimbursement of the
relevant amounts from similarly situated borrowers under comparable syndicated
credit facilities.
Section 3.06.    Reserves on Eurocurrency Rate Loans
. (a) If any Lender is required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), the Borrower shall pay to such Lender
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs (other than due to Taxes) of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive in the absence of manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least fifteen days’
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice fifteen days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable fifteen days from receipt of such notice.
(b)    If any Lender is required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
or other Governmental Authority imposed in
110

--------------------------------------------------------------------------------



respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, the Borrower shall pay such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs (other than due to Taxes) allocated to
such Commitment or Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error) which in
each case shall be due and payable on each date on which interest is payable on
such Loan. Any Lender requesting payment from the Borrower under Section 3.06(a)
or (b) shall give the Borrower at least fifteen days’ prior notice (with a copy
to the Administrative Agent). If a Lender fails to give notice fifteen days
prior to the relevant Interest Payment Date, such additional interest or cost
shall be due and payable fifteen days from receipt of such notice.
Section 3.07.    Funding Losses
. Upon demand of any Lender (with a copy to the Administrative Agent), the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any actual loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 3.09(a) or Section 11.01;
including any actual loss or expense arising from the liquidation or
reemployment of funds obtained by such Lender to maintain such Loan, or from
fees payable to terminate the deposits from which such funds were obtained. The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
Section 3.08.    Matters Applicable to All Requests for Compensation
. (a) Any Agent or any Lender claiming compensation under this Article 3 (other
than Section 3.01) shall deliver a certificate to the Borrower contemporaneously
with the demand for payment setting forth in reasonable detail a calculation of
the additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.
For the avoidance of doubt, any amounts required to be paid pursuant to Section
3.01 are subject to the limitations set forth in Section 3.01. The Borrower
shall pay such Agent or Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.
(b)    (i) Except as provided in the following sentence, failure or delay on the
part of any Lender to demand compensation pursuant to the provisions of this
Article 3 shall not constitute a waiver of such Lender’s right to demand such
compensation. With respect to any Lender’s claim for compensation under any of
Sections 3.02 through 3.07, the Borrower shall not be required to compensate
such Lender for any amount incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the circumstances that gives rise to such
claim and of such Lender’s intention to claim compensation therefor; provided
that, if the circumstance giving rise to such increased cost or claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation from the Borrower under any of
111

--------------------------------------------------------------------------------



Sections 3.04 through 3.06, the Borrower may, by notice to such Lender (with a
copy to the Administrative Agent), suspend the obligation of such Lender to make
or continue from one Interest Period to another Eurocurrency Rate Loans, or to
convert Base Rate Loans into Eurocurrency Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.08(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.
(ii)    With respect to any Recipient’s claim for compensation under Section
3.01, the Borrower shall not be required to compensate such Recipient for any
Taxes to the extent such Taxes were either (A) paid by such Recipient to a
Governmental Authority for the purpose of satisfying the Recipient’s Tax
liability related to the claim for compensation under Section 3.01 if such
payment occurred more than 180 days prior to the date that such Recipient
notifies the Borrower of such claim or (B) assessed by a Governmental Authority
in writing more than 180 days prior to the date that such Recipient notifies the
Borrower of the claim for compensation under Section 3.01 related to such
assessment.
(c)    If the obligation of any Lender to make or continue from one Interest
Period to another any Eurocurrency Rate Loan (or to convert Base Rate Loans into
Eurocurrency Rate Loans) shall be suspended pursuant to Section 3.08(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Sections 3.02 through 3.06 hereof that gave rise to such conversion no longer
exist:
(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.
(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in any of Sections 3.02
through 3.06 that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.08 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.
(e)    (i) If the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Recipient or any Governmental Authority for the
account of any Recipient pursuant to Section 3.01, then such Recipient shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Recipient, such designation or assignment (A) would eliminate or reduce amounts
payable pursuant to Section 3.01 in the future and (B) would not subject such
Recipient to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Recipient. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Recipient in connection with any
such designation or assignment.
(ii)    Each Lender agrees that if any Lender (A) requests compensation under
any of Sections 3.04 through 3.06, or (B) notifies the Borrower that it has
determined that it is unlawful for its applicable Lending Office to make,
maintain or fund Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate and/or the provisions of Section 3.03
apply, then such
112

--------------------------------------------------------------------------------



Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that in each case, such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.08(e) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Sections 3.02 or 3.04 through 3.06.
Section 3.09.    Replacement of Lenders Under Certain Circumstances
. (a) If at any time:
(i)    the Borrower becomes obligated to pay to any Person additional amounts or
indemnity payments described in Section 3.01 or Sections 3.04 through 3.06, as a
result of any condition described in such Sections or any Lender ceases to make
Eurocurrency Rate Loans as a result of any condition described in Section 3.02,
Section 3.03 or Sections 3.04 through 3.06 and, in each case, the applicable
Lender has declined or is unable to designate a different Lending Office in
accordance with Section 3.08(e), or
(ii)    any Lender becomes a Defaulting Lender,
then the Borrower may, on ten Business Days’ prior written notice to the
Administrative Agent and such Lender, and at its sole expense and effort,
either:
(A)    replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign, pursuant to Section 11.07(d), 100% of its relevant
Commitments and the principal of its relevant outstanding Loans at par plus any
accrued and unpaid interest (with the assignment fee to be paid by the Borrower
unless waived by the Administrative Agent in such instance) along with all of
its relevant rights (other than its existing rights to payments under Section
3.01 or Section 3.04) and obligations under this Agreement to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person or
(B)    terminate the Commitment of such Lender and repay all obligations of the
Borrower owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date;
provided, however, that in the case of a Defaulting Lender only, the Borrower
shall have the right to take such action as it may elect (including no action)
under the immediately preceding clauses (A) and/or (B) independently and at
different times with respect to any one or more Class or Classes of Loans (and
the related Commitments) of such Defaulting Lender, without being obligated to
take the same action with respect to all Classes of Loans and related
Commitments of such Defaulting Lender.
(b)    Any Lender being replaced pursuant to Section 3.09(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
applicable Commitment and outstanding Loans and related participations in L/C
Obligations and Swing Line Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrower or the Administrative Agent.
(c)    Pursuant to an Assignment and Assumption arising by operation of Section
3.09(b), (i) the assignee Lender shall acquire all or a portion, as the case may
be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, (ii) all obligations of
the Borrower owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with the execution of such Assignment and
Assumption and (iii) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the
113

--------------------------------------------------------------------------------



assigning Lender shall cease to be a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.
(d)    Notwithstanding anything to the contrary herein, (i) any Lender that acts
as L/C Issuer may not be replaced by operation of this Section 3.09 at any time
that it has any Letter of Credit outstanding unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a Cash
Collateral Account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) any Lender that acts as Administrative Agent may not
be replaced by operation of this Section 3.09 except in accordance with the
terms of Section 9.09.
(e)    The Borrower shall also be entitled to replace a Dissenting Lender in
accordance with Section 11.01(f).
Section 3.10.    Survival
. All of the Borrower’s obligations under this Article 3 shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
Article 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01.    Conditions of Initial Credit Extension
. The obligation of each Lender to make its initial Credit Extension hereunder
is subject to satisfaction of the following conditions precedent:
The Administrative Agent’s (or its counsel’s) receipt of the following, each
properly executed by a Responsible Officer of the signing Loan Party (as
applicable), each in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    executed counterparts of this Agreement (or written evidence satisfactory
to the Administrative Agent (which may include a facsimile or other electronic
transmission) that such party has signed a counterpart);
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note to the extent such Lender requests such Note at least three Business Days
prior to the Closing Date;
(iii)    a certificate dated the Closing Date and executed by a Responsible
Officer of each of the Loan Parties, certifying (A)(x) that attached thereto is
a true and complete copy of the articles or certificate of incorporation or
other comparable organizational documents of such Loan Party, certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and complete copy of the bylaws, operating or comparable governing document
of such Loan Party, if applicable, and (y) that such documents or agreements
have not been amended (except as otherwise attached to such certificate and
certified therein as being the only amendments thereto as of such date) and
(B)(x) that attached thereto is a true and complete copy of resolutions or
written consents of its shareholders or board of directors or other relevant
governing body, as the case may be, authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and that such resolutions or written consents have not been modified,
rescinded or amended and are in full force and effect without amendment,
modification or rescission, and (y) as to the incumbency and genuineness of the
signature of the officers, directors, managers or other authorized signatories
of each Loan Party, executing this Agreement and the other Loan Documents to
which it is a party.
114

--------------------------------------------------------------------------------



(iv)    the Administrative Agent shall have received a certificate as of a
recent date of the good standing (or equivalent) of each of the Loan Parties
under the laws of its jurisdiction of organization from the relevant authority
of its jurisdiction of organization (solely to the extent such concept is
applicable for the relevant jurisdiction);
(v)    subject to the last paragraph of this Section 4.01, the legal opinion of
Kirkland & Ellis LLP, acting as special counsel for the Borrower, addressed to
the Administrative Agent and each Lender and reasonably satisfactory to the
Administrative Agent;
(vi)    a certificate signed by a Responsible Officer of the Borrower, dated as
of the Closing Date, as to the matters set forth in Section 4.01(c), (g), (h)
and (i);
(vii)    a Loan Notice or Letter of Credit Application, as applicable, relating
to the initial Credit Extension;
(viii)    a certificate from the chief financial officer or other Responsible
Officer of the Borrower attesting to the Solvency of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions on
the Closing Date, substantially in the form of Exhibit L hereto;
(ix)    Subject to the last paragraph of this Section 4.01, each document
(including any UCC (or similar) financing statement) required by the applicable
Collateral Documents listed on Schedule 4.01(a)(ix) or under law to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
required to be delivered on the Closing Date, prior and superior in right to any
other Person (other than with respect to Liens permitted under this Agreement),
shall be in proper form for filing, registration or recordation.
(A)    certificates representing any certificated Pledged Equity referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt endorsed in blank;
(B)    a completed Perfection Certificate, dated the Closing Date and executed
by a Responsible Officer of the Loan Parties;
(C)    Intellectual Property Security Agreements, if any, duly executed by each
Loan Party required to execute such Intellectual Property Security Agreement
pursuant to the Security Agreement, in proper form for filing with the United
States Patent and Trademark Office or United States Copyright Office, as
applicable;
(b)    all fees pursuant to the Fee Letter and reasonable and documented
out-of-pocket expenses required to be paid by (or on behalf of) the Borrower to
the Administrative Agent, the Arrangers and the Lenders on or before the Closing
Date shall have been paid in full in cash (which amounts may be offset against
the loan proceeds funded on the Closing Date) (and in the case of expenses, to
the extent invoiced at least three Business Days prior to the Closing Date).
(c)    since August 8, 2018, (i) no Closing Date Material Adverse Effect shall
have occurred that is continuing and (ii) no Effect (as defined in the
Acquisition Agreement) shall have occurred that, individually or in the
aggregate, would reasonably be expected to have a Closing Date Material Adverse
Effect.
(d)    No later than three (3) Business Days in advance of the Closing Date, the
Administrative Agent shall have received all documentation and other information
about the Borrower and the Guarantors reasonably requested by the Administrative
Agent (on behalf of any Lender) in writing at least ten (10) Business Days in
advance of the Closing Date, which documentation or other information is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without
115

--------------------------------------------------------------------------------



limitation the USA PATRIOT Act and a beneficial ownership certificate to the
extent required under 31 C.F.R. §1010.230.
(e)    The Lead Arrangers shall have received the Specified Financial Statements
and the Pro Forma Financial Statements.
(f)    The Refinancing shall have been consummated, or shall be consummated
substantially simultaneously with the borrowing of the Initial Term Loans.
(g)    The Equity Contribution shall have been made, or will be made
substantially concurrently with the borrowing of the Initial Term Loans.
(h)    The Acquisition shall have been consummated, or shall be consummated
substantially concurrently with the making of the Initial Credit Extension
hereunder, in each case, in all material respects in accordance with the terms
of the Acquisition Agreement without giving effect to any modifications,
amendments, waivers or consents by Merger Sub (or its applicable affiliate) that
are materially adverse to the interests of the Lenders (in their capacity as
such).
(i)    The Specified Acquisition Agreement Representations shall be true and
correct as required by the terms of the definition thereof and the Specified
Representations shall be true and correct in all material respects on and as of
the Closing Date; provided that, in the case of any Specified Representation
which expressly relates to a given date or period, such representation and
warranty shall be true and correct in all material respects as of the respective
date or for the respective period, as the case may be.
Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Notwithstanding anything to the contrary contained herein, none of the making of
any representation under Article 5 (except as expressly set forth in Section
4.01(i)) or the accuracy of any such representation or any supplement thereto
(except as expressly set forth in Section 4.01(i)) shall constitute a condition
precedent to the availability and/or initial funding of the Facilities on the
Closing Date, and the only conditions (express or implied) to the availability
of the Facilities on the Closing Date are those expressly set forth in this
Section 4.01, and such conditions shall be subject in all respects to the
provisions of this Section 4.01, including the paragraph below.
Notwithstanding the foregoing, to the extent any Guaranty or Collateral
(including the creation or perfection of any security interest) is not or cannot
be provided on the Closing Date (other than, (i) the Guaranties executed by the
Closing Date Loan Parties, (ii) a Lien on Collateral of the Closing Date Loan
Parties that may be perfected solely by the filing of a financing statement
under the UCC and (iii) a pledge of the Equity Interests of the Closing Date
Loan Parties (other than Holdings) with respect to which a Lien may be perfected
on the Closing Date by the delivery of a stock or equivalent certificate (or
entry in a stock register or equivalent)) after the Borrower’s or Holdings’ use
of commercially reasonable efforts to do so without undue burden or expense,
then the provision of any such Guaranty or Lien search and the provision and/or
perfection of such Collateral (and, in the case of any such Guaranty or
Collateral, any legal opinion or other deliverables with respect thereto
required under Sections 4.01(a)(v)) shall not constitute a condition precedent
to the availability and initial funding of the Loans on the Closing Date but
may, if required, instead be delivered and/or perfected in accordance with
Section 6.13 hereof.
Section 4.02.    Conditions to All Credit Extensions
116

--------------------------------------------------------------------------------



. The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans and/or any Credit Extension governed by
Sections 2.16, but only with respect to the applicable Commitments) is, in each
case, as qualified by the LCT Provisions, if applicable, subject to the
following conditions precedent:
(a)    The representations and warranties of each Loan Party contained in
Article 5 or any other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date (except that, in each case, any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects as so qualified).
(b)    No Default shall exist, or would result from such Credit Extension or
from the application of the proceeds therefrom.
(c)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans and/or any Credit Extension governed by Sections 2.16) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Section 4.02(a) and 4.02(b) (and, if applicable, (c)) have been
satisfied on and as of the date of the applicable Credit Extension.
Article 5
Representations and Warranties
On the dates and solely to the extent required pursuant to Sections 4.01 or 4.02
hereof, as applicable, the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that:
Section 5.01.    Existence, Qualification and Power; Compliance with Laws
. Each Restricted Company (a) is a Person, validly existing and (where
applicable) in good standing under the Laws of the jurisdiction of its
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and (where applicable) in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws (including, without limitation, Environmental Laws), orders, writs and
injunctions, and (e) has all requisite governmental permits, licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to Holdings and the Borrower), (c), (d) or (e), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
Section 5.02.    Authorization; No Contravention
. The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party, and, as of the Closing Date, the
consummation of the Transactions, (a) are within such Loan Party’s corporate or
other powers, (b) have been duly authorized by all necessary corporate,
shareholder or other organizational action, and (c) do not and will not (i)
contravene the terms of any of such Person’s Organization Documents, (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien under (other than as permitted by Section 7.01), or require any payment
to be made under, (A) any Senior Unsecured Notes Documents, (B) any Senior
Secured Notes Documents, (C) any other Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (D) any order, injunction, writ or decree, of or with
any Governmental Authority or any arbitral award to which such Person or its
117

--------------------------------------------------------------------------------



property is subject, or (iii) violate, in any material respect, any Law; except
with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (ii) to the extent that such conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.
Section 5.03.    Governmental Authorization; Other Consents
. No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required to be made or obtained by any Loan Party in connection
with (a) the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) the Perfection
Requirements, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force, (iii) those approvals, consents, exemptions, authorizations,
actions, notices or filings described in the Security Agreement and (iv) those
approvals, consents, exemptions, authorizations, actions, notices or filings,
the failure of which to obtain or make could not reasonably be expected to have
a Material Adverse Effect.
Section 5.04.    Binding Effect
. This Agreement and each other Loan Document has been duly executed and
delivered by each Loan Party that is party thereto. This Agreement and each
other Loan Document constitutes a legal, valid and binding obligation of each
Loan Party that is a party thereto, enforceable against such Loan Party in
accordance with its terms.
Section 5.05.    Financial Statements; No Material Adverse Effect
.
(a)    As of the Closing Date, the Specified Financial Statements fairly present
in all material respects the financial condition of the Target and its
Subsidiaries as of the date thereof and their results of operations and cash
flows for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein (and, with respect to unaudited financial statements, the absence
of footnotes and subject to such adjustments as would be made in connection with
the audit of financial statements for the relevant period).
(b)    As of the Closing Date, the unaudited combined pro forma balance sheet
and related pro forma unaudited combined statement of operations of the Target
as of September 30, 2018 and for the twelve-month period ending on September 30,
2018 (the “Pro Forma Financial Statements”), have been prepared in good faith
after giving effect to the Transactions, based on assumptions believed by the
Borrower to be reasonable as of the date of delivery thereof, and present fairly
in all material respects on a pro forma basis the estimated financial position
of the Borrower and its Subsidiaries as at September 30, 2018 and their
estimated results of operations for the periods covered thereby as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of operations).
(c)    Since the Closing Date, there has been no change, effect, event or,
occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.
(d)    As of the Closing Date, the forecasts prepared by management of the
Borrower of consolidated balance sheets, income statements and cash flow
statements for each year commencing with the fiscal year ending on December 31,
2018 through the fiscal year ending on December 31, 2023 (the “Closing Date
Forecasts”), copies of which have been furnished to the Administrative Agent and
the Lenders prior to the Closing Date, have been prepared in good faith based
upon assumptions believed in good faith by the Borrower to be reasonable in
light of conditions existing at the time of preparation, it being understood
that (i) such forecasts, as to
118

--------------------------------------------------------------------------------



future events, are not to be viewed as facts, are subject to significant
contingencies, that actual results during the period or periods covered by any
such forecasts may differ significantly from the forecasted results and that
such differences may be material and that such forecasts are not a guarantee of
financial performance and (ii) no representation is made with respect to
information of a general economic or general industry nature.
Section 5.06.    Litigation and Environmental Matters
. (a) Except as disclosed in Schedule 5.06, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
(b)    Other than as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) none of the Borrower nor any of
its Subsidiaries is subject to, or has received notice of any claim with respect
to, any Environmental Liability or knows of any basis for any Environmental
Liability and (ii) the Borrower and its Subsidiaries have been and are in
compliance with all Environmental Laws and have obtained, maintained and
complied with all permits, licenses or other approvals required under any
Environmental Law.
Section 5.07.    Ownership of Property; Liens
. Each of the Restricted Companies has good record title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all real property necessary in the ordinary conduct of its business, free
and clear of all Liens, except (i) for minor defects in title that do not
materially interfere with its ability to conduct its business (ii) Liens
permitted by Section 7.01 and (iii) except where the failure to have such title
or the existence of such Lien could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Each of the
Restricted Companies own, or to the knowledge of the Borrower, possess the right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses, database rights and design rights and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of its business, without conflict with the rights of
any other Person, except to the extent such failure to own or possess the right
to use or such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, the conduct of the business of each Restricted Company does not
infringe upon any IP Rights held by any other Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
Section 5.08.    Anti-Corruption Laws and Sanctions
.
(a)    None of the Borrower or any of its Subsidiaries nor, to the knowledge of
the Borrower or any of the other Loan Parties, any director, officer, employee
or controlled Affiliate of the Borrower or any of its Subsidiaries is a Person
that is, or is owned or controlled by Persons that are (i) the subject of any
sanctions administered or enforced by OFAC or the U.S. State Department, the
United Nations Security Council, the European Union or Her Majesty’s Treasury
(collectively, “Sanctions”) or (ii) located, organized or resident in a country
or territory that is the subject of Sanctions (including, without limitation,
Crimea, Cuba, Iran, North Korea and Syria). The Borrower will not, directly or,
to the Borrower’s knowledge, indirectly, use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person to (i) fund any activities or business of or
with any Person, or in any country or territory that, at the time of such
funding, is the subject of Sanctions; or (ii) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise).
119

--------------------------------------------------------------------------------



(b)    None of the Borrower or any of its Subsidiaries nor, to the knowledge of
the Borrower or any of the other Loan Parties, any director, officer, employee
or agent of the Borrower or any of its Subsidiaries has taken any action,
directly or indirectly, that would result in a material violation by such
persons of the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder (the “FCPA”) or any other applicable anti-corruption
law (collectively, “Anti-Corruption Laws”); and the Borrower and its
Subsidiaries have instituted and maintain policies and procedures designed to
facilitate continued compliance therewith. No part of the proceeds of the Loans
will be used, directly or to the Holdings’ or the Borrower’s knowledge,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity in violation of Anti-Corruption Laws. The
Borrower and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act and all other applicable anti-money laundering and
counter-terrorist financing laws and regulations.
Section 5.09.    Taxes
. Other than as could not reasonably be expected to have a Material Adverse
Effect, the Borrower and its Subsidiaries (a) have filed all U.S. Federal income
and other tax returns and tax reports required to be filed by them, and (b) have
paid or made provision for payment of all Taxes levied or imposed upon them or
their properties, income or assets that are due and payable by them, except
those that are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.
Section 5.10.    ERISA Compliance
. (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code except to the extent that non-compliance could
not reasonably be expected to have a Material Adverse Effect. In the preceding
five years, each Loan Party and each ERISA Affiliate have made all required
contributions to each Pension Plan subject to Section 412 of the Code, and in
the preceding five years, no application for a waiver of the minimum funding
standard or an extension of any amortization period pursuant to Section 412 of
the Code has been made with respect to any Plan, except to the extent a failure
to make such contributions or application, as the case may be, could not
reasonably be expected to have a Material Adverse Effect.
(b)    There are no pending or, to the knowledge of any Specified Responsible
Officer of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.
(c)    (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur and (ii) neither the Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.10(c), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(d)    As of the Closing Date, no Loan Party is, and, for so long as the Loan is
outstanding, no Loan Party will become (i) an “employee benefit plan” as defined
in, and subject to Title I of ERISA, (ii) a “plan” as defined in, and subject to
Section 4975 of the Code; (iii) an entity deemed to hold Plan Assets of any such
plans; or (iv) a “governmental plan” within the meaning of Section 3(32) of
ERISA.
Section 5.11.    Subsidiaries; Equity Interests
. (a) As of the Closing Date, the Equity Interests of each Restricted Subsidiary
that are owned directly or indirectly by the Borrower are owned free and clear
of all Liens except for any Lien permitted under Section 7.01 and (b) as of the
Closing Date, Schedule 5.11 sets forth the name and jurisdiction of organization
of each Subsidiary of the Borrower (other than Immaterial Subsidiaries) and (i)
sets forth the ownership interest of the Borrower in each such Subsidiary,
including the percentage of such ownership.
120

--------------------------------------------------------------------------------



Section 5.12.    Margin Regulations; Investment Company Act
. (a) No proceeds of any Borrowings or drawings under any Letter of Credit will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock in violation of
Regulation U issued by the FRB. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System.
(b)    None of the Borrower, any Person Controlling, nor any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Section 5.13.    Disclosure
. As of the Closing Date (a) all written information (other than financial
estimates, projected or financial information, other forward-looking information
and information of a general economic or industry-specific nature) included in
the Confidential Information Memorandum provided in connection with syndication
of the Facilities or otherwise furnished by or on behalf of any Loan Party to
any Agent or any Lender in connection with the transactions contemplated hereby
(as modified or supplemented by other information so furnished) when taken as a
whole (and considered together with all information publicly disclosed by the
Borrower and any of its Subsidiaries) did not, when furnished contain any
material misstatement of fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under and at the
time which they were made, not materially misleading (after giving effect to all
supplements and updates thereto from time to time), (b) with respect to
financial estimates, projected or forecasted financial information and other
forward-looking information, the Borrower represents and warrants only that such
information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable in light of conditions existing at the time of
preparation; it being understood that (A) such projections and forecasts, as to
future events, are not to be viewed as facts, that actual results during the
period or periods covered by any such projections or forecasts may differ
significantly from the projected or forecasted results and that such differences
may be material and that such projections and forecasts are not a guarantee of
financial performance and (B) such projections are subject to significant
contingencies and no assurance can be given that the projections will be
realized. For the avoidance of doubt, no representation is made with respect to
information of a general economic or general industry nature.
Section 5.14.    Solvency
. On the Closing Date, after giving effect to the Transactions, the Borrower and
its Restricted Subsidiaries are, on a consolidated basis, Solvent.
Section 5.15.    Perfection, Etc.
All filings and other actions necessary to perfect and protect the Liens in the
Collateral, created under and in the manner contemplated by the Collateral
Documents (including any Perfection Requirements set forth herein or therein)
have been duly made or taken or otherwise provided for and are in full force and
effect, and the Collateral Documents create in favor of the Administrative Agent
for the benefit of the Secured Parties a valid and, together with such filings
and other actions, perfected first priority Lien in the Collateral, securing the
payment of the Secured Obligations, subject to Liens permitted by Section 7.01.
The Loan Parties are the legal and beneficial owners of the Collateral free and
clear of any Lien, except for the Liens created or permitted under the Loan
Documents.
Section 5.16.    Labor Disputes
. As of the Closing Date, except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, lockouts or slowdowns against any Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of the Borrower or any of its
Restricted Subsidiaries, threatened
121

--------------------------------------------------------------------------------



and (b) the hours worked by and payments made to employees of any Borrower and
its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Law dealing with such matters.
Article 6
Affirmative Covenants
From the Closing Date to the date all Commitments hereunder have expired or
terminated, all Loans or other Loan Obligations which are accrued and payable
have been paid and satisfied, any Letter of Credit shall have been terminated or
otherwise have been provided for in full in a manner reasonably satisfactory to
the L/C Issuer (such date, the “Termination Date”), the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03, 6.14, 6.15, and 6.18) cause each Restricted Subsidiary to:
Section 6.01.    Financial Statements
. Deliver to the Administrative Agent for further distribution to each Lender:
(a)    within 120 days after the end of each fiscal year of the Borrower ending
after the Closing Date (or 150 days with respect to the fiscal year ending on
December 31, 2019), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent certified public accountant
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” qualification (other than an emphasis of matter
paragraph) (other than with respect to, or resulting from, (w) the operations of
any Unrestricted Subsidiary, (x) a current debt maturity and/or (y) any
potential default or event of default of any financial covenant under this
Agreement and/or any other Indebtedness) or any qualification or exception as to
the scope of such audit; provided that if the independent auditor provides an
attestation and a report with respect to management’s report on internal control
over financial reporting and its own evaluation of internal control over
financial reporting, then such report may include a qualification or limitation
due to the exclusion of any acquired business from such report to the extent
such exclusion is permitted under rules or regulations promulgated by the SEC or
the Public Company Accounting Oversight Board;
(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower beginning with the first fiscal quarter
ending after the Closing Date (or, with respect to the applicable fiscal
quarters ending after the Closing Date until (and including) the fiscal quarter
ending September 30, 2019, 75 days), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the fiscal year then ended,
setting forth, in each case, in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
(c)    prior to the consummation of a Qualifying IPO, no later than the deadline
for delivery of the financial statements in Section 6.01(a), commencing with the
deadline for the financial statements for the fiscal year ending December 31,
2019, forecasts prepared by management of the Borrower and its Subsidiaries for
the fiscal year after the fiscal year covered by such financial statements,
which shall be prepared in good faith upon reasonable assumptions at the time of
preparation), it being understood that actual results may vary from such
forecasts and that such variations may be material; and
(d)    if there are any Unrestricted Subsidiaries as of the last day of any
fiscal quarter, simultaneously with the delivery of a Compliance Certificate
referred to in Section 6.02(a) below, the related
122

--------------------------------------------------------------------------------



unaudited consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries from such
consolidated financial statements as reasonably determined by the Borrower.
Notwithstanding the foregoing, the obligations in paragraphs (a) through (b) of
this Section 6.01 may be satisfied by furnishing (A) the applicable financial
statements or other information required by such paragraphs of Holdings (or any
other Parent Entity) and/or (B) Holdings’ (or any other Parent Entity’s), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC or otherwise
made available to the Administrative Agent for delivery to the Lenders, in each
case, within the time periods specified in such paragraphs; provided that with
respect to each of clauses (A) and (B) hereof, (i) to the extent such financial
statements relate to Holdings (or any other Parent Entity), the Compliance
Certificate delivered in connection with such financial statements shall be
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to Holdings (or such other Parent
Entity), on the one hand, and the information relating to the Borrower and its
Restricted Subsidiaries on a standalone basis, on the other hand, which
consolidating information may be unaudited and shall be certified by a
Responsible Officer of the Borrower as having been fairly presented in all
material respects and (ii) to the extent such financial statements are in lieu
of statements required to be provided under Section 6.01(a), the Compliance
Certificate delivered in connection with such financial statements shall be
accompanied by a report of an independent certified public accounting firm of
nationally recognized standing with respect to such entity, which statements,
report and opinion may be subject to the same exceptions and qualifications as
contemplated in Section 6.01(a) (including the proviso thereto).
Any information required to be delivered pursuant to Sections 6.01(a), (b) or
(c), shall not be required to include acquisition method accounting adjustments
relating to the Transactions or any Permitted Acquisition to the extent it is
not practicable to include any such adjustments in such financial statement.
Section 6.02.    Certificates; Other Information
. Deliver to the Administrative Agent for further distribution to each Lender:
(a)    no later than five Business Days after the delivery of each set of
consolidated financial statements referred to in Sections 6.01(a) and 6.01(b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;
(b)    [reserved];
(c)    promptly after the receipt thereof by a Specified Responsible Officer of
the Borrower and to the extent permitted by applicable Law, copies of each
notice or other correspondence received from any Governmental Authority
concerning any material investigation or other material inquiry regarding any
material violation of applicable Law by any Restricted Company, in each case of
the foregoing, which would reasonably be expected to have a Material Adverse
Effect (in each case, excluding any privileged information);
(d)    promptly after any request therefor, such additional information
regarding the business or financial condition of any Restricted Company, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request; provided that, notwithstanding anything to
the contrary in this Section 6.02(d), none of the Borrower or any Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (x) that constitutes non-financial
trade secrets or non-financial proprietary information, (y) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) would be in breach of any confidentiality
obligations, fiduciary duty or Law or (z) that is subject to attorney client or
similar privilege or constitutes attorney work product.
Documents required to be delivered pursuant to Section 6.01(a), 6.01(b), 6.02(a)
or 6.02(c) may be delivered electronically and, if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower (or any Parent
Entity thereof) posts such documents, or provides a link thereto on the
Borrower’s (or any such Parent Entity’s) website on the Internet at the website
address listed on Schedule 11.02; or (ii) on which such
123

--------------------------------------------------------------------------------



documents are posted on the Borrower’s behalf on SyndTrak, IntraLinks,
DebtDomain or other relevant website, to which each Lender and the
Administrative Agent are granted access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall notify (which may be by facsimile or electronic mail or by an
automated electronic alert of a posting) the Administrative Agent of any such
posting by the Borrower of any such documents which notice may be included in
the certificate delivered pursuant to Section 6.02(a). The Borrower hereby
acknowledges that (A) the Administrative Agent will make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on SyndTrak, IntraLinks or another similar electronic
system (the “Platform”) and (B) certain of the Lenders may be “Public-Side”
Lenders (i.e., Lenders that wish to receive only information that (i) is
publicly available, (ii) is not material with respect to the Borrower, its
subsidiaries or their respective securities for purposes of United States
federal or state securities laws or (iii) constitutes information of the type
that would be publicly available if the Borrower or their respective
subsidiaries were public reporting companies (collectively, the “Public Side
Information”; any information that is not Public Side Information, “Private Side
Information”)) (each, a “Public Lender”). The Borrower hereby agrees that (x) it
will identify that portion of the Borrower Materials that are to be made
available to Public Lenders (including, by marking such materials “PUBLIC”) and
(y) by marking Borrower Materials “PUBLIC,” it shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any Private Side
Information (it being understood that none of the Borrower or its Restricted
Subsidiaries or any Parent Entity thereof shall be under any obligation to mark
the Borrower Materials “PUBLIC”). Each of the Administrative Agent and each
Lender agrees that it shall treat any Borrower Materials that are not marked
“PUBLIC” as being deemed to contain Private Side Information. Notwithstanding
the foregoing, the Borrower agrees that (i) any Loan Documents, (ii) any
financial statements delivered pursuant to Sections 6.01(a) and 6.01(b)), (iii)
any Compliance Certificates delivered pursuant to Section 6.02(a) and (iv)
notices delivered pursuant to Section 6.03(a) will be deemed to be Public Side
Information and may be made available to Public Lenders.
Section 6.03.    Notices
. Promptly notify the Administrative Agent after a Specified Responsible Officer
obtains knowledge of:
(a)    the occurrence of any Default; and
(b)    any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including any matter arising out of or resulting from
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Restricted
Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material adverse development in, any litigation, investigation or proceeding
affecting any Loan Party or any Subsidiary, or (iv) the occurrence of any ERISA
Event or similar event with respect to a Foreign Plan.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or 6.03(b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe to the extent known the provisions of
this Agreement and any other Loan Document in respect of which such Default
exists.
Section 6.04.    [Reserved]
.
Section 6.05.    Preservation of Existence, Etc.
(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or Section 7.05 (and, in the case of any Restricted
Subsidiary, to the extent the failure to do so, could not reasonably be expected
to have a Material
124

--------------------------------------------------------------------------------



Adverse Effect) and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
Section 6.06.    Maintenance of Properties
. Except if the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, ordinary wear and tear excepted and casualty and condemnation
excepted, and (b) make all necessary renewals, replacements, modifications,
improvements, upgrades, extensions and additions to material properties and
equipment in accordance with prudent industry practice.
Section 6.07.    Maintenance of Insurance
. Maintain with financially sound and reputable insurance companies, insurance
of such types and in such amounts (after giving effect to any self-insurance)
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Borrower and its Restricted Subsidiaries as are
customarily carried under similar circumstances by such other Persons, except,
in the case of Non-U.S. Subsidiaries, to the extent that the failure to maintain
such insurance with respect to one or more Non-U.S. Subsidiaries could not
reasonably be expected to result in a Material Adverse Effect.
Section 6.08.    Compliance with Laws
. Comply with the requirements of all Laws (including, without limitation,
Environmental Laws, ERISA, Sanctions and applicable Anti-Corruption Laws and, in
each case, all orders, writs, injunctions, and decrees applicable to it or to
its business or property, except if the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect or the necessity of
compliance therewith is being contested in good faith by appropriate
proceedings.
Section 6.09.    Books and Records
. Maintain proper books of record and account, in a manner to allow financial
statements to be prepared in conformity with GAAP consistently applied shall be
made of all material financial transactions and matters involving the assets and
business of The Borrower or such Restricted Subsidiary, as the case may be.
Section 6.10.    Inspection Rights
. With respect to any Loan Party, permit representatives or agents of the
Administrative Agent or, subject to the following provisions, any Lender to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, absent the existence of a
Specified Event of Default, only the Administrative Agent on behalf of the
Lenders may exercise rights under this Section 6.10 and the Administrative Agent
shall not exercise such rights more often than once during any calendar year and
such inspections shall be conducted at the sole expense of the Administrative
Agent without charge to the Borrower; provided further that when a Specified
Event of Default exists or an Event of Default arising from a breach of Section
7.10 has occurred and is continuing, the Administrative Agent (or any of its
representatives or agents, or any Lender if accompanying the Administrative
Agent) may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with Holdings’ accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrower or any Restricted Subsidiary
will be required to disclose or permit the inspection or discussion of, any
document, information or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) would be in
125

--------------------------------------------------------------------------------



breach of any confidentiality obligations, fiduciary duty or Law or (iii) that
is subject to attorney client or similar privilege or constitutes attorney work
product.
Section 6.11.    Use of Proceeds
(i) . Use the proceeds of the Credit Extensions (including the Borrowing of any
2020 Incremental Term Loans) (i) to effectuate the Transactions, including,
without limitation, to pay fees and expenses incurred in connection with the
Transactions, (ii) to fund and/or pay nonqualified pension and deferred
compensation plan obligations and (iii) to provide ongoing working capital and
for other general corporate purposes of the Borrower and its Restricted
Subsidiaries and for any other purpose not prohibited by this Agreement.
Section 6.12.    Payment of Taxes
. Pay and cause its Subsidiaries to, pay and discharge Taxes upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which material penalties attach thereto, and all lawful material claims that, if
unpaid, could reasonably be expected to become a Lien upon any of its material
properties; provided that neither the Borrower nor any of its Subsidiaries shall
be required hereunder to pay any such Tax (a) being contested in good faith and
by proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the Borrower) with respect thereto in accordance
with GAAP or (b) with respect to which the failure to pay or discharge could not
reasonably be expected to have a Material Adverse Effect.
Section 6.13.    Covenant to Guarantee Guaranteed Obligations and Give Security
. (a) On the Closing Date, cause all Closing Date Loan Parties to guarantee the
Guaranteed Obligations.
(b)    Upon (x)(A) the formation or acquisition of any Subsidiaries of the
Borrower (other than an Excluded Subsidiary) organized under the laws of the
United States (or any state thereof), including, without limitation, upon the
formation of any Subsidiary that is a Delaware Divided LLC, or (B) any Excluded
Subsidiary ceasing to constitute an Excluded Subsidiary, or (y) the designation
by the Borrower, at its election, of any Excluded Subsidiary as a Subsidiary
Guarantor (each, an “Additional Guarantor”), the Borrower shall within sixty
(60) days after such formation, acquisition, cessation or designation occurred
(or such longer period as the Administrative Agent may agree in its reasonable
discretion), notify the Administrative Agent; provided, that (a) solely in the
case of any such designation of a non-U.S. Excluded Subsidiary as an Additional
Guarantor (a “Non-U.S. Discretionary Guarantor”), consent of the Administrative
Agent shall be required prior to the addition of any Non-U.S. Discretionary
Guarantor, such consent not to be unreasonably withheld, delayed or conditioned
(it being understood that such consent may be withheld if the Administrative
Agent reasonably determines that such Non-U.S. Discretionary Guarantor is
organized under the laws of a jurisdiction (i) where the amount and
enforceability of the contemplated guarantee that may be entered into by a
Person organized in the relevant jurisdiction is materially and adversely
limited by applicable law or contractual limitations, (ii) where the security
interests (and the enforceability thereof) that may be granted with respect to
assets (or various classes of assets) located in the relevant jurisdiction are
materially and adversely limited by applicable law or (iii) that is not a member
of the Organization for Economic Cooperation and Development or is the target of
any Sanctions; provided, that no such consent shall be required for the addition
of any Additional Guarantor organized under the laws of the United States,
Canada, the United Kingdom, the Netherlands and Luxembourg) and (b) the
Administrative Agent shall have received at least two Business Days prior to
such Non-U.S. Discretionary Guarantor becoming an Additional Guarantor all
documentation and other information in respect of such Non-U.S. Discretionary
Guarantor as has been reasonably requested by the Administrative Agent in
writing that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act (and, upon any request made by a Lender to the
Administrative Agent, the Administrative Agent will provide the Lenders with all
such information made available to it in accordance with, and subject to, the
provisions of this Agreement); and:
(i)    cause any Additional Guarantor to duly execute and deliver to the
Administrative Agent a guaranty substantially in the form of the Guaranty
Supplement attached to the Guaranty Agreement or such other form of guaranty or
guaranty supplement to guarantee the Guaranteed Obligations in form and
126

--------------------------------------------------------------------------------



substance reasonably satisfactory to the Administrative Agent and the Borrower,
it being understood and agreed that each Closing Date Loan Party shall duly
execute and deliver to the Administrative Agent a Subsidiary Guaranty on the
Closing Date;
(ii)    cause such Additional Guarantor to duly execute and deliver to the
Administrative Agent, Security Agreement Supplements (including, with respect to
any U.S. Loan Party, Perfection Certificates), Intellectual Property Security
Agreements and other security documents, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the Collateral Documents in effect on the Closing Date), granting a Lien in
substantially all of the assets that would constitute Collateral (in each case,
other than any Excluded Asset) directly held by such Additional Guarantor, in
each case securing the Secured Obligations of such Additional Guarantor;
(iii)    cause such Additional Guarantor to deliver, to the extent required to
be pledged hereunder or under the Collateral Documents, any and all certificates
representing Equity Interests owned by such Loan Party accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;
(iv)    to the extent required by the Collateral Documents, take and cause such
Additional Guarantor to take whatever action (including the filing of Uniform
Commercial Code financing statements, and delivery of stock and membership
interest certificates) as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties (other than any Excluded Asset) purported to
be subject to the Collateral Documents delivered pursuant to this Section 6.13,
enforceable against all third parties in accordance with their terms; and
(c)    [reserved].
(d)    [reserved].
(e)    [reserved].
(f)    Notwithstanding the foregoing, (i) the Loan Parties shall not be required
to grant a security interest in any assets to the extent the grant or perfection
of a security interest in such asset would be prohibited by applicable Law, (ii)
unless agreed to by the Borrower, no action outside of the United States shall
be required in order to create or perfect any security interest in any asset,
and no security or pledge agreements or intellectual property filing, search or
schedule shall be required that is not governed by the Laws of the United
States, (iii) the following Collateral shall not be required to be perfected
(other than to the extent perfected by the filing of a UCC financing statement):
(A) assets requiring perfection through control agreements or other control
arrangements, including in respect of any deposit, securities or commodities
accounts (other than control of pledged capital stock and material intercompany
notes, in each case to the extent otherwise constituting Collateral) and (B)
letter of credit rights, (iv) promissory notes to the extent evidencing debt for
borrowed money in a principal amount (individually) of less than $20,000,000
shall not be required to be delivered and (v) share certificates of Persons that
are not Subsidiaries shall not be required to be delivered.
Section 6.14.    Further Assurances
. (a) Promptly upon reasonable request by the Administrative Agent, (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Loan Document or other document or
instrument relating to any Collateral and (ii) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.
127

--------------------------------------------------------------------------------



(b)    Concurrently with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), sign and deliver to the Administrative Agent an appropriate
Intellectual Property Security Agreement with respect to all after-acquired
intellectual property (as defined in the Security Agreement) owned by it as of
the last day of the period for which such Compliance Certificate is delivered,
to the extent that such after-acquired intellectual property is not covered by
any previous Intellectual Property Security Agreement so signed and delivered by
it; provided that an Intellectual Property Security Agreement shall not be
required to be delivered with respect to after-acquired intellectual property
except as provided in the Security Agreement. In each case, the Borrower will,
and will cause each of the Subsidiary Guarantors to, promptly cooperate as
necessary to enable the Administrative Agent to make any necessary or reasonably
desirable recordations with the U.S. Copyright Office or the U.S. Patent and
Trademark Office, as appropriate.
Section 6.15.    Designation of Subsidiaries
. Designate, at its election, any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after such designation, no
Event of Default shall have occurred and be continuing, (b) the Borrower shall
not be designated as an Unrestricted Subsidiary, and (c) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of (i) the Senior Unsecured Notes or (ii) the Senior Secured Notes.
The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the applicable Restricted Companies therein at the date of
designation in an amount equal to the net book value (or, in the case of any
guarantee or similar Investment, the amount) of the Restricted Companies’
Investments therein. If any Person becomes a Restricted Subsidiary on any date
after the Closing Date (including by redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary), the Indebtedness of such Person outstanding on such
date will be deemed to have been incurred by such Person on such date for
purposes of Section 7.03, but will not be considered the sale or issuance of
Equity Interests for purposes of Section 7.05.
Section 6.16.    No Changes in Fiscal Year
. Not change its fiscal year for financial reporting purposes from its present
basis without the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld) (other than with respect to any
Restricted Subsidiary acquired after the Closing Date, and in such case only to
the extent necessary to conform to the fiscal year of the Borrower); provided
that in the event that the Administrative Agent shall so consent to such change,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting (without the consent of any Lender
or any other party to this Agreement).
Section 6.17.    Lines of Business
. Not engage, to any material extent, in any business other than any of the
businesses in which the Borrower and its Restricted Subsidiaries are engaged on
the Closing Date, and any business reasonably related, incidental, complementary
or ancillary thereto or extensions, expansions or developments thereof.
Section 6.18.    Ratings
. Use commercially reasonable efforts to obtain (and maintain in effect) a
public corporate family and/or public corporate credit rating, as applicable,
and public ratings in respect of the Initial Term Facility provided pursuant to
this Agreement, in each case, from Moody’s and one of Fitch Ratings, Inc. or
S&P; provided that in no event shall the Borrower be required to maintain any
specific rating with any such agency.
Section 6.19.    Transactions with Affiliates
. Not enter into any transaction (other than any transaction (including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service) having a fair market value not in excess of the greater of (x)
$60,000,000 and (y) 7.5% of Consolidated EBITDA of the Borrower for the most
recently ended Test
128

--------------------------------------------------------------------------------



Period) of any kind with any Affiliate of the Borrower, whether or not in the
ordinary course of business on terms that are less favorable to the Borrower or
such Restricted Subsidiary, as the case may be, than those that would be
obtained at the time in a comparable arm’s-length transaction with a Person who
is not an Affiliate, in each case, other than:
(a)    transactions among the Borrower or the Restricted Subsidiaries or any
entity that becomes a Restricted Subsidiary as a result of such transaction;
(b)    [reserved];
(c)    the Transactions and the payment of fees and expenses in connection with
the consummation of the Transactions;
(d)    the payment of (i) management, consulting, monitoring, refinancing,
transaction, advisory, indemnities and other fees, costs and expenses (plus any
unpaid management, consulting, monitoring, transaction, advisory, indemnities
and other fees, costs and expenses accrued in any prior year) and any exit and
termination fees (including any such cash lump sum or present value fee upon the
consummation of a corporate event, including an initial public offering)
pursuant to any management services or similar agreements or the management
services provisions in an investor rights agreement, limited partnership
agreement, limited liability company agreement or other equityholders’
agreement, as the case may be, between the Investors or certain of the
management companies associated with the Investors or their advisors or
Affiliates, if applicable, and the Borrower and/or its Parent Entities or
Subsidiaries, as in effect from time to time (including any amendment thereto or
replacement thereof so long as any such amendment or replacement is not
materially disadvantageous in the reasonable determination of the Borrower, to
the Lenders, when taken as a whole, in their capacity as such, as compared to
the management services or similar agreements as in effect immediately prior to
such amendment or replacement) in an aggregate amount in any fiscal year not to
exceed the greater of (x) an amount permitted to be paid pursuant to a Sponsor
Management Agreement as in effect on the date hereof and any Sponsor Termination
Fees not to exceed the amount set forth in such Sponsor Management Agreement as
in effect on the date hereof and (y) the greater of (1) $2,000,000 and (2) 0.25%
of the Consolidated EBITDA of the Borrower for the most recently ended Test
Period per fiscal year and (ii) related indemnities and reasonable expenses;
provided that, upon the occurrence and during the continuance of a Specified
Event of Default, such amounts described in clause (i) may accrue, but not be
payable in cash during such period, but all such accrued amounts (plus accrued
interest, if any, with respect thereto) may be payable in cash upon the cure or
waiver of such Specified Event of Default;
(e)    transactions with customers, vendors, clients, joint venture partners,
suppliers, contractors, distributors or purchasers or sellers of goods or
services, in each case in the ordinary course of business or consistent with
past practice, which are fair to the Borrower and/or its applicable Restricted
Subsidiary in the good faith determination of the board of directors (or similar
governing body) of the Borrower or the senior management thereof, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party;
(f)    payment to any Permitted Holder of all out of pocket expenses incurred by
such Permitted Holder in connection with its direct or indirect investment in
the Borrower and its Subsidiaries;
(g)    payments by any Parent Entity, the Borrower and its Restricted
Subsidiaries pursuant to any tax sharing or receivable agreements or other
equity agreements in respect of related Taxes among any such Parent Entity, the
Borrower and its Restricted Subsidiaries on customary terms to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries;
(h)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries or any Parent Entity
in the ordinary course of business;
129

--------------------------------------------------------------------------------



(i)    the entry into and performance of obligations of the Borrower or any of
the Restricted Subsidiaries under the terms of any transaction arising out of,
and any payments pursuant to or for purposes of funding, any agreement or
instrument in effect as of or on the Closing Date, as these agreements and
instruments may be amended, modified, supplemented, extended, renewed or
refinanced from time to time in accordance with the other terms of this covenant
or to the extent not disadvantageous in any material respect in the reasonable
determination of the Borrower to the Lenders when taken as a whole as compared
to the applicable agreement as in effect on the Closing Date;
(j)    Restricted Payments permitted under Section 7.06 and/or Investments
permitted under Section 7.02 (in each case, other than by reference to this
Section 6.19);
(k)    transactions engaged in by the Borrower or any Restricted Subsidiary with
Unrestricted Subsidiaries in good faith to effect the operations, governance,
administration and corporate overhead of the Borrower and its Subsidiaries;
(l)    customary payments by the Borrower and any Restricted Subsidiaries to any
Sponsor made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures), which payments are approved by
the majority of the members of the board of directors or a majority of the
disinterested members of the board of directors of the Borrower in good faith or
do not exceed $2,000,000;
(m)    transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to Section 6.15; provided that such transactions were not
entered into in contemplation of such redesignation; it being agreed that for
the purposes of this Section 6.19, each Unrestricted Subsidiary shall be deemed
to be an Affiliate of each Restricted Company;
(n)    the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;
(o)    (i) any purchase by the Borrower (or any Parent Entity) of the Equity
Interests of (or contribution to the equity capital of) the Borrower and (ii)
any intercompany loans made by the Borrower to Holdings, a Parent Entity or any
Restricted Subsidiary;
(p)    transactions in connection with any Permitted Tax Restructuring;
(q)    (i)any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the Borrower
or any of its Restricted Subsidiaries with their respective future, present or
former officers, directors, managers, members, partners, independent
contractors, consultants or employees or those of any Parent Entity, (ii) any
subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with future,
present or former officers, directors, managers, members, partners, independent
contractors, consultants or employees and (iii) transactions and/or issuance,
sale or grant of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or to fund, any management equity plan,
stock option plan, phantom equity plan or any other management, employee benefit
or other compensatory plan or agreement (and any successor plans or arrangements
thereto), employment, termination or severance agreement, or any stock
subscription or equityholder agreement, any health, disability or similar
insurance plan which covers future, present or former officers, directors,
managers, members, partners, independent contractors, consultants or employees
or any employment contract or arrangement, in each case in the ordinary course
of business or consistent with past practice;
(r)    any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to the Borrower or the applicable Restricted
Subsidiary than might be obtained at the time in a comparable arm’s length
transaction from a Person who is not an Affiliate; and
130

--------------------------------------------------------------------------------



(s)    any transaction between or among the Borrower or any Restricted
Subsidiary and any Person (including a joint venture or an Unrestricted
Subsidiary) that is an Affiliate of the Borrower or an Associate or similar
entity solely because the Borrower or a Restricted Subsidiary or any Affiliate
of the Borrower or a Restricted Subsidiary or any Affiliate of any Permitted
Holder owns an equity interest in or otherwise controls such Affiliate,
Associate or similar entity;
(t)    any purchases by the Borrower’s Affiliates of Indebtedness or
Disqualified Equity Interests of the Borrower or any of the Restricted
Subsidiaries, the majority of which Indebtedness or Disqualified Equity
Interests is purchased by Persons who are not the Borrower’s Affiliates;
provided that such purchases by the Borrower’s Affiliates are on the same terms
as such purchases by such Persons who are not the Borrower’s Affiliates;
(u)    (i) investments by Affiliates in securities or loans of the Borrower or
any of the Restricted Subsidiaries (and payment of reasonable out-of-pocket
expenses incurred by such Affiliates in connection therewith) so long as the
investment is being offered by the Borrower or such Restricted Subsidiary
generally to other non-affiliated third party investors on the same or more
favorable terms and (ii) payments to Affiliates in respect of securities or
loans of the Borrower or any of the Restricted Subsidiaries contemplated in the
foregoing subclause (i) or that were acquired from Persons other than the
Borrower and its Restricted Subsidiaries, in each case, in accordance with the
terms of such securities or loans;
(v)    (i)any lease entered into between the Borrower or any Restricted
Subsidiary, as lessee, and any Affiliate of the Borrower, as lessor and (ii) any
operational services arrangement entered into between the Borrower or any
Restricted Subsidiary and any Affiliate of the Borrower, in each case, which is
approved as being on arms-length terms by the reasonable determination of the
Borrower;
(w)    transactions undertaken in the ordinary course of business pursuant to
membership in a purchasing consortium;
(x)    intellectual property licenses and research and development agreements in
the ordinary course of business, or consistent with past practice;
(y)    payments to or from, and transactions with, any Subsidiary or any joint
venture in the ordinary course of business or consistent with past practice
(including any cash management arrangements or activities related thereto);
(z)    the payment of fees, costs and expenses related to registration rights
and indemnities provided to equityholders pursuant to equityholders, investor
rights, registration rights or similar agreements;
(aa)    any issuance, sale or transfer of Equity Interests (other than
Disqualified Equity Interests) of the Borrower, any Parent Entity or any of its
Restricted Subsidiaries or options, warrants or other rights to acquire such
Equity Interests and the granting of registration and other customary rights
(and the performance of the related obligations) in connection therewith or any
contribution to capital of the Borrower or any Restricted Subsidiary;
(bb)    any transition services arrangement, supply arrangement or similar
arrangement entered into in connection with or in contemplation of the
Disposition of assets or Equity Interests in any Restricted Subsidiary permitted
under Section 7.05, in each case, that the Borrower determines in good faith is
either fair to the Borrower or otherwise on customary terms for such type of
arrangements in connection with similar transactions; and
(cc)    any transaction effected as part of a Qualified Securitization Financing
or Permitted Receivables Financing, including any disposition or repurchase of
Securitization Assets, Receivables Assets or related assets in connection with
any Qualified Securitization Financing and/or Permitted Receivables Financing.
In addition, if the Borrower or any of its Restricted Subsidiaries (i) purchases
or otherwise acquires assets or properties from a Person which is not an
Affiliate, the purchase or acquisition by an Affiliate of the
131

--------------------------------------------------------------------------------



Borrower of an interest in all or a portion of the assets or properties acquired
shall not be deemed a transaction with an Affiliate subject to this Section 6.19
(or cause such purchase or acquisition by the Borrower or a Restricted
Subsidiary to be deemed a transaction with an Affiliate subject to this Section
6.19) and (ii) sells or otherwise Disposes of assets or other properties to a
Person who is not an Affiliate, the sale or other disposition by an Affiliate of
the Borrower of an interest in all or a portion of the assets or properties sold
shall not be deemed a transaction with an Affiliate subject to this Section 6.19
(or cause such sale or other disposition by the Borrower or a Restricted
Subsidiary to be deemed a transaction with an Affiliate subject to this Section
6.19).
Section 6.20.    Post-Closing Covenants
. Deliver, or cause to be delivered to the Administrative Agent, the items
described on Schedule 6.20 on the dates and by the times specified with respect
to such items, or such later time as may be agreed to by the Administrative
Agent in its reasonable discretion.
Article 7
Negative Covenants
From the Closing Date until the Termination Date, the Borrower shall not, nor
shall the Borrower permit any of the Restricted Subsidiaries to, and, in the
case of Section 7.07, Holdings shall not, directly or indirectly:
Section 7.01.    Liens
. Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)    Liens securing Indebtedness of the Loan Parties under the Loan Documents
(including any Additional Loans or Additional Commitments) and/or any Permitted
Refinancing of the foregoing;
(b)    Liens existing on the Closing Date securing Indebtedness or other
obligations in existence on the Closing Date (x) with an individual value not in
excess of $5,000,000 or (y) listed on Schedule 7.01 and in each case of the
foregoing clauses (x) and (y), any modifications, replacements, refinancings,
renewals or extensions thereof; provided that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03, and (B) proceeds and products thereof
and (ii) the modification, replacement, renewal, extension or refinancing of the
obligations secured or benefited by such Liens (if such obligations constitute
Indebtedness) is permitted by Section 7.03;
(c)    Liens for Taxes, assessments or governmental charges which are not
overdue for a period of more than 60 days, or, if more than 60 days overdue, (i)
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or (ii) with
respect to which the failure to make payment could not reasonably be expected to
have a Material Adverse Effect;
(d)    statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than 60 days or, if more than 60 days overdue, (i) no action has been taken
to enforce such Lien, (ii) such Lien is being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or (iii) with respect to which the failure to make payment as to all such
amounts, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect;
132

--------------------------------------------------------------------------------



(e)    (i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, pensions, unemployment insurance and other social
security legislation and (ii) Liens incurred in the ordinary course of business
securing insurance premiums or reimbursement obligations under insurance
policies;
(f)    Liens to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case incurred in the ordinary course of
business and obligations in respect of letters of credit, bank guarantee or
similar instruments that have been posted to support the same;
(g)    (i) easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially and adversely interfere
with the ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries and (ii) with respect to any mortgage, any exception on the title
policy related thereto;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens attach concurrently with or within two hundred seventy (270)
days after the acquisition, construction, repair, replacement or improvement (as
applicable) of the property subject to such Liens, (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits, and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any assets (except for additions and accessions to such assets,
replacements and products thereof and customary security deposits) other than
the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender;
(j)    (i) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (A) interfere in any material
respect with the business of the Borrower or any of its material Restricted
Subsidiaries or (B) secure any Indebtedness (other than any obligation that is
Indebtedness solely as a result of the operation of clause (e) of the definition
thereof), (ii) the rights reserved or vested in any Person by the terms of any
lease, license, franchise, grant or permit held by the Borrower or any
Restricted Subsidiary or by a statutory provision to terminate any such lease,
license, franchise, grant or permit or to require periodic payments as a
condition to the continuance thereof and (iii) any interest or title of a
lessor, sublessor, or licensor under any lease or lease agreement to which the
Borrower or any of its material Restricted Subsidiaries is a party, and
interests of any other party granted by such licensor or lessor in such
licensor’s or lessor’s fee or other interest;
(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(l)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or similar law on items in the course of collection, (ii)
attaching to commodity trading accounts or other brokerage accounts incurred in
the ordinary course of business, (iii) in favor of a banking or other financial
institution or entities and/or electronic payment service providers arising as a
matter of law encumbering deposits or other funds maintained with a financial
institution (including the right of set off) and which are within the general
parameters customary in the banking industry and (iv) arising by the terms of
documents of banks or other financial institutions in relation to the
maintenance or administration of deposit accounts or, securities accounts;
(m)    Liens (i) (A) on advances of cash or Cash Equivalents or escrow deposits
in favor of the seller of any property to be acquired in an Investment permitted
pursuant to Section 7.02 to be applied against the purchase price for such
Investment, and (B) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05 and (ii) on cash earnest money deposits
made by the Borrower or any Restricted Subsidiary in connection with any letter
of intent or purchase agreement permitted hereunder;
133

--------------------------------------------------------------------------------



(n)    Liens on assets that are not Collateral, including on the property of any
Non-U.S. Subsidiary of the Borrower (including Equity Interests held by such
Non-U.S. Subsidiary) securing Indebtedness of such Non-U.S. Subsidiary to the
extent permitted under Section 7.03; provided that, to the extent such Liens are
on assets owned by a Loan Party, such Liens shall only secure Indebtedness or
other obligations otherwise permitted hereunder and in an aggregate principal
amount not to exceed the greater of (x) $75,000,00 and (y) 10.0% of Consolidated
EBITDA as of the last day of the most recently ended Test Period;
(o)    Liens in favor of the Borrower or any Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(e) or other obligations other than
Indebtedness owed by the Borrower or any Restricted Subsidiary to the Borrower
or any Restricted Subsidiary;
(p)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.15), in each case after the date hereof; provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) any such Lien shall not encumber any other property
of the Borrower or any of the Restricted Subsidiaries (other than the proceeds
or products thereof and other than after-acquired property subjected to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
proper-ty to which such requirement would not have applied but for such
acquisition) and (iii) the Indebtedness secured thereby is permitted under
Section 7.03;
(q)    Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable Law) regarding leases entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business (and Liens consisting of the interests or title of the respective
lessors thereunder);
(r)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business not prohibited by this
Agreement;
(s)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of such
Restricted Company and (iii) relating to purchase orders and other similar
agreements entered into in the ordinary course of business;
(t)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(u)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole;
(v)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit and/or bank guarantees issued for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods in the
ordinary course of business;
(w)    any pledge of the Equity Interests of an Unrestricted Subsidiary or
Non-U.S. Subsidiary (other than any Equity Interests of a Non-U.S. Subsidiary
that constitute Collateral) to secure Indebtedness of such Unrestricted
Subsidiary or Non-U.S. Subsidiary, as applicable, to the extent such pledge
constitutes an Investment permitted under this Agreement;
134

--------------------------------------------------------------------------------



(x)    Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed the greater of (x) $220,000,000 and (y)
30.0% of Consolidated EBITDA as of the last day of the most recently ended Test
Period;
(y)    Liens securing Indebtedness permitted under Section 7.03(z)(i) (provided
that (x) such Liens shall only secure the obligations secured on the date of the
Permitted Acquisition or other Investment and such liens shall not extend to any
other property of the Borrower and its Restricted Subsidiaries and (y) no such
Lien was created in contemplation of the applicable acquisition or other
Investment), Section 7.03(z)(ii), Section 7.03(aa), Section 7.03(bb) and Section
7.03(ee), in each case, to the extent contemplated by, and subject to the
limitations set forth in such provisions; provided that, to the extent such Lien
is on the Collateral, the beneficiaries thereof (or an agent on their behalf)
shall have become party to an Acceptable Intercreditor Agreement pursuant to the
terms thereof;
(z)    [reserved];
(aa)    Liens on the Collateral securing Secured Hedging Obligations and Cash
Management Obligations;
(bb)    Liens on cash or Cash Equivalents deposited with the applicable
representative of the holder of the applicable Indebtedness pending application
of such cash or Cash Equivalents to the defeasance, discharge or redemption of
such Indebtedness;
(cc)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;
(dd)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(ee)    with respect to any Non-U.S. Subsidiary, other Liens and privileges
arising mandatorily by Law;
(ff)    Liens on receivables and related assets arising in connection with a
Qualified Securitization Financing and/or Permitted Receivables Financing;
(gg)    Liens securing Indebtedness permitted under Section 7.03(b)(ii) and/or
any Permitted Refinancing of the foregoing;
(hh)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;
(ii)    Liens on cash or Cash Equivalents securing Swap Contracts in the
ordinary course of business submitted for clearing in accordance with applicable
Requirements of Law;
(jj)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(kk)    Liens arising in connection with any Permitted Tax Restructuring;
(ll)    Liens securing Indebtedness permitted under Section 7.03(cc); provided
that, to the extent such Lien is on the Collateral, the beneficiaries thereof
(or an agent on their behalf) shall have become party to an Acceptable
Intercreditor Agreement pursuant to the terms thereof; and
135

--------------------------------------------------------------------------------



(mm)    Liens on cash or Cash Equivalents held in Escrow for the purpose of
satisfying or discharging Indebtedness pursuant to customary escrow arrangements
as described or contemplated in this Agreement.
Section 7.02.    Investments
. Make any Investments, except for the following:
(a)    Investments by the Borrower or any Restricted Subsidiary in assets that
were Cash Equivalents when such Investment was made, and the holding of cash or
Cash Equivalents at any time by the Borrower or any Restricted Subsidiary;
(b)    loans or advances to future, present or former officers, directors,
managers, members, partners, independent contractors, consultants or employees
of the Borrower (or any direct or indirect parent thereof), the Borrower or its
Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes, (ii)
in connection with such Person’s purchase of Equity Interests of the Borrower
(or any direct or indirect parent thereof) (provided that, the proceeds of any
such loans and advances shall be contributed to the Borrower in cash as common
equity) and (iii) for purposes not described in the foregoing clauses (i) and
(ii), in an aggregate principal amount outstanding not to exceed the greater of
(x) $35,000,000 and (y) 5.0% of Consolidated EBITDA as of the last day of the
most recently ended Test Period as of such time;
(c)    [reserved];
(d)    Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Person that is not a Loan Party in any Loan Party, (iii) by any Person that is
not a Loan Party in any Restricted Subsidiary of the Borrower that is not a Loan
Party and (iv) by any Loan Party in any Restricted Subsidiary of the Borrower
that is not a Loan Party (including any Person that will, upon the making of
such Investment, become a Restricted Subsidiary); provided, that any such
Investment under this clause (iv) by Loan Parties in such Persons that are not
Loan Parties shall be either (A) in the ordinary course of business or
consistent with past practice or (B) in an aggregate amount not to exceed the
greater of (x) $375,000,000 and (y) 50% of Consolidated EBITDA as of the last
day of the most recently ended Test Period;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(f)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments not prohibited by or permitted (other than,
in each case, by reference to this Section 7.02) under Sections 7.01, 7.03
(other than Section 7.03(d)), 7.04, 7.05 and 7.06, respectively;
(g)    Investments existing or contemplated on the Closing Date (x) with an
individual value not in excess of $5,000,000 or (y) set forth on Schedule 7.02
and in each case of the foregoing clauses (x) and (y), any modification,
replacement, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment or
as otherwise permitted by this Section 7.02;
(h)    Investments in Swap Contracts permitted under Section 7.03(g);
(i)    promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05;
(j)    the purchase or other acquisition of (x) all or substantially all of the
property and assets or businesses of any Person, (y) assets constituting a
business unit, a line of business or division of any Person, or (z)
136

--------------------------------------------------------------------------------



Equity Interests in (i) a Person that becomes a Restricted Subsidiary as a
result of such purchase or acquisition (including as a result of a merger or
consolidation) and/or (ii) a Restricted Subsidiary to increase the percentage of
ownership thereof held by the Borrower or any Restricted Subsidiary (each, a
“Permitted Acquisition”); provided that (i) after giving effect to any such
purchase or other acquisition, and subject in all respects to the LCT Provisions
(if applicable), no Specified Event of Default shall have occurred and be
continuing or would result therefrom and the Borrower shall be in compliance
with the covenant in Section 6.17 and (ii) to the extent required pursuant to
Section 6.13, (A) the property, assets and businesses acquired in such purchase
or other acquisition shall become Collateral and (B) any newly created or
acquired Restricted Subsidiary (other than an Excluded Subsidiary) shall become
Guarantors;
(k)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or other disputes with, any Person arising in the ordinary
course of business and upon foreclosure with respect to any secured Investment
or other transfer of title with respect to any secured Investment;
(l)    Investments in and among the Borrower or any of its Restricted
Subsidiaries in connection with intercompany cash management arrangements and
related activities, including cash pooling arrangements and intercompany loans,
in the ordinary course of business;
(m)    advances of payroll payments to employees in the ordinary course of
business;
(n)    Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases) or other obligations that do not constitute
Indebtedness, in each case, entered into in the ordinary course of business;
(o)    Investments in the ordinary course consisting of endorsements for
collection or deposit and customary trade arrangements with customers;
(p)    Investments in JV Entities and Unrestricted Subsidiaries after the
Closing Date (it being understood and agreed that the book value of the assets
of an Unrestricted Subsidiary at the time of its designation as such pursuant to
Section 6.15 shall be deemed to be an Investment made in such Unrestricted
Subsidiary in an amount equal to such book value, but if such Unrestricted
Subsidiary is not wholly-owned by the Borrower or any Restricted Subsidiary,
only an amount proportional to the Borrower or such Restricted Subsidiary’s
ownership therein shall be included in this calculation) in an aggregate amount
for all such Investments (less an amount equal to the book value of all
Unrestricted Subsidiaries that, after the Closing Date, are redesignated by the
Borrower to be Restricted Subsidiaries, calculated as of the date of such
redesignation) not to exceed for all JV Entities and Unrestricted Subsidiaries,
at the time such Investment is made and after giving effect to such Investment,
the sum of (i) an amount equal to the greater of (x) $170,000,000 and (y) 22.5%
of Consolidated EBITDA as of the last day of the most recently ended Test Period
as of such time plus (ii) the aggregate amount of any cash repayment of or
return on such Investments theretofore received by the Borrower or any
Restricted Subsidiary after the Closing Date;
(q)    Investments made in connection with any Permitted Tax Restructuring;
(r)    loans and advances to any direct or indirect parent of the Borrower in
lieu of, and not in excess of the amount of (after giving effect to any other
such loans or advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to such direct or indirect parent in
accordance with Section 7.06; provided that any such loan or advance shall
reduce the amount of such applicable Restricted Payment thereafter permitted
under Section 7.06 by a corresponding amount (if such applicable provision of
Section 7.06 contains a maximum amount);
(s)    Investments in an aggregate amount, as valued at cost at the time each
such Investment is made and including all related commitments for future
Investments, not exceeding:
137

--------------------------------------------------------------------------------



(i)    the greater of (x) $335,000,000 and (y) 45.0% of Consolidated EBITDA as
of the last day of the most recently ended Test Period; plus
(ii)    (A) the greater of (x) $260,000,000 and (y) 35.0% of Consolidated EBITDA
of the Borrower for the most recently ended Test Period minus (B) Restricted
Prepayments made pursuant to Section 7.08(d)(i), plus
(iii)    (A) the greater of (x) $295,000,000 and (y) 40.0% of Consolidated
EBITDA of the Borrower for the most recently ended Test Period minus (B) the
amount of any Restricted Payments made pursuant to Section 7.06(i) minus (C)
Restricted Prepayments made pursuant to Section 7.08(d)(ii), plus
(iv)    an amount equal to any returns of capital or sale proceeds actually
received by the Borrower or a Restricted Subsidiary after the Closing Date in
cash in respect of any such Investments (which amount shall not exceed the
amount of such Investment valued at cost at the time such Investment was made);
(t)    Investments in an amount not to exceed the Available Amount;
(u)    Investments in a Similar Business after the Closing Date in an aggregate
amount for all such Investments not to exceed, at the time such Investment is
made and after giving effect to such Investment, the sum of (i) an amount equal
to the greater of (x) $260,000,000 and (y) 35.0% of Consolidated EBITDA as of
the last day of the most recently ended Test Period as of such time plus (ii)
the aggregate amount of any cash repayment of or return on such Investments
theretofore received by the Borrower or any Restricted Subsidiary after the
Closing Date;
(v)    other Investments; provided that after giving Pro Forma Effect to such
Investment, the Total Leverage Ratio shall not exceed 4.50:1.00;
(w)    Investments made as part of, or in connection with, the Transactions;
(x)    (i) Investments of any Restricted Subsidiary acquired after the Closing
Date (other than as a result of a redesignation of any Unrestricted Subsidiary),
or of any Person (other than an Unrestricted Subsidiary) acquired by, or merged
into or consolidated or amalgamated with, the Borrower or any Restricted
Subsidiary after the Closing Date, in each case pursuant to an Investment
otherwise permitted by this Section 7.02 to the extent that such Investments of
such Person were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation and (ii) any
modification, replacement, renewal or extension of any Investment permitted
under clause (i) of this Section 7.02(x) so long as any such modification,
replacement, renewal or extension thereof does not increase the amount of such
Investment;
(y)    [reserved];
(z)    any Investment made by any Unrestricted Subsidiary prior to the date on
which such Unrestricted Subsidiary is designated as a Restricted Subsidiary so
long as the relevant Investment was not made in contemplation of the designation
of such Unrestricted Subsidiary as a Restricted Subsidiary;
(aa)    Investments (i) in connection with a Qualified Securitization Financing
or a Permitted Receivables Financing and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets or Receivables Assets
in connection with a Qualified Securitization Financing or Permitted Receivables
Financing;
(bb)    Investments to the extent that payment for such Investments is made with
Qualified Equity Interests (to the extent not otherwise applied under this
Agreement and other than any Cure Amount);
138

--------------------------------------------------------------------------------



provided that, any amounts used for such an Investment or other acquisition that
are not Qualified Equity Interests shall otherwise be permitted pursuant to this
Section 7.02;
(cc)    the forgiveness or conversion to Qualified Equity Interests of any
intercompany Indebtedness owed to the Borrower or any Restricted Subsidiary or
the cancellation or forgiveness of any Indebtedness owed to the Borrower (or any
Parent Entity) or a Subsidiary from any members of management of the Borrower
(or any Parent Entity) or any Subsidiary, in each case permitted by Section
7.03;
(dd)    Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business or consistent with past practice
(ee)    Investments made from casualty insurance proceeds in connection with the
replacement, substitution, restoration or repair of assets on account of a
Casualty Event;
(ff)    any Investment in any Subsidiary or any joint venture in the ordinary
course of business or consistent with past practice (including any cash
management arrangements, cash pooling arrangements, intercompany loans and
activities related thereto);
(gg)    to the extent that they constitute Investments, (i) purchases or other
acquisitions of inventory, supplies, materials, equipment, intellectual
property, IP Rights and similar assets or (ii) licenses, sublicenses,
cross-licenses, leases, subleases, assignments, contributions or other
Investments of intellectual property, IP Rights or other intangibles or services
in the ordinary course of business pursuant to any joint development, joint
venture or marketing arrangements with other Persons or any intercompany license
agreement and any other Investments made in connection therewith; and
(hh)    contributions to a “rabbi” trust for the benefit of any employee,
director, officer, manager, contractor, consultant, advisor or other service
providers or other grantor trust subject to claims of creditors in the case of a
bankruptcy of the Borrower, and Investments relating to non-qualified deferred
payment plans in the ordinary course of business or consistent with past
practice.
To the extent an Investment is permitted to be made by the Borrower or a
Restricted Subsidiary in any Restricted Subsidiary or any other Person who is
not the Borrower or a Subsidiary Guarantor (each such Person, a “Target Person”)
under any provision of this Section 7.02, such Investment may be made by advance
or, contribution by Borrower or other Loan Party to a Restricted Subsidiary,
which is then substantially concurrently applied by such Restricted Subsidiary
for purposes of making the relevant Investment in the Target Person in
accordance with this Section 7.02 (other than this sentence) without such
initial advance or, contribution constituting an Investment for purposes of this
Section 7.02.
Section 7.03.    Indebtedness
. Create, incur, assume or suffer to exist any Indebtedness, except for the
following:
(a)    Indebtedness of the Loan Parties under the Loan Documents (including any
Additional Loans or Additional Commitments);
(b)    Indebtedness of the Loan Parties in respect of (i) the Senior Unsecured
Notes in an aggregate principal amount not to exceed $750,000,000 and (ii) the
Senior Secured Notes in an aggregate principal amount not to exceed $700,000,000
and any Permitted Refinancing of the foregoing in this clause (b);
(c)    Indebtedness outstanding on the Closing Date (x) with an individual
principal amount less than $5,000,000 or (y) listed on Schedule 7.03 and in each
case of the foregoing clauses (x) and (y), any Permitted Refinancing thereof;
139

--------------------------------------------------------------------------------



(d)    Guarantees by any Loan Party in respect of Indebtedness of the Borrower
or any of its Restricted Subsidiaries otherwise permitted hereunder; provided
that if the Indebtedness being guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;
(e)    Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or a Restricted Subsidiary that constitutes an Investment permitted by
Section 7.02; provided that all such Indebtedness of any Loan Party owed to any
Person that is not a Loan Party shall be subject to the subordination terms set
forth in the Intercompany Note;
(f)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets (provided that such Indebtedness is
incurred concurrently with or within two hundred seventy (270) days after the
applicable acquisition, construction, repair, replacement, lease, expansion,
development, installation, relocation, renewal, maintenance, upgrade or
improvement), (ii) Attributable Indebtedness arising out of Permitted Sale
Leasebacks and (iii) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clauses (i) and (ii); provided that the aggregate
principal amount of Indebtedness (including without limitation Attributable
Indebtedness, but excluding Attributable Indebtedness incurred pursuant to
clause (ii)) under this Section 7.03(f) does not exceed the greater of (x)
$225,000,000 and (y) 30.0% of Consolidated EBITDA of the Borrower for the most
recently ended Test Period;
(g)    Indebtedness in respect of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;
(h)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
arising pursuant to any Permitted Tax Restructuring;
(i)    [reserved];
(j)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;
(k)    Indebtedness consisting of obligations of the Borrower (or any Parent
Entity) or any of its Restricted Subsidiaries under deferred compensation or
other similar arrangements incurred by such Person in the ordinary course of
business or otherwise in connection with the Transactions and Permitted
Acquisitions or any other Investment expressly permitted hereunder;
(l)    Indebtedness to future, present or former employees, directors, officers,
managers, members, partners, independent contractors or consultants of the
Borrower or any of its Subsidiaries or Parent Entities or their respective
controlled investment affiliates and/or their respective Affiliates, estates,
heirs, spouses, former spouses, other immediate family members, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing to finance the purchase or redemption of Equity Interests of the
Borrower (or any Parent Entity) permitted by Section 7.06
(m)    [reserved];
(n)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case to the extent constituting
guarantee or indemnification obligations or obligations in respect of purchase
price (including earn-outs) or other similar adjustments;
140

--------------------------------------------------------------------------------



(o)    Indebtedness in connection with intercompany cash management arrangements
and related activities in the ordinary course of business or consistent with
past practice;
(p)    Indebtedness in connection with Cash Management Obligations and other
Indebtedness in respect of Bank Management Obligations in each case incurred in
the ordinary course of business or consistent with past practice;
(q)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations of the Borrower or any Restricted Subsidiary
contained in supply arrangements, in each case, in the ordinary course of
business;
(r)    Indebtedness of Restricted Subsidiaries that are not Loan Parties in an
aggregate principal amount not to exceed the greater of (x) $150,000,000 and (y)
20.0% of Consolidated EBITDA of the Borrower as of the last day of the most
recently ended Test Period;
(s)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;
(t)    [reserved];
(u)    Indebtedness owing to a customer to finance the acquisition of any
equipment necessary to perform services for such customer; provided that the
terms of such Indebtedness are consistent with those entered into with respect
to Indebtedness containing substantially similar restrictions prior to the
Closing Date, including that (x) the repayment of such Indebtedness is
conditional upon such customer ordering a specific amount of goods or services
and (y) such Indebtedness does not bear interest or provide for scheduled
amortization or maturity;
(v)    Indebtedness consisting of obligations owing under any customer or
supplier incentive, supply, license or similar agreements or workers’
compensation claims, health, disability or other employee benefits, property,
casualty or liability insurance and/or self-insurance obligations, in each case,
entered into in the ordinary course of business or consistent with past
practice;
(w)    customer deposits and advance payments received in the ordinary course of
business or consistent with past practice from customers for goods and services
purchased in the ordinary course of business or consistent with past practice;
(x)    Indebtedness in an aggregate principal amount not to exceed the greater
of (x) $295,000,000 and (y) 40.0% of Consolidated EBITDA of the Borrower as of
the last day of the most recently ended Test Period;
(y)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries to the extent that the net proceeds thereof are promptly deposited
with (i) the trustee of the Senior Unsecured Notes to satisfy or discharge the
Senior Unsecured Notes or exercise the Borrower’s legal defeasance or covenant
defeasance or (ii) the trustee of the Senior Secured Notes to satisfy or
discharge the Senior Secured Notes or exercise the Borrower’s legal defeasance
or covenant defeasance, in each case, in accordance with the Senior Unsecured
Notes Indenture or Senior Secured Notes Indenture, as applicable;
(z)    Indebtedness (i) of any Person that becomes a Restricted Subsidiary (or
of any Person not previously a Restricted Subsidiary) after the date hereof
and/or any other Indebtedness otherwise assumed in connection with an
acquisition or any other Investment not prohibited hereunder, to the extent in
the case of this clause (i), such Indebtedness was not incurred in contemplation
of such acquisition or other Investment and (ii) incurred or assumed in
connection with a Permitted Acquisition or other Investment not prohibited
hereunder and/or any other purpose not prohibited by this Agreement, in an
aggregate principal amount for clauses (i) and (ii), not to
141

--------------------------------------------------------------------------------



exceed (A) the greater of (x) $185,000,000 and (y) 25.0% of Consolidated EBITDA
of the Borrower as of the last day of the most recently ended Test Period plus
(B) an additional amount so long as after giving Pro Forma Effect thereto (x) in
the case of Indebtedness secured by a Lien on the Collateral that is pari passu
with the Lien on the Collateral securing the Obligations, the Senior Secured
Leverage Ratio does not exceed 4.00:1.00 (or, to the extent such Indebtedness is
incurred in connection with any Permitted Acquisition or Investment not
prohibited by this Agreement, the greater of 4.00:1.00 and the Senior Secured
Leverage Ratio immediately prior to such transaction) and, (y) in the case of
Indebtedness secured by a Lien that ranks junior to the Liens on the Collateral
securing the Obligations, the Secured Leverage Ratio does not exceed 5.20:1.00
(or, to the extent such Indebtedness is incurred in connection with any
Permitted Acquisition or Investment not prohibited by this Agreement, the
greater of 5.20:1.00 and the Secured Leverage Ratio immediately prior to such
transaction) and (z) in the case of Indebtedness that is unsecured or secured by
assets that are not Collateral, either (X) the Total Leverage Ratio does not
exceed the greater of 5.70:1.00 (or, to the extent such Indebtedness is incurred
in connection with any Permitted Acquisition or Investment not prohibited by
this Agreement, the greater of 5.70:1.00 and the Total Leverage Ratio
immediately prior to such transaction) or (Y) the Interest Coverage Ratio is no
less than 2:00:1.00 (or, to the extent such Indebtedness is incurred in
connection with any Permitted Acquisition or Investment not prohibited by this
Agreement, the lesser of 2.00:1.00 and the Interest Coverage Ratio immediately
prior to such transaction); provided that (1) except with respect to
Indebtedness described in clause (i) of this Section 7.03(z), such Indebtedness
shall not mature prior to the Initial Term Loan Maturity Date and shall have a
Weighted Average Life to Maturity not shorter than the Weighted Average Life to
Maturity of the Initial Term Loans (provided, that the requirements in this
clause (1) shall not apply to (x) any customary bridge loans so long as any
loans, notes, securities or other Indebtedness which exchanged for or otherwise
replace such bridge loans satisfies (or will satisfy at the time of incurrence
or rollover) the requirements of such clauses and (y) any Indebtedness with an
aggregate outstanding principal amount not in excess of $350,000,000), (2) any
such Indebtedness of any Subsidiaries that are non-Loan Parties under this
Section 7.03(z) shall not exceed the greater of (I) $260,000,000 and (II) 35.0%
of Consolidated EBITDA of the Borrower as of the last day of the most recently
ended Test Period, (3) subject to the LCT Provisions (if applicable), no Event
of Default exists or shall result therefrom (or, in the case of a Permitted
Acquisition or Investment, no Specified Event of Default exists or shall result
therefrom), (4) any such Indebtedness that is secured by the Collateral shall be
subject to an Acceptable Intercreditor Agreement and (5) in the case of any such
Indebtedness incurred under clause (ii) hereof that is denominated in Dollars
and in the form of term loans (other than customary bridge loans) that is
secured by the Collateral on a pari passu basis with the Initial Term Loans in
right of payment and with respect to security, the All-In-Rate applicable
thereto will not be more than 0.50% per annum higher than the All-In-Rate in
respect of the Initial Term Loans unless the Applicable Margin (and/or, as
provided in the proviso below, the Base Rate floor or Eurocurrency Rate floor)
with respect to the Initial Term Loans is adjusted to be equal to the
All-In-Rate applicable to such Indebtedness, minus 0.50% per annum (it being
agreed that, the relative rate differentials in any pricing grid specified in
the Applicable Margin shall continue to be maintained), provided that, unless
otherwise agreed by the Borrower in its sole discretion, that any increase in
All-In-Rate to any Initial Term Loan due to the application or imposition of an
Base Rate floor or Eurocurrency Rate floor on any such Indebtedness shall be
effected solely through an increase in (or implementation of, as applicable) any
Base Rate floor or Eurocurrency Rate floor applicable to such Initial Term Loan;
(aa)    Incremental Equivalent Debt;
(bb)    Credit Agreement Refinancing Indebtedness;
(cc)    Indebtedness in an aggregate principal amount not to exceed the
Available Amount;
(dd)    Indebtedness with respect to any Permitted Recourse Receivables
Financing;
(ee)    Indebtedness in respect of Permitted Exchange Securities incurred
pursuant to a Permitted Exchange in accordance with Section 2.15 and any
Permitted Refinancing thereof;
(ff)    Indebtedness of the Borrower or any Restricted Subsidiary in an amount
equal to 200% of the aggregate amount of cash contributions made after the
Closing Date to the Borrower in exchange for Qualified Equity Interests of the
Borrower, except to the extent utilized in connection with any other transaction
permitted by
142

--------------------------------------------------------------------------------



Section 7.02 or Section 7.08, and except to the extent such amount increases the
Available Amount or constitutes a Cure Amount;
(gg)    Indebtedness of any Restricted Subsidiary that is not a Loan Party
incurred under working capital lines, lines of credit or overdraft facilities in
an individual principal amount at any time outstanding not to exceed the greater
of $40,000,000 and 5.0% of Consolidated EBITDA of the Borrower as of the last
day of the most recently ended Test Period; and
(hh)    all premiums (if any), interest (including post-petition interest,
capitalized interest or interest otherwise payable in kind), fees, defeasance
costs, underwriting discounts, dividends, expenses, charges and additional or
contingent interest on obligations described in the foregoing clauses of this
Section 7.03.
The accrual of interest, the accretion of accreted value and the payment of
interest or distributions in the form of additional Indebtedness shall not be
deemed to be an incurrence of Indebtedness for purposes of this Section 7.03. In
addition, (I) the principal amount of any Disqualified Equity Interests of the
Borrower or a Restricted Subsidiary, or preferred equity interests of the
Borrower or a Restricted Subsidiary, will be equal to the greater of the maximum
mandatory redemption or repurchase price (not including, in either case, any
redemption or repurchase premium) or the liquidation preference thereof and (II)
Indebtedness permitted by this Section 7.03 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
Section 7.03 permitting such Indebtedness.
Section 7.04.    Fundamental Changes
. Merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, liquidate or dissolve, except that:
(a)    (i) (A) any Person may merge, amalgamate or consolidate with or into the
Borrower in a transaction in which the Borrower is the surviving entity or (B)
if the Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, which shall not be an operating company, and shall
not hold any Equity Interests directly or indirectly in any operating company,
the “Successor Borrower”), including, in each case, pursuant to a Delaware LLC
Division, (v) no Event of Default shall exist or result therefrom, (w) the
Successor Borrower shall deliver to the Administrative Agent all information as
may be reasonably requested by the Administrative Agent to satisfy any
applicable “know your customer” requirements, (x) the Borrower shall be an
entity organized or existing under the law of the United States, any state
thereof or the District of Columbia, (y) the Successor Borrower shall expressly
assume the Obligations of the Borrower in a manner reasonably satisfactory to
the Administrative Agent and (z) except as the Administrative Agent may
otherwise agree, each Guarantor, unless it is the other party to such merger or
consolidation, shall have executed and delivered a customary reaffirmation
agreement with respect to its obligations under the Loan Documents; it being
understood and agreed that if the foregoing conditions under clauses (w) through
(z) are satisfied, the Successor Borrower will succeed to, and be substituted
for, the Borrower under this Agreement and the other Loan Documents,
(ii)    any Restricted Subsidiary may effect a merger, amalgamation,
dissolution, winding up, liquidation, or consolidation into any Person in order
to consummate an Investment or asset Disposition permitted by Section 7.02 or
Section 7.05, respectively; provided that when any Restricted Subsidiary that is
a Loan Party is merging with a Person that is not a Loan Party, to the extent
such other Person is required to become a Guarantor, it shall deliver all
information as may be reasonably requested by the Administrative Agent to
satisfy any applicable “know your customer” requirements, and
(iii)    any Restricted Subsidiary may merge, amalgamate or consolidate with or
into the Borrower or any Restricted Subsidiary; provided that when any
Restricted Subsidiary that is a Loan Party is merging with another Restricted
Subsidiary, a Loan Party shall be the continuing or surviving Person;
(b)    (i) any Restricted Subsidiary may change its legal form, in each case, if
the Borrower determines in good faith that such action is in the best interests
of the Borrower and its Restricted Subsidiaries and is
143

--------------------------------------------------------------------------------



not materially disadvantageous to the Lenders and (ii) the Borrower may change
its legal form if it determines in good faith that such action is in the best
interests of the Borrower and its Restricted Subsidiaries, and the
Administrative Agent reasonably determines it is not disadvantageous to the
Lenders;
(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then either (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary that is not a Loan Party in accordance
with Section 7.02 and Section 7.03, respectively; and
(d)    the Transactions and any Permitted Tax Restructuring may be consummated.
Section 7.05.    Dispositions
. Make any Disposition of any of its property, except:
(a)    Dispositions of obsolete, used, surplus, negligible, uneconomical or worn
out property, whether now owned or hereafter acquired, in the ordinary course of
business and Dispositions of property no longer used or useful in the conduct of
the business of the Borrower or any Restricted Subsidiary or Dispositions of
non-core assets and property or assets and property otherwise commercially
unreasonable to retain;
(b)    Dispositions of inventory and immaterial assets in the ordinary course of
business;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(d)    Dispositions of property by the Borrower or any Restricted Subsidiary to
the Borrower or another Restricted Subsidiary; provided that if the transferor
of such property is a Loan Party (x) the transferee thereof must be a Loan Party
or (y) to the extent such transaction constitutes an Investment in a Restricted
Subsidiary that is not a Loan Party, such transaction is permitted by Section
7.02;
(e)    Dispositions permitted (other than by reference to this Section 7.05) by
Section 7.02, Section 7.04 and Section 7.06 and Liens permitted by Section 7.01;
(f)    Dispositions of cash and Cash Equivalents;
(g)    Dispositions of accounts receivable in connection with the collection or
compromise thereof;
(h)    leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Borrower or any Restricted Subsidiary;
(i)    transfers of property subject to Casualty Events;
(j)    Dispositions in the ordinary course of business consisting of the
abandonment or lapse of IP Rights which, in the reasonable good faith
determination of the Borrower, are not material to the conduct of the business
of the Borrower or any Restricted Subsidiary or are no longer used or
commercially reasonable to maintain;
(k)    Dispositions of Investments in JV Entities to the extent required by, or
made pursuant to buy/sell arrangements between the JV Entity parties set forth
in, JV Entity arrangements and similar binding arrangements (i) in substantially
the form as such arrangements are in effect on the Closing Date or (ii) to the
extent that the Net Cash Proceeds of such Disposition are either reinvested or
applied to prepay the Initial Term Loans pursuant to Section 2.06(b);
144

--------------------------------------------------------------------------------



(l)    Dispositions in connection with any Permitted Tax Restructuring;
(m)    Dispositions of real property and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
members of management, employees or consultants of the Restricted Companies;
(n)    Dispositions of tangible property in the ordinary course of business as
part of a like-kind exchange under Section 1031 of the Code;
(o)    voluntary terminations of Swap Contracts;
(p)    [reserved];
(q)    Permitted Sale Leasebacks;
(r)    Dispositions of property or assets or issuance or sale of Equity
Interests of any Restricted Subsidiary by the Borrower or any Restricted
Subsidiary not otherwise permitted under this Section 7.05; provided that (i) at
the time of such Disposition, no Specified Event of Default shall exist or would
result from such Disposition, (ii) such Disposition is made for fair market
value, (iii) with respect to any Disposition (or series of related Dispositions)
under this Section 7.05(r) for a purchase price in excess of the greater of (x)
$75,000,000 and (y) 10.0% of Consolidated EBITDA of the Borrower as of the last
day of the most recently ended Test Period, as reasonably determined by the
Borrower at the time of such Disposition, the Borrower or any of the Restricted
Subsidiaries shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents on a cumulative basis for all such Dispositions
following the Closing Date (provided that for the purposes of this clause
(r)(iii), the following shall be deemed to be cash: (A) the greater of the
principal amount and carrying value of Indebtedness or other liabilities (other
than Indebtedness or liabilities that are subordinated in right of payment to
the Loan Obligations) contingent or otherwise of the Borrower and its Restricted
Subsidiaries that are assumed by the transferee (or a third party in connection
with such transfer) and pursuant to which the Borrower or such Restricted
Subsidiary is released or indemnified by all applicable creditors in writing,
from all liability on such Indebtedness or other liability in connection with
such Disposition, (B) securities, notes or other obligations received by the
Borrower or any of its Restricted Subsidiaries from the transferee that are
converted by Holdings, the Borrower or such Restricted Subsidiaries into cash or
Cash Equivalents within 180 days following the closing of such Disposition, (C)
Indebtedness (other than Indebtedness or liabilities that are subordinated in
right of payment to the Loan Obligations) of any Restricted Subsidiary that is
disposed of pursuant to such Disposition and that is no longer a Restricted
Subsidiary as a result of such Disposition, to the extent that the Borrower and
each other Restricted Subsidiary are released from any Guarantee of payment of
such Indebtedness in connection with such Disposition and (D) aggregate non-cash
consideration received by the Borrower and its Restricted Subsidiaries for all
Dispositions under this clause (r) having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of (x)
$150,000,000 and (y) 20.0% of Consolidated EBITDA of the Borrower for the most
recently ended Test Period at any time outstanding (net of any non-cash
consideration converted into cash and Cash Equivalents received in respect of
any such non-cash consideration) and (iv) the Net Cash Proceeds of such
Disposition are either reinvested or applied to prepay the Initial Term Loans
pursuant to Section 2.06(b);
(s)    Dispositions in an amount not to exceed the greater of (x) $50,000,000
and (y) 7.5% of Consolidated EBITDA as of the last day of the most recently
ended Test Period;
(t)    the Borrower and its Restricted Subsidiaries may surrender or waive
contractual rights and leases and settle or waive contractual or litigation
claims in the ordinary course of business;
(u)    Dispositions of assets (including Equity Interests) acquired in
connection with Permitted Acquisitions or other similar Investments permitted
hereunder, which assets are obsolete or not used or useful to the core or
principal business of the Borrower and the Restricted Subsidiaries or which
Dispositions are made to obtain the approval of any applicable antitrust
authority in connection with such Permitted Acquisition or Investment or
145

--------------------------------------------------------------------------------



otherwise necessary or advisable in the good faith determination of the Borrower
to consummate such Permitted Acquisition or Investment;
(v)    any swap of assets in exchange for services or other assets of comparable
or greater fair market value useful to the business of the Borrower and its
Restricted Subsidiaries as a whole, as determined in good faith by the Borrower;
(w)    any sale of Equity Interests in, or Indebtedness of or other securities
of, an Unrestricted Subsidiary (other than any Unrestricted Subsidiaries, all or
substantially all the assets which consist of cash and Cash Equivalents);
(x)    Dispositions of Securitization Assets or Receivables Assets, or
participations therein, in connection with any Qualified Securitization
Financing or Permitted Receivables Financing, or the disposition of an account
receivable in connection with the collection or compromise thereof in the
ordinary course of business or consistent with past practice; and
(y)    the Transactions may be consummated.
To the extent any Collateral is Disposed of as permitted by this Section 7.05 to
any Person that is not a Loan Party (I) such Collateral shall be automatically
sold free and clear of the Liens and security interest created by the Loan
Documents and all related Liens created by the Loan Documents shall be deemed
released, in each case, without any further action by any Person and (II) the
Administrative Agent or Collateral Agent, as applicable, may take such actions
to evidence such release contemplated by clause (I) in accordance with the
requirements of Section 9.10.
Section 7.06.    Restricted Payments
. Declare or make, directly or indirectly, any Restricted Payment, except :
(a)    [reserved];
(b)    (i) the Borrower may (or may make Restricted Payments to permit any
direct or indirect parent thereof to) redeem in whole or in part any of its
Equity Interests in exchange for another class of its (or such parent’s) Equity
Interests or rights to acquire its Equity Interests or with proceeds from
substantially concurrent capital contributions or issuances of new Equity
Interests, provided that any terms and provisions material to the interests of
the Lenders, when taken as a whole, contained in such other class of Equity
Interests are at least as advantageous to the Lenders as those contained in the
Equity Interests redeemed thereby, (ii) the Borrower may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests) of the Borrower and (iii) the
Borrower may issue, transfer or sell directors’ qualifying shares and shares
issued to foreign nationals as required under applicable Law;
(c)    the Borrower may make additional Restricted Payments so long as (i)
immediately after giving effect to such Restricted Payment, the Total Leverage
Ratio calculated on a Pro Forma Basis is less than or equal to 4.40:1.00 and
(ii) no Event of Default exists or results therefrom;
(d)    to the extent constituting Restricted Payments permitted by other clauses
of this Section 7.06, the Borrower and its Restricted Subsidiaries may enter
into transactions expressly permitted by Section 7.04, Section 7.05 (other than
Section 7.05(e)), Section 6.19 (other than Section 6.19(j)) or Section 7.08;
(e)    repurchases of Equity Interests in the ordinary course of business of the
Borrower (or any Parent Entity) deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants;
(f)    the Borrower or any Restricted Subsidiary may (i) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split,
distribution, merger, consolidation, amalgamation or combination
146

--------------------------------------------------------------------------------



thereof or any Permitted Acquisition, (ii) honor any conversion request by a
holder of convertible Indebtedness and make cash payments in lieu of fractional
shares in connection with any such conversion and/or (iii) may make cash
payments in lieu of issuing fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests of the Borrower and its Restricted Subsidiaries;
(g)    the Borrower may make Restricted Payments in an aggregate amount not to
exceed the Available Amount; provided that with respect to Restricted Payments
made in reliance on the Growth Amount, no Event of Default would result
therefrom;
(h)    the Borrower may, in good faith, pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) for the prepayment,
purchase, repurchase, redemption, defeasance, discharge, retirement or other
acquisition or retirement for value of Equity Interests of it or any direct or
indirect parent thereof held by any future, present or former employees,
directors, officers, managers, members, partners, independent contractors or
consultants (or any Affiliates, estates, heirs, spouses, former spouses, other
immediate family members, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) of the Borrower (or any Parent Entity)
or any of its Subsidiaries pursuant to any employee, management, director or
manager equity plan, employee, management, director or manager stock option
plan, phantom equity plan, or any other employee, management, director or
manager benefit plan or any agreement (including any stock subscription or
shareholder agreement and/or any employment, termination or severance agreement
or equityholder agreement) with any employee, director, manager, officer or
consultant of the Borrower (or any direct or indirect parent thereof), the
Borrower or any Restricted Subsidiary; provided that such payments shall not
exceed the greater of (x) $40,000,000 and (y) 5.0% of Consolidated EBITDA of the
Borrower as of the last day of the most recently ended Test Period in any
calendar year (or, after a Qualifying IPO, the greater of (x) $90,000,000 and
(y) 15.0% of Consolidated EBITDA of the Borrower as of the last day of the most
recently ended Test Period), provided that any unused portion of the preceding
basket for any calendar year may be carried forward to succeeding calendar
years, so long as the aggregate amount of all Restricted Payments made pursuant
to this Section 7.06(h) in any calendar year (after giving effect to such carry
forward) shall not exceed the greater of (x) $90,000,000 and (y) 15.0% of
Consolidated EBITDA of the Borrower as of the last day of the most recently
ended Test Period in any calendar year (or, after the Qualifying IPO, the
greater of (x) $180,000,000 and (y) 25.0% of Consolidated EBITDA of the Borrower
as of the last day of the most recently ended Test Period); provided further
that, cancellation of Indebtedness owing to the Borrower (or any direct or
indirect parent thereof) or any of its Subsidiaries from employees, directors,
officers, managers, members, partners, independent contractors or consultants of
the Borrower, any Parent Entity or any of the Borrower’s Restricted Subsidiaries
(or their respective Affiliates, estates, heirs, spouses, former spouses, other
immediate family members, successors, executors, administrators, heirs, legatees
or distributes) in connection with a repurchase of Equity Interests of any
Parent Entity will not be deemed to constitute a Restricted Payment for purposes
of this covenant or any other provision of this Agreement; provided further that
such amount in any calendar year may be increased by an amount not to exceed:
(i)    the cash proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of the Borrower and, to the extent contributed to
the capital of the Borrower (other than through the issuance of Disqualified
Equity Interests), Equity Interests of any parent entity of the Borrower, in
each case to members of management, directors or consultants of the Borrower,
any of its Subsidiaries or any other Parent Entity that occurred after the
Closing Date, in each case to the extent not otherwise applied under this
Agreement or constituting a Cure Amount; plus
(ii)    the cash proceeds of key man life insurance policies received by the
Borrower and its Restricted Subsidiaries after the Closing Date (including from
any Parent Entity to the extent contributed to the Borrower or a Restricted
Subsidiary); less
(iii)    the amount of any Restricted Payments made in previous calendar years
pursuant to clauses (i) and (ii) of this proviso;
provided, further, that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from any future, present or former employee, director,
officer, manager, contractor, consultant or
147

--------------------------------------------------------------------------------



advisor (or their respective controlled investment affiliates or Affiliates,
estates, heirs, spouses, former spouses, other immediate family members,
successors, executors, administrators, heirs, legatees or distributees) of the
Borrower or Restricted Subsidiaries or any Parent Entity in connection with a
repurchase of Equity Interests of the Borrower or any Parent Entity will not be
deemed to constitute a Restricted Payment for purposes of this Section 7.06 or
any other provision of this Agreement;
(i)    the Borrower may make additional Restricted Payments in an amount not to
exceed (i) the greater of (x) $295,000,000 and (y) 40.0% of Consolidated EBITDA
of the Borrower for the most recently ended Test Period minus (ii) Investments
made pursuant to Section 7.02(s)(iii) minus (ii) Restricted Prepayments made
pursuant to Section 7.08(d)(ii);
(j)    the Borrower may make Restricted Payments to any Parent Entity:
(i)    the proceeds of which will be used to pay (A) the consolidated, combined,
affiliated, aggregate, unitary or similar type of income or similar Tax
liabilities of any such parent or (B) if the Borrower is a pass-through entity,
the income or similar Tax liabilities of any such owner, in each case, to the
extent attributable to the income of Holdings, the Borrower or any of their
respective Subsidiaries; provided that no such payments described in clause (A)
shall exceed the greater of the Tax liability that would have been imposed on
Holdings, the Borrower and/or the applicable Subsidiaries had such entities
filed on a (x) stand-alone basis or (y) consolidated, combined, affiliated,
aggregate or unitary basis, assuming that the only members of any relevant group
are Holdings, the Borrower and/or the applicable Subsidiaries;
(ii)    the proceeds of which shall be used to pay such equity holder’s
organizational, operating costs and other costs and expenses (including, without
limitation, expenses related to auditing or other accounting or tax reporting
matters) incurred in the ordinary course of business, other overhead costs and
expenses and fees (including (v) administrative, legal, accounting and similar
expenses provided by third parties, (w) trustee, directors, managers and general
partner fees, (x) [reserved], (y) fees and expenses (other than such owed to
Affiliates) (including any underwriters discounts and commissions) related to
any investment or acquisition transaction (whether or not successful) and (z)
payments in respect of indebtedness and equity securities of any direct or
indirect holder of Equity Interests in the Borrower to the extent the proceeds
are used or will be used to pay expenses or other obligations described in this
Section 7.06(j)) which are in each case reasonable and customary and incurred in
the ordinary course of business and attributable to the ownership or operations
of the Borrower and its Restricted Subsidiaries (including any reasonable and
customary indemnification claims made by directors, managers or officers of any
direct or indirect parent of the Borrower attributable to the direct or indirect
ownership or operations of the Borrower and its Restricted Subsidiaries) and
fees and expenses otherwise due and payable by the Borrower or any Restricted
Subsidiary and permitted to be paid by the Borrower or such Restricted
Subsidiary under this Agreement;
(iii)    the proceeds of which shall be used to pay (i) any Taxes, including
sales, use, transfer, rental, ad valorem, value added, stamp, property,
consumption, franchise, license, capital, registration, business, customs, net
worth, gross receipts, excise, occupancy, intangibles or similar Taxes and other
fees and expenses (other than (x) Taxes measured by income and (y) withholding
Taxes), required to be paid (provided such Taxes are in fact paid) by any Parent
Entity by virtue of its: (a) being organized or having Equity Interests
outstanding (but not by virtue of owning stock or other equity interests of any
corporation or other entity other than, directly or indirectly, the Borrower or
any of the Borrower’s Subsidiaries) or otherwise maintain its existence or good
standing under applicable law, (b) being a holding company parent, directly or
indirectly, of the Borrower or any Subsidiaries of the Borrower, (c) receiving
dividends from or other distributions in respect of the Equity Interests of,
directly or indirectly, the Borrower or any Subsidiaries of the Borrower, or (d)
having made any payment in respect to any of the items for which the Borrower is
permitted to make payments to any Parent Entity pursuant to this Section 7.06;
148

--------------------------------------------------------------------------------



(iv)    which shall be used to pay customary salary, bonus, severance, indemnity
and other benefits payable to employees, directors, officers, managers, members,
partners, independent contractors or consultants of the Borrower or any Parent
Entity, including the Borrower to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;
(v)    to finance any Investment made by such direct or indirect parent that, if
made by the Borrower, would be permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be held by or contributed to the
Borrower or a Restricted Subsidiary or (2) the merger (to the extent permitted
in Section 7.04) of the Person formed or acquired into the Borrower or a
Restricted Subsidiary in order to consummate such Permitted Acquisition, in each
case, in accordance with the requirements of Section 6.13; provided that for the
avoidance of doubt, any such contribution pursuant to clause (1) above shall not
increase any other basket hereunder;
(vi)    the proceeds of which shall be used to (A) pay customary costs, fees and
expenses (other than to Affiliates) related to any equity or debt offering
permitted by this Agreement and (B) without duplication, to pay Public Company
Costs; and/or
(vii)    up to $2,500,000 per calendar year;
(k)    the Borrower may make Restricted Payments in connection with the
Transactions;
(l)    the Borrower may make Restricted Payments in an amount necessary to make
an “AHYDO” catch-up payment of the Indebtedness and/or Disqualified Equity
Interests (including, for the avoidance of doubt, the Preferred Equity) of any
Parent Entity;
(m)    payments or distributions to dissenting stockholders pursuant to
applicable law (including in connection with, or as a result of, exercise of
appraisal rights and the settlement of any claims or action (whether actual,
contingent or potential)), pursuant to or in connection with any Investment
permitted by Section 7.02 or any consolidation, merger or transfer of assets
permitted by Section 7.04;
(n)    after a Qualifying IPO, Restricted Payments not to exceed the sum of (x)
6.0% per annum of the net proceeds of such Qualifying IPO received by (or
contributed to) the Borrower and its Restricted Subsidiaries from such
Qualifying IPO and (y) an aggregate amount per annum not to exceed 5.0% of the
Market Capitalization;
(o)    the distribution, by dividend or otherwise, of Equity Interests of an
Unrestricted Subsidiary or Indebtedness owed to the Borrower or a Restricted
Subsidiary of an Unrestricted Subsidiary (other than any Unrestricted
Subsidiaries, all or substantially all the assets which consist of cash and Cash
Equivalents);
(p)    the declaration and payment of dividends and other Restricted Payments on
Disqualified Equity Interests incurred in accordance with Section 7.03;
(q)    [reserved];
(r)    any Restricted Payment made in connection with a Permitted Tax
Restructuring;
(s)    payments made or expected to be made in respect of withholding or similar
Taxes payable by any future, present or former employees, directors, officers,
managers, members, partners, independent contractors or consultants and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options or warrants
and the vesting of restricted stock and restricted stock units; and
149

--------------------------------------------------------------------------------



(t)    distributions or payments of Securitization Fees, sales contributions and
other transfers of Securitization Assets or Receivables Assets and purchases of
Securitization Assets or Receivables Assets pursuant to a Securitization
Repurchase Obligation, in each case in connection with a Qualified
Securitization Financing or Permitted Receivables Financing.
Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 7.06 will not prohibit the consummation of any irrevocable redemption,
purchase, defeasance, distribution or other payment within 60 days after the
date of the giving of the irrevocable notice or declaration thereof if at the
date of such notice or declaration, such payment would have complied with the
provisions of this Agreement.
Section 7.07.    Holdings Covenants
.
(a)    Holdings shall not own or acquire any assets (other than Equity Interests
of the Borrower, cash and Cash Equivalents) or engage in any business or
activity other than (i) the ownership of any Equity Interests of the Borrower
and activities incidental thereto, (ii) the maintenance of its corporate
existence and activities incidental thereto, including general and corporate
overhead, provided that (x) Holdings may change its form of organization, so
long as (A) it is organized under the laws of the United States of America, any
state thereof or the District of Columbia and (B) its Guarantee of the
Obligations and the Lien on or security interest in any Collateral held by it
under the Loan Documents shall remain in effect to the same extent as
immediately prior to such change and (y) Holdings may merge or amalgamate with
any other Person if Holdings is the continuing or surviving corporation or if
the Person formed by or surviving any such merger or consolidation is not
Holdings (any such Person, the “Successor Holding Company”), (A) no Event of
Default shall exist or result therefrom, (B) the Successor Holding Company shall
be an entity organized or existing under the Laws of the United States, any
state thereof, the District of Columbia or any territory thereof, (C) the
Successor Holding Company shall expressly assume all the obligations of Holdings
under this Agreement and the other Loan Documents to which Holdings is a party
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Administrative Agent, (D) the Collateral owned by or transferred to the
Successor Holding Company (including the voting Equity Interests of the
Borrower) shall (1) continue to constitute Collateral under the Collateral
Documents, (2) be subject to the Lien in favor of the Administrative Agent for
the benefit of the Secured Parties, and (3) not be subject to any Lien other
than Permitted Liens, in each case except as otherwise permitted by the Loan
Documents, the property and assets of the Person which is merged or consolidated
with or into the Successor Holding Company, to the extent that they are property
or assets of the types which would constitute Collateral under the Collateral
Documents, shall be treated as after-acquired property and the Successor Holding
Company shall take such action as may be reasonably necessary to cause such
property and assets to be made subject to the Lien of the Collateral Documents
in the manner and to the extent required in the Collateral Documents and (E) the
Successor Holding Company shall deliver to the Administrative Agent all
information as may be reasonably requested by the Administrative Agent to
satisfy any applicable “know your customer” requirements; provided further, that
if the foregoing are satisfied, the Successor Holding Company will succeed to,
and be substituted for, Holdings under this Agreement (including for purposes of
the definition of a Change of Control), (iii) activities required to comply with
applicable Laws, (iv) maintenance and administration of stock option and stock
ownership plans and activities incidental thereto, (v) the receipt of Restricted
Payments, the making of Restricted Payments and other transactions between
Holdings and the Borrower permitted under Article 7, (vi) to the extent not
otherwise covered by the other clauses of this Section 7.07, any of the
activities of Holdings referred to in Section 7.06, (vii) concurrently with any
issuance of Qualified Equity Interests, the redemption, purchase or retirement
of any Equity Interests of Holdings using the proceeds of, or conversion or
exchange of any Equity Interests of Holdings for, such Qualified Equity
Interests, (viii) the obtainment of, and the payment of any fees and expenses
for, management, consulting, investment banking and advisory services to the
extent otherwise permitted by this Agreement, (ix) compliance with its
obligations under the Loan Documents or agreements governing other Indebtedness
of Holdings not prohibited hereunder, (x) in connection with, and following the
completion of, a Qualifying IPO, activities necessary or reasonably advisable
for or incidental to the initial registration and listing of Holdings common
stock and the continued existence of Holdings as a public company, (xi) the
purchase of Indebtedness, (xii) activities incidental to the consummation of the
Transactions, including the formation of acquisition vehicle entities and
intercompany loans and/or investments incidental to the
150

--------------------------------------------------------------------------------



Transactions, in each case consummated substantially contemporaneously with the
consummated of the applicable Transactions, (xiii) providing indemnification to
officers and directors and as otherwise permitted under Article 7 and (xiv)
activities incidental to legal, tax and accounting matters in connection with
any of the foregoing activities.
(b)    Holdings shall not create, incur, assume or permit to exist any
Indebtedness or other liabilities except (i) Indebtedness created under the Loan
Documents, the Senior Unsecured Notes, the Senior Secured Notes, or any
guarantees of other Indebtedness of the Borrower and the Subsidiary Guarantors
that is not prohibited hereunder (or any Permitted Refinancing thereof), (ii)
Qualified Holding Company Debt and (iii) liabilities imposed by law, including
tax liabilities, and other liabilities incidental to its existence and permitted
business and activities (including the guarantee of obligations the Borrower
and/or its Restricted Subsidiaries in the ordinary course).
(c)    Holdings shall not create, incur or assume any Lien (other than Liens
under the Loan Documents or non-consensual Liens of the type permitted under
Section 7.01 of the Credit Agreement) on any of the Equity Interests issued by
the Borrower to Holdings except to the extent such Lien secures Holdings’
guarantee of Indebtedness of the Borrower or a Subsidiary Guarantor permitted by
Section 7.03 and is subject to the provisions of an Acceptable Intercreditor
Agreement.
Section 7.08.    Prepayments, Etc. of Indebtedness
. Voluntarily prepay, redeem, purchase, defease or otherwise satisfy prior to
the date that is six months prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest and
mandatory prepayments shall be permitted) the principal amount in respect of any
Junior Indebtedness with an outstanding principal amount exceeding the Threshold
Amount or make any payment in violation of any subordination terms of any such
Junior Indebtedness (collectively, “Restricted Prepayments”), except:
(a)    the refinancing thereof with the net cash proceeds of (i) any issuance of
Qualified Equity Interests of the Borrower (or Parent Entity thereof) to the
extent not otherwise applied under this Agreement or constituting a Cure Amount
or (ii) Indebtedness that constitutes a Permitted Refinancing of such Junior
Indebtedness;
(b)    the conversion of any Junior Indebtedness to Qualified Equity Interests;
(c)    Restricted Prepayments in an amount not to exceed the Available Amount;
provided that with respect to Restricted Prepayments made in reliance on the
Growth Amount, no Event of Default shall result therefrom;
(d)    Restricted Prepayments in an aggregate amount not to exceed
(i)    (A) the greater of (1) $260,000,000 and (2) 35.0% of Consolidated EBITDA
of the Borrower for the most recently ended Test Period minus (B) Investments
made pursuant to Section 7.02(s)(ii);
(ii)    (A) the greater of (1) $295,000,000 and (2) 40.0% of Consolidated EBITDA
of the Borrower for the most recently ended Test Period minus (B) the amount of
any Restricted Payment made pursuant to Section 7.06(i) minus (C) Investments
made pursuant to Section 7.02(s)(iii);
(e)    additional Restricted Prepayments so long as (x) no Event of Default has
occurred and is continuing or would result therefrom and (y) immediately after
giving effect to such Restricted Prepayment, the Total Leverage Ratio calculated
on a Pro Forma Basis is less than or equal to 4.50:1.00;
(f)    Restricted Prepayments as part of applicable high yield discount
obligation “catch-up” payments; and
151

--------------------------------------------------------------------------------



(g)    Restricted Prepayments with respect to intercompany Indebtedness owed to
Holdings or any of its Restricted Subsidiaries permitted under Section 7.03,
subject to the subordination provisions applicable thereto.
Section 7.09.    Subsidiary Distributions
. Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that prohibits any Restricted Subsidiary
from making Restricted Payments to any Loan Party or to otherwise transfer
property to or invest in any Loan Party; provided that the foregoing shall not
apply to Contractual Obligations which (i) (x) exist on the Closing Date
(including the Senior Unsecured Notes Documents and the Senior Secured Notes
Documents) and (y) to the extent Contractual Obligations permitted by clause (x)
are set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of such restrictions that are contained in such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary, (iii) arise in connection with any
Disposition permitted by Section 7.05, (iv) are customary provisions in JV
Entity agreements and other similar agreements applicable to JV Entities
permitted under Section 7.02 and applicable solely to such JV Entity entered
into in the ordinary course of business, (v) any encumbrance or restriction on
cash or other deposits or net worth imposed by customers under agreements
entered into in the ordinary course of business or consistent with past
practice, (vi) are customary restrictions in leases, subleases, licenses or
asset sale agreements, organizational documents and other similar agreements
otherwise permitted hereby, (vii) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest, (viii) are
customary provisions restricting assignment or transfer of any agreement entered
into in the ordinary course of business, (ix) are on cash, other deposits or net
worth or similar restrictions imposed by Persons under contracts entered into in
the ordinary course of business, (x) are contained in any employment,
compensation or separation agreement or arrangement entered into by the Borrower
or any Restricted Subsidiary in the ordinary course of business, (xi) arising in
any Swap Contracts and/or any agreement relating to any Cash Management
Obligation or obligations of the type referred to in Section 7.02(l), (xii) are
set forth in any agreement relating to any Lien permitted by Section 7.01,
(xiii) restrictions created in connection with any Qualified Securitization
Financing or Receivables Facility that, in the good faith determination of the
Borrower, are necessary or advisable to effect such Securitization Facility or
Receivables Facility, (xiv) other Indebtedness of Restricted Subsidiaries that
are not Loan Parties permitted under Section 7.03 that impose restrictions
solely on such Restricted Subsidiaries party thereto or their Subsidiaries, (xv)
any encumbrance or restriction arising pursuant to an agreement or instrument
relating to any Indebtedness permitted under Section 7.03(c) if the encumbrances
and restrictions contained in any such agreement or instrument, taken as a
whole, are not materially less favorable to the Lenders (in their capacity as
such), as determined in good faith by the Borrower, than (x) the encumbrances
and restrictions contained in this Agreement, together with the other Loan
Documents, the Senior Unsecured Notes Indenture as in effect on the Closing Date
or the Senior Secured Notes Indenture as in effect on the Closing Date, (y) in
comparable financings and where, in the case of clause (y), either (A) the
Borrower determines at the time of entry into such agreement or instrument that
such encumbrances or restrictions will not adversely affect, in any material
respect, the Borrower’s ability to make principal or interest payments under
this Agreement or (B) such encumbrance or restriction applies only during the
continuance of a default in respect of a payment relating to such agreement or
instrument, and (xvi) any encumbrance or restriction pursuant to an agreement or
instrument effecting a refinancing of Indebtedness incurred pursuant to, or that
otherwise refinances, an agreement or instrument referred to in the clauses
above or this clause (an “Initial Agreement”) or contained in any amendment,
supplement or other modification to an agreement referred to in the clauses
above or this clause; provided, that the encumbrances and restrictions with
respect to such Restricted Subsidiary contained in any such agreement or
instrument are no less favorable to the Lenders, in their capacity as such,
taken as a whole, than the encumbrances and restrictions contained in the
Initial Agreement or Initial Agreements to which such refinancing or amendment,
supplement or other modification relates (as determined in good faith by the
Borrower).
Section 7.10.    Financial Covenant
152

--------------------------------------------------------------------------------



. Except with the written consent of the Required Revolving Credit Lenders,
permit the Senior Secured Leverage Ratio as of the last day of a Test Period
(commencing with the Test Period ending on or about June 30, 2019) to exceed
6.75:1.00 (the “Financial Covenant”) (provided that, the provisions of this
Section 7.10 shall not be applicable to any such Test Period if on the last day
of such Test Period the aggregate principal amount of Revolving Credit Loans,
Swing Line Loans and/or Letter of Credit (excluding up to $35,000,000 of Letters
of Credit and other Letters of Credit which have been Cash Collateralized or
backstopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer) that are issued and/or outstanding is equal to or less than 35% of the
aggregate outstanding Revolving Credit Commitments); provided that, Revolving
Credit Loans funded under the Revolving Credit Facility to fund the Transactions
on the Closing Date shall be excluded from the calculation of such threshold for
the first two full fiscal quarter periods ending after the Closing Date.
Article 8
Events of Default and Remedies
Section 8.01.    Events of Default
. Any of the following shall constitute an “Event of Default”:
(a)    Non-Payment. Any Loan Party fails to pay (i) when due, any amount of
principal of any Loan, (ii) when and as required to be paid herein, any amount
required to be prepaid and/or cash collateralized pursuant to Section
2.06(b)(vii) or (iii) within five Business Days after the same becomes due, any
interest on any Loan or any other amount payable hereunder or with respect to
any other Loan Document; or
(b)    Specific Covenants. the Borrower or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any (i) of
Section 6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article 7
(other than Section 7.10), or (ii) Section 7.10; provided that (i) any Default
or Event of Default under Section 7.10 shall (x) be subject to cure pursuant to
Section 8.04 and (y) not constitute a Default or an Event of Default for
purposes of any Term Loans and/or Repatriation Bridge Loans unless and until the
Initial Revolving Credit Lenders have actually terminated the Initial Revolving
Credit Commitments and/or declared all outstanding Initial Revolving Credit
Loans and obligations under the Initial Revolving Credit Facility to be
immediately due and payable; provided further that no Default or Event of
Default shall arise under Section 7.10 until the fifteenth (15th) Business Day
after the day on which financial statements are required to be delivered for the
relevant fiscal quarter or fiscal year, as applicable, under Sections 6.01(a) or
(b), as applicable (unless Cure Rights have been exercised for an aggregate of
five times over the life of this Agreement and/or Cure Rights have been
exercised twice in the four consecutive fiscal quarter period most recently
ended or the Borrower has notified the Administrative Agent that a Cure Right
will not be exercised with respect thereto), and then only to the extent the
Cure Amount has not been received on or prior to such date; provided that,
commencing on the earlier of the day on which financial statements have been
delivered or are required to be delivered for the relevant fiscal quarter or
fiscal year, as applicable, under Sections 6.01(a) or (b), as applicable, no
Revolving Credit Lender or L/C Issuer shall be required to make any Revolving
Credit Loan or issue or amend any Letter of Credit until the Cure Amount is
actually received; or
(c)    Other Defaults. Any Restricted Company fails to perform or observe any
other term, covenant or agreement (not specified in Section 8.01(a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days after written notice thereof by the
Administrative Agent to the Borrower; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Restricted Company herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
or misleading in any material and adverse respect when made or deemed made,
subject, in the case of representations, warranties, certifications or
statements of fact that are capable of being cured, to a grace period of 30 days
following the Borrower’s receipt of written notice of the inaccuracy of the
relevant representation, warranty or certification; it being understood and
agreed that any breach of representation, warranty or certification resulting
from the failure of
153

--------------------------------------------------------------------------------



the Administrative Agent to file any Uniform Commercial Code continuation
statement shall not result in an Event of Default under this Section 7.01(d) or
any other provision of any Loan Document; or
(e)    Cross-Default. Any Material Company (i) fails to make any payment after
the applicable grace period with respect thereto, if any, (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder and Indebtedness owed by one
Restricted Company to another Restricted Company) having an outstanding
principal amount of not less than the Threshold Amount or (ii) after giving
effect to all relevant grace periods, fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to such Indebtedness consisting of Swap
Contracts, termination events or equivalent events pursuant to the terms of such
Swap Contracts (it being understood that clause (i) of this Section 7.01(e) will
apply to any failure to make any payment required as a result of such
termination or equivalent event)), the effect of which default or other event is
to cause, or to permit the holder or holders of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, (x) such Indebtedness to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or (y) a mandatory offer to repurchase, prepay, defease or redeem
such Indebtedness to be made, prior to its stated maturity; provided that this
clause (e) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided further that, any failure
described under clauses (i) or (ii) above is unremedied or is not waived by the
holders of such Indebtedness prior to any termination of the commitments or
acceleration of the Loans pursuant to Article 8; or
(f)    Insolvency Proceedings, Etc. Any Material Company institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Material Company becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any Material Company in an amount exceeding the Threshold Amount and
is not paid, released, discharged, vacated or fully bonded within 60 days after
its issue or levy; or
(h)    Judgments. There is entered against any Material Company a final judgment
or order for the payment of money in an amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and does not deny coverage)
and there is a period of 60 consecutive days during which such judgment has not
been paid and during which a stay of enforcement of such judgment, by reason of
a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or a
Multiemployer Plan, or a similar event with respect to a Foreign Plan occurs,
that, when taken together with all other such ERISA Events or events, has
resulted or would reasonably be expected to result in a Material Adverse Effect,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect; or
(j)    Change of Control. There occurs any Change of Control; or
154

--------------------------------------------------------------------------------



(k)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Section 6.13 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction permitted
under Section 7.04 or Section 7.05) cease to create a valid and perfected first
priority Lien on and security interest in any material portion of the
Collateral, subject to Liens permitted under the Loan Documents, or any Loan
Party shall assert in writing such invalidity or lack of perfection or priority
(other than in an informational notice delivered to the Administrative Agent),
except to the extent that any such loss of perfection or priority results from
(x) the failure of the Administrative Agent to maintain possession of
certificates or other possessory collateral actually delivered to it
representing securities or other collateral pledged under the Collateral
Documents or to file Uniform Commercial Code financing statements and/or filings
regarding IP Rights or equivalent filings that have been delivered to the
Administrative Agent which the Administrative Agent (or its counsel) has agreed
to file, (y) a release of Collateral in accordance with the terms hereof or
thereof and/or (z) the occurrence of the Termination Date; or
(l)    Guaranty. Any material Guarantee purported to be created under any Loan
Document shall cease to be, or shall be asserted by any Loan Party not to be, in
full force and effect in accordance with its terms, except with respect to any
Subsidiary Guarantor upon the consummation of any transaction permitted by this
Agreement as a result of which such Subsidiary Guarantor providing such
Guarantee ceases to be a Subsidiary or Becomes an Excluded Subsidiary or upon
the termination of such Guarantee in accordance with its terms.
With respect to any Default or Event of Default, the words “exists”, “is
continuing” or similar expressions with respect thereto shall mean that the
Default or Event of Default has occurred and has not yet been cured or waived. 
If, prior to the taking of any action under Section 8.02 (or the occurrence of
any event set forth in the proviso thereto), any Default or Event of Default
occurs due to (i) the failure by any Loan Party to take any action (including
any action by a specified time), such Default or Event of Default shall be
deemed to have been cured at the time, if any, that the applicable Loan Party
takes such action or (ii) the taking of any action by any Loan Party that is not
then permitted by the terms of this Agreement or any other Loan Document, such
Default or Event of Default shall be deemed to be cured on the earlier to occur
of (x) the date on which such action would be permitted at such time to be taken
under this Agreement and the other Loan Documents pursuant to an applicable
amendment or waiver permitting such action and (y) the date on which such action
is unwound or otherwise modified to the extent necessary for such revised action
to be permitted at such time by this Agreement and the other Loan Documents
(including after giving effect to any amendments or waivers under Section
11.01); provided that, subject in all respects to subsection (iv) of the
immediately succeeding paragraph, an Event of Default resulting from the failure
to deliver a notice pursuant to Section 6.03(a) shall cease to exist and be
cured in all respects if the Default or Event of Default giving rise to such
notice requirement shall have ceased to exist and/or be cured (including
pursuant to this paragraph).
Notwithstanding anything to the contrary in this Section 8.01, an Event of
Default (the “Initial Default”) may not be cured pursuant to the immediately
preceding paragraph:
(i)    if the taking of any action by any Loan Party or Subsidiary of a Loan
Party that is not permitted during, and as a result of, the continuance of such
Initial Default directly results in the cure of such Initial Default and the
applicable Loan Party or Subsidiary had actual knowledge at the time of taking
any such action that was not permitted that the Initial Default had occurred and
was continuing;
(ii)    in the case of an Event of Default under Section 8.01(k) or (l) that
directly results in material impairment of the rights and remedies of the
Lenders and Administrative Agent under the Loan Documents and that is incapable
of being cured,
(iii)    in the case of an Event of Default under Section 8.01(c) arising due to
the failure to perform or observe Section 6.07 that directly results in a
material adverse effect on the ability of the Borrower and the other Loan
Parties (taken as a whole) to perform their respective payment obligations under
any Loan Document to which the Borrower or any of the other Loan Parties is a
party;
155

--------------------------------------------------------------------------------



(iv)    in the case of an Initial Default for which (i) the Borrower failed to
give notice to the Agent and the Lenders of such Initial Default in accordance
with Section 6.03(a) of this Agreement and (ii) the Borrower had actual
knowledge of such failure to give such notice; or
(v)    if the Initial Default had a material adverse effect on the Lenders or
Administrative Agent, in their capacity as such.
Section 8.02.    Remedies Upon Event of Default
. (a) Except as provided in clause (b) below), if any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(i)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(iii)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof);
(iv)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law; and
(b)    Upon the occurrence of an Event of Default arising from a breach of
Section 7.10 that has occurred and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Revolving
Credit Lenders, take any or all of the actions specified in Section 8.02(a) in
respect of the Initial Revolving Credit Commitments (including any obligation of
the L/C Issuer to make L/C Credit Extensions), the Initial Revolving Credit
Loans and the L/C Obligations;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments shall automatically terminate and the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
Section 8.03.    Application of Funds
. After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 11.04 and amounts payable under Article 3 but excluding principal of,
and interest on, any Loan) payable to the Administrative Agent in its capacity
as such;
156

--------------------------------------------------------------------------------



Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Secured
Hedging Obligations and Cash Management Obligations) payable to the Lenders
(including Attorney Costs payable under Section 11.05 and amounts payable under
Article 3), ratably among them in proportion to the amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, Secured Hedging Obligations and Cash
Management Obligations ratably among the Lenders, each Hedge Bank or Cash
Management Bank in proportion to the respective amounts described in this clause
Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrower. Notwithstanding the
foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.
Section 8.04.    Borrower’s Right to Cure
. Notwithstanding anything to the contrary in this Agreement (including this
Article 8), upon the occurrence of a Default or Event of Default as a result of
the Borrower’s failure to comply with Section 7.10 above for any fiscal quarter,
the Borrower shall have the right (the “Cure Right”) (at any time during such
fiscal quarter or thereafter until the date that is 15 Business Days after the
date on which financial statements for such fiscal quarter are required to be
delivered pursuant to Section 6.01(a) or (b), as applicable) to issue Qualified
Equity Interests or other equity (such other equity to be on terms reasonably
acceptable to the Administrative Agent) for cash or otherwise receive cash
contributions in respect of its Qualified Equity Interests (the “Cure Amount”),
and thereupon compliance with Section 7.10 shall be recalculated giving effect
to a pro forma increase in the amount of Consolidated EBITDA by an amount equal
to the Cure Amount (notwithstanding the absence of a related addback in the
definition of “Consolidated EBITDA”) solely for the purpose of determining
compliance with Section 7.10 as of the end of such fiscal quarter and for
applicable subsequent periods that include such fiscal quarter. If, after giving
effect to the foregoing recalculation (but not, for the avoidance of doubt,
taking into account any repayment of Indebtedness in connection therewith), the
requirements of Section 7.10 would be satisfied, then the requirements of
Section 7.10 shall be deemed satisfied as of the end of the relevant fiscal
quarter with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Section 7.10
that had occurred (or would have occurred) shall be deemed cured for the
purposes of this Agreement. Notwithstanding anything herein to the contrary, (i)
in each four consecutive fiscal quarter period there shall be at least two
fiscal quarters (which may, but are not required to be, consecutive) in which
the Cure Right is not exercised, (ii) during the term of this Agreement, the
Cure Right shall not be exercised more than five times, (iii) the amount of the
issuance of Qualified Equity Interests given effect as a Cure Amount shall be no
greater than the amount required for the purpose of complying with Section 7.10,
(iv) there shall be no pro forma or actual reduction of the amount of
Indebtedness by
157

--------------------------------------------------------------------------------



the amount of any Cure Amount for purposes of determining compliance with
Section 7.10 for the fiscal quarter in respect of which the Cure Right was
exercised (provided that, with respect to any future period, to the extent of
any portion of such Cure Amount that is actually applied to repay Indebtedness
under the Loan Documents, such repayment may be given effect) and (v) such Cure
Amount shall be disregarded for purposes of determining (x) any financial
ratio-based condition to the availability of any carve-out set forth in Article
7 of this Agreement or any other basket set forth in Article 7 of this
Agreement, (y) any ratio-based stepdown in Article 2 of this Agreement or (z)
the Applicable Margin.
Article 9
Administrative Agent and Other Agents
Section 9.01.    Appointment and Authorization of Administrative Agent
. (a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Administrative Agent have or be deemed to have
any fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article 9 with respect to any acts taken or omissions suffered by
each L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article 9 and in the definition of “Agent-Related Person” included such L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to such L/C Issuer.
(c)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable), L/C Issuer (if applicable) potential provider
of Cash Management Obligations and a potential Hedge Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of (and to
hold any security interest created by the Collateral Documents for and on behalf
of or on trust for) such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits afforded to the Administrative Agent of all provisions of this
Article 9 (including Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
Section 9.02.    Delegation of Duties
. The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and
158

--------------------------------------------------------------------------------



exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article 9 shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
Section 9.03.    Exculpatory Provisions
. The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or (vii) compliance by Sponsor Affiliated Lenders with the
terms hereof relating to Sponsor Affiliated Lenders.
The Administrative Agent, in its capacity as such, shall not be responsible or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions of this
159

--------------------------------------------------------------------------------



Agreement relating to Disqualified Institutions or Sponsor Affiliated
Lenders. Without limiting the generality of the foregoing, the Administrative
Agent, in its capacity as such, shall not (x) be obligated to ascertain, monitor
or inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified Institution or Affiliated Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified
Institution or Sponsor Affiliated Lender.
The Administrative Agent, in its capacity as such, does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor rate thereto.
Section 9.04.    Reliance by Administrative Agent
. The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
Section 9.05.    Credit Decision; Disclosure of Information by Agents
. Each Lender acknowledges that no Agent-Related Person or Arranger has made any
representation or warranty to it, and that no act by any Agent or Arranger
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any of their Subsidiaries thereof,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person or Arranger to any Lender as to any matter, including
whether Agent-Related Persons or Arrangers have disclosed material information
in their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person or Arranger and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Loan Party,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person or Arranger and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of each Loan Party or any of their Subsidiaries. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any of their Subsidiaries
which may come into the possession of any Agent-Related Person. Each Lender
acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and letters of credit and not investments in a business
enterprise or securities.
Section 9.06.    Indemnification of Agents
160

--------------------------------------------------------------------------------



. The Lenders shall indemnify upon demand each Agent-Related Person (to the
extent not reimbursed by or on behalf of any Loan Party and without limiting the
obligation of any Loan Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities in
connection with its role as an Agent-Related Person; provided that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting from such Agent-Related Person’s own
gross negligence, willful misconduct or material breach of the Loan Documents by
it in bad faith; provided that no action taken in accordance with the directions
of the Required Lenders shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 9.06; provided further that to
the extent an L/C Issuer is entitled to indemnification under this Section 9.06
solely in connection with its role as an L/C Issuer, only the Initial Revolving
Credit Lenders shall be required to indemnify such L/C Issuer in accordance with
this Section 9.06. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Liabilities, this Section 9.06 applies whether
any such investigation, litigation or proceeding is brought by any Lender or any
other Person. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 9.06 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.
Section 9.07.    Agents in their Individual Capacities
. Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each Loan Party or any of their Subsidiaries as though
Bank of America were not the Administrative Agent or the L/C Issuer hereunder
and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Loan Party or any of their Subsidiaries (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or any of their Subsidiaries) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them. With
respect to its Loans, Bank of America shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent or the L/C Issuer, and the terms
“Lender” and “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include Bank of America in its individual capacity.
Section 9.08.    Successor Agents
.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States, which successor
agent shall be consented to by the Borrower at all times other than during the
existence of an Event of Default under Section 8.01(f) or (g) (with respect to
the Borrower) (which consent of the Borrower shall not be unreasonably withheld
or delayed). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent, which successor agent shall be consented to by the
Borrower at all times other than during the existence of an Event of Default
under Section 8.01(f) and (g) (which consent of the Borrower shall not be
unreasonably withheld or delayed), meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
161

--------------------------------------------------------------------------------



Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Borrower and/or the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and, appoint a successor, which successor agent shall be consented to by
the Borrower at all times other than during the existence of an Event of Default
under Section 8.01(f) and (g) (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date. If no
successor agent is appointed by the Required Lenders pursuant to this Section
9.08(b) prior to the date that is ten (10) Business Days following the Removal
Effective Date, the Borrower may appoint, after consulting with the Required
Lenders, a successor agent from among the Lenders (other than any Sponsor
Affiliated Lender).
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable) and
shall promptly enter into a licensing agreement with the Reference Pricing
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article, Section 11.04 and Section 11.05 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of
162

--------------------------------------------------------------------------------



the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
Section 9.09.    Administrative Agent May File Proofs of Claim; Credit Bidding
. In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i), 2.04(j), 2.10 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, the L/C Issuer to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agents and their respective agents and counsel, and any other amounts due
the Administrative Agent under Sections 2.10 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or
163

--------------------------------------------------------------------------------



vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in Section 11.01(a) of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
Section 9.10.    Collateral and Guaranty Matters
. Each of the Secured Parties (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) irrevocably authorizes and directs
the Administrative Agent:
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) on the Termination Date, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document to any Person other than a Loan
Party, (iii) subject to Section 11.01, if approved, authorized or ratified in
writing by the Required Lenders, (iv) owned by a Subsidiary Guarantor upon
release of such Subsidiary Guarantor from its obligations under its Subsidiary
Guaranty pursuant to Section 9.10(b) below or (v) otherwise becomes an Excluded
Asset or ceases to constitute Collateral;
(b)    to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person (i) ceases to be a Restricted
Subsidiary, (ii) ceases to be a Subsidiary, (iii) becomes an Excluded Subsidiary
(other than any Excluded Subsidiary the Borrower elects to maintain as a
Subsidiary Guarantor) or (iv) in the Borrower’s sole discretion, release at any
time, any Excluded Subsidiary, that the Borrower, in its sole discretion,
previously elected to cause to become a Subsidiary Guarantor, from its
obligations under the Guaranty Agreement, in each case of clauses (i), (ii) and
(iii), as a result of a transaction or designation permitted hereunder; provided
that no such release shall occur if such Subsidiary Guarantor continues to be a
guarantor in respect of any Senior Unsecured Notes or any Permitted Refinancing
thereof, any Senior Secured Notes or any Permitted Refinancing thereof or any
Junior Indebtedness with a principal amount in excess of the Threshold Amount
unless and until such Subsidiary Guarantor is (or is being simultaneously)
released from its guarantee with respect to such Indebtedness; provided,
further, that (a) solely in the case of any election to maintain a Non-U.S.
Discretionary Guarantor as a Subsidiary Guarantor, consent of the Administrative
Agent shall be required prior to such election, such consent not to be
unreasonably withheld, delayed or conditioned (it being understood that such
consent may be withheld if the Administrative Agent reasonably determines that
such Non-U.S. Discretionary Guarantor is organized under the laws of a
jurisdiction (i) where the amount and enforceability of the contemplated
guarantee that may be entered into by a Person organized in the relevant
jurisdiction is materially and adversely limited by applicable law or
contractual limitations, (ii) where the security interests (and the
enforceability thereof) that may be granted with respect to assets (or various
classes of assets) located in the relevant jurisdiction are materially and
adversely limited by applicable law or (iii) that is not a member of the
Organization for Economic Cooperation and Development or is the target of any
Sanctions; provided, that no such consent shall be required for the Borrower’s
election to maintain an Excluded Subsidiary as a Subsidiary Guarantor if such
Excluded Subsidiary was already a Guarantor and has not changed its jurisdiction
of organization and/or is organized under the laws of the United States, Canada,
the United Kingdom, the Netherlands and Luxembourg) and (b) unless previously
provided with respect to such Non-U.S. Discretionary Guarantor, the
Administrative Agent shall have received at least two Business Days prior to
such election all documentation and other information in respect of such
Excluded Subsidiary as has been reasonably requested by the Administrative Agent
in writing that is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without
164

--------------------------------------------------------------------------------



limitation the USA PATRIOT Act (and, upon any request made by a Lender to the
Administrative Agent, the Administrative Agent will provide the Lenders with all
such information made available to it in accordance with, and subject to, the
provisions of this Agreement); and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(f),
7.01(i), 7.01(m), 7.01(p), 7.01(s), 7.01(t), 7.01(v), 7.01(x) (to the extent the
relevant Lien is of the type to which the Lien of the Administrative Agent is
otherwise required to be subordinated under this clause (c) pursuant to any of
the other exceptions to Section 7.01 that are expressly included in this clause
(c)), 7.01(y) (to the extent the relevant Lien secures Indebtedness permitted
under Section 7.03(z)(i)) and/or 7.01(ff); provided, that the subordination of
any Lien on any property granted to or held by the Administrative Agent or the
Collateral Agent shall only be required with respect to any Lien on such
property that is permitted by Sections 7.01(f), 7.01(i), 7.01(m), 7.01(p),
7.01(s), 7.01(t), 7.01(v), 7.01(x), 7.01(y) and/or 7.01(ff) to the extent that
the Lien of the Administrative Agent or the Collateral Agent (as applicable)
with respect to such property is required to be subordinated to the relevant
Lien permitted by Section 7.01 in accordance with the documentation governing
the Indebtedness that is secured by such Lien permitted by Section 7.01; and
(d)    to enter into any subordination, intercreditor, collateral trust and/or
similar agreement contemplated hereunder, including any Acceptable Intercreditor
Agreement, including with respect to Indebtedness that is (i) required or
permitted to be subordinated in right of payment hereunder and/or (ii) secured
by Liens and required or permitted to be pari passu with or junior to the Liens
securing the Secured Obligations, and with respect to which Indebtedness, an
intercreditor, subordination, collateral trust or similar agreement is
contemplated under this Agreement and including an Acceptable Intercreditor
Agreement, an “Additional Agreement”), and the Secured Parties party hereto
acknowledge that any Additional Agreement is binding upon them. Each Secured
Party party hereto hereby (a) agrees that they will be bound by, and will not
take any action contrary to, the provisions of any Additional Agreement and (b)
authorizes and instructs the Administrative Agent to enter into any Additional
Agreement and to subject the Liens on the Collateral securing the Secured
Obligations to the provisions thereof. The foregoing provisions are intended as
an inducement to the Secured Parties to extend credit to the Borrower, and the
Secured Parties are intended third-party beneficiaries of such provisions and
the provisions of any Intercreditor Agreement and/or any Additional Agreement.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under the Loan Documents pursuant to this Section 9.10. In
each case as specified in this Section 9.10, the Administrative Agent will (and
each Lender irrevocably requires the Administrative Agent to), at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence (i) the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents (including the filing of termination statements or the
return of pledged collateral), or (ii) to release such Subsidiary Guarantor from
its obligations under the Loan Documents, in each case in accordance with the
terms of the Loan Documents and this Section 9.10; provided, that prior to any
such request, the Borrower shall have in each case delivered to the
Administrative Agent written request therefor and, to the extent reasonably
requested by the Administrative Agent, a certificate of the Borrower to the
effect that the release of such Guarantor or Collateral, as applicable, is in
compliance with the Loan Documents. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank)
irrevocably authorizes and directs the Administrative Agent to rely on any such
certificate without independent investigation and release its interests in any
Collateral or release any Subsidiary Guarantor from its obligations under the
Loan Documents pursuant to this Section 9.10 (including, in each case of the
foregoing, by filing applicable termination statements and/or returning pledged
Collateral); it being acknowledged and agreed by each Lender that the
Administrative Agent, in its capacity as such, shall have no liability with
respect to relying on such certificate and taking actions to evidence such
release.
Subject to the second paragraph of Section 11.03, anything contained in any of
the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent and each other Secured Party hereby agree that no Secured
Party shall have any right individually to realize upon any of the Collateral,
to enforce
165

--------------------------------------------------------------------------------



the Guaranty or take any other enforcement action hereunder or under any other
Loan Document, it being understood and agreed that all powers, rights and
remedies hereunder and under any of the Loan Documents may be exercised solely
by the Administrative Agent for the benefit of the Secured Parties in accordance
with the terms hereof and thereof and this paragraph is for the benefit of, and
may be enforced by, each of the parties hereto.
No Secured Hedging Agreement or Cash Management Obligations will create (or be
deemed to create) in favor of counterparty that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Loan Documents except as expressly
provided in the Security Agreement. By accepting the benefits of the Collateral,
such counterparty shall be deemed to have appointed Administrative Agent, in its
capacity as collateral agent, as its agent and agreed to be bound by the Loan
Documents as a Secured Party, subject to the limitations set forth in this
paragraph. The benefit of the provisions of the Loan Documents directly relating
to the Collateral or any Lien granted thereunder shall extend to and be
available to any Secured Party that is not the Administrative Agent, a Lender or
an L/C Issuer as long as, by accepting such benefits, such Secured Party agrees,
as among the Administrative Agent and all other Secured Parties, that such
Secured Party is bound by (and, if requested by the Administrative Agent, shall
confirm such agreement in a writing in form and substance acceptable to the
Administrative Agent) this Article 9, and Section 11.09, and the decisions and
actions of the Administrative Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders) to the same extent a Lender is bound; provided that, notwithstanding
the foregoing, (i) such Secured Party shall be bound by Section 11.05 only to
the extent of liabilities, costs and expenses relating to the Collateral held
for the benefit of such Secured Party, in which case the obligations of such
Secured Party thereunder shall be such Secured Party’s pro rata share (based on
the amount of Obligations owing to such Secured Party relative to the aggregate
amount of Obligations) of such liabilities, costs and expenses, (ii) except as
set forth specifically herein, the Administrative Agent, the Lenders and the L/C
Issuer shall be entitled to act in its sole discretion, without regard to the
interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (iii) except as specifically set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.
Section 9.11.    Other Agents; Arrangers and Managers
. None of the Lenders or other Persons identified on the facing page and/or
signature pages of this Agreement as a “senior managing agent”, “co-syndication
agent,” “co-documentation agent,” “joint bookrunner,” “arranger,” or “joint lead
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement. Without limiting the foregoing, none of the Persons
so identified shall have or be deemed to have any fiduciary relationship with
any Lender. Each Lender acknowledges that it has not relied, and will not rely,
on any of the Persons so identified in deciding to enter into this Agreement or
in taking or not taking action hereunder.
Section 9.12.    Secured Cash Management Agreements and Secured Hedge Agreements
. No Cash Management Bank or Hedge Bank that obtains the benefits of Section
8.03, the Guaranty or any Collateral by virtue of the provisions hereof or of
the Guaranty or any Collateral Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Cash Management Agreements and Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.
166

--------------------------------------------------------------------------------



Article 10
Article 11
MISCELLANEOUS
Section 11.01.    Amendments, Etc.
(a) Except as provided in Section 2.16 with respect to any Incremental Joinder,
Section 2.18 with respect to any Extension Amendment, Section 2.19 with respect
to any Refinancing Amendment, Section 3.03 as it relates to any amendment to
replace LIBOR with a LIBOR Successor Rate and any LIBOR Successor Rate
Conforming Changes or as otherwise provided in this Agreement, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by any Loan Party therefrom, shall be effective unless
in writing signed by the Required Lenders, the Borrower or the applicable Loan
Party, as the case may be (with an executed copy thereof promptly delivered to
the Administrative Agent if not otherwise party thereto; provided that, failure
to deliver such a copy shall not result in any Default or Event of Default nor
affect the effectiveness of any such amendment, waiver or consent) and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that:
(i)    no amendment, waiver or consent shall, without the written consent of
each Lender directly and adversely affected thereby (but, for the avoidance of
doubt, not the Required Lenders):
(A)    extend or increase the Commitment of any Lender (it being understood that
a waiver of any condition precedent set forth in Section 4.01 or 4.02, or the
waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an extension or increase of any Commitment of any Lender);
(B)    postpone any date scheduled for any payment of principal or interest
under Section 2.08 or 2.09 or fees under Section 2.04(i), 2.04(j), 2.10(b),
2.17(c)(iv), 2.17(c)(v), it being understood that the amendment, supplement,
modification and/or waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest and the application thereof
shall not constitute a postponement or reduction of the amount of interest or
other amounts;
(C)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (3) of the second
proviso to this Section 11.01(a)) any fees or other amounts payable hereunder or
under any other Loan Document, it being understood that any change to the
definition of any financial ratio (including the Senior Secured Leverage Ratio,
the Secured Leverage Ratio, the Total Leverage Ratio and/or the Interest
Coverage Ratio), or in each case, the component definitions thereof shall, in
each case of the foregoing, not constitute a reduction in the rate of interest
or fees or other amounts payable; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate”, to waive
any obligation of the Borrower to pay interest at the Default Rate (including to
waive interest that has already accrued at the Default Rate); or
(D)    change Section 8.03 in any manner (it being understood and agreed that
this clause (D) shall not apply to any transaction permitted under Sections
2.15, 2.16, 2.18, 2.19, 11.07(k), or 11.07(l) or as otherwise provided in this
Agreement); and
(ii)    no amendment, waiver or consent shall, without the written consent of
each Lender:
(A)    change any provision of this Section 11.01 or lower the number or
percentages set forth in the definition of “Required Lenders”, “Required Class
Lenders”, “Required
167

--------------------------------------------------------------------------------



Revolving Credit Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder; or
(B)    release all or substantially all of the Collateral in any transaction or
series of related transactions, or release all or substantially all of the value
of the Guaranty;
provided further that:
(1)    no amendment, waiver or consent shall, unless in writing and signed by
the relevant L/C Issuer in addition to the Lenders required above, affect the
rights or duties of such L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;
(2)    no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement;
(3)    no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document;
(4)    the definition of “Letter of Credit Sublimit” may be amended or rights
and privileges thereunder waived with only the consent of each L/C Issuer, the
Administrative Agent and the Required Revolving Credit Lenders;
(5)    the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto;
(6)    (I) any condition as to any Credit Extension under one or more Classes
(including, with respect to any Revolving Credit Facility, any condition set
forth in Section 4.02) may be amended or rights and privileges thereunder waived
only with the consent of the applicable Required Class Lenders (and, in the case
of a Credit Extension that constitutes the issuance of a Letter of Credit, the
applicable L/C Issuer) and (II) any term or provision which directly affects
Lenders under one or more Classes and does not directly affect Lenders under any
other Class, in each case, may be amended, waived or modified with only the
written consent of the applicable Required Class Lenders under such applicable
Class (and in the case of multiple Classes which are affected, with respect to
all such Classes, such consent shall be effected by the Required Class Lenders
of each such Class); provided, that, for the avoidance of doubt, the amendments,
waivers or modifications described in this clause (6) shall not require the
consent of any Lenders other than the applicable Required Class Lenders under
such Class or Classes; and
(7)    only the consent of the Required Revolving Credit Lenders shall be
necessary to amend, modify or waive the terms and provision of the financial
covenants set forth in Section 7.10 (and any related definitions as used in such
Section, but not as used in other Sections of this Agreement).
(b)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended nor the principal amount owed to such Lender reduced nor the final
maturity thereof extended without the consent of such Lender (it being
understood that any Commitments or Loans
168

--------------------------------------------------------------------------------



held or deemed held by any Defaulting Lender shall be excluded from a vote of
the Lenders hereunder requiring any consent of the Lenders).
(c)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders and the Borrower
(i) to add one or more additional credit facilities to this Agreement in
accordance with Section 2.16, Section 2.18 or 2.19 and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Initial Term Loans, the Repatriation Bridge
Loans and the Initial Revolving Credit Loans and the accrued interest and fees
in respect thereof and (ii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders.
(d)    Notwithstanding anything to the contrary contained herein, in order to
implement any Incremental Term Loan Class or Incremental Revolving Credit
Commitments in accordance with Section 2.16, this Agreement and the other Loan
Documents may be amended, without the consent of the other Lenders, as may be
necessary or appropriate, as reasonably determined by the Administrative Agent
and the Borrower, to add such Incremental Term Loan Class or Incremental
Revolving Credit Commitments in accordance with Section 2.16 and otherwise
effect the provisions of Section 2.16, which amendments may also be effectuated
in the applicable Incremental Joinder. The Lenders hereby irrevocably authorize
the Administrative Agent to enter into any Incremental Joinder and any amendment
to any of the other Loan Documents with the Loan Parties, as may be requested by
the Borrower from time to time, in order to establish new tranches or
sub-tranches in respect of Loans or Commitments increased or extended pursuant
to Section 2.16 and such technical amendments as may be necessary or appropriate
in the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new Loans or Commitments, in each
case, on terms consistent with Section 2.16, including any changes to this
Agreement as may be necessary to ensure that any Incremental Term Loan Class is
fungible with the applicable Class of existing Term Loans if such Incremental
Term Loan Class is intended to be of the same Class as the relevant existing
Term Facility (including by adding terms to an existing Class of Loans or
Commitments that are more favorable to the Lenders of such Class (as reasonably
determined by the Administrative Agent)); it being acknowledged and agreed by
each Lender that the Administrative Agent, in its capacity as such, shall have
no liability with respect to entry in any of the foregoing amendments.
(e)    Notwithstanding anything to the contrary contained in this Section 11.01,
any guarantees, collateral security documents and related documents executed by
any Loan Party of its subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any Lender if such amendment, supplement or waiver is delivered
in order (i) to comply with local Law, (ii) to correct or cure (x) ambiguities,
errors, mistakes, omissions or defects, (y) to effect administrative changes of
a technical or immaterial nature or (z) incorrect cross references or similar
inaccuracies in this Agreement or the applicable Loan Document or (iii) to cause
such guarantee, collateral security document or other Loan Document to be
consistent with this Agreement and the other Loan Documents; it being agreed
that in the case of any conflict between this Agreement and any other Loan
Document, the provisions of this Agreement shall control (except that in the
case of any conflict between this Agreement and an Acceptable Intercreditor
Agreement, such Acceptable Intercreditor Agreement with respect to the
Collateral shall control).
(f)    Notwithstanding anything to the contrary contained in this Section 11.01,
in the event that the Borrower requests that this Agreement be modified or
amended in a manner that would require the unanimous consent of all of the
Lenders (or all affected Lenders) and such modification or amendment is agreed
to by the Required Lenders (other than in connection with an extension of
maturity, in which case such consent shall not be necessary), then the Borrower
shall be permitted to (A) replace the Lender or Lenders that did not agree to
the modification or amendment requested by the Borrower (such Lender or Lenders,
collectively the “Dissenting Lenders”) (without the consent of any Dissenting
Lender) by causing such Dissenting Lenders to (and such Dissenting Lenders shall
be obligated to) assign 100% of its relevant Commitments and the principal of
its relevant outstanding Loans (including, for the avoidance of doubt, any L/C
Advances and Swing Line Loans made by any Dissenting Lender) at par plus any
accrued and unpaid interest pursuant to Section 11.07(d) (without any assignment
fee to be paid by the Borrower) all of its relevant rights and obligations under
this Agreement to one or more Eligible
169

--------------------------------------------------------------------------------



Assignees; or (B) terminate the Commitment of such Dissenting Lender and repay
all obligations of the Borrower owing to such Dissenting Lender relating to the
Loans and participations held by such Dissenting Lender as of such termination
date;
Section 11.02.    Notices and Other Communications; Facsimile Copies
. (a) Generally. Unless otherwise expressly provided herein, all notices and
other communications provided for under any Loan Document shall be in writing
(including by facsimile transmission and, except as otherwise specifically
provided herein, electronic mail). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or (subject to
Section 11.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, the L/C Issuers or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
All such notices and other communications shall be deemed to be given or made
upon the earlier of (x) actual receipt by the relevant party and (y) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party; (B) if delivered by mail, four Business Days after deposit in the mails,
postage prepaid; (C) if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (D) if delivered by electronic mail, when delivered;
provided that notices and other communications to the Administrative Agent, the
L/C Issuer and the Swing Line Lender pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.
(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic means. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on each Loan Party, each Agent and each Lender. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.
(c)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail, EPML Messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to Article 2 if such Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to
170

--------------------------------------------------------------------------------



accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
(d)    Reliance by Agents and Lenders. Reliance by Agents and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person the L/C Issuer, and each Lender from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower in the absence of
gross negligence or willful misconduct. All telephonic notices to the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording; provided that, it is
acknowledged and agreed that any recording of telephonic communications (other
than such telephonic notices) between a Loan Party and the Administrative Agent
may not be recorded without the express written consent of the Borrower.
(e)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Agent-Related Persons (collectively, the
“Agent Parties”) or the Borrower have any liability to any other party hereto
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the transmission of Borrower
Materials or notices through the platform, any other electronic platform or
electronic messaging service, or through the Internet; except to the extent such
losses, claims, damages, liabilities or expenses result from the gross
negligence, willful misconduct, bad faith or material breach of this Agreement
(as determined by a court of competent jurisdiction).
Section 11.03.    No Waiver; Cumulative Remedies
. No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges provided under each Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Borrower, the Administrative Agent and each Secured Party hereby
irrevocably agree that the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of their
Affiliates shall be vested exclusively in, and all actions and proceedings at
law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders and the L/C Issuers and the other Secured Parties;
provided, that the foregoing shall not prohibit (a) the Administrative Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) any L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the
171

--------------------------------------------------------------------------------



matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.14, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it solely during the time (and to the
extent) authorized expressly in writing by the Required Lenders and agrees to
cease such enforcement and rescind any ongoing actions and proceedings at law
and if and to the extent directed by the Required Lenders.
Section 11.04.    Attorney Costs, Expenses
. The Borrower agrees (a) to pay or reimburse the Administrative Agent and its
Affiliates for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, but in the case of Attorney Costs, limited to the reasonable fees and
reasonable documented out-of-pocket expenses of a single primary firm of counsel
to the Arrangers and the Administrative Agent, and, if necessary, of a single
firm of local counsel to the Arrangers and the Administrative Agent in each
appropriate material jurisdiction, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law), but in the case of
Attorney Costs, limited to the reasonable fees and reasonable documented
out-of-pocket expenses of a single primary firm of counsel to (and, if
necessary, of a single firm of local counsel in each appropriate material
jurisdiction to the Administrative Agent and the Lenders, taken as a whole,
unless the Administrative Agent and the Lenders reasonably determine that
separate counsel is necessary to avoid an actual or perceived conflict of
interest in which case one additional counsel may be appointed for all affected
parties, taken as a whole). The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges relevant to the
Collateral and fees, and the related reasonable and documented out-of-pocket
expenses incurred by any Agent. All amounts due under this Section 11.04 shall
be paid within thirty (30) days after receipt by the Borrower of an invoice in
reasonable detail. The agreements in this Section 11.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
Without limiting the provisions of Section 3.01, this Section 11.04 shall not
apply with respect to Taxes other than any Taxes that represent costs or
expenses arising from any non-Tax claim.
Section 11.05.    Indemnification by the Borrower
. Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent, each Arranger, each
Lender, each L/C Issuer and each of their respective Related Parties and other
representatives and successors of the foregoing (collectively the “Indemnitees”)
from and against any and all liabilities, losses, damages, claims and costs of
any kind or nature (including Attorney Costs, which shall be limited to a single
primary counsel to the Indemnitees, taken as a whole (and, if necessary, of a
single firm of local counsel to the Indemnitees, taken as a whole, in each
appropriate material jurisdiction)), unless the Indemnitees reasonably determine
that separate counsel is necessary to avoid an actual or perceived conflict of
interest, in which case one additional counsel may be appointed for all affected
Indemnitees, taken as a whole, for any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnitee in
any way relating to or arising out of or in connection with:
(a)    the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby or, in the case of the Administrative Agent
(and any sub agent thereof) and its Related Parties only, the administration of
this Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01);
(b)    any Commitment, Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit); or
172

--------------------------------------------------------------------------------



(c)    any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned, leased or operated by any
Restricted Company or any of their Subsidiaries, or any Environmental Liability
related in any way to any Restricted Company or any of their Subsidiaries; or
(d)    any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not such claim, litigation,
investigation or proceeding is brought by the Borrower or any other Loan Party
or their respective equity holders, Affiliates, creditors or any other third
Person and based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (a “Proceeding”);
(all the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, losses, damages, claims and
costs (collectively, the “Losses”) (x) have resulted from the gross negligence
or willful misconduct or bad faith or material breach of the Loan Documents of
or by such Indemnitee or any of its Affiliates or any of the officers,
directors, employees, advisors, agents or other representatives or successors of
any of the foregoing, as determined by the final non-appealable judgment of a
court of competent jurisdiction, (y) arise from claims of any of the Indemnitees
solely against one or more Indemnitees (other than any claims against an
Indemnitee in its capacity as agent, arranger or other similar role hereunder)
that have not resulted from any misrepresentation, default or the breach of any
Loan Document or any actual or alleged performance or non-performance by the
Borrower or any other Loan Party, any direct or indirect parent or controlling
person thereof or their respective Subsidiaries or any of their respective
officers, directors, stockholders, partners, members, employees, agents,
representatives or advisors or (z) have resulted from any agreement governing
any settlement referred to below by such Indemnitee that is effected without the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with the Borrower’s written consent or if
there is a final judgment in any such Proceeding, the Loan Parties agree to
indemnify and hold harmless each Indemnitee from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with, and to the extent required by, this Section 11.05.
Each Indemnitee shall be obligated to refund and return any and all amounts paid
by you (or on your behalf) under this Section 11.05 to such Indemnitee to the
extent such Indemnitee is not entitled to payment of such amounts in accordance
with the terms hereof. No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
SyndTrak, IntraLinks or other similar information transmission systems in
connection with this Agreement, except to the extent resulting from the willful
misconduct, gross negligence or material breach of the Loan Documents in bad
faith of or by such Indemnitee as determined by the final non-appealable
judgment of a court of competent jurisdiction, nor shall any Indemnitee or any
Loan Party have any liability (whether direct or indirect, in contract or in
tort or otherwise) for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided, however, that the foregoing liability exclusion with
respect to the Loan Parties shall not limit the indemnification obligations of
the Loan Parties otherwise provided for above in respect of third party claims
against the Indemnitees for which such Indemnitees are otherwise entitled to
indemnification hereunder. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 11.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, its directors, shareholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents is consummated. All amounts due under
this Section 11.05 shall be paid within thirty days of receipt by the Borrower
of an invoice in reasonable detail. The agreements in this Section 11.05 shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. Without limiting the
provisions of Section 3.01, this Section 11.05 shall not apply with respect to
Taxes other than any Taxes that represent Losses arising from any non-Tax claim.
The Loan Parties shall not be liable for any settlement of any Proceeding (or
any expenses related thereto) effected without the Borrower’s written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with the Borrower’s written consent or if there is a final and non-appealable
judgment by a court of competent
173

--------------------------------------------------------------------------------



jurisdiction in any such Proceeding, the Loan Parties agree to indemnify and
hold harmless each Indemnitee from and against any and all Losses and reasonable
and documented or invoiced legal or other out-of-pocket expenses by reason of
such settlement or judgment in accordance with and to the extent provided in the
other provisions of this Section 11.05.
The Loan Parties shall not shall not, without the prior written consent of any
Indemnitee (which consent shall not be unreasonably withheld or delayed, it
being understood that the withholding of consent due to non-satisfaction of any
of the conditions described in clauses (i) and (ii) of this sentence shall be
deemed reasonable), effect any settlement of any pending or threatened
Proceeding in respect of which indemnity could have been sought hereunder by
such Indemnitee unless such settlement (i) includes an unconditional release of
such Indemnitee in form and substance reasonably satisfactory to such Indemnitee
from all liability or claims that are the subject matter of such Proceeding and
(ii) does not include any statement as to or any admission of fault,
culpability, wrongdoing or a failure to act by or on behalf of any Indemnitee.
In case any Proceeding is instituted involving any Indemnitee for which
indemnification is to be sought hereunder by such Indemnitee, then such
Indemnitee will promptly notify the Borrower of the commencement of any
Proceeding; provided, however, that the failure to so notify the Borrower will
not relieve the Borrower from any liability that it may have to such Indemnitee
pursuant to this Section 11.05.
Section 11.06.    Payments Set Aside
. To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then:
(a)    to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b)    each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Federal Funds Rate
from time to time in effect.
Section 11.07.    Assigns
. (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 11.07(f) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Notwithstanding Section 11.07(a), the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender, except as provided in Section 7.04.
(c)    Notwithstanding Section 11.07(a), no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 11.07(d), (ii) by way of
participation in accordance with the provisions of Section 11.07(f), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 11.07(h) and 11.07(j) or (iv) to an SPC in accordance with the
provisions of Section 11.07(i) (and any other attempted assignment or transfer
by any party hereto shall be null and void).
174

--------------------------------------------------------------------------------



(d)    Any Lender may at any time assign to one or more Eligible Assignees
(which, for the avoidance of any doubt, shall not include any Disqualified
Institutions to the extent the list of Disqualified Institutions has been
provided to the Lenders) all or a portion of its rights and obligations under
this Agreement; provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or, in the
case of an assignment to a Lender or an Affiliate of a Lender or, in the case of
the Term Loan Facility, an Approved Fund, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the outstanding principal balance
of the Loan of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of such Trade Date, shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit
Facility, or $1,000,000, in the case of any assignment in respect of any Term
Loans and Repatriation Bridge Loans, unless each of the Administrative Agent
and, the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed);
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not (x) apply to rights in respect of Swing Line Loans or
(y) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;
(iii)    any assignment of a Term Loan, Repatriation Bridge Loan or a Revolving
Credit Commitment to an Eligible Assignee must be approved, if applicable, by
the Persons specified for such assignment in the definition of Eligible
Assignee; provided that solely in the case of assignments of Term Loans, the
Borrower shall be deemed to have consented to any such assignment of Term Loans
unless the Borrower has objected to such assignment by written notice to the
Administrative Agent within fifteen (15) Business Days after having received
written notice from the Administrative Agent requesting its consent to such
assignment; provided further that, it is agreed that the Borrower may withhold
its consent to an assignment to any person that is known by it to be an
affiliate of a Disqualified Institution (regardless of whether it is readily
identifiable as an Affiliate by virtue of its name (other than, in the case of
Disqualified Institutions under clause (ii) of the definition thereof, such
Affiliates that are Bona Fide Lending Affiliates));
(iv)    the parties (other than the Borrower unless its consent to such
assignment is required hereunder) to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (which fee the Borrower shall have no
obligation to pay except as required in Section 3.09 and 11.01(f)) and if the
assignee is not a Lender prior to such assignment, such assignee shall deliver
to the Administrative Agent any Tax forms required by Section 3.01(e); and
(v)    the assigning Lender shall deliver any Notes evidencing such Loans to the
Borrower or the Administrative Agent (and the Administrative Agent shall deliver
such Notes to the Borrower).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.07(e), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits (subject to the
175

--------------------------------------------------------------------------------



obligations and limitations) of Sections 3.01, 3.04, 3.07, 11.04 and 11.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, and after the surrender by the assigning Lender of
its Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (d) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.07(f). The
Administrative Agent, in its capacity as such, shall not be responsible or have
any liability for, or have any duty to inquire into, monitor, or enforce, the
provisions set forth in this Agreement relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent, in
its capacity as such, shall not (x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified Institution or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Disqualified Institution.
(e)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
amounts due under Section 2.04 owing to each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, each Agent and each Lender
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and, as to entries pertaining to it, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. The parties intend that all extensions of credit to the Borrower and its
Affiliates hereunder shall at all times be treated as being in registered form
within the meaning of Sections 163(f), 871(h)(2), and 881(c)(2) of the Code (and
any successor provisions) and the regulations thereunder and shall interpret the
provisions herein regarding the Register and the Participant Register (as
defined in clause (g) below) consistent with such intent.
(f)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent sell participations to any Person (other
than to one or more natural persons, a holding company, investment vehicle or
trust for, or owned and operated by or for the primary benefit of a natural
person, or solely to the extent the list of Disqualified Institutions is made
available to the Lenders, a Disqualified Institution) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this
Agreement; provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, each Agent and each other Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)(i)
or 11.01(a)(ii) that directly affects such Participant. Subject to Section
11.07(g), each Participant shall be entitled to the benefits of Section 3.01,
and Sections 3.04 through 3.07 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(f) (it being understood
that the documentation required under Section 3.01(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.07(d); provided that
such Participant agrees to be subject to the provisions of Sections 3.08(e) and
3.09 as if it had acquired its interest by assignment pursuant to Section
11.07(d). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.10 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
(g)    A Participant shall not be entitled to receive any greater payment under
Section 3.01 and Sections 3.04 through 3.07 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a
176

--------------------------------------------------------------------------------



participation and each Granting Lender shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and each applicable SPC, as applicable,
and the principal amounts (and stated interest) of each Participant’s or SPC’s,
as applicable, interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or SPC, or any information relating to a
Participant’s or SPC’s interest in any Commitments, Loans, Letters of Credit or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive (absent manifest error) as to the
identity of each Participant and each SPC and the amount of Loans, Commitments
and other obligations under the Loan Documents attributed to such Participant or
SPC, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation or Loan granted to such
SPC for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(h)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement under its Note, if any to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(i)    Notwithstanding anything to the contrary contained herein:
(i)    any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) (which, for the avoidance of doubt, may not be a Disqualified
Institution) identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that
(A)    nothing herein shall constitute a commitment by any SPC to fund any Loan,
(B)    if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof, and
(C)    each SPC that elects to exercise such option shall satisfy the
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the applicable Granting
Lender).
(ii)    (A) Neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01 or Sections 3.04 through 3.07), (B) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (C) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document and any indemnity or similar payment obligation
under this Agreement, remain the lender of record hereunder. The making of a
Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to
the same extent, and as if, such Loan were made by such Granting Lender.
(iii)    Any SPC may (A) with notice to, but without prior consent of the
Borrower or the Administrative Agent and with the payment of a processing fee of
$3,500, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (B) disclose on a confidential
177

--------------------------------------------------------------------------------



basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.
(j)    Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee (who may not be a
Disqualified Institution) for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities; provided that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 11.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents, (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise (unless
such trustee is an Eligible Assignee which has complied with the requirements of
Section 11.07(d)).
(k)    In case of an assignment to a Sponsor Affiliated Lender (other than an
Affiliated Debt Fund, which shall, in each case, even if not expressly excluded,
only be subject to the requirement set forth in clause (10)), (1) after giving
effect to such assignment, together with all other assignments to Sponsor
Affiliated Lenders, the aggregate principal amount of all Loans and Commitments
then held by all Sponsor Affiliated Lenders (other than Affiliated Debt Funds)
shall not exceed 25% of the aggregate unpaid principal amount of the Term Loans
then outstanding (determined at the time of such purchase), (2) no Revolving
Credit Loans or Revolving Credit Commitments shall be assigned to any Sponsor
Affiliated Lender (other than Affiliated Debt Funds), (3) no proceeds of
Revolving Credit Loans shall be used, directly or indirectly, to consummate such
assignment, (4) any Loans assigned or contributed to Holdings or its
Subsidiaries shall be automatically cancelled upon such assignment (it being
agreed that documentation evidencing such cancellation, if necessary), may be
entered promptly thereafter), (5) in the event that any proceeding under the
Bankruptcy Code shall be instituted by or against the Borrower or any Guarantor,
each Sponsor Affiliated Lender shall acknowledge and agree that they are each
“insiders” under Section 101(31) of the Bankruptcy Code and, as such, the claims
associated with the Loans and Commitments owned by it shall not be included in
determining whether the applicable class of creditors holding such claims has
voted to accept a proposed plan for purposes of Section 1129(a)(10) of the
Bankruptcy Code, or, alternatively, to the extent that the foregoing designation
is deemed unenforceable for any reason, each Sponsor Affiliated Lender shall
vote in such proceedings in the same proportion as the allocation of voting with
respect to such matter by those Lenders who are not Sponsor Affiliated Lenders,
except to the extent that any plan of reorganization proposes to treat the
Obligations held by such Sponsor Affiliated Lender in a manner that is less
favorable in any material respect to such Sponsor Affiliated Lender than the
proposed treatment of similar Obligations held by Lenders that are not Sponsor
Affiliated Lenders, (6) the assigning Lender and the Sponsor Affiliated Lender
(other than Affiliated Debt Funds) purchasing such Lender’s Loans and/or
Commitments shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit A-2 hereto (an “Affiliated Lender
Assignment and Assumption”), (7) such Sponsor Affiliated Lender will not receive
information provided solely to Lenders and will not be permitted to attend or
participate in (or receive any notice of) Lender meetings or conference calls,
will not be entitled to challenge the Administrative Agent’s and the Lenders’
attorney-client privilege as a result of their status as Sponsor Affiliated
Lenders and, other than with respect to Affiliated Debt Funds, will not have any
rights to bring any action against the Administrative Agent in its capacity as
such, (8) [reserved], (9) the portion of the Total Outstandings held or deemed
held by any Lenders that are Sponsor Affiliated Lenders (other than Affiliated
Debt Funds) shall be excluded for all purposes of making a determination of
Required Lenders, (10) Affiliated Debt Funds may not, in the aggregate, account
for more than 49.9% of the amount necessary to establish that the Required
Lenders have consented to an action and the portion of the Total Outstandings
held or deemed held by any Affiliated Debt Funds in excess of such amount shall
be excluded for all purposes of making a determination of Required Lenders, (11)
any purchases by Sponsor Affiliated Lenders shall require that such Sponsor
Affiliated Lender clearly identify itself as a Sponsor Affiliated Lender in any
Affiliated Lender Assignment and Assumption executed in connection with such
purchases or sales and (12) each such Affiliated Lender Assignment and
Assumption shall contain customary “big boy” representations but no requirement
to make representations as to the absence of any material non-public
information; it being understood and agreed that, notwithstanding anything to
the contrary contained herein, any Loans or Commitments acquired by a Sponsor
Affiliated Lender (other than Holdings or its Restricted Subsidiaries) may, with
the consent of the Borrower, be contributed to the Borrower (whether through any
of its Parent Entities or otherwise) and exchanged for debt or equity securities
that are otherwise permitted to be issued at such time
178

--------------------------------------------------------------------------------



provided, that any such Loans or Commitments so contributed shall be deemed
cancelled for all purposes and no longer outstanding.
(l)    The Administrative Agent, in its capacity as such, may conclusively rely
upon any list provided by the Borrower in connection with any amendment or
waiver hereunder and shall not have any responsibility for monitoring any
acquisition or disposition of Term Loans by any Sponsor Affiliated Lender or
liability for any losses suffered by any Person as a result of any purported
assignment to or from a Sponsor Affiliated Lender.
(m)    Notwithstanding anything to the contrary contained herein, if any Loans
or Commitments are assigned or participated (x) to a Disqualified Institution or
(y) without complying with the Borrower consent or notice requirements of this
Section 11.07, then: (a) the Borrower may (i) terminate any Commitment of such
Person and prepay any applicable outstanding Loans at a price equal to the
lesser of (x) the current trading price of the Loans, (y) par and (z) the amount
such Person paid to acquire such Loans or Commitments, in each case, without
premium, penalty, prepayment fee or breakage, and/or (ii) require such person to
assign its rights and obligations to one or more Eligible Assignees at the price
indicated above (which assignment shall not be subject to any processing and
recordation fee) and if such person does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
assignment within three (3) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such person, then
such person shall be deemed to have executed and delivered such Assignment and
Assumption without any action on its part, (b) no such Person shall receive any
information or reporting provided by the Borrower, the Administrative Agent or
any Lender, (c) for purposes of voting, any Loans or Commitments held by such
person shall be deemed not to be outstanding, and such person shall have no
voting or consent rights with respect to “Required Lender” or Class votes or
consents, (d) for purposes of any matter requiring the vote or consent of each
Lender affected by any amendment or waiver, such person shall be deemed to have
voted or consented to approve such amendment or waiver if a majority of the
affected Class (giving effect to clause (c) above) so approves, and (e) such
person shall not be entitled to any expense reimbursement or indemnification
rights under any Loan Documents (including Sections 11.04 and 11.05) and the
Borrower expressly reserves all rights against such person under contract, tort
or any other theory and shall be treated in all other respects as a Defaulting
Lender; it being understood and agreed that the foregoing provisions shall not
apply to any assignee of a Disqualified Institution that becomes a Lender so
long as such assignee is not a Disqualified Institution or an affiliate thereof.
The Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to provide the list of Disqualified
Institutions provided by the Borrower and any updates thereto from time to time
(collectively, the “DQ List”) to each Lender requesting such DQ List.
Section 11.08.    Successors
. Notwithstanding anything to the contrary contained herein, any or all of Bank
of America or any other L/C Issuer may, upon 30 days’ notice to the Borrower and
the Lenders, resign as L/C Issuer, and Bank of America may, upon 30 days’ notice
to the Borrower and the Lenders, resign as Swing Line Lender; provided that on
or prior to the expiration of such 30-day period with respect to such
resignation as L/C Issuer, the applicable L/C Issuer shall have identified a
successor L/C Issuer reasonably acceptable to the Borrower willing to accept its
appointment as successor L/C Issuer with an L/C Commitment at equal to the L/C
Commitment of the resigning L/C Issuer (unless otherwise agreed by the
Borrower). In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint a successor L/C Issuer or
Swing Line Lender from among the Lenders willing to accept such appointment;
provided that a failure by the Borrower to appoint any such successor shall not
affect the resignation as L/C Issuer or Swing Line Lender, as the case may be,
except as provided above. If an L/C Issuer resigns, it shall retain all the
rights and obligations of the L/C Issuer with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.04(c).
Section 11.09.    Confidentiality
179

--------------------------------------------------------------------------------



. Each Agent and each Lender agrees to maintain the confidentiality of the
Information, except that the Information may be disclosed (a) to its Affiliates,
and its and their respective Related Parties who need to know such information
solely in connection with the Facilities (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and who have agreed or are otherwise obligated to keep such
Information confidential, and the applicable Agent or Lender shall be
responsible for compliance by such Persons with such obligations); (b) to the
extent requested by any regulatory authority having or purporting to have
jurisdiction over the applicable Agent or Lender or any of its Affiliates
provided that the Agent or Lender that discloses any Information pursuant to
this clause (b) shall (except with respect to any audit or examination conducted
by bank accountants or any self regulatory authority or governmental regulatory
authority exercising examiner or regulatory authority), to the extent
practicable and permitted by law, provide the Borrower prompt notice of such
disclosure; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process (except with respect to any audit or
examination conducted by bank accountants or any self regulatory authority or
governmental regulatory authority exercising examiner or regulatory authority);
provided that the Agent or Lender that discloses any Information pursuant to
this clause (c) shall, to the extent practicable and permitted by law, provide
the Borrower prompt notice of such disclosure; (d) to any other party to this
Agreement; (e) [reserved], (x) to any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (y) to any direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to its obligations under this Agreement, in
each case, other than a Disqualified Institution; provided that notwithstanding
anything to the contrary in this Section 11.09, any Agent or any Lender may
disclose the list of Disqualified Institutions to any prospective assignee,
participant or counterparty who is not (i) a Disqualified Institution or (ii)
readily identifiable as an Affiliate of a Disqualified Institution set forth on
such list by virtue of its name to such Disqualified Institution for the purpose
of such prospective assignee, participant or counterparty representing and
warranting to the such Agent or such Lender that such prospective assignee,
participant or counterparty is not a Disqualified Institution; (f) with the
written consent of the Borrower; (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 11.09; (h)
to the extent such Information is independently developed by such Agent or
Lender without the use of any confidential information and without violating the
terms of this Section 11.09; (i) to the extent such Information is received from
a third party that is not known by such Agent or Lender to be subject to any
confidentiality obligations owed to the Borrower; or (k) for purposes of
establishing a “due diligence” defense. In addition, any Agent and any Lender
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to any Agent and any Lender in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this Section
11.09, “Information” means all information received from or on the behalf of any
Loan Party relating to any Loan Party or its business, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
11.09.
Section 11.10.     Set-off
. In addition to any rights and remedies of each Lender provided by Law, upon
the occurrence and during the continuance of any Event of Default, after
obtaining the prior written consent of the Administrative Agent, each Lender is
authorized at any time and from time to time, without prior notice to any Loan
Party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each other Loan Party) to the fullest extent permitted by Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, but not any deposits held in a custodial, trust or other
fiduciary capacity), at any time held by, and other Indebtedness at any time
owing by, such Lender to or for the credit or the account of the respective Loan
Parties against any and all Obligations owing to such Lender hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not such Agent or such Lender shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent and each
Lender under this Section 11.10 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent and such Lender
may have.
180

--------------------------------------------------------------------------------



Section 11.11.    Interest Rate Limitation
. Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under any Loan Document shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 11.12.    Counterparts
. This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.
Section 11.13.    Integration
. This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of any
Agent or any Lender in any other Loan Document shall not be deemed a conflict
with this Agreement and subject, in the case of Letter of Credit Applications,
to the last sentence of Section 2.04(b)(i). Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
Section 11.14.    Survival of Representations and Warranties
. All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
each Agent and each Lender, regardless of any investigation made by any Agent or
any Lender or on their behalf and notwithstanding that any Agent or any Lender
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.
Section 11.15.    Severability
. If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 11.16.    Governing Law
. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; provided, that
(i)
181

--------------------------------------------------------------------------------



the interpretation of the definition of “closing date material adverse effect”
and the determination of whether a closing date material adverse effect has
occurred, (II) THE DETERMINATION OF THE ACCURACY OF ANY SPECIFIED ACQUISITION
AGREEMENT REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF
MERGER SUB OR ITS APPLICABLE AFFILIATE HAS A RIGHT TO TERMINATE ITS OBLIGATIONS
UNDER THE ACQUISITION AGREEMENT OR DECLINE TO CONSUMMATE THE ACQUISITION AND
(III) THE DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN
ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT AND, IN ANY CASE, ANY
CLAIM OR DISPUTE ARISING OUT OF ANY SUCH INTERPRETATION OR DETERMINATION OR ANY
ASPECT THEREOF, SHALL IN EACH CASE BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN
THE CITY OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO (EXCEPT THAT, (X) IN THE CASE OF ANY SECURITY DOCUMENT,
PROCEEDINGS MAY ALSO BE BROUGHT BY THE ADMINISTRATIVE AGENT IN THE STATE OR
OTHER JURISDICTION IN WHICH THE RESPECTIVE COLLATERAL IS LOCATED OR ANY OTHER
RELEVANT JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDINGS WITH RESPECT TO THE ADMINISTRATIVE AGENT, ANY L/C ISSUER,
ANY SWING LINE LENDER OR ANY OTHER LENDER, ACTIONS OR PROCEEDINGS RELATED TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING
SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS).
Section 11.17.    Waiver of Right to Trial by Jury
. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.17
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 11.18.    Binding Effect
. This Agreement shall become effective when it shall have been executed by
Holdings, the Borrower and each other Closing Date Loan Party and the
Administrative Agent shall have been notified by each Lender, each Swing Line
Lender and the L/C Issuer that each such Lender, Swing Line Lender and the L/C
Issuer has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, each Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.
182

--------------------------------------------------------------------------------



Section 11.19.    No Implied Duties
. The Borrower acknowledges that (a) the sole role of the Arrangers is to
syndicate the Facilities and to arrange for future amendments and other
modifications hereto and (b) no Agent has any duty other than as expressly
provided herein. Without limiting the generality of the foregoing, the Borrower
agrees that no Arranger, Agent or Lender shall in any event be subject to any
fiduciary or other implied duties. Additionally, the Borrower acknowledges and
agrees that the Arrangers are not advising the Borrower as to any legal, Tax,
investment, accounting or regulatory matters in any jurisdiction. The Borrower
has consulted and will continue to consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby (including any amendments
or other modifications hereto), and no Arranger or Secured Party shall have any
responsibility or liability to the Borrower with respect thereto. Any review by
any Arranger or Secured Party of the Borrower, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of such Arranger or Secured Party and shall not be on behalf of
the Borrower.
Section 11.20.    USA Patriot Act Notice
. Each Lender that is subject to the USA Patriot Act (as hereinafter defined)
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA
Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower or Guarantor and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Borrower
or such Guarantor in accordance with the Act. The Borrower shall, reasonably
promptly following a request by the Administrative Agent, provide all
documentation and other information that the Administrative Agent requests in
order to comply with ongoing obligations under applicable “know your customer”
and anti-money laundering rules and regulations, including the Act; provided
that, no Default or Event of Default shall result from non-compliance by this
Section 11.20.
Section 11.21.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
. Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
183

--------------------------------------------------------------------------------



Section 11.22.    ERISA Representations
.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, that at least one of the following is and will be true:
(i)    such Lender is not using Plan Assets in connection with such Lender’s
entrance into, participation, administration of and performance of the Loans,
the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable and the
conditions are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith, or
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, that the Administrative Agent is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
Section 11.23.    No Advisory or Fiduciary Responsibility
. In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers, and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, and the Lenders, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person
184

--------------------------------------------------------------------------------



and (B) neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arrangers, nor any Lender has any obligation to disclose any of such interests
to the Borrower, any other Loan Party or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrower and each other Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
Section 11.24.    Electronic Execution of Assignments and Certain Other
Documents
. The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
Section 11.25.    The Borrower as Loan Party Representative
. Each Loan Party (other than the Borrower) hereby designates the Borrower as
its representative and agent for all purposes under the Loan Documents,
including requests for Revolving Credit Loans, designation of interest rates,
delivery or receipt of communications, preparation and delivery of financial
reports, receipt and payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative Agent
or any Lender. The Borrower hereby accepts such appointment. The Administrative
Agent and the Lenders shall be entitled to rely upon, and shall be fully
protected in relying upon, any notice or communication (including any Loan
Notice) delivered by Borrower on behalf of any other Loan Party. The
Administrative Agent, the Collateral Agent and the Lenders may give any notice
or communication with a Loan Party hereunder to the Borrower on behalf of such
Loan party. Each of the Administrative Agent, the Collateral Agent and the
Lenders shall have the right, in its discretion, to deal exclusively with the
Borrower for any or all purposes under the Loan Documents. Each Loan Party
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by the Borrower shall be binding upon and
enforceable against it.
Section 11.26.    Judgment Currency
. If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement
185

--------------------------------------------------------------------------------



Currency so purchased is less than the sum originally due to the Administrative
Agent from the Borrower in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).
Section 11.27.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


    (a)    In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


    (b)    As used in this Section 11.27, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).






[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
186


--------------------------------------------------------------------------------





Summary report:
Litera® Change-Pro for Word 10.7.0.7 Document comparison done on 11/18/2020
7:35:51 PM
Style name: Color Legislative Moves+Images
Intelligent Table Comparison: Active
Original DMS: iw://DMS/AmericasActive/93781348/1
Modified DMS: iw://DMS/AmericasActive/93781348/5
Changes:Add10Delete2Move From0Move To0Table Insert0Table Delete0Table moves
to0Table moves from0Embedded Graphics (Visio, ChemDraw, Images etc.)0Embedded
Excel0Format changes0Total Changes:12







--------------------------------------------------------------------------------







#93779882v13